               Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 1 of 77




HARTER SECREST
HARTER     SECREST && EMERY
                       EMERY LLP
                             LLP                       CAFFERTY CLOBES
                                                       CAFFERTY    CLOBES MERIWETHER
                                                                             MERIWETHER &
                                                                                        &
1600 Bausch
1600 Bausch and
             and Lomb  Place
                 Lomb Place                            SPRENGEL
                                                       SPRENGEL LLPLLP
Rochester, NY
Rochester, NY 14604-2711
               14604-2711                              205 N.
                                                       205 N. Monroe
                                                              Monroe Street
                                                                     Street
Telephone  No. 585.232.6500
Telephone No.  585.232.6500                            Media, Pennsylvania
                                                       Media, Pennsylvania 19063
                                                                           19063
Facsimile No.
Facsimile No. 585.232.2152
              585.232.2152                             Telephone No. 215.864.2800
                                                       Telephone No. 215.864.2800



UNITED STATES
UNITED        DISTRICT COURT
       STATES DISTRICT COURT FOR
                             FOR THE
                                 THE
WESTERN DISTRICT
WESTERN  DISTRICT OF
                  OF NEW
                     NEW YORK
                         YORK

MOSAIC HEALTH,
MOSAIC     HEALTH, INC.,      individually and
                        INC., individually and on
                                               on behalf
                                                  behalf of
                                                         of
all those
all those similarly
          similarly situated,
                    situated,
                                                                           COMPLAINT
                                                                           COMPLAINT

                                         Plaintiffs,
                                         Plaintiffs,
                                                                       Jury Trial
                                                                       Jury       Demanded
                                                                            Trial Demanded
         vs.
         VS.


SANOFI-AVENTIS   U.S., LLC,
SANOFI-AVENTIS U.S.,        ELI LILLY
                       LLC, ELI       AND
                                LILLY AND
COMPANY, LILLY
COMPANY,          USA, LLC,
            LILLY USA,  LLC, NOVO
                             NOVO NORDISK
                                   NORDISK
INC., and ASTRAZENECA
INC., and ASTRAZENECA PHARMACEUTICALS
                         PHARMACEUTICALS
LP,
LP,


                                         Defendants.
                                         Defendants.


        Plaintiff Mosaic
        Plaintiff Mosaic Health,
                         Health, Inc., on behalf
                                 Inc., on behalf of
                                                 of itself and all
                                                    itself and all those
                                                                   those similarly
                                                                         similarly situated,
                                                                                   situated, by
                                                                                             by its
                                                                                                its

counsel alleges
counsel alleges as
                as follows:
                   follows:

                                         INTRODUCTION
                                         INTRODUCTION

        1.
        1.      This case challenges
                This case challenges coordination
                                     coordination by
                                                  by four
                                                     four drug
                                                          drug companies to boost
                                                               companies to boost their
                                                                                  their profits
                                                                                        profits at
                                                                                                at

the expense
the expense of
            of the
               the safety-net
                   safety-net hospitals
                              hospitals and
                                        and clinics
                                            clinics that
                                                    that care
                                                         care for patients who
                                                              for patients who have
                                                                               have nowhere
                                                                                    nowhere else to
                                                                                            else to

turn. Those
turn. Those four drug companies—defendants
            four drug                      here—should directly
                      companies—defendants here—should directly compete
                                                                compete with
                                                                        with each
                                                                             each other.
                                                                                  other.

Yet, instead
Yet, instead of
             of competing
                competing for
                          for business,
                              business, they
                                        they worked
                                             worked together
                                                    together to
                                                             to boost
                                                                boost their
                                                                      their profits
                                                                            profits by
                                                                                    by

coordinating to
coordinating to retract
                retract aa long-standing
                           long-standing discount
                                         discount for safety-net hospitals
                                                  for safety-net hospitals and
                                                                           and clinics.
                                                                               clinics. That
                                                                                        That

coordination allowed
coordination allowed each
                     each defendant
                          defendant to
                                    to individually avoid competitive
                                       individually avoid             pressure and
                                                          competitive pressure and prevent
                                                                                   prevent

individual market
individual market share
                  share losses,
                        losses, while
                                while restricting safety-net hospitals'
                                      restricting safety-net hospitals’ abilities
                                                                        abilities to
                                                                                  to deliver
                                                                                     deliver robust
                                                                                             robust

9713568_3
9713568_3
10222420_1
10222420_1
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 2 of 77




and affordable
and affordable healthcare
               healthcare options
                          options to
                                  to patients.
                                     patients. That
                                               That horizontal
                                                    horizontal agreement
                                                               agreement was
                                                                         was aper
                                                                             a per se
                                                                                   se violation
                                                                                      violation

of state
of state and
         and federal antitrust laws.
             federal antitrust laws. This
                                     This antitrust
                                          antitrust class
                                                    class action
                                                          action seeks
                                                                 seeks injunctive
                                                                       injunctive and
                                                                                  and compensatory
                                                                                      compensatory

relief for
relief for the
           the safety-net
               safety-net hospitals
                          hospitals and
                                    and clinics
                                        clinics harmed
                                                harmed by
                                                       by the
                                                          the drug
                                                              drug companies'
                                                                   companies’ anti-competitive
                                                                              anti-competitive

agreement.
agreement.

       2.
       2.      The defendants here
               The defendants here are
                                   are four
                                       four drug
                                            drug companies
                                                 companies that
                                                           that dominate
                                                                dominate three
                                                                         three key markets for
                                                                               key markets for

diabetes treatments.
diabetes treatments. They
                     They are:
                          are: Sanofi-Aventis U.S., LLC
                               Sanofi-Aventis U.S.,     (Sanofi); Eli
                                                    LLC (Sanofi); Eli Lilly and Company
                                                                      Lilly and Company and
                                                                                        and

Lilly USA, LLC
Lilly USA,     (together, Eli
           LLC (together,     Lilly); Novo
                          Eli Lilly); Novo Nordisk
                                           Nordisk Inc. (Novo Nordisk);
                                                   Inc. (Novo Nordisk); and
                                                                        and AstraZeneca
                                                                            AstraZeneca

Pharmaceuticals LP
Pharmaceuticals    (AstraZeneca) (collectively,
                LP (AstraZeneca) (collectively, Defendants).
                                                Defendants). They
                                                             They dominate the lucrative
                                                                  dominate the lucrative

diabetes markets
diabetes markets for:
                 for: (i)
                      (i) rapid-acting
                          rapid-acting analog
                                       analog insulins; (ii) long-acting
                                              insulins; (ii) long-acting analog
                                                                         analog insulins; and
                                                                                insulins; and

(iii) incretin
(iii) incretin mimetics.
               mimetics. These markets account
                         These markets account for
                                               for billions
                                                   billions of
                                                            of dollars
                                                               dollars of
                                                                       of annual
                                                                          annual U.S.
                                                                                 U.S. sales
                                                                                      sales for
                                                                                            for

Defendants and,
Defendants and, as
                as such,
                   such, are
                         are among
                             among the
                                   the most
                                       most important
                                            important drug markets for
                                                      drug markets for the
                                                                       the Defendants.
                                                                           Defendants. At
                                                                                       At the
                                                                                          the

time their
time their conspiracy began, Defendants
           conspiracy began, Defendants faced
                                        faced no
                                              no significant
                                                 significant competition,
                                                             competition, apart
                                                                          apart from
                                                                                from one
                                                                                     one

another, in
another, in these
            these multi-billion
                  multi-billion dollar
                                dollar markets.
                                       markets.

       3.
       3.      The discount that
               The discount that Defendants
                                 Defendants conspired
                                            conspired to
                                                      to limit
                                                         limit was
                                                               was aa special
                                                                      special discount
                                                                              discount offered
                                                                                       offered to
                                                                                               to

safety-net hospitals
safety-net hospitals and
                     and clinics, which purchase
                         clinics, which purchase drugs
                                                 drugs filled by their
                                                       filled by their patients
                                                                       patients at
                                                                                at retail
                                                                                   retail pharmacies.
                                                                                          pharmacies.

The discount is
The discount is calculated
                calculated by
                           by aa mathematical
                                 mathematical formula codified at
                                              formula codified at Section
                                                                  Section 340B of the
                                                                          340B of the Public
                                                                                      Public

Health Service
Health         Act, 42
       Service Act, 42 U.S.C.
                       U.S.C. §
                              § 256b
                                256b and
                                     and is
                                         is known
                                            known as
                                                  as the
                                                     the 340B
                                                         340B Drug
                                                              Drug Discount.
                                                                   Discount. For
                                                                             For at
                                                                                 at least
                                                                                    least aa

decade, drug
decade, drug companies
             companies offered
                       offered the
                               the 340B Drug Discount
                                   340B Drug Discount to
                                                      to safety-net
                                                         safety-net hospitals
                                                                    hospitals and
                                                                              and clinics,
                                                                                  clinics, not
                                                                                           not

only for
only     on-site use
     for on-site     but also
                 use but also for
                              for purchase
                                  purchase and
                                           and distribution by retail
                                               distribution by        pharmacies. Those
                                                               retail pharmacies. Those

pharmacies, typically
pharmacies, typically called
                      called contract
                             contract pharmacies
                                      pharmacies (Contract
                                                 (Contract Pharmacies),
                                                           Pharmacies), have
                                                                        have contracts
                                                                             contracts with
                                                                                       with

safety-net providers,
safety-net providers, which
                      which allows
                            allows the
                                   the providers
                                       providers to
                                                 to purchase
                                                    purchase drugs
                                                             drugs on
                                                                   on their
                                                                      their own
                                                                            own accounts,
                                                                                accounts,

discounted with
discounted with the
                the 340B
                    340B Drug
                         Drug Discount,
                              Discount, to
                                        to be
                                           be delivered to and
                                              delivered to and dispensed
                                                               dispensed by
                                                                         by the
                                                                            the Contract
                                                                                Contract

Pharmacies. Drug
Pharmacies. Drug companies,
                 companies, including
                            including Defendants,
                                      Defendants, have
                                                  have argued
                                                       argued that
                                                              that their
                                                                   their provision
                                                                         provision of
                                                                                   of 340B
                                                                                      340B



                                                  22
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 3 of 77




Drug Discounts
Drug Discounts at
               at Contract
                  Contract Pharmacies
                           Pharmacies is
                                      is voluntary,
                                         voluntary, not
                                                    not mandated
                                                        mandated by
                                                                 by law.
                                                                    law. But,
                                                                         But, for
                                                                              for at
                                                                                  at least
                                                                                     least aa

decade, nearly
decade, nearly all
               all pharmaceutical
                   pharmaceutical companies,
                                  companies, including
                                             including Defendants,
                                                       Defendants, had
                                                                   had offered
                                                                       offered safety-net
                                                                               safety-net

providers drugs
providers drugs at
                at 340B
                   340B Drug
                        Drug Discounts
                             Discounts for
                                       for dispensing
                                           dispensing at
                                                      at Contract
                                                         Contract Pharmacies
                                                                  Pharmacies (Contract
                                                                             (Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts).
                   Discounts). And,
                               And, with
                                    with all
                                         all pharmaceutical
                                             pharmaceutical competitors
                                                            competitors regularly
                                                                        regularly offering
                                                                                  offering

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts,
                            Discounts, patients
                                       patients benefitted,
                                                benefitted, because
                                                            because safety-net
                                                                    safety-net hospitals
                                                                               hospitals and
                                                                                         and

clinics have
clinics have been
             been able
                  able to
                       to use
                          use savings
                              savings from those discounts
                                      from those discounts to
                                                           to expand healthcare services
                                                              expand healthcare services and
                                                                                         and

lower healthcare costs
lower healthcare costs for patients.
                       for patients.

       4.
       4.      But Defendants,
               But Defendants, in
                               in coordination with one
                                  coordination with one other,
                                                        other, departed from that
                                                               departed from that industry-wide
                                                                                  industry-wide

practice beginning
practice beginning in the summer
                   in the summer of
                                 of 2020.
                                    2020. After
                                          After aa decade
                                                   decade of
                                                          of providing
                                                             providing Contract
                                                                       Contract Pharmacy
                                                                                Pharmacy 340B
                                                                                         340B

Drug Discounts
Drug Discounts to
               to safety-net
                  safety-net providers
                             providers through
                                       through their
                                               their Contract
                                                     Contract Pharmacies,
                                                              Pharmacies, Defendants—and
                                                                          Defendants—and

Defendants alone
Defendants alone among
                 among hundreds
                       hundreds of
                                of leading
                                   leading pharmaceutical
                                           pharmaceutical companies—suddenly, and in
                                                          companies-suddenly, and in

coordination with
coordination with one
                  one another,
                      another, ceased
                               ceased the
                                      the practice
                                          practice of
                                                   of offering
                                                      offering Contract
                                                               Contract Pharmacy
                                                                        Pharmacy 340B
                                                                                 340B Drug
                                                                                      Drug

Discounts. So,
Discounts.     while nearly
           So, while nearly every
                            every pharmaceutical
                                  pharmaceutical company
                                                 company in the country
                                                         in the country continued to offer
                                                                        continued to offer

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts,
                            Discounts, Defendants,
                                       Defendants, competitors
                                                   competitors with
                                                               with one
                                                                    one another
                                                                        another primarily
                                                                                primarily as
                                                                                          as

to the
to the lucrative
       lucrative diabetes
                 diabetes medications
                          medications described above, coordinated
                                      described above, coordinated an
                                                                   an historically
                                                                      historically unprecedented
                                                                                   unprecedented

change in
change in 340B
          340B pricing
               pricing practices
                       practices nearly
                                 nearly simultaneously.
                                        simultaneously.

       5.
       5.      Those harmed by
               Those harmed by those
                               those actions
                                     actions are
                                             are safety-net
                                                 safety-net hospitals
                                                            hospitals and
                                                                      and clinics,
                                                                          clinics, which
                                                                                   which provide
                                                                                         provide

healthcare services
healthcare services to
                    to low-income and underserved
                       low-income and underserved patients,
                                                  patients, funded
                                                            funded in significant part
                                                                   in significant part through
                                                                                       through

savings from
savings from 340B
             340B Drug
                  Drug Discounts.
                       Discounts. The
                                  The named
                                      named plaintiff
                                            plaintiff here
                                                      here is Mosaic Health,
                                                           is Mosaic Health, Inc. (Mosaic
                                                                             Inc. (Mosaic

Health) aa federally
Health)              qualified health
           federally qualified health center
                                      center (FQHC)
                                             (FQHC) comprised
                                                    comprised of
                                                              of 22
                                                                 22 safety-net
                                                                    safety-net clinics:
                                                                               clinics: Charlotte
                                                                                        Charlotte

School Based Health
School Based Health Center;
                    Center; Clinton
                            Clinton Family
                                    Family Health;
                                           Health; Edison Tech Community
                                                   Edison Tech Community Health
                                                                         Health Center;
                                                                                Center;

Freddie Thomas
Freddie        Health Center;
        Thomas Health Center; Genesee
                              Genesee Health
                                      Health service;
                                             service; John
                                                      John James Audubon Health
                                                           James Audubon Health Center;
                                                                                Center;

Martin Luther
Martin        King Jr.
       Luther King     Health Center;
                   Jr. Health Center; Mosaic
                                      Mosaic Health
                                             Health Rushville;
                                                    Rushville; Mosaic
                                                               Mosaic Health
                                                                      Health Mount
                                                                             Mount Morris;
                                                                                   Morris;



                                                33
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 4 of 77




Mosaic Health
Mosaic Health Lyons; Mosaic Health
              Lyons; Mosaic Health Utica;
                                   Utica; Mosaic
                                          Mosaic Health
                                                 Health Utica
                                                        Utica Dental;
                                                              Dental; Mosaic
                                                                      Mosaic Health
                                                                             Health Ilion;
                                                                                    Ilion;

Newark Internal
Newark          Medicine; Riedman
       Internal Medicine; Riedman Health
                                  Health Center;
                                         Center; Unity
                                                 Unity Dental
                                                       Dental at
                                                              at St. Mary’s; Unity
                                                                 St. Mary's; Unity Dental
                                                                                   Dental at
                                                                                          at

Ridgeway; Unity
Ridgeway; Unity Family
                Family Medicine
                       Medicine at
                                at Orchard
                                   Orchard Street; Unity Family
                                           Street; Unity Family Medicine
                                                                Medicine at
                                                                         at St. Mary’s;
                                                                            St. Mary's;

Wolcott Primary
Wolcott Primary Care;
                Care; Women's
                      Women’s Center
                              Center at
                                     at Clinton
                                        Clinton Family;
                                                Family; and
                                                        and Women's
                                                            Women’s Center
                                                                    Center at
                                                                           at Rochester
                                                                              Rochester

General Hospital.
General Hospital. Each of these
                  Each of these clinics
                                clinics is
                                        is aa covered
                                              covered entity participating in
                                                      entity participating in the
                                                                              the 340B
                                                                                  340B Drug
                                                                                       Drug

Discount Program
Discount Program with
                 with contracts
                      contracts with
                                with retail pharmacies. For
                                     retail pharmacies. For years,
                                                            years, these
                                                                   these clinics
                                                                         clinics have
                                                                                 have obtained
                                                                                      obtained

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts
                            Discounts from nearly all
                                      from nearly all drug
                                                      drug companies,
                                                           companies, including
                                                                      including Defendants,
                                                                                Defendants,

and have
and have been
         been able
              able to
                   to use
                      use the
                          the resulting
                              resulting savings
                                        savings to
                                                to expand healthcare options
                                                   expand healthcare options for
                                                                             for patients
                                                                                 patients in
                                                                                          in their
                                                                                             their

communities.
communities.

        6.
        6.     Defendants’ conspiracy
               Defendants' conspiracy began
                                      began in the summer
                                            in the summer of
                                                          of 2020.
                                                             2020. Through
                                                                   Through mid-summer,
                                                                           mid-summer,

Defendants had
Defendants had spent
               spent millions
                     millions collectively
                              collectively lobbying the federal
                                           lobbying the federal government (in efforts
                                                                government (in         not
                                                                               efforts not

challenged here)
challenged here) to
                 to limit
                    limit 340B Drug Discounts
                          340B Drug Discounts with
                                              with respect to diabetes
                                                   respect to          medicines. A
                                                              diabetes medicines. A long-
                                                                                    long-

running lobbying
running lobbying campaign
                 campaign by
                          by drug
                             drug companies
                                  companies had
                                            had sought
                                                sought (i)
                                                       (i) to
                                                           to limit
                                                              limit the
                                                                    the level
                                                                        level of
                                                                              of hospital
                                                                                 hospital

participation in
participation in the
                 the 340B
                     340B Program,
                          Program, (ii)
                                   (ii) to
                                        to limit
                                           limit which
                                                 which patients
                                                       patients could qualify for
                                                                could qualify     340B Drug
                                                                              for 340B Drug

Discounts, (iii)
Discounts, (iii) to
                 to require
                    require that
                            that all
                                 all discounts
                                     discounts be
                                               be passed
                                                  passed through
                                                         through to
                                                                 to patients
                                                                    patients at
                                                                             at the
                                                                                the point
                                                                                    point of
                                                                                          of sale,
                                                                                             sale,

and/or (iv)
and/or (iv) to
            to restrict
               restrict the
                        the availability
                            availability of
                                         of Contract
                                            Contract Pharmacy
                                                     Pharmacy 340B Drug Discounts.
                                                              340B Drug Discounts. But
                                                                                   But

Defendants’ lobbying
Defendants'          efforts failed.
            lobbying efforts failed. That
                                     That failure
                                          failure became
                                                  became evident on July
                                                         evident on      24, 2020,
                                                                    July 24, 2020, when
                                                                                   when

President Trump
President       issued Executive
          Trump issued           Order 13937
                       Executive Order 13937 addressing
                                             addressing the
                                                        the 340B
                                                            340B Drug
                                                                 Drug Discount
                                                                      Discount in the
                                                                               in the

context of
context of insulin
           insulin medication
                   medication and
                              and injectable
                                  injectable epinephrine.
                                             epinephrine. The executive order
                                                          The executive order did
                                                                              did little
                                                                                  little to
                                                                                         to

accomplish any
accomplish any of
               of Defendants'
                  Defendants’ goals.
                              goals. As
                                     As soon
                                        soon as
                                             as it
                                                it became
                                                   became clear
                                                          clear that
                                                                that Defendants'
                                                                     Defendants’ collective
                                                                                 collective

lobbying efforts had
lobbying efforts had failed,
                     failed, Defendants
                             Defendants turned
                                        turned to
                                               to another
                                                  another plan
                                                          plan focused on just
                                                               focused on just the
                                                                               the last of those
                                                                                   last of those

goals—collusively eliminating
goals—collusively eliminating or
                              or limiting
                                 limiting Contract
                                          Contract Pharmacy
                                                   Pharmacy 340B
                                                            340B Drug
                                                                 Drug Discounts
                                                                      Discounts for
                                                                                for their
                                                                                    their

drugs, most
drugs, most significantly
            significantly including their drugs
                          including their       dominating rapid-acting
                                          drugs dominating rapid-acting analog
                                                                        analog insulin,
                                                                               insulin, long-
                                                                                        long-



                                                   4
                                                   4
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 5 of 77




acting analog
acting analog insulin,
              insulin, and
                       and incretin mimetic sales.
                           incretin mimetic sales. Indeed, on July
                                                   Indeed, on      24, 2020,
                                                              July 24, 2020, the
                                                                             the very
                                                                                 very same
                                                                                      same day
                                                                                           day

that the
that the executive
         executive order
                   order was
                         was issued,
                             issued, the
                                     the first
                                         first defendant, AstraZeneca, revealed
                                               defendant, AstraZeneca, revealed its
                                                                                its intention to
                                                                                    intention to

restrict Contract
restrict Contract Pharmacy
                  Pharmacy 340B
                           340B Drug
                                Drug Discounts.
                                     Discounts.

       7.
       7.      The other Defendants
               The other Defendants executed
                                    executed similar
                                             similar plans
                                                     plans in
                                                           in short
                                                              short order.
                                                                    order. While
                                                                           While Defendants'
                                                                                 Defendants’

Plan A
Plan A (lobbying
       (lobbying the
                 the federal government to
                     federal government to restrict
                                           restrict 340B
                                                    340B Drug
                                                         Drug Discounts)
                                                              Discounts) may
                                                                         may have
                                                                             have been
                                                                                  been

perfectly legal
perfectly       and legitimate,
          legal and             their Plan
                    legitimate, their Plan B
                                           B (agreeing
                                             (agreeing among
                                                       among themselves
                                                             themselves to
                                                                        to restrict
                                                                           restrict Contract
                                                                                    Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts)
                   Discounts) was
                              was not.
                                  not. The
                                       The plan
                                           plan worked
                                                worked only
                                                       only with
                                                            with buy-in
                                                                 buy-in from each of
                                                                        from each of the
                                                                                     the

other Defendants.
other Defendants. If any Defendant
                  If any Defendant had
                                   had acted
                                       acted alone,
                                             alone, it would have
                                                    it would have risked
                                                                  risked losing significant
                                                                         losing significant

market share
market share in
             in the
                the lucrative markets for
                    lucrative markets for diabetes treatments; and,
                                          diabetes treatments; and, over
                                                                    over time,
                                                                         time, safety-net
                                                                               safety-net providers
                                                                                          providers

could have
could have purchased
           purchased drugs
                     drugs from
                           from that
                                that Defendant's
                                     Defendant’s competitors to access
                                                 competitors to access Contract
                                                                       Contract Pharmacy
                                                                                Pharmacy

340B Drug
340B Drug Discounts
          Discounts to
                    to maximize
                       maximize healthcare
                                healthcare services
                                           services and
                                                    and to
                                                        to lower
                                                           lower costs for patients.
                                                                 costs for patients. But,
                                                                                     But, by
                                                                                          by

acting together,
acting together, Defendants
                 Defendants safeguarded
                            safeguarded themselves
                                        themselves against
                                                   against competition
                                                           competition in
                                                                       in the
                                                                          the lucrative
                                                                              lucrative diabetes
                                                                                        diabetes

medication markets.
medication markets. Defendants'
                    Defendants’ conspiracy
                                conspiracy has
                                           has succeeded
                                               succeeded in
                                                         in raising prices, by
                                                            raising prices, by eliminating
                                                                               eliminating

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts,
                            Discounts, while
                                       while protecting
                                             protecting their
                                                        their market
                                                              market position
                                                                     position from
                                                                              from

competition from
competition from one
                 one another.
                     another.

       8.
       8.      That conspiracy is
               That conspiracy is doing
                                  doing immense
                                        immense damage
                                                damage to
                                                       to plaintiff
                                                          plaintiff and
                                                                    and other
                                                                        other safety-net
                                                                              safety-net

hospitals and
hospitals and clinics,
              clinics, and,
                       and, consequently,
                            consequently, to
                                          to the
                                             the healthcare
                                                 healthcare options
                                                            options available
                                                                    available to
                                                                              to the
                                                                                 the patients
                                                                                     patients they
                                                                                              they

serve. Congress
serve. Congress gave safety-net hospitals
                gave safety-net hospitals and
                                          and clinics
                                              clinics "access
                                                      “access to
                                                              to [340B
                                                                 [340B Drug
                                                                       Drug Discounts]
                                                                            Discounts] .. .. .. to
                                                                                                to

enable these
enable these entities
             entities to
                      to stretch
                         stretch scarce
                                 scarce Federal
                                        Federal resources
                                                resources as
                                                          as far as possible,
                                                             far as possible, reaching
                                                                              reaching more
                                                                                       more eligible
                                                                                            eligible

patients and
patients and providing
             providing more
                       more comprehensive services.” H.R.
                            comprehensive services." H.R. Rep.
                                                          Rep. No.
                                                               No. 102-384(II),
                                                                   102-384(II), at
                                                                                at 12
                                                                                   12 (1992).
                                                                                      (1992).

Defendants’ conspiracy
Defendants' conspiracy is having the
                       is having the opposite
                                     opposite effect—limiting
                                              effect—limiting the
                                                              the ability
                                                                  ability of
                                                                          of safety-net
                                                                             safety-net hospitals
                                                                                        hospitals

and clinics
and clinics to
            to reach
               reach more
                     more patients
                          patients and
                                   and provide
                                       provide more
                                               more healthcare
                                                    healthcare services
                                                               services by
                                                                        by causing
                                                                           causing significant
                                                                                   significant

financial shortfalls for
financial shortfalls for plaintiff
                         plaintiff and
                                   and other
                                       other safety-net
                                             safety-net hospitals
                                                        hospitals and
                                                                  and clinics
                                                                      clinics alike.
                                                                              alike. The
                                                                                     The savings
                                                                                         savings that
                                                                                                 that



                                                  5
                                                  5
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 6 of 77




hospitals and
hospitals and clinics
              clinics generate
                      generate from Contract Pharmacy
                               from Contract Pharmacy 340B
                                                      340B Drug
                                                           Drug Discounts
                                                                Discounts are
                                                                          are used,
                                                                              used, among
                                                                                    among

other things,
other things, to
              to expand the medical
                 expand the medical services
                                    services available
                                             available to
                                                       to the
                                                          the communities served by
                                                              communities served by safety-net
                                                                                    safety-net

facilities, especially for
facilities, especially for the
                           the uninsured
                               uninsured or
                                         or underinsured,
                                            underinsured, and
                                                          and to
                                                              to provide
                                                                 provide charity
                                                                         charity care
                                                                                 care or
                                                                                      or subsidized
                                                                                         subsidized

pharmacy benefits
pharmacy benefits to
                  to help
                     help meet
                          meet the
                               the healthcare
                                   healthcare needs
                                              needs of
                                                    of needy
                                                       needy patients.
                                                             patients. Defendants'
                                                                       Defendants’ conspiracy
                                                                                   conspiracy

has threatened
has threatened those
               those services
                     services and
                              and benefits.
                                  benefits. Because
                                            Because Defendants'
                                                    Defendants’ conspiracy
                                                                conspiracy violates
                                                                           violates state
                                                                                    state and
                                                                                          and

federal antitrust laws,
federal antitrust       and the
                  laws, and the common law, plaintiff
                                common law, plaintiff seeks
                                                      seeks classwide
                                                            classwide damages,
                                                                      damages, injunctive, and
                                                                               injunctive, and

other equitable
other equitable relief.
                relief.

                                            PARTIES
                                            PARTIES

        9.
        9.      Plaintiff Mosaic
                Plaintiff Mosaic Health,
                                 Health, Inc.,
                                         Inc., formerly
                                               formerly known as Rochester
                                                        known as Rochester Primary
                                                                           Primary Care
                                                                                   Care

Network, is
Network, is aa nonprofit
               nonprofit healthcare
                         healthcare organization
                                    organization with
                                                 with its
                                                      its principal
                                                          principal place
                                                                    place of
                                                                          of business
                                                                             business in
                                                                                      in Rochester,
                                                                                         Rochester,

New York.
New York. Mosaic
          Mosaic Health,
                 Health, Inc. is aa federally
                         Inc. is    federally qualified health center
                                              qualified health        that receives
                                                               center that          funds from
                                                                           receives funds      the
                                                                                          from the

U.S. Department
U.S. Department of
                of Health
                   Health and
                          and Human
                              Human Services, Health Resources
                                    Services, Health Resources and
                                                               and Services Administration
                                                                   Services Administration

to provide
to provide healthcare
           healthcare services
                      services to
                               to people
                                  people residing
                                         residing in medically underserved
                                                  in medically underserved areas,
                                                                           areas, regardless of
                                                                                  regardless of

their ability
their ability to
              to pay.
                 pay. Mosaic
                      Mosaic Health,
                             Health, Inc. includes 22
                                     Inc. includes 22 safety-net
                                                      safety-net clinics participating in
                                                                 clinics participating    the 340B
                                                                                       in the 340B

Program: Charlotte
Program: Charlotte School Based Health
                   School Based Health Center;
                                       Center; Clinton
                                               Clinton Family
                                                       Family Health;
                                                              Health; Edison
                                                                      Edison Tech
                                                                             Tech

Community Health
Community Health Center;
                 Center; Freddie
                         Freddie Thomas
                                 Thomas Health
                                        Health Center;
                                               Center; Genesee
                                                       Genesee Health
                                                               Health service;
                                                                      service; John
                                                                               John James
                                                                                    James

Audubon Health
Audubon Health Center;
               Center; Martin
                       Martin Luther King Jr.
                              Luther King     Health Center;
                                          Jr. Health Center; Mosaic
                                                             Mosaic Health
                                                                    Health Rushville;
                                                                           Rushville; Mosaic
                                                                                      Mosaic

Health Mount
Health Mount Morris;
             Morris; Mosaic
                     Mosaic Health
                            Health Lyons; Mosaic Health
                                   Lyons; Mosaic Health Utica;
                                                        Utica; Mosaic
                                                               Mosaic Health
                                                                      Health Utica
                                                                             Utica Dental;
                                                                                   Dental;

Mosaic Health
Mosaic Health Ilion; Newark Internal
              Ilion; Newark          Medicine; Riedman
                            Internal Medicine; Riedman Health
                                                       Health Center;
                                                              Center; Unity
                                                                      Unity Dental
                                                                            Dental at
                                                                                   at St.
                                                                                      St.

Mary’s; Unity
Mary's; Unity Dental
              Dental at
                     at Ridgeway;
                        Ridgeway; Unity
                                  Unity Family
                                        Family Medicine
                                               Medicine at
                                                        at Orchard
                                                           Orchard Street; Unity Family
                                                                   Street; Unity Family

Medicine at
Medicine at St. Mary’s; Wolcott
            St. Mary's; Wolcott Primary
                                Primary Care;
                                        Care; Women's
                                              Women’s Center
                                                      Center at
                                                             at Clinton
                                                                Clinton Family;
                                                                        Family; and
                                                                                and

Women’s Center
Women's Center at
               at Rochester
                  Rochester General Hospital. Mosaic
                            General Hospital. Mosaic Health
                                                     Health has
                                                            has had
                                                                had contract
                                                                    contract pharmacy
                                                                             pharmacy

arrangements in
arrangements    place since
             in place since at
                            at least October 2010.
                               least October 2010.



                                                 6
                                                 6
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 7 of 77




       10.
       10.     Defendant Sanofi-Aventis
               Defendant                U.S., LLC
                         Sanofi-Aventis U.S.,     is aa Delaware
                                              LLC is    Delaware limited
                                                                 limited liability company with
                                                                         liability company with

its principal
its principal place
              place of
                    of business
                       business in
                                in Bridgewater,
                                   Bridgewater, New
                                                New Jersey.
                                                    Jersey. Sanofi-Aventis U.S., LLC
                                                            Sanofi-Aventis U.S.,     is aa
                                                                                 LLC is

wholly owned
wholly owned subsidiary
             subsidiary of
                        of the
                           the French
                               French company,
                                      company, Sanofi.
                                               Sanofi.

       11.
       11.     Defendant Eli
               Defendant Eli Lilly and Company
                             Lilly and Company is
                                               is an
                                                  an Indiana
                                                     Indiana corporation with its
                                                             corporation with its principal
                                                                                  principal

place of
place of business
         business in
                  in Indianapolis, Indiana.
                     Indianapolis, Indiana.

       12.
       12.     Defendant Lilly
               Defendant       USA, LLC
                         Lilly USA,     is an
                                    LLC is an Indiana
                                              Indiana limited liability company
                                                      limited liability company with
                                                                                with its
                                                                                     its

principal place
principal place of
                of business
                   business in
                            in Indianapolis,
                               Indianapolis, Indiana.
                                             Indiana. Lilly USA, LLC
                                                      Lilly USA,     is aa wholly
                                                                 LLC is    wholly owned
                                                                                  owned

subsidiary of
subsidiary of Eli Lilly and
              Eli Lilly and Company.
                            Company.

       13.
       13.     Defendant Novo
               Defendant Novo Nordisk
                              Nordisk Inc.
                                      Inc. is
                                           is aa Delaware
                                                 Delaware corporation
                                                          corporation with
                                                                      with its
                                                                           its principal
                                                                               principal place
                                                                                         place of
                                                                                               of

business in
business in Plainsboro,
            Plainsboro, New
                        New Jersey. Novo Nordisk
                            Jersey. Novo Nordisk Inc.
                                                 Inc. is the United
                                                      is the United States affiliate of
                                                                    States affiliate of the
                                                                                        the

Danish company,
Danish company, Novo
                Novo Nordisk
                     Nordisk A/S.
                             A/S.

       14.
       14.     Defendant AstraZeneca
               Defendant AstraZeneca Pharmaceuticals
                                     Pharmaceuticals LP
                                                     LP is
                                                        is aa Delaware
                                                              Delaware limited
                                                                       limited partnership
                                                                               partnership

with its
with its principal
         principal place
                   place of
                         of business
                            business in Wilmington, Delaware.
                                     in Wilmington, Delaware. AstraZeneca
                                                              AstraZeneca Pharmaceuticals
                                                                          Pharmaceuticals LP
                                                                                          LP

is aa wholly
is    wholly owned
             owned subsidiary
                   subsidiary of
                              of the
                                 the English
                                     English company, AstraZeneca Pharmaceuticals
                                             company, AstraZeneca Pharmaceuticals PLC.
                                                                                  PLC.

                                JURISDICTION AND
                                JURISDICTION AND VENUE
                                                 VENUE

       15.
       15.     This Court has
               This Court has subject
                              subject matter
                                      matter jurisdiction
                                             jurisdiction over
                                                          over the
                                                               the claims arising under
                                                                   claims arising under federal
                                                                                        federal

antitrust laws
antitrust laws under
               under 15
                     15 U.S.C.
                        U.S.C. §§
                               §§ 4,
                                  4, 15,
                                     15, and
                                         and 26,
                                             26, and
                                                 and 28
                                                     28 U.S.C.
                                                        U.S.C. §§
                                                               §§ 1331
                                                                  1331 and
                                                                       and 1337.
                                                                           1337. This Court has
                                                                                 This Court has

supplemental jurisdiction
supplemental jurisdiction over
                          over the
                               the claims
                                   claims arising
                                          arising under
                                                  under State
                                                        State laws under 28
                                                              laws under 28 U.S.C.
                                                                            U.S.C. §
                                                                                   § 1367.
                                                                                     1367. This
                                                                                           This

Court also
Court also has
           has diversity jurisdiction over
               diversity jurisdiction over this
                                           this class
                                                class action
                                                      action of
                                                             of the
                                                                the State
                                                                    State law claims under
                                                                          law claims under 28
                                                                                           28 U.S.C.
                                                                                              U.S.C.

§ 1332(d)
§ 1332(d) because
          because the
                  the aggregate
                      aggregate amount
                                amount in
                                       in controversy exceeds $5,000,000,
                                          controversy exceeds             there are
                                                              $5,000,000, there are more
                                                                                    more than
                                                                                         than

one hundred
one hundred class
            class members,
                  members, and
                           and members
                               members of
                                       of the
                                          the class
                                              class are
                                                    are citizens
                                                        citizens of
                                                                 of states
                                                                    states different
                                                                           different from
                                                                                     from that
                                                                                          that of
                                                                                               of

one of
one of the
       the Defendants.
           Defendants. Likewise, this Court
                       Likewise, this Court has
                                            has diversity
                                                diversity jurisdiction
                                                          jurisdiction over
                                                                       over the
                                                                            the named
                                                                                named Plaintiffs
                                                                                      Plaintiff’s




                                                 7
                                                 7
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 8 of 77




claims under
claims under 28
             28 U.S.C.
                U.S.C. §
                       § 1332(a)
                         1332(a) because
                                 because all
                                         all of
                                             of the
                                                the named
                                                    named Plaintiff
                                                          Plaintiff is
                                                                    is aa citizen
                                                                          citizen of
                                                                                  of different
                                                                                     different

States than all
States than all of
                of the
                   the Defendants
                       Defendants and
                                  and the
                                      the amount
                                          amount in
                                                 in controversy
                                                    controversy exceeds $75,000.
                                                                exceeds $75,000.

       16.
       16.     This Court has
               This Court has personal
                              personal jurisdiction
                                       jurisdiction over
                                                    over Defendants
                                                         Defendants under
                                                                    under Rule
                                                                          Rule 4(k)(1)(A)
                                                                               4(k)(1)(A) of
                                                                                          of the
                                                                                             the

Federal Rules
Federal Rules of
              of Civil
                 Civil Procedure
                       Procedure and
                                 and NY
                                     NY CPLR
                                        CPLR §
                                             § 302
                                               302 because,
                                                   because, inter alia, Defendants
                                                            inter alia, Defendants transact
                                                                                   transact

and do
and do business
       business within
                within the
                       the State of New
                           State of New York,
                                        York, contract
                                              contract to
                                                       to supply
                                                          supply goods
                                                                 goods and
                                                                       and services
                                                                           services within
                                                                                    within the
                                                                                           the

State of New
State of New York,
             York, regularly
                   regularly solicit
                             solicit business
                                     business and
                                              and derive substantial revenue
                                                  derive substantial revenue from
                                                                             from drugs
                                                                                  drugs sold
                                                                                        sold in
                                                                                             in

the State
the       of New
    State of New York,
                 York, and/or
                       and/or should
                              should reasonably
                                     reasonably expect
                                                expect the
                                                       the acts
                                                           acts described
                                                                described in
                                                                          in this
                                                                             this complaint
                                                                                  complaint to
                                                                                            to

have consequences
have consequences in
                  in the
                     the State of New
                         State of New York.
                                      York.

       17.
       17.     Venue is
               Venue is appropriate
                        appropriate in this District
                                    in this District under
                                                     under 15
                                                           15 U.S.C.
                                                              U.S.C. §
                                                                     § 22
                                                                       22 because
                                                                          because Defendants
                                                                                  Defendants

each transact
each transact business
              business in this district
                       in this          and may
                               district and may be
                                                be found in this
                                                   found in this district.
                                                                 district. Venue
                                                                           Venue is
                                                                                 is also
                                                                                    also appropriate
                                                                                         appropriate

in this
in this District
        District under
                 under 28
                       28 U.S.C.
                          U.S.C. §
                                 § 1391
                                   1391 because
                                        because aa substantial
                                                   substantial part
                                                               part of
                                                                    of the
                                                                       the events
                                                                           events or
                                                                                  or omissions
                                                                                     omissions

giving rise
giving rise to
            to the
               the claim occurred in
                   claim occurred    this district;
                                  in this district; and,
                                                    and, in the alternative,
                                                         in the alternative, venue
                                                                             venue is
                                                                                   is appropriate
                                                                                      appropriate in
                                                                                                  in

this District
this District under
              under 28
                    28 U.S.C.
                       U.S.C. §
                              § 1391
                                1391 because
                                     because Defendants
                                             Defendants are
                                                        are not
                                                            not all
                                                                all residents of the
                                                                    residents of the same
                                                                                     same State
                                                                                          State

and are
and are subject
        subject to
                to this
                   this Court's
                        Court’s personal
                                personal jurisdiction.
                                         jurisdiction.

                                          ALLEGATIONS
                                          ALLEGATIONS

I.
I.     Drug companies
       Drug   companies have
                          have long offered Contract
                               long offered Contract Pharmacy 340B Drug
                                                     Pharmacy 340B Drug Discounts
                                                                        Discounts to
                                                                                  to
       eligible hospitals
       eligible           and clinics.
                hospitals and clinics.

       A.
       A.      The 340B Drug
               The 340B Drug Discount
                              Discount is
                                        is a
                                           a longstanding  discount offered
                                             longstanding discount  offered by drug
                                                                            by drug
               companies to
               companies to hospitals and clinics
                            hospitals and          serving underserved
                                           clinics serving              populations.
                                                           underserved populations.

       18.
       18.     Prior to
               Prior to Defendants'
                        Defendants’ conspiracy, all drug
                                    conspiracy, all drug companies participating in
                                                         companies participating in Medicaid
                                                                                    Medicaid and
                                                                                             and

Medicare Part
Medicare Part B
              B had offered Contract
                had offered Contract Pharmacy
                                     Pharmacy 340B
                                              340B Drug
                                                   Drug Discounts
                                                        Discounts as
                                                                  as part
                                                                     part of
                                                                          of their
                                                                             their

participation in
participation in the
                 the 340B
                     340B Drug
                          Drug Discount
                               Discount Program.
                                        Program.

       19.
       19.     The 340B Drug
               The 340B Drug Discount
                             Discount Program
                                      Program dictates
                                              dictates the
                                                       the calculation
                                                           calculation of
                                                                       of the
                                                                          the 340B
                                                                              340B Drug
                                                                                   Drug

Discount. The
Discount.     340B Drug
          The 340B Drug Discount
                        Discount is
                                 is provided
                                    provided by
                                             by the
                                                the manufacturer
                                                    manufacturer to
                                                                 to the
                                                                    the covered
                                                                        covered entities
                                                                                entities



                                                   8
                                                   8
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 9 of 77




participating in
participating    the 340B
              in the      Program. That
                     340B Program. That program
                                        program provides
                                                provides the
                                                         the infrastructure
                                                             infrastructure for drug companies
                                                                            for drug companies

to offer
to offer the
         the 340B
             340B Discount
                  Discount through
                           through contract
                                   contract pharmacies.
                                            pharmacies. And,
                                                        And, until
                                                             until the
                                                                   the second
                                                                       second half
                                                                              half of
                                                                                   of 2020,
                                                                                      2020, all
                                                                                            all

drug companies
drug companies participating
               participating in Medicaid and
                             in Medicaid and Medicare
                                             Medicare Part
                                                      Part B
                                                           B had
                                                             had offered
                                                                 offered the
                                                                         the Contract
                                                                             Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discount.
                   Discount.

               1.
               1.      The  340B Drug
                       The 340B  Drug Discount
                                      Discount Program supports healthcare
                                               Program supports            programs for
                                                                healthcare programs for
                       the underserved.
                       the underserved.

       20.
       20.      The 340B Drug
                The 340B Drug Discount
                              Discount Program
                                       Program was
                                               was created
                                                   created in
                                                           in 1992
                                                              1992 by
                                                                   by Section 340B of
                                                                      Section 340B of the
                                                                                      the

Public Health
Public Health Service Act, 42
              Service Act, 42 U.S.C.
                              U.S.C. §
                                     § 256b
                                       256b (Section
                                            (Section 340B),
                                                     340B), to
                                                            to require
                                                               require discounts
                                                                       discounts on
                                                                                 on outpatient
                                                                                    outpatient

drugs purchased
drugs purchased by
                by healthcare
                   healthcare providers
                              providers serving
                                        serving underserved
                                                underserved populations.
                                                            populations. "Under
                                                                         “Under §
                                                                                § 340B,"
                                                                                  340B,”

“manufacturers participating
"manufacturers participating in Medicaid must
                             in Medicaid must offer
                                              offer discounted
                                                    discounted drugs
                                                               drugs to
                                                                     to covered
                                                                        covered entities,
                                                                                entities,

dominantly, local
dominantly, local facilities that provide
                  facilities that provide medical
                                          medical care for the
                                                  care for the poor."
                                                               poor.” Astra
                                                                      Astra USA, Inc. v.
                                                                            USA, Inc.    Santa
                                                                                      v. Santa

Clara
Clara Cty., 563 U.S.
      Cty., 563 U.S. 110,
                     110, 115
                          115 (2011).
                              (2011).

       21.
       21.      The program ensures
                The program         that certain
                            ensures that certain safety-net
                                                 safety-net hospitals
                                                            hospitals and
                                                                      and clinics,
                                                                          clinics, deemed
                                                                                   deemed

“covered entities"
"covered entities” under
                   under the
                         the statute,
                             statute, have
                                      have access
                                           access to
                                                  to discounts
                                                     discounts when
                                                               when purchasing
                                                                    purchasing outpatient
                                                                               outpatient drugs.
                                                                                          drugs.

42 U.S.C.
42 U.S.C. §
          § 256b(a)(4).
            256b(a)(4). As
                        As defined by Section
                           defined by Section 340B, covered entities
                                              340B, covered entities include
                                                                     include aa number
                                                                                number of
                                                                                       of

health clinics,
health clinics, such
                such as:
                     as: federally
                         federally qualified health centers;
                                   qualified health centers; federally
                                                             federally qualified health center
                                                                       qualified health center look-
                                                                                               look-

alikes; native
alikes; native Hawaiian
               Hawaiian health
                        health centers; tribal or
                               centers; tribal or urban
                                                  urban Indian health centers;
                                                        Indian health centers; Ryan
                                                                               Ryan White
                                                                                    White

HIV/AIDS clinics;
HIV/AIDS clinics; black
                  black lung
                        lung clinics; comprehensive hemophilia
                             clinics; comprehensive hemophilia diagnostic treatment centers;
                                                               diagnostic treatment centers;

Title X family
Title X family planning
               planning projects;
                        projects; sexually
                                  sexually transmitted
                                           transmitted disease
                                                       disease clinics; and tuberculosis
                                                               clinics; and tuberculosis clinics.
                                                                                         clinics.

See 42
See 42 U.S.C.
       U.S.C. §
              § 256b(a)(4).
                256b(a)(4). In addition, and
                            In addition, and as
                                             as likewise
                                                likewise defined by Section
                                                         defined by Section 340B,
                                                                            340B, covered
                                                                                  covered

entities include
entities include hospitals meeting certain
                 hospitals meeting         statutory criteria,
                                   certain statutory           such as:
                                                     criteria, such as: children's
                                                                        children’s hospitals;
                                                                                   hospitals; critical
                                                                                              critical

access hospitals;
access hospitals; free standing cancer
                  free standing cancer hospitals;
                                       hospitals; sole
                                                  sole community hospitals; rural
                                                       community hospitals; rural referral
                                                                                  referral centers;
                                                                                           centers;

and disproportionate
and disproportionate share
                     share hospitals.
                           hospitals. See
                                      See 42
                                          42 U.S.C.
                                             U.S.C. §
                                                    § 256b(a)(4).
                                                      256b(a)(4).




                                                   99
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 10 of 77




       22.
       22.     The purpose of
               The purpose of the
                              the 340B
                                  340B Drug
                                       Drug Discount
                                            Discount Program
                                                     Program is
                                                             is "to
                                                                “to enable
                                                                    enable [covered entities]
                                                                           [covered entities]

to stretch
to stretch scarce
           scarce Federal
                  Federal resources
                          resources as
                                    as far
                                       far as
                                           as possible,
                                              possible, reaching
                                                        reaching more
                                                                 more eligible
                                                                      eligible patients
                                                                               patients and
                                                                                        and

providing more
providing more comprehensive
               comprehensive services."
                             services.” H.R.
                                        H.R. Rep.
                                             Rep. No.
                                                  No. 120-384(II),
                                                      120-384(II), at
                                                                   at 12
                                                                      12 (1992).
                                                                         (1992). Covered
                                                                                 Covered

entities with
entities with access
              access to
                     to 340B
                        340B Drug
                             Drug Discounts
                                  Discounts can
                                            can do
                                                do so
                                                   so in
                                                      in various
                                                         various ways.
                                                                 ways. For
                                                                       For one,
                                                                           one, aa covered
                                                                                   covered entity
                                                                                           entity

can save
can save money
         money when
               when paying
                    paying the
                           the ceiling price for
                               ceiling price for aa covered outpatient drug
                                                    covered outpatient drug needed
                                                                            needed for an
                                                                                   for an

uninsured or
uninsured or an
             an underinsured
                underinsured patient;
                             patient; there,
                                      there, 340B Drug Discounts
                                             340B Drug Discounts represent
                                                                 represent an
                                                                           an expense savings
                                                                              expense savings

for unreimbursed care.
for unreimbursed care. Moreover,
                       Moreover, for
                                 for patients
                                     patients with
                                              with insurance,
                                                   insurance, aa covered entity can
                                                                 covered entity     net revenue
                                                                                can net revenue

from the spread
from the spread between
                between the
                        the drug's
                            drug’s price—lowered
                                   price—lowered by
                                                 by the
                                                    the 340B Drug Discount—and
                                                        340B Drug Discount—and any
                                                                               any

reimbursement above
reimbursement above that
                    that price.
                         price. The net savings
                                The net savings and
                                                and revenue
                                                    revenue generated
                                                            generated through
                                                                      through access
                                                                              access to
                                                                                     to 340B
                                                                                        340B

Drug Discounts
Drug Discounts is sometimes referred
               is sometimes referred to
                                     to as
                                        as 340B
                                           340B Savings.
                                                Savings.

       23.
       23.     340B Savings
               340B         are often
                    Savings are often aa critical
                                         critical component
                                                  component of
                                                            of covered
                                                               covered entities’ ability to
                                                                       entities' ability to provide
                                                                                            provide

healthcare services
healthcare services to
                    to patients.
                       patients. For
                                 For some
                                     some covered
                                          covered entities, including federally
                                                  entities, including federally qualified
                                                                                qualified health
                                                                                          health

centers, 340B
centers, 340B Savings directly subsidize
              Savings directly subsidize the
                                         the covered entities’ efforts
                                             covered entities'         to make
                                                               efforts to make drugs
                                                                               drugs affordable
                                                                                     affordable to
                                                                                                to

patients at
patients at lower
            lower costs. For other
                  costs. For other covered
                                   covered entities, including many
                                           entities, including many hospital
                                                                    hospital participants,
                                                                             participants, 340B
                                                                                           340B

Savings helps them
Savings helps them fund
                   fund and
                        and expand
                            expand critical
                                   critical services
                                            services for the most
                                                     for the most vulnerable
                                                                  vulnerable patients,
                                                                             patients, such
                                                                                       such as
                                                                                            as

addiction and
addiction and mental
              mental health
                     health services,
                            services, and
                                      and charity care, among
                                          charity care, among other
                                                              other things.
                                                                    things.

       24.
       24.     340B Savings
               340B         are critical
                    Savings are critical to
                                         to the
                                            the named
                                                named plaintiff.
                                                      plaintiff. At
                                                                 At Mosaic
                                                                    Mosaic Health,
                                                                           Health, 340B
                                                                                   340B Savings
                                                                                        Savings

help fund
help fund sliding
          sliding fee
                  fee discounted medications for
                      discounted medications for patients
                                                 patients in
                                                          in need.
                                                             need.

       25.
       25.     The clinics that
               The clinics that are
                                are 340B
                                    340B covered
                                         covered entities
                                                 entities predominantly
                                                          predominantly serve
                                                                        serve low-income or
                                                                              low-income or

underserved patient
underserved patient populations.
                    populations. For
                                 For instance,
                                     instance, federally
                                               federally qualified
                                                         qualified health
                                                                   health centers
                                                                          centers are
                                                                                  are community-
                                                                                      community-

based health
based health care
             care providers
                  providers that
                            that receive funds from
                                 receive funds      HHS to
                                               from HHS to provide
                                                           provide primary
                                                                   primary care and other
                                                                           care and other

services in
services in underserved
            underserved areas.
                        areas. They must meet
                               They must meet aa stringent
                                                 stringent set
                                                           set of
                                                               of requirements,
                                                                  requirements, including
                                                                                including

providing care
providing care on
               on aa sliding-fee
                     sliding-fee scale
                                 scale based
                                       based on
                                             on patients'
                                                patients’ ability
                                                          ability to
                                                                  to pay.
                                                                     pay. Moreover,
                                                                          Moreover, under
                                                                                    under federal
                                                                                          federal



                                                10
                                                10
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 11 of 77




grant requirements,
grant requirements, federally
                    federally qualified
                              qualified health
                                        health centers
                                               centers must
                                                       must use
                                                            use any
                                                                any 340B
                                                                    340B Savings in furtherance
                                                                         Savings in furtherance

of their
of their healthcare
         healthcare safety-net
                    safety-net mission.
                               mission. See
                                        See 42
                                            42 U.S.C.
                                               U.S.C. §
                                                      § 254b(e)(5)(A),
                                                        254b(e)(5)(A), (D).
                                                                       (D).

       26.
       26.     The hospitals that
               The hospitals that are
                                  are 340B
                                      340B covered
                                           covered entities
                                                   entities bear
                                                            bear disproportionate burdens in
                                                                 disproportionate burdens in

serving low-income
serving low-income and
                   and underserved
                       underserved patient
                                   patient populations.
                                           populations. For
                                                        For instance, disproportionate share
                                                            instance, disproportionate share

hospitals are,
hospitals are, by
               by definition, hospitals that
                  definition, hospitals that serve
                                             serve aa significantly
                                                      significantly disproportionate
                                                                    disproportionate number
                                                                                     number of
                                                                                            of low-
                                                                                               low-

income patients.
income patients. Moreover,
                 Moreover, to
                           to be
                              be aa covered entity for
                                    covered entity for the
                                                       the 340B
                                                           340B Drug
                                                                Drug Discount
                                                                     Discount Program,
                                                                              Program, aa

private hospital
private hospital that
                 that meets
                      meets the
                            the disproportionate share hospital
                                disproportionate share hospital definition
                                                                definition must
                                                                           must also
                                                                                also be
                                                                                     be aa nonprofit
                                                                                           nonprofit

and must
and must agree
         agree to
               to provide
                  provide charity
                          charity care. See 42
                                  care. See 42 U.S.C.
                                               U.S.C. §
                                                      § 256b(a)(4)(L).
                                                        256b(a)(4)(L).

       27.
       27.     Section
               Section 340B directs the
                       340B directs the Secretary of the
                                        Secretary of the Department
                                                         Department of
                                                                    of Health
                                                                       Health and
                                                                              and Human
                                                                                  Human

Services (HHS) to
Services (HHS) to enter
                  enter into
                        into an
                             an agreement
                                agreement with
                                          with every drug manufacturer
                                               every drug manufacturer participating
                                                                       participating in
                                                                                     in State
                                                                                        State

Medicaid programs
Medicaid programs and
                  and Medicare
                      Medicare Part
                               Part B.
                                    B. 42
                                       42 U.S.C.
                                          U.S.C. §
                                                 § 256b(a);
                                                   256b(a); see
                                                            see also
                                                                also 42
                                                                     42 C.F.R.
                                                                        C.F.R. §
                                                                               § 10.2.
                                                                                 10.2. These
                                                                                       These

agreements are
agreements are known
               known as
                     as pharmaceutical
                        pharmaceutical pricing
                                       pricing agreements
                                               agreements (PPAs).
                                                          (PPAs). Every drug manufacturer
                                                                  Every drug manufacturer

participating in
participating    Medicaid or
              in Medicaid or Medicare
                             Medicare Part
                                      Part B
                                           B enters
                                             enters into
                                                    into aa PPA
                                                            PPA and
                                                                and offers
                                                                    offers 340B
                                                                           340B Drug
                                                                                Drug Discounts.
                                                                                     Discounts.

Drug companies
Drug companies that
               that refuse
                    refuse to
                           to sign
                              sign aa PPA
                                      PPA cannot participate in
                                          cannot participate    Medicaid and
                                                             in Medicaid and Medicare
                                                                             Medicare Part
                                                                                      Part B.
                                                                                           B.

More than
More than 1,000
          1,000 drug
                drug companies have signed
                     companies have signed PPAs
                                           PPAs with
                                                with HHS,
                                                     HHS, including
                                                          including each of the
                                                                    each of the Defendants
                                                                                Defendants

and all
and all of
        of the
           the other
               other top
                     top 250
                         250 drug companies.1
                             drug companies.1

               2.
               2.      Since 1992,
                       Since 1992, the
                                   the 340B
                                       340B Drug
                                            Drug Discount
                                                 Discount has
                                                          has been calculated in
                                                              been calculated in the
                                                                                 the same
                                                                                     same
                       manner.
                       manner.

       28.
       28.     Since
               Since its
                     its inception, the 340B
                         inception, the 340B Drug
                                             Drug Discount
                                                  Discount has
                                                           has been
                                                               been aa defined
                                                                       defined discount,
                                                                               discount, specific
                                                                                         specific

to each
to each drug,
        drug, calculated
              calculated by
                         by the
                            the 340B
                                340B Drug
                                     Drug Discount
                                          Discount Program.
                                                   Program.

       29.
       29.     Section
               Section 340B and PPAs
                       340B and PPAs dictate the methodology
                                     dictate the methodology for
                                                             for calculating 340B Drug
                                                                 calculating 340B Drug

Discounts. Section
Discounts.         340B creates
           Section 340B creates the
                                the discount
                                    discount by
                                             by imposing
                                                imposing aa ceiling
                                                            ceiling price.
                                                                    price. See
                                                                           See 42
                                                                               42 U.S.C.
                                                                                  U.S.C.

§ 256b(a)(1);
§ 256b(a)(1); see
              see also
                  also 42
                       42 C.F.R.
                          C.F.R. §
                                 § 10.10.
                                   10.10. The
                                          The ceiling
                                              ceiling price
                                                      price for
                                                            for aa drug
                                                                   drug is
                                                                        is generally
                                                                           generally equal to the
                                                                                     equal to the

11 See,
   See, e.g.,
        e.g., Torreya  Capital LLC,
              Torreya Capital       “The Pharma
                               LLC, "The Pharma 1000:
                                                1000: Top
                                                      Top Global Pharmaceutical Company
                                                          Global Pharmaceutical Company
 Report” (Sept.
Report"  (Sept. 2020).
                2020).

                                                 11
                                                 11
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 12 of 77




“Average Manufacturer
"Average Manufacturer Price"
                      Price” minus
                             minus aa "Unit
                                      “Unit Rebate
                                            Rebate Amount."
                                                   Amount.” 42
                                                            42 C.F.R.
                                                               C.F.R. §
                                                                      § 10.10(a).
                                                                        10.10(a). The
                                                                                  The

extent to
extent to which
          which the
                the ceiling
                    ceiling price
                            price reduces
                                  reduces the
                                          the available
                                              available price
                                                        price for
                                                              for drugs
                                                                  drugs is
                                                                        is known as the
                                                                           known as the 340B
                                                                                        340B Drug
                                                                                             Drug

Discount. 340B
Discount. 340B Drug
               Drug discounts
                    discounts often
                              often provide
                                    provide savings
                                            savings of
                                                    of 20%
                                                       20% to
                                                           to 50%.
                                                              50%.

       30.
       30.     Drug companies
               Drug companies must
                              must report
                                   report their
                                          their 340B
                                                340B ceiling prices on
                                                     ceiling prices on aa quarterly
                                                                          quarterly basis.
                                                                                    basis. See
                                                                                           See

42 U.S.C.
42 U.S.C. §
          § 256b(a)(1).
            256b(a)(1). Those reports must
                        Those reports must be
                                           be made
                                              made to
                                                   to the
                                                      the Health
                                                          Health Resources
                                                                 Resources and
                                                                           and Services
                                                                               Services

Administration (HRSA),
Administration (HRSA), the
                       the HHS
                           HHS agency
                               agency that
                                      that administers
                                           administers the
                                                       the 340B
                                                           340B Drug
                                                                Drug Discount
                                                                     Discount Program.
                                                                              Program.

HRSA makes
HRSA makes ceiling
           ceiling prices
                   prices available
                          available to
                                    to covered
                                       covered entities through its
                                               entities through its 340B
                                                                    340B Office
                                                                         Office of
                                                                                of Pharmacy
                                                                                   Pharmacy

Affairs Information
Affairs Information System (340B OPAIS),
                    System (340B OPAIS), an
                                         an online
                                            online database
                                                   database that
                                                            that allows
                                                                 allows covered
                                                                        covered entities to
                                                                                entities to

access ceiling
access ceiling prices
               prices for
                      for covered outpatient drugs.
                          covered outpatient drugs.

       31.
       31.     The 340B Drug
               The 340B Drug Discount
                             Discount is
                                      is thus
                                         thus aa defined
                                                 defined discount,
                                                         discount, calculated
                                                                   calculated by
                                                                              by statutory
                                                                                 statutory rules,
                                                                                           rules,

and verifiable
and verifiable through
               through 340B
                       340B OPAIS.
                            OPAIS.

               3.
               3.      Drug companies
                       Drug  companies offer
                                         offer 340B
                                               340B Drug
                                                    Drug Discounts
                                                         Discounts directly
                                                                   directly to
                                                                            to covered
                                                                               covered
                       hospitals and clinics.
                       hospitals and clinics.

       32.
       32.     Under Section
               Under Section 340B and PPAs,
                             340B and PPAs, drug
                                            drug companies—not drug distributors—are
                                                 companies—not drug distributors—are

responsible for
responsible for offering
                offering covered entities the
                         covered entities the 340B Drug Discount.
                                              340B Drug Discount.

       33.
       33.     This is clear
               This is clear from
                             from the
                                  the statute,
                                      statute, which
                                               which states
                                                     states that
                                                            that each
                                                                 each PPA
                                                                      PPA "shall
                                                                          “shall require
                                                                                 require that
                                                                                         that the
                                                                                              the

manufacturer offer
manufacturer offer each covered entity
                   each covered        covered outpatient
                                entity covered outpatient drugs
                                                          drugs for purchase” at
                                                                for purchase" at aa price
                                                                                    price

including the
including the 340B
              340B Drug
                   Drug Discount.
                        Discount. 24
                                  24 U.S.C.
                                     U.S.C. §
                                            § 256b(a)(1).
                                              256b(a)(1).

       34.
       34.     Defendants themselves
               Defendants themselves have
                                     have acknowledged
                                          acknowledged that
                                                       that the
                                                            the obligation
                                                                obligation to
                                                                           to provide
                                                                              provide 340B
                                                                                      340B

Drug Discounts
Drug Discounts to
               to covered
                  covered entities
                          entities is theirs alone.
                                   is theirs alone. As
                                                    As Sanofi has explained,
                                                       Sanofi has explained, "Section
                                                                             “Section 340B
                                                                                      340B .. .. ..

requires drug
requires drug manufacturers
              manufacturers participating
                            participating in
                                          in the
                                             the 340B
                                                 340B Program
                                                      Program to
                                                              to offer
                                                                 offer certain
                                                                       certain drugs
                                                                               drugs at
                                                                                     at aa

significant discount
significant discount to
                     to aa list
                           list of
                                of entities (known as
                                   entities (known as ‘covered entities’) defined
                                                      `covered entities') defined by
                                                                                  by statute."
                                                                                     statute.” See
                                                                                               See

Complaint ¶
Complaint ¶ 23,
            23, Sanofi
                Sanofi-Aventis
                      -Aventis U.S., LLC v.
                               U.S., LLC    Azar, 21-cv-634
                                         v. Azar, 21-cv-634 (D.N.J.
                                                            (D.N.J. filed
                                                                    filed Jan. 12, 2021).
                                                                          Jan. 12, 2021).

Similarly, Eli Lilly
Similarly, Eli       has stated,
               Lilly has stated, "Under
                                 “Under the
                                        the 340B
                                            340B Statute, pharmaceutical manufacturers
                                                 Statute, pharmaceutical manufacturers ‘must’
                                                                                       `must'


                                                 12
                                                 12
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 13 of 77




offer steep
offer steep discounts
            discounts on
                      on their
                         their products
                               products to
                                        to certain
                                           certain ‘covered entities.’” See
                                                   `covered entities.'" See Complaint,
                                                                            Complaint, Eli
                                                                                       Eli Lilly
                                                                                           Lilly

and Company
and Company v. Azar, 21-cv-81
            v. Azar, 21-cv-81 (S.D.
                              (S.D. Ind.
                                    Ind. filed
                                         filed Jan. 12, 2021).
                                               Jan. 12, 2021). For
                                                               For its
                                                                   its part,
                                                                       part, Novo
                                                                             Novo Nordisk
                                                                                  Nordisk has
                                                                                          has

spelled out
spelled out that
            that "Section
                 “Section 340B
                          340B of
                               of the
                                  the Public
                                      Public Health
                                             Health Service Act requires
                                                    Service Act requires pharmaceutical
                                                                         pharmaceutical

manufacturers to
manufacturers to offer
                 offer their
                       their outpatient
                             outpatient drugs
                                        drugs at
                                              at deeply
                                                 deeply discounted
                                                        discounted prices
                                                                   prices to
                                                                          to an
                                                                             an enumerated list of
                                                                                enumerated list of

‘covered entities’ for
`covered entities'     the purpose
                   for the purpose of
                                   of ensuring
                                      ensuring that
                                               that vulnerable
                                                    vulnerable and
                                                               and low-income
                                                                   low-income patients
                                                                              patients have
                                                                                       have

better access
better access to
              to prescription
                 prescription medications."
                              medications.” See
                                            See Complaint
                                                Complaint ¶
                                                          ¶ 2,
                                                            2, Novo
                                                               Novo Nordisk
                                                                    Nordisk Inc.
                                                                            Inc. v. Azar, 3:21-
                                                                                 v. Azar, 3:21-

cv-806 (D.N.J.
cv-806 (D.N.J. filed
               filed Jan. 15, 2021).
                     Jan. 15, 2021). So too, AstraZeneca
                                     So too, AstraZeneca has
                                                         has acknowledged
                                                             acknowledged "its
                                                                          “its statutory
                                                                               statutory

obligations .. .. .. to
obligations          to offer
                        offer 340B
                              340B drugs
                                   drugs to
                                         to each
                                            each covered
                                                 covered entity
                                                         entity on
                                                                on non-discriminatory
                                                                   non-discriminatory terms
                                                                                      terms at
                                                                                            at the
                                                                                               the

340B price."
340B price.” See
             See Complaint
                 Complaint ¶
                           ¶ 3,
                             3, AstraZeneca
                                AstraZeneca Pharmaceuticals
                                            Pharmaceuticals LP
                                                            LP v. Azar, 1:21-cv-27
                                                               v. Azar, 1:21-cv-27 (D.
                                                                                   (D. Del.
                                                                                       Del.

filed
filed Jan. 12, 2021).
      Jan. 12, 2021). As
                      As AstraZeneca
                         AstraZeneca has
                                     has further
                                         further detailed,
                                                 detailed, the
                                                           the 340B Program requires
                                                               340B Program          that each
                                                                            requires that each

“manufacturer must
"manufacturer must ‘offer each covered
                   `offer each covered entity covered outpatient
                                       entity covered outpatient drugs
                                                                 drugs for
                                                                       for purchase'
                                                                           purchase’ at
                                                                                     at aa

specified [340B]
specified [340B] discount
                 discount price
                          price .. .. .. This
                                         This is
                                              is known
                                                 known as
                                                       as Section 340B’s ‘must-offer’
                                                          Section 340B's `must-offer' requirement.”
                                                                                      requirement."

Id. ¶
Id. ¶ 20.
      20.

        35.
        35.     Consequently, as
                Consequently, as aa matter
                                    matter of
                                           of law
                                              law and
                                                  and practice,
                                                      practice, 340B Drug Discounts
                                                                340B Drug Discounts are
                                                                                    are offered
                                                                                        offered

by, funded
by, funded by,
           by, and
               and provided
                   provided by
                            by drug
                               drug companies
                                    companies to
                                              to covered entities.
                                                 covered entities.

                4.
                4.     Oftentimes, drug
                       Oftentimes, drug companies
                                        companies contract
                                                   contract with
                                                             with drug
                                                                  drug distributors
                                                                       distributors to
                                                                                    to convey
                                                                                       convey
                       340B Drug
                       340B Drug Discounts
                                  Discounts to
                                            to covered
                                               covered entities.
                                                       entities.

        36.
        36.     Oftentimes, drug
                Oftentimes, drug companies
                                 companies rely on distributors
                                           rely on distributors and
                                                                and suppliers,
                                                                    suppliers, such
                                                                               such as
                                                                                    as Cardinal
                                                                                       Cardinal

Health, Inc.,
Health, Inc., and
              and McKesson
                  McKesson Corporation,
                           Corporation, to
                                        to arrange
                                           arrange for drug purchasing
                                                   for drug purchasing with
                                                                       with covered
                                                                            covered entities.
                                                                                    entities.

        37.
        37.     But those
                But those arrangements
                          arrangements do not change
                                       do not change the
                                                     the nature
                                                         nature of
                                                                of the
                                                                   the 340B
                                                                       340B Drug
                                                                            Drug Discount.
                                                                                 Discount.

That discount remains
That discount remains aa discount offered and
                         discount offered and provided
                                              provided by
                                                       by drug
                                                          drug companies to covered
                                                               companies to         entities.
                                                                            covered entities.

Indeed, as noted
Indeed, as noted above,
                 above, drug
                        drug companies
                             companies are
                                       are obligated
                                           obligated to
                                                     to provide
                                                        provide 340B
                                                                340B Drug
                                                                     Drug Discounts
                                                                          Discounts to
                                                                                    to

covered entities
covered          themselves.
        entities themselves.




                                                  13
                                                  13
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 14 of 77




       38.
       38.     As Federal
               As Federal rules
                          rules state,
                                state, "Manufacturers
                                       “Manufacturers have
                                                      have an
                                                           an obligation
                                                              obligation to
                                                                         to ensure
                                                                            ensure that
                                                                                   that the
                                                                                        the 340B
                                                                                            340B

discount is
discount is provided
            provided through
                     through distribution arrangements made
                             distribution arrangements made by
                                                            by the
                                                               the manufacturer."
                                                                   manufacturer.” See
                                                                                  See 42
                                                                                      42

C.F.R. §
C.F.R. § 10.11(b)(2);
         10.11(b)(2); see
                      see also
                          also Final
                               Final Rule,
                                     Rule, 82
                                           82 Fed.
                                              Fed. Reg.
                                                   Reg. 1220,
                                                        1220, 1224
                                                              1224 ("Manufacturers
                                                                   (“Manufacturers are
                                                                                   are

ultimately responsible
ultimately responsible for
                       for ensuring
                           ensuring aa covered
                                       covered entity
                                               entity receives
                                                      receives aa drug
                                                                  drug at
                                                                       at or
                                                                          or below
                                                                             below the
                                                                                   the 340B
                                                                                       340B ceiling
                                                                                            ceiling

price” and
price" and "have
           “have control
                 control over
                         over the
                              the distribution
                                  distribution of
                                               of covered outpatient drugs,
                                                  covered outpatient drugs, including those
                                                                            including those

distributed by
distributed by wholesalers,
               wholesalers, distributers,
                            distributers, and
                                          and agents.").
                                              agents.”).

       39.
       39.     Drug companies
               Drug companies ensure that they
                              ensure that they are
                                               are offering
                                                   offering and
                                                            and providing
                                                                providing 340B
                                                                          340B Drug
                                                                               Drug Discounts
                                                                                    Discounts

to covered
to covered entities,
           entities, even when aa distributor
                     even when                serves as
                                  distributor serves as an
                                                        an intermediary,
                                                           intermediary, by
                                                                         by various
                                                                            various arrangements.
                                                                                    arrangements.

Most commonly,
Most commonly, the
               the drug company instructs
                   drug company           the distributor
                                instructs the             to provide
                                              distributor to provide the
                                                                     the 340B Drug Discount
                                                                         340B Drug Discount

for the sale
for the sale of
             of any
                any covered
                    covered outpatient
                            outpatient drugs
                                       drugs to
                                             to covered
                                                covered entities.
                                                        entities. The distributor includes
                                                                  The distributor includes that
                                                                                           that

discount, at
discount, at the
             the instruction of the
                 instruction of the drug
                                    drug company, and reports
                                         company, and reports the
                                                              the discounts
                                                                  discounts back
                                                                            back to
                                                                                 to the
                                                                                    the drug
                                                                                        drug

company. The
company. The drug
             drug company
                  company then
                          then funds the discount,
                               funds the discount, oftentimes
                                                   oftentimes by
                                                              by paying
                                                                 paying aa distributor’s
                                                                           distributor's

invoice for
invoice for the
            the 340B
                340B Drug
                     Drug Discount
                          Discount amount
                                   amount provided
                                          provided (a
                                                   (a procedure
                                                      procedure sometimes
                                                                sometimes called
                                                                          called aa

chargeback). Distributors
chargeback). Distributors have
                          have no
                               no ability
                                  ability to
                                          to keep any of
                                             keep any of the
                                                         the 340B
                                                             340B Drug
                                                                  Drug Discount.
                                                                       Discount. Rather,
                                                                                 Rather, all
                                                                                         all of
                                                                                             of

the 340B
the 340B Drug
         Drug Discount
              Discount is
                       is conveyed
                          conveyed from the drug
                                   from the drug company
                                                 company to
                                                         to the
                                                            the covered
                                                                covered entity.
                                                                        entity.

       40.
       40.     In this way
               In this way and
                           and others,
                               others, drug
                                       drug distributors do no
                                            distributors do no more
                                                               more than
                                                                    than convey 340B Drug
                                                                         convey 340B Drug

Discounts from
Discounts      drug companies
          from drug companies to
                              to covered
                                 covered entities. Drug distributors
                                         entities. Drug distributors themselves
                                                                     themselves have
                                                                                have no
                                                                                     no access
                                                                                        access

to 340B
to 340B Drug
        Drug Discounts.
             Discounts.

       41.
       41.     Consequently, even
               Consequently,      when drug
                             even when      distributors serve
                                       drug distributors serve as
                                                               as intermediaries,
                                                                  intermediaries, the
                                                                                  the 340B
                                                                                      340B

Drug Discount
Drug Discount is
              is offered
                 offered and
                         and provided
                             provided from the drug
                                      from the drug companies
                                                    companies to
                                                              to the
                                                                 the covered entities.
                                                                     covered entities.




                                                 14
                                                 14
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 15 of 77




       B.
       B.      For a decade,
               For a decade, drug
                             drug companies
                                  companies have
                                             have universally offered hospitals
                                                  universally offered           and clinics
                                                                      hospitals and  clinics
               access to 340B
               access to 340B Drug
                              Drug Discounts
                                   Discounts at
                                             at Contract
                                                Contract Pharmacies   (i.e., Contract
                                                         Pharmacies (Le.,    Contract
               Pharmacy   340B Drug
               Pharmacy 340B   Drug Discounts).
                                    Discounts).

               1.
               1.      At the
                       At the inception
                              inception of
                                        of the
                                           the 340B
                                               340B Program,
                                                     Program, many  clinics struggled
                                                               many clinics struggled to
                                                                                      to
                       obtain meaningful
                       obtain meaningful benefits
                                           benefits from the 340B
                                                    from the 340B Program.
                                                                  Program.

       42.
       42.     Following the
               Following the enactment
                             enactment of
                                       of the
                                          the 340B
                                              340B Program
                                                   Program in
                                                           in 1992
                                                              1992 and
                                                                   and "[d]uring
                                                                       “[d]uring the
                                                                                 the early
                                                                                     early

period of
period of program
          program implementation,
                  implementation, it
                                  it became
                                     became apparent
                                            apparent that
                                                     that only
                                                          only aa very
                                                                  very small
                                                                       small number
                                                                             number of
                                                                                    of the
                                                                                       the

[then] 11,500
[then] 11,500 covered
              covered entities used in-house
                      entities used in-house pharmacies
                                             pharmacies (approximately
                                                        (approximately 500).” Final Notice,
                                                                       500)." Final Notice, 61
                                                                                            61

Fed. Reg.
Fed. Reg. 43,549,
          43,549, 43,550
                  43,550 (Aug.
                         (Aug. 23,
                               23, 1996).
                                   1996). Moreover,
                                          Moreover, "many
                                                    “many of
                                                          of the
                                                             the larger
                                                                 larger groups of covered
                                                                        groups of covered

entities, including
entities, including community and migrant
                    community and migrant health
                                          health centers, hemophilia clinics
                                                 centers, hemophilia         and most
                                                                     clinics and most of
                                                                                      of the
                                                                                         the

Ryan White
Ryan White HIV
           HIV service
               service programs
                       programs (e.g.,
                                (e.g., State AIDS Drug
                                       State AIDS Drug Assistance
                                                       Assistance Programs)
                                                                  Programs) depend[ed]
                                                                            depend[ed]

upon outside
upon outside pharmacy
             pharmacy services."
                      services.” Id.
                                 Id. Yet,
                                     Yet, "the
                                          “the delivery of pharmacy
                                               delivery of pharmacy services
                                                                    services [wa]s
                                                                             [wa]s central to
                                                                                   central to

the mission"
the mission” of
             of these
                these covered
                      covered entities “and aa legal
                              entities "and    legal mandate
                                                     mandate in some instances."
                                                             in some instances.” Id.
                                                                                 Id.

       43.
       43.     As HHS
               As HHS has
                      has noted,
                          noted, this
                                 this gap
                                      gap was
                                          was "not
                                              “not surprising"
                                                   surprising” because
                                                               because "the
                                                                       “the Program
                                                                            Program is
                                                                                    is aimed
                                                                                       aimed

at benefiting
at benefiting providers"
              providers” that
                         that can
                              can be
                                  be some
                                     some combination of "small,
                                          combination of “small, remote,
                                                                 remote, resource-limited,
                                                                         resource-limited,

receiving federal
receiving         assistance, or
          federal assistance, or serving
                                 serving disadvantaged populations.” See
                                         disadvantaged populations." See U.S.
                                                                         U.S. Dep't
                                                                              Dep’t of
                                                                                    of Health
                                                                                       Health &
                                                                                              &

Human Servs.
Human        Office of
      Servs. Office of the
                       the General
                           General Counsel,
                                   Counsel, Advisory
                                            Advisory Opinion 20-06 on
                                                     Opinion 20-06 on Contract Pharmacies
                                                                      Contract Pharmacies

under
under the 340B Program,
      the 340B Program, at
                        at 4
                           4 (Dec.
                             (Dec. 30,
                                   30, 2020).
                                       2020). Some of these
                                              Some of these "are
                                                            “are the
                                                                 the poster
                                                                     poster children of
                                                                            children of

providers that
providers that one
               one would
                   would expect
                         expect to
                                to lack an in-house
                                   lack an          pharmacy.” Id.
                                           in-house pharmacy." Id.

       44.
       44.     Because of
               Because of this
                          this gap,
                               gap, covered
                                    covered entities sought regulatory
                                            entities sought            assistance in
                                                            regulatory assistance    promoting
                                                                                  in promoting

access to
access to 340B Discounts through
          340B Discounts through Contract
                                 Contract Pharmacies.
                                          Pharmacies. And
                                                      And "[a]s
                                                          “[a]s early
                                                                early as
                                                                      as 1993,
                                                                         1993, several
                                                                               several

covered entity
covered        groups .. .. .. came
        entity groups               forward to
                               came forward to assist
                                               assist [HHS]
                                                      [HHS] in developing aa workable
                                                            in developing    workable mechanism
                                                                                      mechanism to
                                                                                                to

use outside
use outside pharmacies."
            pharmacies.” Id.
                         Id.

       45.
       45.     HHS recognized
               HHS recognized the
                              the problem
                                  problem this
                                          this gap
                                               gap presented.
                                                   presented. As
                                                              As it explained, "if
                                                                 it explained, “if these
                                                                                   these

covered entities
covered entities could not use
                 could not use their
                               their affiliated
                                     affiliated pharmacies
                                                pharmacies in
                                                           in order
                                                              order to
                                                                    to participate
                                                                       participate in the 340B
                                                                                   in the 340B


                                                15
                                                15
               Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 16 of 77




program,” "they
program," “they would
                would be
                      be faced with the
                         faced with the untenable
                                        untenable dilemma
                                                  dilemma of
                                                          of having
                                                             having either
                                                                    either to
                                                                           to expend
                                                                              expend precious
                                                                                     precious

resources to
resources to develop their own
             develop their own in-house
                               in-house pharmacies
                                        pharmacies (which
                                                   (which for
                                                          for many
                                                              many would
                                                                   would be
                                                                         be impossible)
                                                                            impossible) or
                                                                                        or

forego participation in
forego participation in the
                        the program
                            program altogether."
                                    altogether.” Final
                                                 Final Notice,
                                                       Notice, 61 Fed. Reg.
                                                               61 Fed. Reg. 43,550
                                                                            43,550 (Aug. 23,
                                                                                   (Aug. 23,

1996).
1996).

                 2.
                 2.     In 1996 and
                        In 1996 and again  in 2010,
                                    again in  2010, HHS
                                                    HHS published
                                                        published guidelines
                                                                  guidelines for drug
                                                                             for drug
                        companies to
                        companies to offer
                                     offer Contract
                                            Contract Pharmacy  340B Drug
                                                     Pharmacy 340B  Drug Discounts.
                                                                          Discounts.

         46.
         46.     In order to
                 In order to expand
                             expand access
                                    access to
                                           to 340B
                                              340B Drug
                                                   Drug Discounts,
                                                        Discounts, in
                                                                   in 1996
                                                                      1996 and
                                                                           and 2010,
                                                                               2010, HHS
                                                                                     HHS set
                                                                                         set

out guidelines
out guidelines for
               for access
                   access to
                          to 340B
                             340B Drug
                                  Drug Discounts
                                       Discounts at
                                                 at Contract
                                                    Contract Pharmacies.
                                                             Pharmacies.

         47.
         47.     In 1996, HHS
                 In 1996, HHS issued
                              issued aa final notice with
                                        final notice with guidelines
                                                          guidelines for
                                                                     for drug
                                                                         drug companies and
                                                                              companies and

covered entities
covered          to use
        entities to use in
                        in setting
                           setting up
                                   up Contract
                                      Contract Pharmacy
                                               Pharmacy arrangements,
                                                        arrangements, so
                                                                      so that
                                                                         that covered
                                                                              covered entities
                                                                                      entities

could access
could access 340B Drug Discounts
             340B Drug Discounts at
                                 at Contract
                                    Contract Pharmacies.
                                             Pharmacies. Final
                                                         Final Notice,
                                                               Notice, 61 Fed. Reg.
                                                                       61 Fed. Reg. 43,549
                                                                                    43,549

(Aug. 23,
(Aug. 23, 1996).
          1996). HHS
                 HHS articulated
                     articulated its
                                 its position
                                     position "that
                                              “that if
                                                    if aa covered
                                                          covered entity using contract
                                                                  entity using contract pharmacy
                                                                                        pharmacy

services requests
services requests to
                  to purchase
                     purchase aa covered
                                 covered drug
                                         drug from
                                              from aa participating
                                                      participating [340B]
                                                                    [340B] manufacturer,
                                                                           manufacturer, the
                                                                                         the

statute directs
statute directs the
                the manufacturer
                    manufacturer to
                                 to sell
                                    sell the
                                         the drug
                                             drug at
                                                  at the
                                                     the [340B]
                                                         [340B] discounted
                                                                discounted price."
                                                                           price.” Id.
                                                                                   Id. at
                                                                                       at 43,549.
                                                                                          43,549.

When "the
When “the entity directs the
          entity directs the drug shipment to
                             drug shipment to its
                                              its contract pharmacy, [there
                                                  contract pharmacy, [there is] no basis
                                                                            is] no basis on
                                                                                         on which
                                                                                            which

to conclude
to conclude that
            that section
                 section 340B precludes this
                         340B precludes this type
                                             type of
                                                  of transaction
                                                     transaction or
                                                                 or otherwise
                                                                    otherwise exempts the
                                                                              exempts the

manufacturer from
manufacturer      statutory compliance."
             from statutory compliance.” Id.
                                         Id. at
                                             at 43,549-550.
                                                43,549-550.

         48.
         48.     The 1996 final
                 The 1996 final notice
                                notice provided
                                       provided basic
                                                basic guidelines
                                                      guidelines for
                                                                 for implementing Contract
                                                                     implementing Contract

Pharmacies to
Pharmacies to access
              access 340B
                     340B Drug
                          Drug Discounts.
                               Discounts. The
                                          The guidelines encouraged written
                                              guidelines encouraged written agreements
                                                                            agreements

between the
between the covered
            covered entity
                    entity and
                           and the
                               the Contract
                                   Contract Pharmacy.
                                            Pharmacy. See
                                                      See id. at 43,555.
                                                          id. at 43,555. Under
                                                                         Under the
                                                                               the guidelines,
                                                                                   guidelines,

the covered
the covered entity
            entity would
                   would purchase
                         purchase the
                                  the drug, but aa 'ship
                                      drug, but    “‘ship to,
                                                          to, bill
                                                              bill to'
                                                                   to’ procedure
                                                                       procedure may
                                                                                 may be
                                                                                     be used
                                                                                        used in
                                                                                             in

which the
which the covered
          covered entity
                  entity purchases
                         purchases the
                                   the drug [and] the
                                       drug [and] the manufacturer
                                                      manufacturer bills
                                                                   bills the
                                                                         the entity
                                                                             entity for the drug
                                                                                    for the drug

that it
that it purchased,
        purchased, but
                   but [the
                       [the manufacturer]
                            manufacturer] ships
                                          ships the
                                                the drug directly to
                                                    drug directly to the
                                                                     the contract pharmacy.” Id.
                                                                         contract pharmacy." Id.




                                                 16
                                                 16
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 17 of 77




The notice included
The notice included guidelines
                    guidelines for
                               for limiting the purchase
                                   limiting the purchase of
                                                         of 340B Drug Discounts
                                                            340B Drug Discounts to
                                                                                to drugs
                                                                                   drugs

purchased for
purchased for eligible patients of
              eligible patients of the
                                   the covered
                                       covered entity. See id.
                                               entity. See id.

       49.
       49.     In 2010, HHS
               In 2010, HHS issued
                            issued another
                                   another final notice with
                                           final notice with additional
                                                             additional guidelines for the
                                                                        guidelines for the use
                                                                                           use of
                                                                                               of

Contract Pharmacies
Contract Pharmacies to
                    to access
                       access Contract
                              Contract Pharmacy
                                       Pharmacy 340B Drug Discounts.
                                                340B Drug Discounts. See
                                                                     See Final
                                                                         Final Notice,
                                                                               Notice, 75
                                                                                       75

Fed. Reg.
Fed. Reg. 10,272
          10,272 (Mar.
                 (Mar. 5, 2010).
                       5, 2010).

       50.
       50.     The 2010 final
               The 2010 final notice
                              notice included guidelines for
                                     included guidelines     the use
                                                         for the use of
                                                                     of "multiple
                                                                        “multiple contract
                                                                                  contract

pharmacy arrangements,"
pharmacy arrangements,” greenlighting
                        greenlighting the
                                      the use of multiple
                                          use of multiple retail pharmacies as
                                                          retail pharmacies as Contract
                                                                               Contract

Pharmacies for
Pharmacies for aa covered
                  covered entity.
                          entity. See
                                  See id. at 10,273.
                                      id. at 10,273.

       51.
       51.     HRSA’s Office
               HRSA's Office of
                             of Pharmacy
                                Pharmacy Affairs
                                         Affairs has
                                                 has facilitated
                                                     facilitated the
                                                                 the use
                                                                     use of
                                                                         of Contract
                                                                            Contract

Pharmacies through
Pharmacies through its
                   its 340B OPAIS. In
                       340B OPAIS.    accordance with
                                   In accordance with HHS
                                                      HHS instructions,
                                                          instructions, covered entities
                                                                        covered entities

register the
register the names and locations
             names and           of their
                       locations of their Contract
                                          Contract Pharmacies
                                                   Pharmacies in the 340B
                                                              in the 340B OPAIS
                                                                          OPAIS database.
                                                                                database.

Drug companies
Drug companies can access that
               can access that same
                               same database
                                    database to
                                             to verify
                                                verify that
                                                       that aa particular
                                                               particular pharmacy
                                                                          pharmacy is serving as
                                                                                   is serving as

aa Contract
   Contract Pharmacy
            Pharmacy for
                     for aa particular
                            particular 340B
                                       340B covered
                                            covered entity
                                                    entity before
                                                           before making
                                                                  making 340B Drug Discounts
                                                                         340B Drug Discounts

available to
available to aa covered
                covered entity
                        entity purchasing
                               purchasing drugs
                                          drugs for shipment to
                                                for shipment to that
                                                                that pharmacy
                                                                     pharmacy location.
                                                                              location.

       52.
       52.     The expansion of
               The expansion of Contract
                                Contract Pharmacies
                                         Pharmacies has
                                                    has had
                                                        had real
                                                            real benefits
                                                                 benefits for
                                                                          for patients,
                                                                              patients, including
                                                                                        including

by expanding
by expanding patient
             patient access
                     access and
                            and choice. For instance,
                                choice. For           prior to
                                            instance, prior to the
                                                               the expansion,
                                                                   expansion, patients
                                                                              patients of
                                                                                       of

federally
federally qualified health centers
          qualified health centers were
                                   were typically
                                        typically able
                                                  able to
                                                       to receive subsidized drugs
                                                          receive subsidized drugs (on
                                                                                   (on aa sliding-fee
                                                                                          sliding-fee

scale) at
scale) at aa single
             single pharmacy,
                    pharmacy, which
                              which might
                                    might have
                                          have been
                                               been far
                                                    far from
                                                        from the
                                                             the health
                                                                 health center's
                                                                        center’s patients'
                                                                                 patients’ homes
                                                                                           homes

or otherwise
or otherwise inconvenient. After the
             inconvenient. After the expansion,
                                     expansion, however,
                                                however, patients
                                                         patients of
                                                                  of federally
                                                                     federally qualified
                                                                               qualified health
                                                                                         health

centers now
centers now typically
            typically have
                      have aa wide
                              wide range
                                   range of
                                         of choices
                                            choices and
                                                    and are
                                                        are able
                                                            able to
                                                                 to use
                                                                    use aa wide
                                                                           wide variety
                                                                                variety of
                                                                                        of Contract
                                                                                           Contract

Pharmacies. Thus,
Pharmacies.       whereas Mosaic
            Thus, whereas Mosaic Health
                                 Health patients
                                        patients previously
                                                 previously had
                                                            had aa single
                                                                   single pharmacy
                                                                          pharmacy location to
                                                                                   location to

obtain sliding-fee
obtain sliding-fee scale
                   scale drugs,
                         drugs, they
                                they can
                                     can now
                                         now visit
                                             visit over
                                                   over aa dozen
                                                           dozen different
                                                                 different locations.
                                                                           locations.




                                                 17
                                                 17
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 18 of 77




       53.
       53.     The expansion of
               The expansion of Contract
                                Contract Pharmacies
                                         Pharmacies has
                                                    has also
                                                        also benefitted
                                                             benefitted patients
                                                                        patients by
                                                                                 by expanding
                                                                                    expanding

the range
the range of
          of covered
             covered entities’ healthcare services
                     entities' healthcare services available
                                                   available and
                                                             and by
                                                                 by allowing
                                                                    allowing covered
                                                                             covered entities to
                                                                                     entities to

fund additional charity
fund additional charity care.
                        care. For
                              For instance,
                                  instance, 340B
                                            340B Savings have supported
                                                 Savings have supported hospitals'
                                                                        hospitals’ abilities
                                                                                   abilities to
                                                                                             to

provide substantial
provide substantial uncompensated
                    uncompensated and
                                  and charity care, including
                                      charity care,           for unreimbursed
                                                    including for unreimbursed care
                                                                               care for
                                                                                    for cancer
                                                                                        cancer

patients, unreimbursed
patients, unreimbursed care for substance
                       care for substance abuse
                                          abuse treatment,
                                                treatment, subsidizing
                                                           subsidizing losses
                                                                       losses for pediatric care,
                                                                              for pediatric care,

and supporting
and supporting community
               community health
                         health programs.
                                programs. Those
                                          Those efforts have expanded
                                                efforts have expanded the
                                                                      the breadth
                                                                          breadth and
                                                                                  and

quality of
quality of healthcare
           healthcare services
                      services available
                               available to
                                         to patients
                                            patients and
                                                     and have
                                                         have reduced the costs
                                                              reduced the costs of
                                                                                of those
                                                                                   those services,
                                                                                         services,

including drugs,
including drugs, to
                 to the
                    the most
                        most needy.
                             needy.

               3.
               3.      After that,
                       After that, drug
                                   drug companies
                                        companies participating
                                                  participating in
                                                                in the
                                                                   the 340B
                                                                       340B Drug
                                                                            Drug Program
                                                                                 Program
                       universally offered Contract
                       universally offered Contract Pharmacy  340B Drug
                                                    Pharmacy 340B    Drug Discounts.
                                                                          Discounts.

       54.
       54.     Since at least
               Since at least 1996,
                              1996, and
                                    and in
                                        in greater volumes since
                                           greater volumes since 2010,
                                                                 2010, all
                                                                       all drug
                                                                           drug companies
                                                                                companies

participating in
participating    the 340B
              in the      Drug Discount
                     340B Drug Discount Program
                                        Program have
                                                have offered
                                                     offered Contract
                                                             Contract Pharmacy
                                                                      Pharmacy 340B
                                                                               340B Drug
                                                                                    Drug

Discounts to
Discounts to covered
             covered entities.
                     entities. To do so,
                               To do so, drug
                                         drug companies
                                              companies have
                                                        have offered
                                                             offered covered
                                                                     covered entities the 340B
                                                                             entities the 340B

Drug Discount
Drug Discount on
              on covered outpatient drugs
                 covered outpatient drugs purchased
                                          purchased on
                                                    on the
                                                       the covered entities’ own
                                                           covered entities' own accounts
                                                                                 accounts but
                                                                                          but

shipped to
shipped to their
           their registered Contract Pharmacy
                 registered Contract Pharmacy sites.
                                              sites.

       55.
       55.     Oftentimes, this
               Oftentimes, this is
                                is accomplished
                                   accomplished through
                                                through arrangements
                                                        arrangements among
                                                                     among covered
                                                                           covered entities,
                                                                                   entities,

Contract Pharmacies,
Contract Pharmacies, distributors, and so-called
                     distributors, and so-called 340B
                                                 340B vendors.
                                                      vendors. A
                                                               A typical
                                                                 typical arrangement
                                                                         arrangement is
                                                                                     is as
                                                                                        as

follows: A covered
follows: A         entity’s patient
           covered entity's patient arrives
                                    arrives at
                                            at aa Contract
                                                  Contract Pharmacy
                                                           Pharmacy (e.g.,
                                                                    (e.g., aa RiteAid)
                                                                              RiteAid) for
                                                                                       for aa covered
                                                                                              covered

outpatient drug;
outpatient drug; the
                 the pharmacy
                     pharmacy fills
                              fills the
                                    the patient's
                                        patient’s prescription.
                                                  prescription. The pharmacy, sometimes
                                                                The pharmacy, sometimes itself
                                                                                        itself

and sometimes
and sometimes working
              working with
                      with aa 340B
                              340B vendor
                                   vendor (e.g.,
                                          (e.g., CaptureRx)
                                                 CaptureRx) running
                                                            running matching
                                                                    matching algorithms,
                                                                             algorithms,

reviews the
reviews the pharmacy
            pharmacy prescription
                     prescription to
                                  to identify
                                     identify the
                                              the patient's
                                                  patient’s prescription
                                                            prescription as
                                                                         as 340B
                                                                            340B eligible and to
                                                                                 eligible and to

match it
match it to
         to aa particular
               particular covered
                          covered entity.
                                  entity. If
                                          If it
                                             it is
                                                is so
                                                   so matched,
                                                      matched, the
                                                               the pharmacy
                                                                   pharmacy fills
                                                                            fills the
                                                                                  the prescription
                                                                                      prescription

with inventory
with inventory from the purchasing
               from the purchasing account
                                   account of
                                           of that
                                              that covered entity—the account
                                                   covered entity—the account by
                                                                              by which
                                                                                 which the
                                                                                       the

covered entity
covered        purchases covered
        entity purchases covered outpatient
                                 outpatient drugs
                                            drugs and
                                                  and obtains
                                                      obtains Contract
                                                              Contract Pharmacy
                                                                       Pharmacy 340B Drug
                                                                                340B Drug


                                                  18
                                                  18
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 19 of 77




                               The pharmacy
Discounts from drug companies. The pharmacy then
                                            then charges
                                                 charges the
                                                         the patient
                                                             patient for
                                                                     for any
                                                                         any required
                                                                             required co-pay
                                                                                      co-pay

or, if
or, if the
       the patient
           patient is
                   is uninsured,
                      uninsured, any
                                 any required
                                     required fee,
                                              fee, adjusted
                                                   adjusted downward
                                                            downward as
                                                                     as appropriate
                                                                        appropriate by
                                                                                    by any
                                                                                       any sliding-
                                                                                           sliding-

    scale arrangement
fee scale arrangement between
                      between the pharmacy and
                              the pharmacy and the
                                               the covered
                                                   covered entity
                                                           entity (as
                                                                  (as is
                                                                      is often
                                                                         often the
                                                                               the case with

          qualified health
federally qualified health centers).
                           centers). To the extent
                                     To the extent the patient has
                                                   the patient has insurance
                                                                   insurance coverage
                                                                             coverage from
                                                                                      from third-
                                                                                           third-

parties, such
parties, such as
              as private insurers
                         insurers or
                                  or Medicare
                                     Medicare Part D, the pharmacy collects
                                                                   collects those
                                                                            those reimbursements
                                                                                  reimbursements

    the covered
for the covered entity's
                entity’s account.
                         account. The pharmacy then remits any amounts
                                                               amounts collected—whether
                                                                       collected—whether

from the
from the patient
         patient or
                 or from
                    from aa third
                            third party
                                  party—to the covered
                                        to the covered entity,
                                                       entity, and
                                                               and the covered entity
                                                                   the covered entity pays
                                                                                      pays the
                                                                                           the

pharmacy aa dispensing
pharmacy    dispensing fee.
                       fee.

        56.
        56.       The arrangements
                  The arrangements described
                                   described above
                                             above can
                                                   can be
                                                       be visualized
                                                          visualized as
                                                                     as follows:
                                                                        follows:



                                                    Prescription is sent to pharmacy

         DEO
         ODD                                ,   Revenue collected for Rx is paid to entity
                                                                                                      .422
                        0.                         Dispensing fee is paid to pharmacy




              Entity is invoiced for Drug                                                     Medication is dispensed to patient
                                                            Drug is replenished to pharmacy
 Drug replenishment
   order is placed




                                                                  19
                                                                  19
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 20 of 77




       57.
       57.     Contract pharmacy
               Contract pharmacy arrangements
                                 arrangements have
                                              have thus
                                                   thus allowed
                                                        allowed covered entities to
                                                                covered entities to obtain
                                                                                    obtain

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts
                            Discounts and,
                                      and, consequently, to generate
                                           consequently, to generate 340B
                                                                     340B Savings.
                                                                          Savings. These
                                                                                   These

arrangements have
arrangements      been the
             have been the status
                           status quo for aa decade.
                                  quo for    decade.

       58.
       58.     For aa decade,
               For    decade, all
                              all pharmaceutical
                                  pharmaceutical companies
                                                 companies participating
                                                           participating in
                                                                         in Medicaid
                                                                            Medicaid and
                                                                                     and

Medicare Part
Medicare Part B
              B have offered Contract
                have offered Contract Pharmacy
                                      Pharmacy 340B
                                               340B Drug
                                                    Drug Discounts
                                                         Discounts to
                                                                   to covered
                                                                      covered entities.
                                                                              entities. This
                                                                                        This

has been
has been the
         the universal
             universal practice
                       practice of
                                of all
                                   all drug
                                       drug companies
                                            companies participating
                                                      participating in
                                                                    in the
                                                                       the 340B
                                                                           340B Program
                                                                                Program until
                                                                                        until the
                                                                                              the

recent events
recent events (by
              (by just
                  just aa few
                          few companies)
                              companies) described in this
                                         described in this Complaint.
                                                           Complaint.

       59.
       59.     The most recent
               The most recent data
                               data published
                                    published by
                                              by HHS
                                                 HHS in
                                                     in June 2021 reflects
                                                        June 2021          that more
                                                                  reflects that more than
                                                                                     than

4,000 covered
4,000 covered entities
              entities have
                       have Contract
                            Contract Pharmacy
                                     Pharmacy arrangements
                                              arrangements to
                                                           to obtain
                                                              obtain Contract
                                                                     Contract Pharmacy
                                                                              Pharmacy 340B
                                                                                       340B

Drug Discounts.
Drug Discounts.

       60.
       60.     Even now, with
               Even now, with the
                              the significant
                                  significant exception
                                              exception of
                                                        of Defendants,
                                                           Defendants, every
                                                                       every one
                                                                             one of
                                                                                 of the
                                                                                    the 1,000-
                                                                                        1,000-

plus drug
plus drug companies participating in
          companies participating in the
                                     the 340B
                                         340B Program—and
                                              Program—and every
                                                          every one
                                                                one of
                                                                    of the
                                                                       the top
                                                                           top 250
                                                                               250 drug
                                                                                   drug

companies, apart
companies, apart from
                 from Defendants—continues
                      Defendants—continues to
                                           to offer
                                              offer Contract
                                                    Contract Pharmacy
                                                             Pharmacy 340B
                                                                      340B Drug
                                                                           Drug Discounts.
                                                                                Discounts.

       61.
       61.     Defendants’ recent
               Defendants' recent actions
                                  actions are
                                          are the
                                              the exceptions
                                                  exceptions that
                                                             that prove
                                                                  prove the
                                                                        the rule.
                                                                            rule.

       C.
       C.      Any drug
               Any drug company
                         company that,
                                  that, acting
                                        acting alone,
                                               alone, restricted
                                                      restricted Contract
                                                                 Contract Pharmacy  340B
                                                                          Pharmacy 340B
               Drug Discounts
               Drug  Discounts could seriously jeopardize
                               could seriously             its market
                                               jeopardize its         share over
                                                               market share over months or
                                                                                 months or
               years.
               years.

       62.
       62.     Any drug
               Any drug company that restricted
                        company that restricted the
                                                the availability
                                                    availability of
                                                                 of Contract
                                                                    Contract Pharmacy
                                                                             Pharmacy 340B
                                                                                      340B

Drug Discounts
Drug Discounts would
               would put
                     put its
                         its market
                             market share
                                    share at
                                          at risk.
                                             risk.

       63.
       63.     Hospitals and
               Hospitals and clinics
                             clinics can
                                     can and
                                         and do
                                             do prefer
                                                prefer certain
                                                       certain drugs
                                                               drugs over
                                                                     over others.
                                                                          others. Where
                                                                                  Where drugs
                                                                                        drugs

are clinically
are clinically equivalent
               equivalent or
                          or therapeutically
                             therapeutically interchangeable,
                                             interchangeable, hospitals
                                                              hospitals and
                                                                        and clinics
                                                                            clinics will
                                                                                    will consider
                                                                                         consider

other factors.
other factors. Those factors can
               Those factors can include the cost
                                 include the cost of
                                                  of the
                                                     the drugs
                                                         drugs to
                                                               to the
                                                                  the patient
                                                                      patient or
                                                                              or hospital/clinic,
                                                                                 hospital/clinic, or
                                                                                                  or

the ability
the ability of
            of the
               the drug
                   drug to
                        to provide
                           provide revenue
                                   revenue to
                                           to the
                                              the hospital/clinic.
                                                  hospital/clinic. Typically,
                                                                   Typically, aa drug
                                                                                 drug with
                                                                                      with aa Contract
                                                                                              Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discount
                   Discount would
                            would be
                                  be preferred
                                     preferred to
                                               to aa clinically equivalent and
                                                     clinically equivalent and therapeutically
                                                                               therapeutically

interchangeable drug
interchangeable drug without
                     without aa Contract
                                Contract Pharmacy
                                         Pharmacy 340B
                                                  340B Drug
                                                       Drug Discount.
                                                            Discount.

                                                 20
                                                 20
               Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 21 of 77




        64.
        64.      Hospitals and
                 Hospitals and clinics
                               clinics can
                                       can steer
                                           steer patients
                                                 patients towards
                                                          towards preferred
                                                                  preferred drugs in various
                                                                            drugs in various ways.
                                                                                             ways.

For instance,
For instance, aa hospital
                 hospital or
                          or clinic can decide
                             clinic can        to stock
                                        decide to stock its
                                                        its inventory with one
                                                            inventory with one of
                                                                               of aa series
                                                                                     series of
                                                                                            of

clinically equivalent
clinically equivalent or
                      or therapeutically
                         therapeutically interchangeable
                                         interchangeable drugs.
                                                         drugs. If that drug
                                                                If that      were successfully
                                                                        drug were successfully

administered during
administered        an outpatient
             during an outpatient visit,
                                  visit, it would more
                                         it would more likely
                                                       likely be
                                                              be prescribed.
                                                                 prescribed. As
                                                                             As another
                                                                                another example,
                                                                                        example,

aa prescribing
   prescribing physician
               physician at
                         at aa hospital
                               hospital or
                                        or clinic could choose
                                           clinic could        to start
                                                        choose to start new
                                                                        new patients
                                                                            patients on
                                                                                     on aa particular
                                                                                           particular

medicine among
medicine among aa series
                  series of
                         of clinically equivalent or
                            clinically equivalent or therapeutically
                                                     therapeutically interchangeable
                                                                     interchangeable drugs.
                                                                                     drugs.

Through these and
Through these and other
                  other actions,
                        actions, hospitals and clinics
                                 hospitals and clinics can
                                                       can influence
                                                           influence which
                                                                     which drug,
                                                                           drug, out
                                                                                 out of
                                                                                     of aa series
                                                                                           series of
                                                                                                  of

clinically equivalent
clinically equivalent or
                      or therapeutically
                         therapeutically interchangeable
                                         interchangeable drugs,
                                                         drugs, is prescribed for
                                                                is prescribed     their patients.
                                                                              for their patients.

        65.
        65.      Significantly, however, most
                 Significantly, however, most efforts to steer
                                              efforts to steer patients
                                                               patients towards
                                                                        towards aa particular
                                                                                   particular drug,
                                                                                              drug,

among aa series
among    series of
                of clinically equivalent or
                   clinically equivalent or therapeutically
                                            therapeutically interchangeable drugs, require
                                                            interchangeable drugs, require months
                                                                                           months

or years
or years to
         to complete.
            complete. The
                      The efforts are most
                          efforts are most successful
                                           successful with
                                                      with new
                                                           new patients,
                                                               patients, who
                                                                         who may
                                                                             may receive
                                                                                 receive an
                                                                                         an

administered drug
administered drug for the first
                  for the       time during
                          first time during an
                                            an outpatient
                                               outpatient visit
                                                          visit or
                                                                or may
                                                                   may receive
                                                                       receive aa prescription
                                                                                  prescription for
                                                                                               for aa

particular type
particular type of
                of drug
                   drug (e.g.,
                        (e.g., an
                               an incretin
                                  incretin mimetic)
                                           mimetic) for the first
                                                    for the first time.
                                                                  time. New
                                                                        New patients
                                                                            patients arrive
                                                                                     arrive

gradually, which
gradually, which takes
                 takes time.
                       time. As
                             As for
                                for existing patients, any
                                    existing patients, any efforts to convert
                                                           efforts to convert their
                                                                              their usage
                                                                                    usage from
                                                                                          from one
                                                                                               one

drug to
drug to another
        another within
                within aa series
                          series of
                                 of clinically
                                    clinically equivalent
                                               equivalent or
                                                          or therapeutically
                                                             therapeutically interchangeable
                                                                             interchangeable drugs
                                                                                             drugs is
                                                                                                   is

typically aa slower
typically    slower process.
                    process.

        66.
        66.      Consequently, the
                 Consequently, the market
                                   market share
                                          share of
                                                of aa drug
                                                      drug company that limited
                                                           company that         Contract
                                                                        limited Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts
                   Discounts would
                             would eventually be threatened
                                   eventually be threatened by
                                                            by competitors
                                                               competitors that
                                                                           that continued to
                                                                                continued to

offer clinically
offer clinically equivalent
                 equivalent and
                            and therapeutically
                                therapeutically interchangeable
                                                interchangeable drugs
                                                                drugs to
                                                                      to covered entities with
                                                                         covered entities with

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts.
                            Discounts. That threat, however,
                                       That threat,          would require
                                                    however, would         many months
                                                                   require many months to
                                                                                       to

materialize.
materialize.




                                                  21
                                                  21
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 22 of 77




II.
II.    Defendant drug
       Defendant drug companies—the
                      companies—the same
                                    same companies  that recently
                                          companies that recently limited
                                                                  limited Contract
                                                                          Contract
       Pharmacy  340B Drug
       Pharmacy 340B  Drug Discounts—sell
                           Discounts—sell competing
                                          competing diabetes
                                                    diabetes medicines, among other
                                                             medicines, among  other
       competing products.
       competing products.

        67.
        67.     Defendants dominate
                Defendants dominate three
                                    three of
                                          of today's
                                             today’s most
                                                     most lucrative markets for
                                                          lucrative markets     diabetes
                                                                            for diabetes

treatments: (i)
treatments: (i) rapid-acting
                rapid-acting analog
                             analog insulins;
                                    insulins; (ii)
                                              (ii) long-acting
                                                   long-acting analog
                                                               analog insulins; and (iii)
                                                                      insulins; and (iii) incretin
                                                                                          incretin

mimetics. Defendants
mimetics. Defendants compete against each
                     compete against      other, as
                                     each other, as horizontal
                                                    horizontal competitors,
                                                               competitors, in these markets.
                                                                            in these markets.

        68.
        68.     Diabetes occurs
                Diabetes occurs when
                                when aa person
                                        person has
                                               has too
                                                   too much
                                                       much glucose
                                                            glucose (a
                                                                    (a type
                                                                       type of
                                                                            of sugar)
                                                                               sugar) in
                                                                                      in their
                                                                                         their

blood stream.
blood stream. Insulin
              Insulin is involved in
                      is involved in the
                                     the pathway
                                         pathway that
                                                 that permits
                                                      permits glucose
                                                              glucose to
                                                                      to leave the bloodstream
                                                                         leave the bloodstream

and enter
and enter cells.
          cells. With
                 With insufficient
                      insufficient insulin, glucose remains
                                   insulin, glucose remains at
                                                            at high
                                                               high levels
                                                                    levels in the blood,
                                                                           in the blood, leading
                                                                                         leading to
                                                                                                 to

high blood
high blood sugar
           sugar levels.
                 levels.

        69.
        69.     There are two
                There are two types
                              types of
                                    of diabetes.
                                       diabetes. Type
                                                 Type 11 diabetes, which is
                                                         diabetes, which    usually diagnosed
                                                                         is usually diagnosed in
                                                                                              in

children and
children and young
             young adults,
                   adults, is
                           is aa condition
                                 condition in
                                           in which
                                              which the
                                                    the body
                                                        body does not produce
                                                             does not produce any
                                                                              any insulin.
                                                                                  insulin. Type 2
                                                                                           Type 2

diabetes, which
diabetes, which is
                is the
                   the more
                       more common
                            common form,
                                   form, is
                                         is aa condition
                                               condition in which the
                                                         in which the body
                                                                      body either
                                                                           either produces
                                                                                  produces

insufficient insulin
insufficient insulin or
                     or where
                        where cells
                              cells become
                                    become resistant
                                           resistant to
                                                     to insulin to aa certain
                                                        insulin to    certain degree.
                                                                              degree. All
                                                                                      All patients
                                                                                          patients

with Type
with Type 11 diabetes
             diabetes require
                      require insulin treatments; and
                              insulin treatments; and about
                                                      about aa quarter of patients
                                                               quarter of patients with
                                                                                   with Type
                                                                                        Type 22

diabetes require
diabetes require insulin
                 insulin treatments.
                         treatments.

        70.
        70.     Diabetes is
                Diabetes is aa widespread
                               widespread disease
                                          disease in the United
                                                  in the United States. Over 30
                                                                States. Over 30 million
                                                                                million people,
                                                                                        people,

making up
making up nearly
          nearly ten
                 ten percent
                     percent of
                             of the
                                the Nation's
                                    Nation’s population,
                                             population, live
                                                         live with
                                                              with diabetes.
                                                                   diabetes. It
                                                                             It is
                                                                                is aa life-
                                                                                      life-

threatening disease
threatening disease that,
                    that, for many, requires
                          for many, requires daily
                                             daily treatments
                                                   treatments to
                                                              to survive.
                                                                 survive. Absent
                                                                          Absent treatment,
                                                                                 treatment,

diabetes can
diabetes can cause
             cause serious
                   serious harm
                           harm and
                                and organ
                                    organ damage.
                                          damage. Moreover,
                                                  Moreover, untreated
                                                            untreated diabetes
                                                                      diabetes can lead to
                                                                               can lead to

diabetic ketoacidosis,
diabetic ketoacidosis, which
                       which can be fatal.
                             can be fatal. Indeed, according to
                                           Indeed, according to the
                                                                the Centers
                                                                    Centers for Disease Control
                                                                            for Disease Control

and Prevention,
and Prevention, diabetes
                diabetes was
                         was the
                             the seventh
                                 seventh leading
                                         leading cause
                                                 cause of
                                                       of death
                                                          death in 2019.
                                                                in 2019.

        71.
        71.     Diabetes is
                Diabetes is often
                            often coincident
                                  coincident with
                                             with low-income populations and
                                                  low-income populations and in lower-income
                                                                             in lower-income

neighborhoods that
neighborhoods that are
                   are underserved
                       underserved by
                                   by private
                                      private healthcare
                                              healthcare practices.
                                                         practices. See,
                                                                    See, e.g., Gaskin, et
                                                                         e.g., Gaskin,    al.,
                                                                                       et al.,



                                                  22
                                                  22
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 23 of 77




“Disparities in
"Disparities in Diabetes:
                Diabetes: The
                          The Nexus
                              Nexus of
                                    of Race,
                                       Race, Poverty,
                                             Poverty, and
                                                      and Place,"
                                                          Place,” 104
                                                                  104 Am.
                                                                      Am. J. Public Health
                                                                          J. Public Health

2147 (Nov.
2147 (Nov. 2014).
           2014).

       72.
       72.     Diabetes is
               Diabetes is likewise
                           likewise aa common
                                       common area
                                              area of
                                                   of treatment
                                                      treatment for
                                                                for 340B covered entity
                                                                    340B covered entity

hospitals and
hospitals and clinics.
              clinics. According
                       According to
                                 to HRSA,
                                    HRSA, one
                                          one in
                                              in seven
                                                 seven federally
                                                       federally qualified health center
                                                                 qualified health center patients
                                                                                         patients

has diabetes
has diabetes and
             and nearly
                 nearly one
                        one in
                            in three
                               three of
                                     of those
                                        those has
                                              has uncontrolled
                                                  uncontrolled diabetes.
                                                               diabetes.

       73.
       73.     Consequently, diabetes
               Consequently,          medications make
                             diabetes medications make up
                                                       up aa significant
                                                             significant portion
                                                                         portion of
                                                                                 of 340B
                                                                                    340B

covered entities’
covered           outpatient prescriptions
        entities' outpatient prescriptions and
                                           and 340B
                                               340B Drug
                                                    Drug Discounts.
                                                         Discounts. And
                                                                    And three
                                                                        three of
                                                                              of the
                                                                                 the most
                                                                                     most

significant diabetes
significant diabetes medications
                     medications are
                                 are rapid-acting
                                     rapid-acting analog
                                                  analog insulins,
                                                         insulins, long-acting
                                                                   long-acting analog
                                                                               analog insulins,
                                                                                      insulins, and
                                                                                                and

incretin mimetics.
incretin mimetics.

       A.
       A.      Sanofi, Eli
               Sanofi,  Eli Lilly,
                            Lilly, and
                                   and Novo
                                       Novo Nordisk
                                            Nordisk compete in the
                                                    compete in the sale
                                                                   sale of
                                                                        of rapid-acting
                                                                           rapid-acting
               analog  insulins.
               analog insulins.

       74.
       74.     Analog insulins
               Analog insulins are
                               are aa type
                                      type of
                                           of human
                                              human insulin.
                                                    insulin. They
                                                             They are
                                                                  are an
                                                                      an important
                                                                         important treatment
                                                                                   treatment for
                                                                                             for

diabetes. Indeed,
diabetes.         clinicians often
          Indeed, clinicians often prefer
                                   prefer analog
                                          analog insulins
                                                 insulins to
                                                          to other
                                                             other forms
                                                                   forms of
                                                                         of insulin, and the
                                                                            insulin, and the

American Diabetes
American Diabetes Association
                  Association recommends analog insulins
                              recommends analog insulins for the treatment
                                                         for the treatment of
                                                                           of individuals
                                                                              individuals

with both
with both type
          type 11 diabetes
                  diabetes and
                           and type
                               type 22 diabetes.
                                       diabetes.

       75.
       75.     There are both
               There are both rapid-acting
                              rapid-acting analog
                                           analog insulins
                                                  insulins and
                                                           and long-acting analog insulins.
                                                               long-acting analog insulins.

       76.
       76.     Sanofi, Eli Lilly,
               Sanofi, Eli        and Novo
                           Lilly, and Novo Nordisk
                                           Nordisk all
                                                   all produce
                                                       produce and
                                                               and sell
                                                                   sell rapid-acting analog
                                                                        rapid-acting analog

insulins. Eli
insulins. Eli Lilly developed Humalog,
              Lilly developed Humalog, the
                                       the first
                                           first analog
                                                 analog (meaning,
                                                        (meaning, man-made)
                                                                  man-made) insulin
                                                                            insulin in
                                                                                    in the
                                                                                       the mid-
                                                                                           mid-

1990s; it
1990s; it is
          is aa rapid-acting
                rapid-acting analog
                             analog insulin that can
                                    insulin that can be
                                                     be rapidly absorbed. Novo
                                                        rapidly absorbed. Novo Nordisk
                                                                               Nordisk then
                                                                                       then

developed its
developed its own
              own rapid-acting
                  rapid-acting analog
                               analog insulin, Novolog, around
                                      insulin, Novolog, around 2000.
                                                               2000. And,
                                                                     And, in
                                                                          in 2018,
                                                                             2018, Sanofi
                                                                                   Sanofi

launched
launched aa follow-on
            follow-on insulin
                      insulin product,
                              product, Admelog,
                                       Admelog, based
                                                based on
                                                      on Eli Lilly’s Humalog.
                                                         Eli Lilly's Humalog.

       77.
       77.     Since 2019, Eli
               Since 2019, Eli Lilly has sold
                               Lilly has sold Humalog
                                              Humalog both
                                                      both under
                                                           under the
                                                                 the brand
                                                                     brand name
                                                                           name Humalog
                                                                                Humalog and
                                                                                        and

as an
as an authorized
      authorized generic called insulin
                 generic called insulin lispro.
                                        lispro. Since
                                                Since January 2020, Novo
                                                      January 2020, Novo Nordisk
                                                                         Nordisk has
                                                                                 has sold
                                                                                     sold

Novolog both
Novolog both under
             under the
                   the brand
                       brand name
                             name Novolog
                                  Novolog and
                                          and as
                                              as an
                                                 an authorized
                                                    authorized generic
                                                               generic called insulin aspart.
                                                                       called insulin aspart.


                                                   23
                                                   23
                Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 24 of 77




          78.
          78.     Sanofi, Eli Lilly,
                  Sanofi, Eli        and Novo
                              Lilly, and Novo Nordisk
                                              Nordisk currently
                                                      currently manufacture
                                                                manufacture and
                                                                            and sell
                                                                                sell the
                                                                                     the following
                                                                                         following

rapid-acting analog
rapid-acting analog insulins,
                    insulins, which
                              which are
                                    are clinically equivalent and
                                        clinically equivalent and therapeutically
                                                                  therapeutically interchangeable,
                                                                                  interchangeable,

with each
with each drug
          drug capturing
               capturing the
                         the approximate
                             approximate market
                                         market share listed,2 as
                                                share listed,2 as of
                                                                  of July 2020:
                                                                     July 2020:

                                 Name
                                 Name                        Company
                                                             Company             Approximate
                                                                                 Approximate
                                                                                 Market Share
                                                                                 Market Share
                                 Apidra
                                 Apidra                      Sanofi
                                                             Sanofi                                  6%
                                                                                                     6%
            Rapid-Acting
            Rapid-Acting
                                 Admelog
                                 Admelog                     Sanofi
                                                             Sanofi                                  5%
                                                                                                     5%
           Analog Insulins
           Analog Insulins
                                 Humalog/Insulin Lispro
                                 Humalog/Insulin Lispro      Eli Lilly
                                                             Eli Lilly                              44%
                                                                                                    44%
                                 Fiasp
                                 Fiasp                       Novo Nordisk
                                                             Novo   Nordisk                          1%
                                                                                                     1%
                                 Novolog/Insulin Aspart
                                 Novolog/Insulin Aspart      Novo   Nordisk
                                                             Novo Nordisk                           44%
                                                                                                    44%

          79.
          79.     Eli Lilly also
                  Eli Lilly also sells
                                 sells biosimilar
                                       biosimilar versions
                                                  versions of
                                                           of Humalog.
                                                              Humalog. On
                                                                       On June 15, 2020,
                                                                          June 15, 2020, the
                                                                                         the FDA
                                                                                             FDA

approved another
approved another Eli
                 Eli Lilly rapid-acting analog
                     Lilly rapid-acting analog insulin,
                                               insulin, Lyumjev.
                                                        Lyumjev. Eli
                                                                 Eli Lilly began selling
                                                                     Lilly began selling

Lyumjev in the
Lyumjev in the United
               United States on or
                      States on or about
                                   about October
                                         October 7, 2020.
                                                 7, 2020.

          80.
          80.     In addition to
                  In addition to rapid-acting
                                 rapid-acting analog
                                              analog insulins,
                                                     insulins, there
                                                               there are
                                                                     are rapid-acting
                                                                         rapid-acting recombinant
                                                                                      recombinant

human insulins.
human           Those insulins
      insulins. Those          are Humulin
                      insulins are Humulin R,
                                           R, sold
                                              sold by
                                                   by Eli
                                                      Eli Lilly, and Novolin
                                                          Lilly, and Novolin R,
                                                                             R, sold
                                                                                sold by
                                                                                     by Novo
                                                                                        Novo

Nordisk.
Nordisk.

          B.
          B.      Sanofi, Eli
                  Sanofi, Eli Lilly,
                              Lilly, and
                                     and Novo
                                         Novo Nordisk
                                              Nordisk compete in the
                                                      compete in the sale
                                                                     sale of
                                                                          of long-acting
                                                                             long-acting analog
                                                                                         analog
                  insulins.
                  insulins.

          81.
          81.     Another class
                  Another class of
                                of insulin are long-acting
                                   insulin are long-acting analog
                                                           analog insulins.
                                                                  insulins. The American Diabetes
                                                                            The American Diabetes

Association has
Association has described long-acting analog
                described long-acting analog insulin as the
                                             insulin as the "most
                                                            “most convenient
                                                                  convenient initial insulin
                                                                             initial insulin

regimen.” Am.
regimen." Am. Diabetes
              Diabetes Ass'n,
                       Ass’n, Approaches
                              Approaches to
                                         to Glycemic
                                            Glycemic Care, 38 Diabetes
                                                     Care, 38 Diabetes Care
                                                                       Care S52,
                                                                            S52, S57
                                                                                 S57

(2016).
(2016).

          82.
          82.     Sanofi, Eli Lilly,
                  Sanofi, Eli        and Novo
                              Lilly, and Novo Nordisk
                                              Nordisk all
                                                      all produce
                                                          produce and
                                                                  and sell
                                                                      sell long-acting analog
                                                                           long-acting analog

insulins. Around
insulins. Around 2000,
                 2000, Sanofi introduced the
                       Sanofi introduced the first
                                             first long-acting
                                                   long-acting analog
                                                               analog insulin,
                                                                      insulin, Lantus.
                                                                               Lantus. Then,
                                                                                       Then,

Novo Nordisk
Novo Nordisk introduced
             introduced its own long-acting
                        its own long-acting analog
                                            analog insulin,
                                                   insulin, Levemir.
                                                            Levemir. Those drugs were
                                                                     Those drugs were


2
2See, e.g.,
 See,        Bob Herman,
       e.g., Bob Herman, "Insulin
                         “Insulin net   sales over
                                    net sales over time
                                                   time by
                                                        by company  and brand,"
                                                           company and  brand,” Axios
                                                                                Axios (Feb.
                                                                                      (Feb. 13,
                                                                                            13,
2020),
2020),          at
                at        https://docs.google.com/spreadsheets/d/1PTpcErbuWvUEMhIQpGs0-
                          https: //docs.google.com/spreadsheets/d/lPTpcErbuWvUEMhIQpGs0-
KnQBdhGgUP4kjygyU1j9b8/edit#gid=0 (based
KnQBdhGgUP4kjygyUlj968/edit#gid=0          (based on
                                                  on 2019
                                                     2019 sales).
                                                          sales).

                                                   24
                                                   24
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 25 of 77




followed by Toujeo,
followed by Toujeo, Sanofi’s higher-dose long-acting
                    Sanofi's higher-dose             analog insulin;
                                         long-acting analog insulin; Tresiba, another long-
                                                                     Tresiba, another long-

acting analog
acting analog insulin
              insulin from
                      from Novo
                           Novo Nordisk;
                                Nordisk; and
                                         and Basaglar,
                                             Basaglar, Eli
                                                       Eli Lilly’s long-acting analog
                                                           Lilly's long-acting analog insulin.
                                                                                      insulin.

       83.
       83.     Sanofi, Eli Lilly,
               Sanofi, Eli        and Novo
                           Lilly, and Novo Nordisk
                                           Nordisk currently
                                                   currently manufacture
                                                             manufacture and
                                                                         and sell
                                                                             sell the
                                                                                  the following
                                                                                      following

long-acting analog insulins,
long-acting analog insulins, which
                             which are
                                   are clinically equivalent and
                                       clinically equivalent and therapeutically
                                                                 therapeutically interchangeable,
                                                                                 interchangeable,

with each
with each drug
          drug capturing
               capturing the
                         the approximate
                             approximate market
                                         market share listed,3 as
                                                share listed,3 as of
                                                                  of July 2020:
                                                                     July 2020:

                               Name
                               Name                  Company
                                                     Company                   Approximate
                                                                               Approximate
                               Lantus
                               Lantus                Sanofi
                                                     Sanofi                                     42%
                                                                                                42%
          Long-Acting
          Long -Acting         Toujeo
                               Toujeo                Sanofi
                                                     Sanofi                                     12%
                                                                                                12%
         Analog Insulins
         Analog Insulins       Basaglar
                               Basaglar              Eli Lilly
                                                     Eli Lilly                                  13%
                                                                                                13%
                               Levemir
                               Levemir               Novo Nordisk
                                                     Novo   Nordisk                             17%
                                                                                                17%
                               Tresiba
                               Tresiba               Novo Nordisk
                                                     Novo   Nordisk                             17%
                                                                                                17%

       C.
       C.      Sanofi, Eli
               Sanofi, Eli Lilly,
                           Lilly, Novo
                                  Novo Nordisk
                                       Nordisk and AstraZeneca compete
                                               and AstraZeneca compete in
                                                                       in the
                                                                          the sale
                                                                              sale of
                                                                                   of
               incretin mimetics.
               incretin mimetics.

       84.
       84.     Another class
               Another class of
                             of diabetes medications, apart
                                diabetes medications, apart from
                                                            from insulins,
                                                                 insulins, is the class
                                                                           is the class of
                                                                                        of incretin
                                                                                           incretin

mimetics called
mimetics called glucagon-like peptide 11 agonists
                glucagon-like peptide    agonists (GLP-1).
                                                  (GLP-1). These drugs work
                                                           These drugs work by
                                                                            by increasing the
                                                                               increasing the

level of hormones
level of hormones called
                  called incretins.
                         incretins. Incretins help the
                                    Incretins help the body
                                                       body produce
                                                            produce more
                                                                    more insulin
                                                                         insulin and
                                                                                 and can
                                                                                     can reduce
                                                                                         reduce

the amount
the amount of
           of excess
              excess glucose
                     glucose being
                             being produced
                                   produced by
                                            by the
                                               the liver.
                                                   liver.

       85.
       85.     Sanofi, Eli Lilly,
               Sanofi, Eli        Novo Nordisk,
                           Lilly, Novo Nordisk, and
                                                and AstraZeneca
                                                    AstraZeneca all
                                                                all produce
                                                                    produce and
                                                                            and sell
                                                                                sell incretin
                                                                                     incretin

mimetics. Eli
mimetics. Eli Lilly developed the
              Lilly developed the first
                                  first incretin mimetic, Byetta
                                        incretin mimetic, Byetta (now
                                                                 (now sold
                                                                      sold by
                                                                           by AstraZeneca),
                                                                              AstraZeneca), from
                                                                                            from

the saliva
the saliva of
           of aa lizard,
                 lizard, the
                         the gila
                             gila monster,
                                  monster, and
                                           and introduced
                                               introduced it
                                                          it in 2005. Since
                                                             in 2005.       then, the
                                                                      Since then, the FDA
                                                                                      FDA has
                                                                                          has

approved incretin
approved incretin mimetics
                  mimetics by
                           by Sanofi,
                              Sanofi, Eli
                                      Eli Lilly, Novo Nordisk,
                                          Lilly, Novo Nordisk, and
                                                               and AstraZeneca.
                                                                   AstraZeneca.

       86.
       86.     Sanofi, Eli Lilly,
               Sanofi, Eli        Novo Nordisk,
                           Lilly, Novo Nordisk, and
                                                and AstraZeneca
                                                    AstraZeneca currently manufacture and
                                                                currently manufacture and sell
                                                                                          sell

the following
the following incretin
              incretin mimetics,
                       mimetics, which
                                 which are
                                       are clinically
                                           clinically equivalent and therapeutically
                                                      equivalent and therapeutically

interchangeable, with
interchangeable, with each
                      each drug
                           drug capturing
                                capturing the
                                          the approximate
                                              approximate market
                                                          market share listed,44 as
                                                                 share listed,   as of
                                                                                    of July 2020:
                                                                                       July 2020:


3
3See, e.g.,
 See,        Bob Herman,
       e.g., Bob Herman, "Insulin
                         “Insulin net   sales over
                                    net sales over time
                                                   time by
                                                        by company  and brand,"
                                                           company and  brand,” Axios
                                                                                Axios (Feb.
                                                                                      (Feb. 13,
                                                                                            13,
2020),
2020),          at
                at        https://docs.google.com/spreadsheets/d/1PTpcErbuWvUEMhIQpGs0-
                          https: //docs.google.com/spreadsheets/d/lPTpcErbuWvUEMhIQpGs0-
KnQBdhGgUP4kjygyU1j9b8/edit#gid=0 (based
KnQBdhGgUP4kjygyUlj968/edit#gid=0          (based on
                                                  on 2019
                                                     2019 sales).
                                                          sales).

                                                25
                                                25
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 26 of 77




                              Name
                              Name                    Company
                                                      Company                  Approximate
                                                                               Approximate
                                                                               Market
                                                                               Market Share
                                                                                      Share
                              Adlyxin
                              Adlyxin                 Sanofi
                                                      Sanofi                                   1%
                                                                                               1%
                              Trulicity
                              Trulicity               Eli
                                                      Eli Lilly
                                                          Lilly                               40%
                                                                                              40%
        Incretin mimetics
        Incretin mimetics     Victoza
                              Victoza                 Novo Nordisk
                                                      Novo   Nordisk                          24%
                                                                                              24%
                              Ozempic
                              Ozempic                 Novo Nordisk
                                                      Novo   Nordisk                          28%
                                                                                              28%
                              Rybelsus
                              Rybelsus                Novo Nordisk
                                                      Novo   Nordisk                           2%
                                                                                               2%
                              Bydureon
                              Bydureon                AstraZeneca
                                                      AstraZeneca                              4%
                                                                                               4%
                              Byetta
                              Byetta                  AstraZeneca
                                                      AstraZeneca                              1%
                                                                                               1%

       D.
       D.      In
               In addition,  Sanofi, Eli
                  addition, Sanofi,      Lilly, Novo
                                     Eli Lilly, Novo Nordisk
                                                     Nordisk and AstraZeneca compete
                                                             and AstraZeneca compete in the
                                                                                     in the
               sale of
               sale of other
                       other drugs.
                             drugs.

       87.
       87.     Defendants manufacture
               Defendants manufacture and
                                      and sell
                                          sell other
                                               other competing
                                                     competing drugs,
                                                               drugs, as
                                                                      as well.
                                                                         well.

       88.
       88.     For instance,
               For instance, Eli
                             Eli Lilly and AstraZeneca
                                 Lilly and AstraZeneca both
                                                       both produce
                                                            produce competing antipsychotic
                                                                    competing antipsychotic

medications to
medications to treat
               treat bipolar
                     bipolar disorder and schizophrenia.
                             disorder and schizophrenia. Eli
                                                         Eli Lilly produces the
                                                             Lilly produces the drug
                                                                                drug Zyprexa,
                                                                                     Zyprexa,

and AstraZeneca
and AstraZeneca produces
                produces the
                         the drug
                             drug Seroquel.
                                  Seroquel.

       89.
       89.     But such
               But such drugs,
                        drugs, along
                               along with
                                     with Defendants'
                                          Defendants’ other
                                                      other competing drugs, make
                                                            competing drugs, make up
                                                                                  up

relatively small
relatively small fractions of Defendants'
                 fractions of Defendants’ collective
                                          collective sales
                                                     sales of
                                                           of covered
                                                              covered outpatient
                                                                      outpatient drugs
                                                                                 drugs in the 340B
                                                                                       in the 340B

Drug Discount
Drug Discount Program,
              Program, compared to their
                       compared to their collective sales of
                                         collective sales of rapid-acting
                                                             rapid-acting analog
                                                                          analog insulins,
                                                                                 insulins, long-
                                                                                           long-

acting analog
acting analog insulins,
              insulins, and
                        and incretin
                            incretin mimetics.
                                     mimetics.

       E.
       E.      Defendants report
               Defendants  report billions  of dollars
                                   billions of dollars in
                                                       in annual
                                                          annual U.S. sales of
                                                                 U.S. sales of rapid-acting
                                                                               rapid-acting
               analog insulins, long-acting
               analog insulins,              analog insulins,
                                long-acting analog   insulins, and incretin mimetics.
                                                               and incretin mimetics.

       90.
       90.     Within the
               Within the United
                          United States, Defendants annually
                                 States, Defendants annually sell
                                                             sell billions
                                                                  billions of
                                                                           of dollars
                                                                              dollars of
                                                                                      of rapid-
                                                                                         rapid-

acting analog
acting analog insulins,
              insulins, long-acting
                        long-acting analog
                                    analog insulins, and incretin
                                           insulins, and incretin mimetics.
                                                                  mimetics. For
                                                                            For each
                                                                                each Defendant,
                                                                                     Defendant,

these diabetes
these diabetes medications
               medications contribute significantly to
                           contribute significantly to the
                                                       the company’s
                                                           company's financial performance,
                                                                     financial performance,

representing hundreds
representing hundreds of
                      of millions
                         millions or
                                  or billions
                                     billions of
                                              of dollars
                                                 dollars in
                                                         in annual
                                                            annual sales
                                                                   sales for each company.
                                                                         for each company.




4
4 See, e.g.,
  See, e.g., Bashar
             Bashar Issa,  “Things to
                     Issa, "Things  to Consider
                                       Consider Before
                                                Before Buying
                                                       Buying Eli
                                                              Eli Lilly’s
                                                                  Lilly's Shares,” (May 27,
                                                                          Shares," (May 27, 2021),
                                                                                            2021),
at
at     https://seekingalpha.com/article/4431676-things-to-consider-before-buying-eli-lillys-shares
       https://seekingalpha.com/article/4431676-things-to-consider-before-buying-eli-lillys-shares
(based on
(based  on year-end
            year-end 2020
                      2020 sales
                            sales data).
                                  data).

                                                 26
                                                 26
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 27 of 77




        91.
        91.     At Eli
                At Eli Lilly,
                       Lilly, for instance, rapid-acting
                              for instance, rapid-acting analog
                                                         analog insulins,
                                                                insulins, long-acting analog insulins,
                                                                          long-acting analog insulins,

and incretin
and incretin mimetics
             mimetics are
                      are the
                          the most
                              most significant
                                   significant drugs
                                               drugs in
                                                     in the
                                                        the company's
                                                            company’s portfolio.
                                                                      portfolio. Trulicity, its
                                                                                 Trulicity, its

incretin mimetic,
incretin mimetic, generated
                  generated more
                            more than
                                 than twice
                                      twice as
                                            as much
                                               much revenue
                                                    revenue as
                                                            as any
                                                               any other
                                                                   other Eli
                                                                         Eli Lilly product in
                                                                             Lilly product in

2020, with
2020, with U.S.
           U.S. revenues
                revenues of
                         of $3.8
                            $3.8 billion.
                                 billion. See
                                          See Eli
                                              Eli Lilly Annual Report
                                                  Lilly Annual Report (2020) at 46.
                                                                      (2020) at 46. Eli Lilly’s
                                                                                    Eli Lilly's

second highest
second highest revenue
               revenue generating
                       generating drugs
                                  drugs are
                                        are its
                                            its rapid-acting
                                                rapid-acting analog
                                                             analog insulins,
                                                                    insulins, Humalog
                                                                              Humalog and
                                                                                      and

Insulin
Insulin Lispro, which generated
        Lispro, which generated U.S.
                                U.S. revenue of $1.5
                                     revenue of      billion. See
                                                $1.5 billion. See id. Eli Lilly's
                                                                  id. Eli Lilly’s long-acting
                                                                                  long-acting

analog insulin
analog insulin drug, Basaglar, was
               drug, Basaglar, was also
                                   also among
                                        among its highest revenue
                                              its highest revenue producing
                                                                  producing drugs,
                                                                            drugs, generating
                                                                                   generating

revenue of
revenue of $842.3
           $842.3 million
                  million in
                          in the
                             the U.S.
                                 U.S. Together,
                                      Together, Eli
                                                Eli Lilly’s rapid-acting analog
                                                    Lilly's rapid-acting analog insulins,
                                                                                insulins, long-
                                                                                          long-

acting analog
acting analog insulins,
              insulins, and
                        and incretin
                            incretin mimetics
                                     mimetics account
                                              account for
                                                      for $6.2 billion, or
                                                          $6.2 billion, or nearly
                                                                           nearly 45%,
                                                                                  45%, of
                                                                                       of its
                                                                                          its 2020
                                                                                              2020

U.S. revenue.
U.S. revenue.

        92.
        92.     These drugs are
                These drugs are also
                                also aa significant
                                        significant part
                                                    part of
                                                         of Eli
                                                            Eli Lilly’s strategy for
                                                                Lilly's strategy     growth. Eli
                                                                                 for growth. Eli Lilly
                                                                                                 Lilly

announced that
announced that its
               its 2020
                   2020 revenue growth "was
                        revenue growth “was driven
                                            driven by
                                                   by increased
                                                      increased volume
                                                                volume primarily
                                                                       primarily for"
                                                                                 for” aa

handful of
handful of drugs,
           drugs, including Trulicity, id.
                  including Trulicity,     at 45,
                                       id. at 45, which
                                                  which had grown by
                                                        had grown by 23%
                                                                     23% year-over-year,
                                                                         year-over-year, and
                                                                                         and

that Eli
that Eli Lilly’s
         Lilly's future “[r]evenue growth
                 future "[r]evenue growth is
                                          is expected to be
                                             expected to be driven
                                                            driven by
                                                                   by volume
                                                                      volume from
                                                                             from Trulicity,"
                                                                                  Trulicity,” first
                                                                                              first

among aa list
among         of other
         list of other drugs.
                       drugs. Id.
                              Id. at
                                  at 55.
                                     55.

        93.
        93.     At Novo
                At Novo Nordisk,
                        Nordisk, too,
                                 too, rapid-acting
                                      rapid-acting analog
                                                   analog insulins,
                                                          insulins, long-acting analog insulins,
                                                                    long-acting analog insulins,

and incretin
and incretin mimetics
             mimetics are
                      are the
                          the most
                              most significant
                                   significant drugs
                                               drugs in
                                                     in the
                                                        the company's
                                                            company’s portfolio.
                                                                      portfolio. Together, Novo
                                                                                 Together, Novo

Nordisk’s rapid-acting
Nordisk's              analog insulins,
          rapid-acting analog insulins, long-acting
                                        long-acting analog
                                                    analog insulins,
                                                           insulins, and
                                                                     and incretin
                                                                         incretin mimetics
                                                                                  mimetics

accounted for
accounted for approximately
              approximately $7.3
                            $7.3 billion
                                 billion (converted
                                         (converted from
                                                    from aa reported
                                                            reported $44.3 billion DKKs),
                                                                     $44.3 billion DKKs), or
                                                                                          or

77%, of its
77%, of its 2020
            2020 U.S.
                 U.S. revenue. See Novo
                      revenue. See Novo Nordisk
                                        Nordisk Annual
                                                Annual Report
                                                       Report (2020)
                                                              (2020) at
                                                                     at 54.
                                                                        54.

        94.
        94.     These drugs are
                These drugs are part
                                part of
                                     of Novo
                                        Novo Nordisk's
                                             Nordisk’s business
                                                       business strategy,
                                                                strategy, as
                                                                          as well.
                                                                             well. Novo
                                                                                   Novo Nordisk
                                                                                        Nordisk

describes its
describes its business,
              business, first and foremost,
                        first and           as "a
                                  foremost, as “a world
                                                  world leader
                                                        leader in Diabetes care,"
                                                               in Diabetes care,” with
                                                                                  with "one
                                                                                       “one of
                                                                                            of the
                                                                                               the

broadest diabetes
broadest diabetes product
                  product portfolios
                          portfolios in the industry,
                                     in the industry, including new generation
                                                      including new generation insulin,
                                                                               insulin, aa full
                                                                                           full



                                                  27
                                                  27
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 28 of 77




portfolio of
portfolio of modern
             modern insulin
                    insulin and
                            and human
                                human insulin
                                      insulin as
                                              as well
                                                 well as
                                                      as aa portfolio
                                                            portfolio of
                                                                      of GLP-1
                                                                         GLP-1 receptor
                                                                               receptor agonists
                                                                                        agonists

[incretin mimetics]."
[incretin mimetics].” See
                      See Novo
                          Novo Nordisk
                               Nordisk Form
                                       Form 20-F
                                            20-F (2020)
                                                 (2020) at
                                                        at 5. Novo Nordisk
                                                           5. Novo Nordisk explains
                                                                           explains that
                                                                                    that

“[d]ue to
"[d]ue to the
          the increasing
              increasing number
                         number of
                                of people
                                   people with
                                          with diabetes,
                                               diabetes, the
                                                         the global
                                                             global pharmaceutical
                                                                    pharmaceutical market
                                                                                   market for
                                                                                          for

treatment of
treatment of diabetes
             diabetes continues
                      continues to
                                to grow."
                                   grow.” Id.at
                                          Id.at 6.
                                                6. It claims to
                                                   It claims to have
                                                                have "maintained
                                                                     “maintained aa leading
                                                                                    leading

position in
position in the
            the overall
                overall diabetes
                        diabetes care
                                 care market"
                                      market” in
                                              in the
                                                 the United
                                                     United States, among "downward
                                                            States, among “downward pressure
                                                                                    pressure on
                                                                                             on

manufacturers’ net
manufacturers' net prices."
                   prices.” Id.
                            Id. at
                                at 6.
                                   6. It
                                      It acknowledges
                                         acknowledges that
                                                      that "[i]n
                                                           “[i]n the
                                                                 the global
                                                                     global insulin market, Novo
                                                                            insulin market, Novo

Nordisk, Eli
Nordisk, Eli Lilly and Sanofi
             Lilly and        are the
                       Sanofi are the most
                                      most significant
                                           significant companies
                                                       companies measured
                                                                 measured by
                                                                          by market
                                                                             market share."
                                                                                    share.” Id.
                                                                                            Id.

at 6.
at 6. As
      As to
         to the
            the incretin
                incretin mimetics
                         mimetics market,
                                  market, Novo
                                          Novo Nordisk
                                               Nordisk claims that "the
                                                       claims that “the use
                                                                        use of
                                                                            of glucagon-like
                                                                               glucagon-like

peptide-1 (GLP-1)
peptide-1 (GLP-1) [incretin
                  [incretin mimetics]
                            mimetics] as
                                      as aa treatment
                                            treatment option
                                                      option for people with
                                                             for people with Type
                                                                             Type 22 diabetes
                                                                                     diabetes has
                                                                                              has

continued to
continued to increase
             increase resulting
                      resulting in
                                in significant
                                   significant growth of the
                                               growth of the GLP-1 market.” Id.
                                                             GLP-1 market." Id. at
                                                                                at 6. It
                                                                                   6. It

acknowledges that,
acknowledges that, in
                   in the
                      the incretin mimetics market,
                          incretin mimetics market, as
                                                    as in the insulin
                                                       in the         market, "Novo
                                                              insulin market, “Novo Nordisk,
                                                                                    Nordisk, Eli
                                                                                             Eli

Lilly and Astra
Lilly and Astra Zeneca
                Zeneca are
                       are the
                           the most
                               most significant
                                    significant companies
                                                companies .. .. .. [as]
                                                                   [as] measured
                                                                        measured by
                                                                                 by market
                                                                                    market share,"
                                                                                           share,”

and that,
and that, as
          as to
             to incretin
                incretin mimetics,
                         mimetics, "Novo
                                   “Novo Nordisk
                                         Nordisk is the global
                                                 is the global market
                                                               market leader
                                                                      leader .. .. .. with
                                                                                      with aa 50%
                                                                                              50%

volume market
volume market share
              share as
                    as of
                       of December
                          December 31, 2020.” Id.
                                   31, 2020." Id. at
                                                  at 6. Novo Nordisk
                                                     6. Novo Nordisk reported that 2020
                                                                     reported that 2020 sales
                                                                                        sales

of diabetes
of diabetes medications
            medications increased by 5%,
                        increased by     “driven by
                                     5%, "driven by GLP-1
                                                    GLP-1 [incretin
                                                          [incretin mimetics]
                                                                    mimetics] growth."
                                                                              growth.” Novo
                                                                                       Novo

Nordisk Annual
Nordisk Annual Report
               Report (2020)
                      (2020) at
                             at 29.
                                29.

       95.
       95.     At Sanofi,
               At         rapid-acting analog
                  Sanofi, rapid-acting analog insulins,
                                              insulins, long-acting analog insulins,
                                                        long-acting analog           and incretin
                                                                           insulins, and incretin

mimetics make
mimetics make up
              up aa significant
                    significant portion
                                portion of
                                        of the
                                           the company’s business and
                                               company's business and are
                                                                      are aa defining
                                                                             defining feature of
                                                                                      feature of

the company's
the company’s history.
              history. Together,
                       Together, Sanofi’s
                                 Sanofi's rapid-acting analog insulins,
                                          rapid-acting analog insulins, long-acting
                                                                        long-acting analog
                                                                                    analog

insulins, and
insulins, and incretin mimetics accounted
              incretin mimetics accounted for approximately $1.7
                                          for approximately $1.7 billion
                                                                 billion (converted
                                                                         (converted from
                                                                                    from aa

reported $1.4
reported $1.4 billion
              billion Euros) in 2020
                      Euros) in 2020 U.S.
                                     U.S. revenue.
                                          revenue. See
                                                   See Sanofi Form 20-F
                                                       Sanofi Form 20-F (2020)
                                                                        (2020) at
                                                                               at 64.
                                                                                  64.

       96.
       96.     Incretin mimetics are
               Incretin mimetics are aa substantial
                                        substantial part
                                                    part of
                                                         of AstraZeneca's
                                                            AstraZeneca’s business,
                                                                          business, as
                                                                                    as well
                                                                                       well as
                                                                                            as an
                                                                                               an

area targeted
area targeted for growth. AstraZeneca
              for growth. AstraZeneca reported
                                      reported U.S.
                                               U.S. sales
                                                    sales of
                                                          of $382 million for
                                                             $382 million     Bydureon in
                                                                          for Bydureon    2020
                                                                                       in 2020



                                                  28
                                                  28
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 29 of 77




and $37
and $37 million
        million for
                for Byetta.
                    Byetta. See
                            See AstraZeneca
                                AstraZeneca Annual
                                            Annual Report
                                                   Report (2020)
                                                          (2020) at
                                                                 at 187.
                                                                    187. Moreover,
                                                                         Moreover, the
                                                                                   the

company’s 2020
company's 2020 annual
               annual report
                      report highlighted
                             highlighted that
                                         that diabetes
                                              diabetes is
                                                       is the
                                                          the company's
                                                              company’s largest therapy area
                                                                        largest therapy area

world market,
world market, at
              at an
                 an estimated
                    estimated size
                              size of
                                   of $99.6 billion, or
                                      $99.6 billion, or approximately
                                                        approximately aa full half of
                                                                         full half of the
                                                                                      the overall
                                                                                          overall

therapy markets
therapy markets targeted
                targeted by
                         by the
                            the company.
                                company. See
                                         See id. at 36.
                                             id. at 36.

       F.
       F.      Defendants’ sales
               Defendants'  sales of
                                  of rapid-acting analog insulins,
                                     rapid-acting analog           long-acting analog
                                                         insulins, long-acting        insulins,
                                                                               analog insulins,
               and incretin
               and incretin mimetics   are extremely
                            mimetics are   extremely significant
                                                     significant at
                                                                 at Contract
                                                                    Contract Pharmacies.
                                                                             Pharmacies.

       97.
       97.     Among the
               Among the various
                         various drugs
                                 drugs sold
                                       sold by
                                            by Defendants,
                                               Defendants, sales
                                                           sales of
                                                                 of their
                                                                    their rapid-acting
                                                                          rapid-acting analog
                                                                                       analog

insulins, long-acting
insulins, long-acting analog
                      analog insulins,
                             insulins, and
                                       and incretin
                                           incretin mimetics
                                                    mimetics are
                                                             are particularly
                                                                 particularly significant
                                                                              significant among
                                                                                          among

sales at
sales at Contract
         Contract Pharmacies
                  Pharmacies serving
                             serving covered
                                     covered entities'
                                             entities’ patients.
                                                       patients.

       98.
       98.     Upon information
               Upon information and
                                and belief,
                                    belief, the
                                            the overwhelming
                                                overwhelming majority
                                                             majority of
                                                                      of Contract
                                                                         Contract Pharmacy
                                                                                  Pharmacy

340B Discounts
340B Discounts for
               for drugs sold by
                   drugs sold by Defendants
                                 Defendants at
                                            at Contract
                                               Contract Pharmacies
                                                        Pharmacies are
                                                                   are attributable
                                                                       attributable to
                                                                                    to their
                                                                                       their

rapid-acting analog
rapid-acting analog insulins,
                    insulins, long-acting analog insulins,
                              long-acting analog insulins, and
                                                           and incretin
                                                               incretin mimetics.
                                                                        mimetics. Upon
                                                                                  Upon

information and
information and belief,
                belief, approximately
                        approximately 80% of covered
                                      80% of covered entities'
                                                     entities’ 340B
                                                               340B Savings
                                                                    Savings from Defendants
                                                                            from Defendants

are attributable
are attributable to
                 to Defendants'
                    Defendants’ rapid-acting
                                rapid-acting analog
                                             analog insulins,
                                                    insulins, long-acting analog insulins,
                                                              long-acting analog insulins, and
                                                                                           and

incretin mimetics,
incretin mimetics, whereas
                   whereas all
                           all of
                               of Defendants'
                                  Defendants’ other
                                              other drugs
                                                    drugs account
                                                          account for only 20%
                                                                  for only 20% of
                                                                               of 340B
                                                                                  340B Savings
                                                                                       Savings

at Contract
at Contract Pharmacies.
            Pharmacies.

III.
III.   In the middle
       In the        of 2020,
              middle of 2020, Defendants
                              Defendants made  strident lobbying
                                          made strident lobbying efforts that failed
                                                                 efforts that failed to
                                                                                     to limit
                                                                                        limit
       340B Drug
       340B  Drug Discounts
                  Discounts for
                             for diabetes
                                 diabetes medicines.
                                          medicines.

       99.
       99.     Defendants’ price-fixing
               Defendants' price-fixing conspiracy began as
                                        conspiracy began as soon
                                                            soon as
                                                                 as their
                                                                    their collective lobbying
                                                                          collective lobbying

efforts failed.
efforts failed. Through mid-summer, Defendants
                Through mid-summer, Defendants had
                                               had spent
                                                   spent millions
                                                         millions collectively
                                                                  collectively lobbying
                                                                               lobbying the
                                                                                        the

federal government (in
federal government (in efforts
                       efforts not challenged here)
                               not challenged here) to
                                                    to limit 340B Drug
                                                       limit 340B Drug Discounts
                                                                       Discounts with
                                                                                 with respect to
                                                                                      respect to

diabetes medicines.
diabetes medicines. Defendants,
                    Defendants, as
                                as part
                                   part of
                                        of long-running lobbying by
                                           long-running lobbying by drug
                                                                    drug companies,
                                                                         companies, had
                                                                                    had

sought to
sought to limit
          limit the
                the level of hospital
                    level of          participation in
                             hospital participation    the 340B
                                                    in the      Program, limit
                                                           340B Program,       which patients
                                                                         limit which patients could
                                                                                              could

qualify for
qualify     340B Drug
        for 340B Drug Discounts,
                      Discounts, require
                                 require that
                                         that all
                                              all discounts
                                                  discounts be
                                                            be passed
                                                               passed through
                                                                      through to
                                                                              to patients,
                                                                                 patients, and
                                                                                           and

limit the availability
limit the availability of
                       of Contract
                          Contract Pharmacy
                                   Pharmacy 340B
                                            340B Drug
                                                 Drug Discounts.
                                                      Discounts. But
                                                                 But Defendants'
                                                                     Defendants’ lobbying
                                                                                 lobbying

                                                 29
                                                 29
               Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 30 of 77




efforts failed.
efforts failed. That
                That failure became evident
                     failure became evident with
                                            with the
                                                 the issuance of Executive
                                                     issuance of           Order 13937,
                                                                 Executive Order 13937, which
                                                                                        which

did little
did little to
           to limit
              limit Contract
                    Contract Pharmacy
                             Pharmacy 340B
                                      340B Drug
                                           Drug Discounts.
                                                Discounts. As
                                                           As soon
                                                              soon as
                                                                   as it
                                                                      it became
                                                                         became clear
                                                                                clear that
                                                                                      that

Defendants’ collective
Defendants'            lobbying efforts
            collective lobbying         had failed,
                                efforts had         Defendants turned
                                            failed, Defendants turned to
                                                                      to another
                                                                         another plan
                                                                                 plan focused
                                                                                      focused on
                                                                                              on

just one
just one of
         of their
            their goals—collusively eliminating or
                  goals—collusively eliminating or otherwise
                                                   otherwise limiting
                                                             limiting Contract
                                                                      Contract Pharmacy
                                                                               Pharmacy 340B
                                                                                        340B

Drug Discounts
Drug Discounts for their drugs,
               for their        which dominate
                         drugs, which dominate the
                                               the rapid-acting analog insulin,
                                                   rapid-acting analog insulin, long-acting
                                                                                long-acting

analog insulin,
analog insulin, and
                and incretin mimetic markets
                    incretin mimetic markets of
                                             of diabetes
                                                diabetes medications.
                                                         medications.

        A.
        A.       The
                 The President’s
                     President's July  24th executive
                                 July 24th            order addressing
                                            executive order             the use
                                                            addressing the      of 340B
                                                                            use of 340B Drug
                                                                                        Drug
                 Discounts for
                 Discounts for insulin
                               insulin promised  to have
                                       promised to       little impact.
                                                    have little impact.

        100.
        100.     On July
                 On      24, 2020,
                    July 24, 2020, then-President
                                   then-President Donald
                                                  Donald Trump issued Executive
                                                         Trump issued           Order 13937,
                                                                      Executive Order 13937,

entitled, "Access
entitled, “Access to
                  to Affordable
                     Affordable Life-Saving Medications.” See
                                Life-Saving Medications." See 85 Fed. Reg.
                                                              85 Fed. Reg. 45,755
                                                                           45,755 (July
                                                                                  (July 29,
                                                                                        29,

2020). The
2020). The executive order addressed
           executive order addressed the
                                     the use
                                         use of
                                             of insulin
                                                insulin (as
                                                        (as well
                                                            well as
                                                                 as epinephrine)
                                                                    epinephrine) within
                                                                                 within the
                                                                                        the 340B
                                                                                            340B

Drug Discount
Drug Discount Program.
              Program. The order noted
                       The order noted that
                                       that "[i]nsulin
                                            “[i]nsulin is
                                                       is aa critical
                                                             critical and
                                                                      and life-saving medication
                                                                          life-saving medication

that approximately
that approximately 8
                   8 million
                     million Americans
                             Americans rely
                                       rely on
                                            on to
                                               to manage
                                                  manage diabetes,"
                                                         diabetes,” and
                                                                    and that
                                                                        that "[t]he
                                                                             “[t]he price
                                                                                    price of
                                                                                          of

insulin in
insulin in the
           the United
               United States has risen
                      States has risen dramatically
                                       dramatically over
                                                    over the
                                                         the past
                                                             past decade."
                                                                  decade.” Id.
                                                                           Id. The order further
                                                                               The order further

noted that
noted that "many
           “many Americans
                 Americans still
                           still struggle
                                 struggle to
                                          to purchase
                                             purchase these
                                                      these products."
                                                            products.” Id.
                                                                       Id.

        101.
        101.     The
                 The executive order noted
                     executive order noted that
                                           that the
                                                the 340B
                                                    340B Drug
                                                         Drug Discount
                                                              Discount lowers the price
                                                                       lowers the price of
                                                                                        of insulin
                                                                                           insulin

for covered entities.
for covered entities. As
                      As the
                         the order
                             order recited,
                                   recited, while
                                            while "[t]he
                                                  “[t]he list
                                                         list price
                                                              price for
                                                                    for aa single
                                                                           single vial
                                                                                  vial of
                                                                                       of insulin
                                                                                          insulin today
                                                                                                  today

is often
is often more
         more than
              than $250,” “many of
                   $250," "many of these
                                   these products"
                                         products” may
                                                   may be
                                                       be purchased
                                                          purchased under
                                                                    under the
                                                                          the 340B Program
                                                                              340B Program

“at aa price
"at    price of
             of one
                one penny
                    penny per
                          per unit of measure."
                              unit of measure.” Id.
                                                Id. The
                                                    The order
                                                        order then
                                                              then stated,
                                                                   stated, with
                                                                           with significant
                                                                                significant

qualification, that
qualification, that "[t]hese
                    “[t]hese steep
                             steep discounts, however, are
                                   discounts, however, are not
                                                           not always
                                                               always passed
                                                                      passed through
                                                                             through to
                                                                                     to low-
                                                                                        low-

income Americans
income Americans at
                 at the
                    the point
                        point of
                              of sale."
                                 sale.” The executive order
                                        The executive order was
                                                            was aimed
                                                                aimed at
                                                                      at addressing
                                                                         addressing that
                                                                                    that issue.
                                                                                         issue.

        102.
        102.     But the
                 But the executive
                         executive order
                                   order was
                                         was extremely
                                             extremely limited in scope.
                                                       limited in scope. In particular, it
                                                                         In particular, it applied
                                                                                           applied

only to
only to federally
        federally qualified
                  qualified health
                            health centers.
                                   centers. The President ordered
                                            The President ordered only
                                                                  only that
                                                                       that I-IFIS
                                                                            HHS should
                                                                                   should "take
                                                                                          “take

action to
action to ensure
          ensure future grants .. .. .. are
                 future grants          are conditioned
                                            conditioned upon
                                                        upon [federally
                                                             [federally qualified health centers]
                                                                        qualified health          having
                                                                                         centers] having


                                                  30
                                                  30
               Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 31 of 77




established practices
established practices to
                      to make
                         make insulin
                              insulin .. .. .. available
                                               available at
                                                         at the
                                                            the discounted
                                                                discounted price
                                                                           price paid
                                                                                 paid by
                                                                                      by the
                                                                                         the [federally
                                                                                             [federally

qualified health
qualified health center] grantee or
                 center] grantee or sub-grantee
                                    sub-grantee under
                                                under the
                                                      the 340B
                                                          340B Prescription
                                                               Prescription Drug
                                                                            Drug Program
                                                                                 Program (plus
                                                                                         (plus aa

minimal administration
minimal administration fee)
                       fee) to
                            to individuals with low
                               individuals with low incomes,
                                                    incomes, .. .. .. who:
                                                                      who: (a)
                                                                           (a) have
                                                                               have aa high cost
                                                                                       high cost

sharing requirement
sharing             for .. .. .. insulin;
        requirement for                   (b) have
                                 insulin; (b) have aa high
                                                      high unmet
                                                           unmet deductible; or (c)
                                                                 deductible; or (c) have
                                                                                    have no
                                                                                         no health
                                                                                            health care
                                                                                                   care

insurance.” Id.
insurance." Id.

        103.
        103.     Executive Order 13937
                 Executive Order 13937 promised
                                       promised to
                                                to have
                                                   have relatively
                                                        relatively little impact on
                                                                   little impact on the
                                                                                    the volume
                                                                                        volume of
                                                                                               of

340B Discounts
340B Discounts for
               for insulin medications for
                   insulin medications for several
                                           several reasons.
                                                   reasons.

        104.
        104.     First, because
                 First, because the
                                the order
                                    order was
                                          was limited
                                              limited to
                                                      to federally qualified health
                                                         federally qualified health centers,
                                                                                    centers, it would
                                                                                             it would

have no
have no impact
        impact on
               on any
                  any of
                      of the
                         the other
                             other categories
                                   categories of
                                              of covered entities. The
                                                 covered entities. The order
                                                                       order did
                                                                             did not
                                                                                 not apply
                                                                                     apply to
                                                                                           to any
                                                                                              any

of the
of the other
       other nine
             nine categories of clinics
                  categories of         that can
                                clinics that can be
                                                 be covered entities. Nor
                                                    covered entities. Nor did
                                                                          did it apply to
                                                                              it apply to any
                                                                                          any

hospital covered
hospital covered entities.
                 entities.

        105.
        105.     Second, the
                 Second, the order
                             order appeared
                                   appeared to
                                            to impose
                                               impose largely
                                                      largely redundant
                                                              redundant legal requirements.
                                                                        legal requirements.

Federally qualified
Federally qualified health
                    health centers
                           centers are
                                   are funded through Section
                                       funded through         330 of
                                                      Section 330 of the
                                                                     the Public
                                                                         Public Health
                                                                                Health Services
                                                                                       Services

Act, 42
Act, 42 U.S.C.
        U.S.C. §
               § 254b.
                 254b. Under
                       Under that
                             that authority,
                                  authority, HHS
                                             HHS "may
                                                 “may make
                                                      make grants
                                                           grants for
                                                                  for the
                                                                      the costs of the
                                                                          costs of the

operation of
operation of public
             public and
                    and nonprofit
                        nonprofit private
                                  private health
                                          health centers
                                                 centers that
                                                         that provide
                                                              provide health
                                                                      health services
                                                                             services to
                                                                                      to medically
                                                                                         medically

underserved populations."
underserved populations.” 42
                          42 U.S.C.
                             U.S.C. §
                                    § 254b(e)(1)(A).
                                      254b(e)(1)(A). For
                                                     For aa health
                                                            health center
                                                                   center to
                                                                          to obtain
                                                                             obtain such
                                                                                    such

funding, it must
funding, it must provide
                 provide "the
                         “the required primary health
                              required primary health services"
                                                      services” set
                                                                set out
                                                                    out in the statute.
                                                                        in the statute. 42
                                                                                        42 U.S.C.
                                                                                           U.S.C.

§ 254b(k)(3)(A).
§ 254b(k)(3)(A). And
                 And those
                     those "required
                           “required primary
                                     primary health
                                             health services,"
                                                    services,” by
                                                               by definition,
                                                                  definition, include the
                                                                              include the

provision of
provision of "pharmaceutical
             “pharmaceutical services."
                             services.” 42
                                        42 U.S.C.
                                           U.S.C. §
                                                  § 254b(b)(1)(A)(i)(V).
                                                    254b(b)(1)(A)(i)(V). Moreover,
                                                                         Moreover, under
                                                                                   under

HRSA’s Health
HRSA's Health Center
              Center Compliance
                     Compliance Manual,
                                Manual, health
                                        health centers
                                               centers "must
                                                       “must operate
                                                             operate in
                                                                     in aa manner
                                                                           manner such
                                                                                  such that
                                                                                       that

no patient
no patient shall
           shall be
                 be denied service due
                    denied service due to
                                       to an
                                          an individual's
                                             individual’s inability to pay,"
                                                          inability to pay,” and
                                                                             and are
                                                                                 are already
                                                                                     already

obligated to
obligated to provide
             provide aa "full
                        “full discount
                              discount to
                                       to individuals
                                          individuals and
                                                      and families
                                                          families with
                                                                   with annual
                                                                        annual incomes
                                                                               incomes at
                                                                                       at or
                                                                                          or below
                                                                                             below




                                                   31
                                                   31
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 32 of 77




[the poverty
[the poverty line]."
             line].” So, it was
                     So, it was unclear
                                unclear what
                                        what real
                                             real effects the executive
                                                  effects the executive order
                                                                        order might
                                                                              might have
                                                                                    have in
                                                                                         in

changing patient
changing patient prices
                 prices for
                        for insulin.
                            insulin.

       106.
       106.     Third, and relatedly,
                Third, and relatedly, the
                                      the executive
                                          executive order
                                                    order did
                                                          did not
                                                              not appear
                                                                  appear to
                                                                         to impact
                                                                            impact sales
                                                                                   sales of
                                                                                         of insulin
                                                                                            insulin

medication to
medication to federally
              federally qualified
                        qualified health
                                  health centers
                                         centers in
                                                 in the
                                                    the 340B
                                                        340B Program.
                                                             Program. As
                                                                      As noted,
                                                                         noted, federally
                                                                                federally

qualified health
qualified health centers must ensure
                 centers must ensure their
                                     their patients
                                           patients have
                                                    have access
                                                         access to
                                                                to drugs.
                                                                   drugs. Those centers would
                                                                          Those centers would

seek to
seek to do so at
        do so at the
                 the best
                     best price.
                          price. Requiring
                                 Requiring federally
                                           federally qualified
                                                     qualified health
                                                               health centers
                                                                      centers to
                                                                              to pass
                                                                                 pass all
                                                                                      all 340B
                                                                                          340B

Savings onto patients
Savings onto patients would
                      would not
                            not change the health
                                change the health centers’
                                                  centers' incentives—they would still
                                                           incentives—they would still seek
                                                                                       seek to
                                                                                            to

purchase the
purchase the same
             same volume
                  volume of
                         of drugs, with Contract
                            drugs, with Contract Pharmacy
                                                 Pharmacy 340B
                                                          340B Drug
                                                               Drug Discounts
                                                                    Discounts included.
                                                                              included.

So, as long
So, as      as federally
       long as           qualified health
               federally qualified health centers
                                          centers purchased
                                                  purchased the
                                                            the same
                                                                same volume
                                                                     volume of
                                                                            of drugs
                                                                               drugs and,
                                                                                     and, as
                                                                                          as per
                                                                                             per

the executive
the executive order,
              order, continued
                     continued to
                               to do
                                  do so
                                     so with
                                        with Contract
                                             Contract Pharmacy
                                                      Pharmacy 340B Drug Discounts,
                                                               340B Drug Discounts, insulin-
                                                                                    insulin-

manufacturers’ profit
manufacturers' profit margins
                      margins would
                              would be
                                    be unaffected.
                                       unaffected.

       B.
       B.       The executive order
                The executive order followed   Defendants’ apparently
                                    followed Defendants'    apparently unsuccessful
                                                                       unsuccessful but
                                                                                    but
                coordinated lobbying
                coordinated lobbying efforts
                                      efforts to
                                              to limit
                                                 limit 340B
                                                       340B Drug
                                                            Drug Discounts
                                                                 Discounts for
                                                                           for diabetes
                                                                               diabetes
                medication.
                medication.

       107.
       107.     Upon information
                Upon information and
                                 and belief,
                                     belief, Defendants
                                             Defendants worked
                                                        worked together
                                                               together to
                                                                        to lobby
                                                                           lobby the
                                                                                 the Federal
                                                                                     Federal

Government, including
Government, including HHS
                      HHS and
                          and White
                              White House,
                                    House, to
                                           to obtain
                                              obtain legal or agency
                                                     legal or agency guidance
                                                                     guidance changes
                                                                              changes to
                                                                                      to

limit 340B Drug
limit 340B Drug Discounts,
                Discounts, particularly
                           particularly for
                                        for diabetes
                                            diabetes medicines
                                                     medicines like analog insulin
                                                               like analog insulin and
                                                                                   and incretin
                                                                                       incretin

mimetics. This
mimetics. This allegation
               allegation is
                          is supported
                             supported by
                                       by Defendants'
                                          Defendants’ lobbying records.
                                                      lobbying records.

       108.
       108.     In the reporting
                In the reporting periods
                                 periods that
                                         that encompassed lobbying in
                                              encompassed lobbying    advance of
                                                                   in advance of the
                                                                                 the President's
                                                                                     President’s

executive order
executive order (i.e.,
                (i.e., April
                       April 11 through
                                through June 30, and
                                        June 30, and July
                                                     July 11 through
                                                             through September 30), Defendants
                                                                     September 30), Defendants

spent significant
spent significant resources lobbying the
                  resources lobbying the Federal
                                         Federal Government.
                                                 Government. According
                                                             According to
                                                                       to their
                                                                          their public
                                                                                public

disclosures, each
disclosures, each Defendant
                  Defendant in
                            in that
                               that period
                                    period lobbied
                                           lobbied the
                                                   the Federal
                                                       Federal Government
                                                               Government regarding
                                                                          regarding the
                                                                                    the 340B
                                                                                        340B

Program: Sanofi
Program:        spent upwards
         Sanofi spent upwards of
                              of $320,000 on external
                                 $320,000 on external lobbyists and upwards
                                                      lobbyists and upwards of
                                                                            of $1.9 million
                                                                               $1.9 million

of its
of its own
       own resources on that
           resources on that effort;
                             effort; Eli
                                     Eli Lilly spent upwards
                                         Lilly spent upwards of
                                                             of $290,000 on external
                                                                $290,000 on          lobbyists and
                                                                            external lobbyists and

upwards of
upwards of $3.18 million of
           $3.18 million of its
                            its own
                                own resources; Novo Nordisk
                                    resources; Novo Nordisk spent
                                                            spent upwards
                                                                  upwards of
                                                                          of $250,000
                                                                             $250,000 on
                                                                                      on

                                                 32
                                                 32
                 Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 33 of 77




external lobbyists
external lobbyists and
                   and upwards
                       upwards of
                               of $90,000
                                  $90,000 of
                                          of its
                                             its own
                                                 own resources;
                                                     resources; and
                                                                and AstraZeneca
                                                                    AstraZeneca spent
                                                                                spent upwards
                                                                                      upwards

of $240,000
of $240,000 on
            on external
               external lobbyists
                        lobbyists and
                                  and upwards of $1.23
                                      upwards of $1.23 million
                                                       million of
                                                               of its own resources
                                                                  its own resources on
                                                                                    on that
                                                                                       that

effort. In
effort.    total then,
        In total then, Defendants
                       Defendants report
                                  report spending
                                         spending upwards
                                                  upwards of
                                                          of $1.1 million on
                                                             $1.1 million on external lobbyists
                                                                             external lobbyists

and upwards
and upwards of
            of $6.4 million of
               $6.4 million of their
                               their own
                                     own resources
                                         resources lobbying 340B Drug
                                                   lobbying 340B Drug Discounts
                                                                      Discounts in
                                                                                in this
                                                                                   this short
                                                                                        short

period.
period.

          109.
          109.     Not only
                   Not only were
                            were Defendants
                                 Defendants lobbying
                                            lobbying the
                                                     the Federal
                                                         Federal Government
                                                                 Government as
                                                                            as to
                                                                               to 340B
                                                                                  340B Drug
                                                                                       Drug

Discounts, but
Discounts, but they
               they were
                    were also
                         also lobbying regarding insulin
                              lobbying regarding insulin and
                                                         and other
                                                             other diabetes
                                                                   diabetes medication
                                                                            medication issues.
                                                                                       issues.

The three Defendants
The three Defendants dominating
                     dominating the
                                the analog
                                    analog insulin
                                           insulin markets-Sanofi,
                                                   markets—Sanofi, Eli
                                                                   Eli Lilly, and Novo
                                                                       Lilly, and Novo

Nordisk—all report
Nordisk—all        lobbying insulin
            report lobbying insulin issues alongside 340B
                                    issues alongside 340B Drug
                                                          Drug Discount
                                                               Discount issues.
                                                                        issues. And
                                                                                And both
                                                                                    both

Novo Nordisk
Novo Nordisk and
             and AstraZeneca
                 AstraZeneca report
                             report lobbying
                                    lobbying diabetes issues at
                                             diabetes issues at the
                                                                the same
                                                                    same time.
                                                                         time.

          110.
          110.     Defendants were
                   Defendants were coordinated
                                   coordinated in
                                               in their
                                                  their lobbying
                                                        lobbying during this time
                                                                 during this time period,
                                                                                  period, both
                                                                                          both in
                                                                                               in

terms of
terms of issues as set
         issues as set out
                       out above
                           above and
                                 and in terms of
                                     in terms of lobbyists.
                                                 lobbyists. They used common
                                                            They used common lobbyists. For
                                                                             lobbyists. For

instance, all
instance, all four
              four Defendants
                   Defendants report that, in
                              report that, in this
                                              this period,
                                                   period, they
                                                           they used
                                                                used the
                                                                     the lobbying
                                                                         lobbying firm,
                                                                                  firm, Tarplin,
                                                                                        Tarplin,

Downs &
Downs & Young
        Young LLC to lobby
              LLC to       the Federal
                     lobby the Federal Government on the
                                       Government on the 340B Drug Discount
                                                         340B Drug Discount issue, as
                                                                            issue, as

concomitantly, either
concomitantly, either insulin
                      insulin or
                              or diabetes.
                                 diabetes. Further,
                                           Further, in
                                                    in the
                                                       the same
                                                           same period,
                                                                period, both
                                                                        both Sanofi and
                                                                             Sanofi and

AstraZeneca used
AstraZeneca used the
                 the lobbying firm W
                     lobbying firm W Strategies,
                                     Strategies, LLC to lobby
                                                 LLC to lobby 340B
                                                              340B Drug
                                                                   Drug Discounts.
                                                                        Discounts. And
                                                                                   And

Sanofi, Eli Lilly,
Sanofi, Eli        and Novo
            Lilly, and Novo Nordisk
                            Nordisk used
                                    used the
                                         the common
                                             common lobbying
                                                    lobbying firm
                                                             firm Williams
                                                                  Williams and
                                                                           and Jensen, PLLC
                                                                               Jensen, PLLC

to lobby
to lobby the
         the same
             same issue
                  issue in this same
                        in this same period.
                                     period. Moreover,
                                             Moreover, some
                                                       some of
                                                            of these
                                                               these lobbyists
                                                                     lobbyists frankly
                                                                               frankly revealed
                                                                                       revealed

that their
that their lobbying
           lobbying focused
                    focused on
                            on "Executive
                               “Executive Orders
                                          Orders regarding drug pricing,"
                                                 regarding drug pricing,” including
                                                                          including Executive
                                                                                    Executive

Order 13937.
Order 13937.

          111.
          111.     This common effort
                   This common        allowed Defendants
                               effort allowed Defendants to
                                                         to coordinate
                                                            coordinate and
                                                                       and communicate
                                                                           communicate about
                                                                                       about

their strategies
their strategies on
                 on limiting
                    limiting 340B Drug Discounts,
                             340B Drug Discounts, including
                                                  including Contract
                                                            Contract Pharmacy
                                                                     Pharmacy 340B
                                                                              340B Drug
                                                                                   Drug

Discounts, for
Discounts, for diabetes medications such
               diabetes medications such as
                                         as analog
                                            analog insulins
                                                   insulins and
                                                            and incretin
                                                                incretin mimetics.
                                                                         mimetics. Defendants
                                                                                   Defendants



                                                   33
                                                   33
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 34 of 77




were speaking
were speaking with
              with the
                   the same
                       same lobbying
                            lobbying firms about the
                                     firms about the same
                                                     same issues
                                                          issues at
                                                                 at the
                                                                    the same
                                                                        same time.
                                                                             time. At
                                                                                   At the
                                                                                      the very
                                                                                          very

least, they were
least, they were communicating indirectly, through
                 communicating indirectly, through these
                                                   these common
                                                         common firms.
                                                                firms.

       112.
       112.     It is much
                It is much more
                           more likely
                                likely that
                                       that Defendants
                                            Defendants were
                                                       were communicating
                                                            communicating directly about their
                                                                          directly about their

lobbying strategies with
lobbying strategies with their
                         their common
                               common lobbyists.
                                      lobbyists. Significantly, the common
                                                 Significantly, the common lobbying
                                                                           lobbying firms—
                                                                                    firms—

including Tarplin,
including          Downs &
          Tarplin, Downs & Young
                           Young and
                                 and Williams
                                     Williams and
                                              and Jensen, PLLC—reported working
                                                  Jensen, PLLC—reported working on
                                                                                on these
                                                                                   these

same 340B
same 340B issues
          issues during this same
                 during this same period
                                  period for
                                         for the
                                             the drug
                                                 drug manufacturers'
                                                      manufacturers’ association,
                                                                     association, PhRMA.
                                                                                  PhRMA.

Each Defendant is
Each Defendant is aa member
                     member of
                            of PhRMA.
                               PhRMA. Given the common
                                      Given the common lobbying
                                                       lobbying firms
                                                                firms working
                                                                      working for
                                                                              for each
                                                                                  each

Defendant and
Defendant and their
              their common association in
                    common association    the same
                                       in the same time
                                                   time period
                                                        period on
                                                               on the
                                                                  the same
                                                                      same issues, all in
                                                                           issues, all in

advance of
advance of an
           an executive
              executive order
                        order on
                              on those
                                 those issues,
                                       issues, it is most
                                               it is most likely
                                                          likely that
                                                                 that Defendants
                                                                      Defendants would
                                                                                 would have
                                                                                       have been
                                                                                            been

on common
on common calls
          calls to
                to discuss strategy. Upon
                   discuss strategy. Upon information and belief,
                                          information and belief, in advance of
                                                                  in advance of the
                                                                                the President's
                                                                                    President’s

issuance of
issuance of Executive Order 13937,
            Executive Order 13937, Defendants
                                   Defendants communicated
                                              communicated directly with each
                                                           directly with      other about
                                                                         each other about

strategies for
strategies for limiting
               limiting 340B Drug Discounts.
                        340B Drug Discounts.

       113.
       113.     Upon information
                Upon information and
                                 and belief,
                                     belief, Defendants'
                                             Defendants’ lobbying
                                                         lobbying efforts
                                                                  efforts focused on the
                                                                          focused on the four
                                                                                         four

strategies that
strategies that the
                the pharmaceutical
                    pharmaceutical industry
                                   industry and
                                            and its
                                                its advocates
                                                    advocates had
                                                              had long
                                                                  long pursued
                                                                       pursued to
                                                                               to limit
                                                                                  limit 340B
                                                                                        340B Drug
                                                                                             Drug

Discounts: (1)
Discounts:     limiting the
           (1) limiting the level of hospital
                            level of hospital participation
                                              participation in the 340B
                                                            in the 340B Program,
                                                                        Program, (2)
                                                                                 (2) limiting
                                                                                     limiting which
                                                                                              which

patients could
patients could qualify
               qualify for
                       for 340B Drug Discounts,
                           340B Drug Discounts, (3)
                                                (3) requiring that all
                                                    requiring that all discounts
                                                                       discounts be
                                                                                 be passed
                                                                                    passed

through to
through to patients,
           patients, and
                     and (4)
                         (4) limiting the availability
                             limiting the availability of
                                                       of Contract
                                                          Contract Pharmacy
                                                                   Pharmacy 340B
                                                                            340B Drug
                                                                                 Drug Discounts.
                                                                                      Discounts.

       114.
       114.     Defendants lobbying
                Defendants lobbying efforts
                                    efforts largely failed, as
                                            largely failed, as Defendants
                                                               Defendants were
                                                                          were unable
                                                                               unable to
                                                                                      to obtain
                                                                                         obtain

meaningful changes
meaningful changes to
                   to the
                      the availability
                          availability of
                                       of 340B
                                          340B Drug
                                               Drug Discounts
                                                    Discounts through
                                                              through lobbying. The drug
                                                                      lobbying. The drug

companies’ perception
companies' perception that
                      that Executive Order 13973
                           Executive Order 13973 was
                                                 was largely meaningless is
                                                     largely meaningless is reflected in the
                                                                            reflected in the

tweets of
tweets of AIR340B,
          AIR340B, aa drug
                      drug company
                           company association
                                   association aimed
                                               aimed at
                                                     at limiting
                                                        limiting the
                                                                 the scope
                                                                     scope of
                                                                           of the
                                                                              the 340B
                                                                                  340B

Program, which
Program, which hosts
               hosts aa webpage
                        webpage dedicated to challenging
                                dedicated to             the propriety
                                             challenging the propriety of
                                                                       of Contract
                                                                          Contract Pharmacy
                                                                                   Pharmacy

340B Drug
340B Drug Discounts.
          Discounts. See
                     See AIR340B,
                         AIR340B, "Contract
                                  “Contract Pharmacies'
                                            Pharmacies’ Troubling Role in
                                                        Troubling Role in the
                                                                          the 340B
                                                                              340B Drug
                                                                                   Drug



                                                34
                                                34
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 35 of 77




Discount Program"
Discount Program” (last
                  (last visited
                        visited May
                                May 14,
                                    14, 2021).
                                        2021). In the wake
                                               In the wake of
                                                           of the
                                                              the executive
                                                                  executive order,
                                                                            order, AIR340B
                                                                                   AIR340B

tweeted, "[T]he
tweeted, “[T]he administration's
                administration’s executive order on
                                 executive order on insulin and #340B
                                                    insulin and #340B .. .. .. misses
                                                                               misses the
                                                                                      the mark
                                                                                          mark by
                                                                                               by

not targeting
not targeting the
              the large
                  large hospitals;"
                        hospitals;” "this
                                    “this narrow
                                          narrow change
                                                 change does
                                                        does not
                                                             not address
                                                                 address the
                                                                         the myriad
                                                                             myriad of
                                                                                    of remaining
                                                                                       remaining

issues that
issues that prohibit
            prohibit 340B from currently
                     340B from currently functioning as it
                                         functioning as it was
                                                           was intended;” and "we
                                                               intended;" and “we are
                                                                                  are

disappointed the
disappointed the administration
                 administration targeted
                                targeted FQHCs,
                                         FQHCs, not
                                                not DSH
                                                    DSH hospitals."
                                                        hospitals.”

       115.
       115.     Given the
                Given the failure of lobbying
                          failure of lobbying efforts, Defendants, upon
                                              efforts, Defendants, upon information
                                                                        information and
                                                                                    and belief,
                                                                                        belief,

then turned
then turned to
            to their
               their plan
                     plan B,
                          B, which
                             which focused
                                   focused on
                                           on just
                                              just one
                                                   one of
                                                       of their
                                                          their strategies—their
                                                                strategies—their coordinated
                                                                                 coordinated

withdrawal of
withdrawal of Contract
              Contract Pharmacy
                       Pharmacy 340B
                                340B Drug
                                     Drug Discounts.
                                          Discounts.

IV.
IV.    After their
       After their joint lobbying efforts
                   joint lobbying efforts failed,
                                          failed, Defendants
                                                  Defendants coordinated
                                                             coordinated a
                                                                         a rollback of
                                                                           rollback of
       Contract
       Contract Pharmacy     340B Drug
                 Pharmacy 340B    Drug Discounts.
                                        Discounts.

       A.
       A.       Defendants imposed
                Defendants         their restrictions
                           imposed their restrictions in
                                                      in near
                                                         near lockstep in the
                                                              lockstep in the second
                                                                              second half of
                                                                                     half of
                2020.
                2020.

       116.
       116.     Defendants engaged
                Defendants engaged in
                                   in aa coordinated
                                         coordinated campaign
                                                     campaign to
                                                              to limit
                                                                 limit Contract
                                                                       Contract Pharmacy
                                                                                Pharmacy 340B
                                                                                         340B

Drug Discounts.
Drug Discounts. That plan began
                That plan began as
                                as soon
                                   soon as
                                        as the
                                           the President's
                                               President’s executive
                                                           executive order
                                                                     order was
                                                                           was released,
                                                                               released, when
                                                                                         when

it became
it became plain
          plain that
                that lobbying
                     lobbying had not yielded
                              had not yielded legal changes to
                                              legal changes to curb
                                                               curb 340B
                                                                    340B Drug
                                                                         Drug Discounts
                                                                              Discounts for
                                                                                        for

diabetes medicines.
diabetes medicines. While
                    While every
                          every other
                                other major
                                      major pharmaceutical
                                            pharmaceutical company
                                                           company continued to offer
                                                                   continued to offer

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts,
                            Discounts, the
                                       the four Defendants—competitors against
                                           four Defendants—competitors against each
                                                                               each other
                                                                                    other

for diabetes medicines—quickly
for diabetes medicines—quickly announced
                               announced novel
                                         novel restrictions
                                               restrictions on
                                                            on Contract
                                                               Contract Pharmacy
                                                                        Pharmacy 340B
                                                                                 340B Drug
                                                                                      Drug

Discounts. While
Discounts. While Defendants
                 Defendants did
                            did not
                                not announce
                                    announce their
                                             their plans
                                                   plans at
                                                         at identical
                                                            identical times,
                                                                      times, they
                                                                             they announced
                                                                                  announced

restrictions closely
restrictions closely enough to each
                     enough to each other
                                    other to
                                          to prevent
                                             prevent covered
                                                     covered entities
                                                             entities from moving business
                                                                      from moving business from
                                                                                           from

one Defendant
one Defendant to
              to another.
                 another. Defendants'
                          Defendants’ coordinated
                                      coordinated campaign
                                                  campaign succeeded
                                                           succeeded in virtually ending
                                                                     in virtually ending

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts
                            Discounts in the three
                                      in the three diabetes medication markets
                                                   diabetes medication markets they
                                                                               they

dominated, dramatically
dominated, dramatically raising
                        raising prices
                                prices for
                                       for safety-net
                                           safety-net hospitals
                                                      hospitals and
                                                                and clinics.
                                                                    clinics.

       117.
       117.     On July
                On      24, 2020,
                   July 24, 2020, the
                                  the same
                                      same day
                                           day that
                                               that President
                                                    President Trump
                                                              Trump issued
                                                                    issued Executive Order
                                                                           Executive Order

13937, AstraZeneca
13937, AstraZeneca informed HHS of
                   informed HHS of the
                                   the drug company’s intention
                                       drug company's           to limit
                                                      intention to       Contract Pharmacy
                                                                   limit Contract Pharmacy

                                                35
                                                35
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 36 of 77




340B Drug
340B Drug Discounts.
          Discounts. It
                     It did
                        did so
                            so by
                               by letter
                                  letter from
                                         from Christie
                                              Christie Bloomquist,
                                                       Bloomquist, AstraZeneca's
                                                                   AstraZeneca’s Corporate
                                                                                 Corporate

Affairs Vice
Affairs Vice President
             President for North America,
                       for North America, to
                                          to Rear
                                             Rear Admiral
                                                  Admiral Krista
                                                          Krista Pedley,
                                                                 Pedley, the
                                                                         the Director
                                                                             Director of
                                                                                      of

HRSA’s Office
HRSA's Office of
              of Pharmacy
                 Pharmacy Affairs.
                          Affairs. The
                                   The letter stated that,
                                       letter stated that, "Beginning
                                                           “Beginning on
                                                                      on October
                                                                         October 1,
                                                                                 1, 2020,
                                                                                    2020,

AstraZeneca plans
AstraZeneca plans to
                  to adjust
                     adjust [its]
                            [its] approach
                                  approach for
                                           for the
                                               the products
                                                   products listed,"
                                                            listed,” "such
                                                                     “such that
                                                                           that AstraZeneca
                                                                                AstraZeneca will
                                                                                            will

recognize one
recognize one contract
              contract pharmacy
                       pharmacy per
                                per covered
                                    covered entity for those
                                            entity for those covered entities that
                                                             covered entities that do
                                                                                   do not
                                                                                      not

maintain an
maintain an on-site
            on-site dispensing pharmacy.” The
                    dispensing pharmacy."     products listed
                                          The products listed included
                                                              included AstraZeneca's
                                                                       AstraZeneca’s incretin
                                                                                     incretin

mimetics, Bydureon
mimetics, Bydureon and
                   and Byetta.
                       Byetta.
                              th
       118.
       118.     In its July
                In its July 24
                            24th letter to IATIS,
                                 letter to HHS, AstraZeneca
                                                  AstraZeneca did
                                                              did not
                                                                  not explain
                                                                      explain the
                                                                              the timing
                                                                                  timing of
                                                                                         of its
                                                                                            its sudden
                                                                                                sudden

change in
change in approach
          approach to
                   to Contract
                      Contract Pharmacy
                               Pharmacy 340B
                                        340B Drug
                                             Drug Discounts.
                                                  Discounts. Rather,
                                                             Rather, AstraZeneca
                                                                     AstraZeneca made
                                                                                 made aa

legal argument based
legal argument based on
                     on the
                        the text
                            text of
                                 of the
                                    the 1992
                                        1992 statute,
                                             statute, as
                                                      as well
                                                         well as
                                                              as the
                                                                 the text
                                                                     text of
                                                                          of the
                                                                             the 1996
                                                                                 1996 notice.
                                                                                      notice. The
                                                                                              The

letter also referenced
letter also referenced audits
                       audits that
                              that had
                                   had been
                                       been taking
                                            taking place
                                                   place since
                                                         since 2017.
                                                               2017. But,
                                                                     But, significantly,
                                                                          significantly, nothing
                                                                                         nothing in
                                                                                                 in

the letter
the letter explained
           explained why
                     why AstraZeneca
                         AstraZeneca was
                                     was deciding,
                                         deciding, in late 2020,
                                                   in late 2020, to
                                                                 to completely
                                                                    completely change
                                                                               change its
                                                                                      its

approach to
approach to Contract
            Contract Pharmacy
                     Pharmacy 340B
                              340B Drug
                                   Drug Discounts.
                                        Discounts. AstraZeneca
                                                   AstraZeneca did not make
                                                               did not make its plan public
                                                                            its plan public

until mid-August
until mid-August 2020.
                 2020.

       119.
       119.     Yet, within
                Yet, within days
                            days of
                                 of AstraZeneca's
                                    AstraZeneca’s privately
                                                  privately communicated
                                                            communicated letter to HRSA,
                                                                         letter to HRSA, Sanofi
                                                                                         Sanofi

publicly announced
publicly announced its
                   its sudden
                       sudden plans
                              plans to
                                    to impose similarly novel
                                       impose similarly novel restrictions on Contract
                                                              restrictions on Contract Pharmacy
                                                                                       Pharmacy

340B Drug
340B Drug Discounts—and
          Discounts—and on
                        on the
                           the exact
                               exact same
                                     same timeline.
                                          timeline. Specifically, on or
                                                    Specifically, on or about
                                                                        about July 27, 2020,
                                                                              July 27, 2020,

Sanofi informed all
Sanofi informed all 340B
                    340B Program
                         Program covered
                                 covered entities
                                         entities that
                                                  that Sanofi would be
                                                       Sanofi would be "implementing
                                                                       “implementing aa new
                                                                                        new

340B program
340B program integrity
             integrity initiative."
                       initiative.” That “initiative” would
                                    That "initiative" would cut
                                                            cut off
                                                                off all
                                                                    all Contract
                                                                        Contract Pharmacy
                                                                                 Pharmacy 340B
                                                                                          340B

Drug Discounts,
Drug Discounts, which
                which had been in
                      had been in place
                                  place for
                                        for aa decade,
                                               decade, unless
                                                       unless covered
                                                              covered entities provided new
                                                                      entities provided new

consideration to
consideration to Sanofi.
                 Sanofi. The newly required
                         The newly required consideration
                                            consideration was
                                                          was entry
                                                              entry into
                                                                    into aa contract
                                                                            contract to
                                                                                     to provide
                                                                                        provide

sensitive prescription
sensitive prescription claims data to
                       claims data to aa Sanofi vendor through
                                         Sanofi vendor through aa software
                                                                  software portal
                                                                           portal on
                                                                                  on commercially
                                                                                     commercially

unreasonable terms.
unreasonable terms. Otherwise,
                    Otherwise, "340B
                               “340B claims
                                     claims data
                                            data [would]
                                                 [would] no
                                                         no longer
                                                            longer be
                                                                   be eligible"
                                                                      eligible” for Contract
                                                                                for Contract



                                                  36
                                                  36
                 Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 37 of 77




Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts.
                   Discounts. Significantly,
                              Significantly, Sanofi announced that
                                             Sanofi announced that the
                                                                   the date
                                                                       date it
                                                                            it would
                                                                               would begin
                                                                                     begin

limiting Contract Pharmacy
limiting Contract Pharmacy 340B
                           340B Drug
                                Drug Discounts
                                     Discounts was
                                               was October
                                                   October 1,
                                                           1, 2020—the
                                                              2020—the same
                                                                       same date
                                                                            date that
                                                                                 that

AstraZeneca would
AstraZeneca would limit
                  limit Contract
                        Contract Pharmacy
                                 Pharmacy 340B
                                          340B Drug
                                               Drug Discounts,
                                                    Discounts, too.
                                                               too. Sanofi was, at
                                                                    Sanofi was, at the
                                                                                   the time,
                                                                                       time,

aa $132
   $132 billion
        billion company;
                company; and
                         and it would have
                             it would      been virtually
                                      have been virtually impossible
                                                          impossible for
                                                                     for Sanofi to have
                                                                         Sanofi to have vetted
                                                                                        vetted

and cleared
and cleared such
            such aa dramatic
                    dramatic and
                             and unprecedented
                                 unprecedented change
                                               change in its pricing
                                                      in its pricing practices
                                                                     practices on
                                                                               on aa few
                                                                                     few days'
                                                                                         days’

notice.
notice.

          120.
          120.     Three weeks later,
                   Three weeks later, Eli
                                      Eli Lilly informed HHS
                                          Lilly informed HHS of
                                                             of the
                                                                the drug
                                                                    drug company's
                                                                         company’s intention
                                                                                   intention to
                                                                                             to

limit Contract Pharmacy
limit Contract Pharmacy 340B
                        340B Drug
                             Drug Discounts
                                  Discounts in nearly the
                                            in nearly the precise
                                                          precise manner
                                                                  manner AstraZeneca
                                                                         AstraZeneca had
                                                                                     had

privately outlined
privately outlined in
                   in its
                      its letter to HHS.
                          letter to HHS. By
                                         By letter
                                            letter dated August 19,
                                                   dated August 19, 2020,
                                                                    2020, Eli
                                                                          Eli Lilly’s
                                                                              Lilly's Senior
                                                                                      Senior

Director of
Director of Government
            Government Strategies sent aa letter
                       Strategies sent           to Rear
                                          letter to Rear Admiral
                                                         Admiral Krista
                                                                 Krista Pedley,
                                                                        Pedley, the
                                                                                the Director
                                                                                    Director of
                                                                                             of

HRSA’s Office
HRSA's Office of
              of Pharmacy
                 Pharmacy Affairs,
                          Affairs, just
                                   just as
                                        as Christie
                                           Christie Bloomquist
                                                    Bloomquist at
                                                               at AstraZeneca
                                                                  AstraZeneca had
                                                                              had done.
                                                                                  done. The
                                                                                        The

letter stated the
letter stated the same
                  same plan
                       plan as
                            as AstraZeneca,
                               AstraZeneca, albeit
                                            albeit commencing one month
                                                   commencing one month earlier: “[E]ffective
                                                                        earlier: "[E]ffective

September 1, [2020],
September 1, [2020], we
                     we .. .. .. [will]
                                 [will] discontinue our practice
                                        discontinue our practice of
                                                                 of voluntarily
                                                                    voluntarily honoring
                                                                                honoring requests
                                                                                         requests for
                                                                                                  for

340B ‘contract
340B           pharmacies’ for
     `contract pharmacies'     orders on
                           for orders on all
                                         all Lilly products except
                                             Lilly products except where,"
                                                                   where,” primarily,
                                                                           primarily, "a
                                                                                      “a covered
                                                                                         covered

entity does
entity does not
            not have
                have an
                     an in-house
                        in-house pharmacy."
                                 pharmacy.”

          121.
          121.     Eli Lilly added
                   Eli Lilly added aa special
                                      special exception
                                              exception to
                                                        to permit
                                                           permit Contract
                                                                  Contract Pharmacies
                                                                           Pharmacies to
                                                                                      to pass
                                                                                         pass along
                                                                                              along

certain insulin
certain insulin products
                products at
                         at cost.
                            cost. But
                                  But that
                                      that exception was infeasible
                                           exception was infeasible for covered entities
                                                                    for covered entities and
                                                                                         and

pharmacies, as
pharmacies, as it required the
               it required the Contract
                               Contract Pharmacies
                                        Pharmacies to
                                                   to fill
                                                      fill prescriptions
                                                           prescriptions without
                                                                         without any
                                                                                 any fee
                                                                                     fee

whatsoever. Specifically,
whatsoever. Specifically, Eli
                          Eli Lilly stated that
                              Lilly stated that it
                                                it would
                                                   would offer
                                                         offer the
                                                               the Contract
                                                                   Contract Pharmacy
                                                                            Pharmacy 340B Drug
                                                                                     340B Drug

Discount only
Discount only where
              where "[n]o
                    “[n]o insurer
                          insurer or
                                  or payer
                                     payer is billed for
                                           is billed     the Lilly
                                                     for the       insulin dispensed"
                                                             Lilly insulin dispensed” and
                                                                                      and

“[n]either the
"[n]either the covered entity nor
               covered entity nor the
                                  the contract
                                      contract pharmacy
                                               pharmacy marks-up
                                                        marks-up or
                                                                 or otherwise
                                                                    otherwise charges
                                                                              charges aa

dispensing…fee for
dispensing...fee for the
                     the Lilly insulin.” This
                         Lilly insulin." This exception was so
                                              exception was so narrow
                                                               narrow that
                                                                      that it was virtually
                                                                           it was virtually

meaningless: Lilly
meaningless:       prevented the
             Lilly prevented the collection of any
                                 collection of any revenue
                                                   revenue by
                                                           by aa covered
                                                                 covered entity to offset
                                                                         entity to offset the
                                                                                          the



                                                   37
                                                   37
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 38 of 77




dispensing fee
dispensing fee the
               the covered
                   covered entity would have
                           entity would have to
                                             to pay
                                                pay the
                                                    the Contract
                                                        Contract Pharmacy.
                                                                 Pharmacy. This
                                                                           This exception was
                                                                                exception was

commercially infeasible,
commercially infeasible, as
                         as Eli
                            Eli Lilly understood.
                                Lilly understood.

       122.
       122.     Eli Lilly, like
                Eli Lilly, like AstraZeneca
                                AstraZeneca and
                                            and Sanofi, offered no
                                                Sanofi, offered no explanation why suddenly,
                                                                   explanation why suddenly, after
                                                                                             after

aa decade
   decade of
          of offering
             offering Contract
                      Contract Pharmacy
                               Pharmacy 340B Drug Discounts,
                                        340B Drug Discounts, Eli
                                                             Eli Lilly decided to
                                                                 Lilly decided to stop
                                                                                  stop them
                                                                                       them in
                                                                                            in

late 2020. The
late 2020.     absence of
           The absence of an
                          an explanation
                             explanation was
                                         was particularly
                                             particularly strange
                                                          strange because,
                                                                  because, months
                                                                           months earlier,
                                                                                  earlier, Eli
                                                                                           Eli

Lilly had informed
Lilly had informed HHS
                   HHS of
                       of aa much
                             much narrower
                                  narrower change
                                           change to
                                                  to its
                                                     its Contract
                                                         Contract Pharmacy
                                                                  Pharmacy 340B
                                                                           340B Drug
                                                                                Drug

Discounts—ceasing to
Discounts—ceasing to offer
                     offer discounts
                           discounts on
                                     on aa single
                                           single drug,
                                                  drug, Cialis.
                                                        Cialis. Eli
                                                                Eli Lilly
                                                                    Lilly informed HHS of
                                                                          informed HHS of that
                                                                                          that

decision just
decision just two
              two months
                  months earlier,
                         earlier, by
                                  by letter dated May
                                     letter dated May 18,
                                                      18, 2020.
                                                          2020. But
                                                                But while
                                                                    while the
                                                                          the May
                                                                              May 18
                                                                                  18 letter
                                                                                     letter cited
                                                                                            cited

global concerns
global concerns with
                with Contract
                     Contract Pharmacies,
                              Pharmacies, it
                                          it announced
                                             announced the
                                                       the decidedly
                                                           decidedly narrower
                                                                     narrower action
                                                                              action of
                                                                                     of simply
                                                                                        simply

ceasing to
ceasing to offer
           offer discounts
                 discounts on
                           on Cialis.
                              Cialis. In May 2020,
                                      In May 2020, Eli
                                                   Eli Lilly did not
                                                       Lilly did not inform
                                                                     inform HHS
                                                                            HHS that
                                                                                that it
                                                                                     it would
                                                                                        would

cease to
cease to offer
         offer Contract
               Contract Pharmacy
                        Pharmacy 340B Drug Discounts
                                 340B Drug Discounts altogether.
                                                     altogether. Significantly,
                                                                 Significantly, Eli
                                                                                Eli Lilly did
                                                                                    Lilly did

not then
not then announce
         announce any
                  any restrictions
                      restrictions on
                                   on Contract
                                      Contract Pharmacy
                                               Pharmacy 340B
                                                        340B Drug
                                                             Drug Discounts
                                                                  Discounts for
                                                                            for its rapid-
                                                                                its rapid-

acting analog
acting analog insulins
              insulins (Humalog
                       (Humalog and
                                and Insulin
                                    Insulin Lispro), its long-acting
                                            Lispro), its long-acting analog
                                                                     analog insulin
                                                                            insulin (Basaglar),
                                                                                    (Basaglar), or
                                                                                                or

its incretin
its incretin mimetic
             mimetic (Trulicity).
                     (Trulicity). Eli
                                  Eli Lilly first announced
                                      Lilly first announced those
                                                            those restrictions, instead, only
                                                                  restrictions, instead, only in
                                                                                              in

coordination with
coordination with AstraZeneca
                  AstraZeneca and
                              and Sanofi.
                                  Sanofi.

       123.
       123.     Novo Nordisk
                Novo Nordisk waited
                             waited several
                                    several more
                                            more months
                                                 months before
                                                        before announcing
                                                               announcing that
                                                                          that it
                                                                               it would
                                                                                  would stop
                                                                                        stop

offering Contract
offering Contract Pharmacy
                  Pharmacy 340B
                           340B Drug
                                Drug Discounts
                                     Discounts to
                                               to hospital
                                                  hospital covered
                                                           covered entities.
                                                                   entities. On
                                                                             On December
                                                                                December 1,
                                                                                         1,

2020, Novo
2020, Novo Nordisk
           Nordisk informed
                   informed HHS
                            HHS of
                                of the
                                   the drug
                                       drug company’s policy. In
                                            company's policy.    particular, Novo
                                                              In particular, Novo Nordisk,
                                                                                  Nordisk,

along with
along with its
           its competitors AstraZeneca, Eli
               competitors AstraZeneca, Eli Lilly, and Sanofi,
                                            Lilly, and         would limit
                                                       Sanofi, would       the availability
                                                                     limit the availability of
                                                                                            of

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts.
                            Discounts. The Novo Nordisk
                                       The Novo Nordisk restrictions
                                                        restrictions were
                                                                     were aa variation
                                                                             variation on
                                                                                       on

the competitors'
the competitors’ theme—it
                 theme—it would
                          would stop
                                stop offering
                                     offering Contract
                                              Contract Pharmacy
                                                       Pharmacy 340B
                                                                340B Drug
                                                                     Drug Discounts
                                                                          Discounts to
                                                                                    to all
                                                                                       all

hospital covered
hospital covered entities. Novo Nordisk
                 entities. Novo Nordisk announced
                                        announced that
                                                  that this
                                                       this restriction
                                                            restriction would
                                                                        would be
                                                                              be effective on
                                                                                 effective on

January 1, 2021.
January 1, 2021.



                                                  38
                                                  38
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 39 of 77




       B.
       B.       Defendants’ abrupt
                Defendants' abrupt changes
                                   changes in pricing practices
                                           in pricing           were historically
                                                      practices were historically
                unprecedented.
                unprecedented.

       124.
       124.     Defendants’ abrupt
                Defendants' abrupt limitation
                                   limitation of
                                              of Contract
                                                 Contract Pharmacy
                                                          Pharmacy 340B
                                                                   340B Drug
                                                                        Drug Discounts
                                                                             Discounts were
                                                                                       were

historically unprecedented.
historically unprecedented.

       125.
       125.     Prior to
                Prior to Defendants'
                         Defendants’ actions
                                     actions in
                                             in late 2020, each
                                                late 2020, each company
                                                                company had
                                                                        had regularly
                                                                            regularly offered
                                                                                      offered

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts
                            Discounts for
                                      for aa decade.
                                             decade.

       126.
       126.     Indeed, prior to
                Indeed, prior to Defendants'
                                 Defendants’ actions
                                             actions in
                                                     in 2020,
                                                        2020, the
                                                              the entire
                                                                  entire pharmaceutical
                                                                         pharmaceutical industry—
                                                                                        industry—

including all
including all of
              of the
                 the largest 250 drug
                     largest 250 drug companies,
                                      companies, as
                                                 as well
                                                    well as
                                                         as every drug company
                                                            every drug company with
                                                                               with drugs
                                                                                    drugs

covered by
covered by Medicaid
           Medicaid and
                    and Medicare
                        Medicare Part
                                 Part B—had
                                      B—had regularly offered Contract
                                            regularly offered Contract Pharmacy
                                                                       Pharmacy 340B
                                                                                340B

Drug Discounts
Drug Discounts for their covered
               for their         outpatient drugs
                         covered outpatient drugs for at least
                                                  for at least aa decade.
                                                                  decade.

       127.
       127.     Moreover, shortly
                Moreover, shortly before
                                  before its
                                         its coordination
                                             coordination with
                                                          with the
                                                               the other
                                                                   other Defendants,
                                                                         Defendants, Eli
                                                                                     Eli Lilly had
                                                                                         Lilly had

considered withdrawing
considered withdrawing Contract
                       Contract Pharmacy
                                Pharmacy 340B
                                         340B Drug
                                              Drug Discounts
                                                   Discounts and
                                                             and decided against doing
                                                                 decided against doing so,
                                                                                       so,

outside of
outside of aa very
              very narrow
                   narrow set
                          set of
                              of certain
                                 certain Cialis
                                         Cialis formulations.
                                                formulations. Eli
                                                              Eli Lilly abruptly changed
                                                                  Lilly abruptly changed its
                                                                                         its

approach in
approach in coordination
            coordination with
                         with the
                              the other
                                  other Defendants.
                                        Defendants.

       C.
       C.       Defendants—direct competitors
                Defendants—direct   competitors inin three
                                                     three diabetes
                                                           diabetes medication
                                                                    medication markets—were
                                                                               markets—were
                alone in imposing
                alone in imposing these
                                  these restrictions, as thousands  of other pharmaceutical
                                        restrictions, as thousands of other pharmaceutical
                companies did
                companies  did not.
                               not.

       128.
       128.     Not aa single
                Not    single other
                              other major
                                    major pharmaceutical
                                          pharmaceutical company
                                                         company joined
                                                                 joined the
                                                                        the Defendants
                                                                            Defendants in
                                                                                       in their
                                                                                          their

coordinated scheme
coordinated scheme to
                   to limit
                      limit or
                            or eliminate Contract Pharmacy
                               eliminate Contract Pharmacy 340B Drug Discounts.
                                                           340B Drug Discounts.

       129.
       129.     Two top drug
                Two top drug manufacturers—Merck
                             manufacturers—Merck and
                                                 and Novartis-asked
                                                     Novartis—asked covered
                                                                    covered entities
                                                                            entities to
                                                                                     to

participate in
participate in the
               the same
                   same software
                        software program
                                 program mandated
                                         mandated by
                                                  by Sanofi. But, unlike
                                                     Sanofi. But, unlike Sanofi, neither Merck
                                                                         Sanofi, neither Merck

nor Novartis
nor Novartis cut off Contract
             cut off Contract Pharmacy
                              Pharmacy 340B
                                       340B Drug
                                            Drug Discounts
                                                 Discounts for
                                                           for covered
                                                               covered entities unwilling to
                                                                       entities unwilling to

participate. A
participate. A much
               much smaller
                    smaller drug
                            drug company, United Therapeutics,
                                 company, United               announced plans
                                                 Therapeutics, announced plans to
                                                                               to restrict
                                                                                  restrict

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts,
                            Discounts, but
                                       but it has not
                                           it has not implemented that policy.
                                                      implemented that policy. And,
                                                                               And, just
                                                                                    just




                                                 39
                                                 39
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 40 of 77




recently, on
recently, on June
             June 30, 2021, Boehringer
                  30, 2021, Boehringer Ingelheim announced plans
                                       Ingelheim announced plans to
                                                                 to restrict
                                                                    restrict Contract
                                                                             Contract Pharmacy
                                                                                      Pharmacy

340B Drug
340B Drug Discounts,
          Discounts, but
                     but that
                         that plan
                              plan has
                                   has not
                                       not yet
                                           yet been
                                               been implemented.
                                                    implemented.

       130.
       130.     Defendants comprise
                Defendants comprise less than 0.4%
                                    less than 0.4% of
                                                   of the
                                                      the more
                                                          more than
                                                               than 1,000
                                                                    1,000 drug
                                                                          drug companies
                                                                               companies that
                                                                                         that

have signed
have signed PPAs
            PPAs with
                 with HHS.
                      HHS.

       131.
       131.     Defendants, as
                Defendants, as direct competitors with
                               direct competitors with each other in
                                                       each other    three key
                                                                  in three key markets
                                                                               markets for
                                                                                       for

diabetes medications,
diabetes medications, have
                      have restricted Contract Pharmacy
                           restricted Contract Pharmacy 340B
                                                        340B Drug
                                                             Drug Discounts.
                                                                  Discounts.

       132.
       132.     The other more
                The other more than
                               than 99.6% of drug
                                    99.6% of drug companies
                                                  companies have
                                                            have continued
                                                                 continued to
                                                                           to offer
                                                                              offer Contract
                                                                                    Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts
                   Discounts without
                             without restrictions. Those drug
                                     restrictions. Those drug companies
                                                              companies include
                                                                        include some
                                                                                some of
                                                                                     of the
                                                                                        the

largest
largest drug
        drug companies, such as
             companies, such as Roche,
                                Roche, Johnson & Johnson,
                                       Johnson &          Pfizer, AbbVie,
                                                 Johnson, Pfizer, AbbVie, Amgen,
                                                                          Amgen, Bristol
                                                                                 Bristol

Myers Squibb,
Myers         GlaxoSmithKline, Gilead,
      Squibb, GlaxoSmithKline, Gilead, Bayer,
                                       Bayer, Biogen,
                                              Biogen, Takeda, Bausch Health,
                                                      Takeda, Bausch Health, Alexion,
                                                                             Alexion, and
                                                                                      and

Regeneron, as
Regeneron, as well
              well as
                   as more
                      more than
                           than aa thousand
                                   thousand others.
                                            others.

       133.
       133.     Defendants’ common
                Defendants' common attribute,
                                   attribute, as
                                              as the
                                                 the very
                                                     very few drug companies
                                                          few drug companies restricting
                                                                             restricting

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts,
                            Discounts, is
                                       is their
                                          their joint
                                                joint domination
                                                      domination of
                                                                 of the
                                                                    the three
                                                                        three key diabetes
                                                                              key diabetes

medication markets.
medication markets. As
                    As of
                       of July 2020, Defendants
                          July 2020, Defendants controlled the entire
                                                controlled the entire market
                                                                      market for
                                                                             for each of those
                                                                                 each of those

markets: (i)
markets: (i) rapid-acting
             rapid-acting analog
                          analog insulins;
                                 insulins; (ii)
                                           (ii) long-acting
                                                long-acting analog
                                                            analog insulins, and (iii)
                                                                   insulins, and (iii) incretin
                                                                                       incretin

mimetics. They
mimetics. They had
               had no
                   no competition.
                      competition.

       D.
       D.       Defendants imposed
                Defendants           these restrictions,
                            imposed these                despite Government
                                           restrictions, despite            warnings that
                                                                 Government warnings that
                doing so
                doing so could violate other
                         could violate other laws.
                                             laws.

       134.
       134.     Defendants’ novel
                Defendants' novel restrictions
                                  restrictions were
                                               were unusual
                                                    unusual not
                                                            not only
                                                                only because
                                                                     because they
                                                                             they were
                                                                                  were imposed
                                                                                       imposed

after aa decade
after    decade of
                of offering
                   offering Contract
                            Contract Pharmacy
                                     Pharmacy 340B Drug Discounts
                                              340B Drug Discounts or
                                                                  or because
                                                                     because they
                                                                             they were
                                                                                  were

imposed by
imposed by Defendants
           Defendants alone
                      alone among
                            among major
                                  major pharmaceutical
                                        pharmaceutical companies,
                                                       companies, but
                                                                  but also
                                                                      also because
                                                                           because they
                                                                                   they

were imposed
were imposed despite
             despite warnings
                     warnings by
                              by regulators that such
                                 regulators that such restrictions
                                                      restrictions were
                                                                   were illegal.
                                                                        illegal.

       135.
       135.     On September
                On           2, 2020,
                   September 2, 2020, HRSA
                                      HRSA released
                                           released aa public
                                                       public statement
                                                              statement to
                                                                        to the
                                                                           the 340B
                                                                               340B Report,
                                                                                    Report, an
                                                                                            an

online media
online media outlet,
             outlet, that
                     that HHS
                          HHS was
                              was "considering
                                  “considering whether
                                               whether manufacturer
                                                       manufacturer policies
                                                                    policies [restricting
                                                                             [restricting


                                                  40
                                                  40
               Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 41 of 77




Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts],
                            Discounts], including
                                        including Lilly’s, violate the
                                                  Lilly's, violate the 340B statute and
                                                                       340B statute and

whether sanctions
whether sanctions may
                  may apply."
                      apply.”

        136.
        136.     On September
                 On           21, 2020,
                    September 21, 2020, HRSA
                                        HRSA posted
                                             posted aa letter to its
                                                       letter to its public
                                                                     public website
                                                                            website warning
                                                                                    warning

manufacturers of
manufacturers of potentially
                 potentially dire consequences for
                             dire consequences     restricting Contract
                                               for restricting Contract Pharmacy
                                                                        Pharmacy 340B
                                                                                 340B Drug
                                                                                      Drug

Discounts. The
Discounts. The letter was signed
               letter was signed by
                                 by HHS
                                    HHS General
                                        General Counsel,
                                                Counsel, Robert
                                                         Robert P.
                                                                P. Chan-ow.
                                                                   Charrow. The
                                                                            The letter
                                                                                letter was
                                                                                       was

addressed to
addressed to Eli
             Eli Lilly, but shared
                 Lilly, but shared publicly.
                                   publicly. In
                                             In it, HRSA stated
                                                it, HRSA stated that
                                                                that it
                                                                     it had
                                                                        had "significant
                                                                            “significant initial
                                                                                         initial

concern with
concern with Lilly's
             Lilly’s new policy” to
                     new policy" to "cease
                                    “cease extending
                                           extending 340B pricing to
                                                     340B pricing to pharmacies
                                                                     pharmacies under
                                                                                under contract
                                                                                      contract

with covered
with covered entities."
             entities.” HRSA
                        HRSA went
                             went so
                                  so far
                                     far as
                                         as to
                                            to warn
                                               warn Eli
                                                    Eli Lilly, and, by
                                                        Lilly, and, by extension, any other
                                                                       extension, any other

manufacturers who
manufacturers who might
                  might impose
                        impose restrictions on Contract
                               restrictions on Contract Pharmacy
                                                        Pharmacy 340B Drug Discounts,
                                                                 340B Drug Discounts, that
                                                                                      that aa

“False Claims
"False Claims Act
              Act suit
                  suit .. .. .. against
                                against Lilly
                                        Lilly is
                                              is aa potential
                                                    potential consequence
                                                              consequence in the event
                                                                          in the       that Lilly
                                                                                 event that Lilly

knowingly violates
knowingly violates aa material
                      material condition
                               condition of
                                         of the
                                            the program
                                                program that
                                                        that results
                                                             results in over-charges to
                                                                     in over-charges to grantees
                                                                                        grantees

and contractors."
and contractors.” False
                  False Claims
                        Claims Act
                               Act violations
                                   violations trigger
                                              trigger treble
                                                      treble damages
                                                             damages and
                                                                     and penalties.
                                                                         penalties.

        137.
        137.     On October
                 On October 6, 2020, the
                            6, 2020, the Office
                                         Office of
                                                of the
                                                   the Attorney
                                                       Attorney General
                                                                General of
                                                                        of the
                                                                           the State of
                                                                               State of

Connecticut sent
Connecticut sent letters
                 letters to
                         to Sanofi, AstraZeneca, and
                            Sanofi, AstraZeneca, and Eli
                                                     Eli Lilly, “urg[ing] [each]
                                                         Lilly, "urg[ing] [each] to
                                                                                 to abandon
                                                                                    abandon its
                                                                                            its

recent actions
recent actions of
               of unilaterally
                  unilaterally restricting access to
                               restricting access to low cost drug
                                                     low cost drug pricing
                                                                   pricing by
                                                                           by covered entities.” The
                                                                              covered entities." The

letters stated that
letters stated that the
                    the companies’ “threats to
                        companies' "threats to flout
                                               flout federal
                                                     federal requirements and discontinue
                                                             requirements and discontinue

appropriate 340B
appropriate      drug pricing
            340B drug pricing are
                              are especially appalling given
                                  especially appalling given that
                                                             that these
                                                                  these critical
                                                                        critical safety-net
                                                                                 safety-net

healthcare institutions
healthcare institutions are
                        are on
                            on the
                               the front
                                   front lines of our
                                         lines of our response
                                                      response to
                                                               to the
                                                                  the ongoing
                                                                      ongoing COVID-19
                                                                              COVID-19

pandemic.” The
pandemic." The letters deemed the
               letters deemed the companies'
                                  companies’ actions
                                             actions "outrageous."
                                                     “outrageous.” Moreover,
                                                                   Moreover, the
                                                                             the

Connecticut Attorney
Connecticut Attorney General
                     General stated
                             stated that
                                    that "[d]enying
                                         “[d]enying outpatient
                                                    outpatient access
                                                               access to
                                                                      to appropriate
                                                                         appropriate 340B
                                                                                     340B drug
                                                                                          drug

pricing is
pricing is aa clear violation of
              clear violation of federal
                                 federal law,” which "disrupt[s]
                                         law," which “disrupt[s] long-settled
                                                                 long-settled expectations
                                                                              expectations and
                                                                                           and

existing contractual
existing contractual arrangements
                     arrangements for
                                  for dispensing 340B drugs."
                                      dispensing 340B drugs.” The Attorney General
                                                              The Attorney General ended
                                                                                   ended his
                                                                                         his

letter with the
letter with the threat
                threat that
                       that his
                            his "office
                                “office will
                                        will not
                                             not stand
                                                 stand idly
                                                       idly by
                                                            by while
                                                               while Eli
                                                                     Eli Lilly and other
                                                                         Lilly and other drug
                                                                                         drug



                                                    41
                                                    41
               Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 42 of 77




companies prioritize
companies prioritize profits
                     profits over
                             over access
                                  access to
                                         to affordable
                                            affordable prescription
                                                       prescription medication
                                                                    medication and
                                                                               and other
                                                                                   other critical
                                                                                         critical

medical services
medical services for
                 for vulnerable
                     vulnerable communities.”
                                communities."

        138.
        138.     The next day,
                 The next day, the
                               the Connecticut
                                   Connecticut Attorney
                                               Attorney General
                                                        General issued
                                                                issued aa press
                                                                          press release announcing
                                                                                release announcing

his letters
his letters to
            to Sanofi,
               Sanofi, Eli
                       Eli Lilly, and AstraZeneca.
                           Lilly, and AstraZeneca. The press release
                                                   The press         was entitled,
                                                             release was           “AG Tong
                                                                         entitled, "AG Tong

Demands Drug
Demands Drug Makers
             Makers Abandon
                    Abandon Unlawful
                            Unlawful Actions
                                     Actions Imperiling
                                             Imperiling Access
                                                        Access to
                                                               to Affordable
                                                                  Affordable

Prescriptions for
Prescriptions for Low-Income Patients.” The
                  Low-Income Patients." The press
                                            press release
                                                  release included
                                                          included aa hyperlink
                                                                      hyperlink to
                                                                                to the
                                                                                   the letters to
                                                                                       letters to

drug manufacturers.
drug manufacturers.

        139.
        139.     On December
                 On December 20,
                             20, 2020,
                                 2020, HHS
                                       HHS General
                                           General Counsel
                                                   Counsel Robert
                                                           Robert P.
                                                                  P. Charrow
                                                                     Charrow issued an
                                                                             issued an

eight-page single-spaced
eight-page single-spaced advisory
                         advisory opinion
                                  opinion concluding that restrictions
                                          concluding that restrictions on
                                                                       on Contract
                                                                          Contract Pharmacy
                                                                                   Pharmacy

340B Drug
340B Drug Discounts
          Discounts were
                    were illegal
                         illegal under
                                 under the
                                       the terms
                                           terms of
                                                 of Section 340B. See
                                                    Section 340B. See HHS
                                                                      HHS General
                                                                          General Counsel,
                                                                                  Counsel,

Advisory Opinion
Advisory Opinion 20-06
                 20-06 on
                       on Contract
                          Contract Pharmacies
                                   Pharmacies Under
                                              Under the
                                                    the 340B Program (Dec.
                                                        340B Program (Dec. 30,
                                                                           30, 2020).
                                                                               2020). The
                                                                                      The

opinion noted,
opinion noted, in
               in aa reference
                     reference to
                               to the
                                  the actions
                                      actions of
                                              of Defendants,
                                                 Defendants, that
                                                             that "[r]ecently,
                                                                  “[r]ecently, certain
                                                                               certain drug
                                                                                       drug

manufacturers participating
manufacturers participating in
                            in the
                               the 340B
                                   340B Program
                                        Program are
                                                are declining
                                                    declining to
                                                              to distribute
                                                                 distribute covered
                                                                            covered outpatient
                                                                                    outpatient

drugs through
drugs through contract pharmacies at
              contract pharmacies at the
                                     the ceiling
                                         ceiling price"
                                                 price” (i.e.,
                                                        (i.e., with
                                                               with Contract
                                                                    Contract Pharmacy
                                                                             Pharmacy 340B Drug
                                                                                      340B Drug

Discounts). See
Discounts). See id. at 1.
                id. at 1. The
                          The opinion
                              opinion noted
                                      noted that
                                            that "[for
                                                 “[f]or 24-plus
                                                        24-plus years,
                                                                years, manufacturers
                                                                       manufacturers have
                                                                                     have offered
                                                                                          offered

the ceiling
the ceiling price
            price to
                  to covered
                     covered entities using contract-pharmacy
                             entities using contract-pharmacy distribution."
                                                              distribution.” Id.
                                                                             Id. at
                                                                                 at 55 n.5.
                                                                                       n.5. For
                                                                                            For

reasons detailed
reasons detailed in the opinion,
                 in the opinion, HHS
                                 HHS concluded that "covered
                                     concluded that “covered entities
                                                             entities under
                                                                      under the
                                                                            the 340B Program
                                                                                340B Program

are entitled
are entitled to
             to purchase
                purchase covered outpatient drugs
                         covered outpatient       at no
                                            drugs at no more
                                                        more than
                                                             than the
                                                                  the 340B
                                                                      340B ceiling
                                                                           ceiling price—and
                                                                                   price—and

manufacturers are
manufacturers are required to offer
                  required to offer covered
                                    covered outpatient
                                            outpatient drugs at no
                                                       drugs at no more
                                                                   more than
                                                                        than the
                                                                             the 340B
                                                                                 340B ceiling
                                                                                      ceiling

price—even
price      if those
      even if those covered
                    covered entities
                            entities use
                                     use contract pharmacies to
                                         contract pharmacies to aid
                                                                aid in
                                                                    in distributing
                                                                       distributing those
                                                                                    those drugs
                                                                                          drugs to
                                                                                                to

their patients."
their patients.” Id.
                 Id. at
                     at 8.
                        8.




                                                 42
                                                 42
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 43 of 77




       140.
       140.     The same day,
                The same day, HHS
                              HHS issued
                                  issued aa press
                                            press release announcing its
                                                  release announcing its advisory
                                                                         advisory opinion.
                                                                                  opinion. The
                                                                                           The

press release
press release was
              was entitled, “HHS Releases
                  entitled, "HHS Releases Advisory
                                          Advisory Opinion
                                                   Opinion Clarifying
                                                           Clarifying that
                                                                      that 340B
                                                                           340B Discounts
                                                                                Discounts

Apply to
Apply to Contract
         Contract Pharmacies."
                  Pharmacies.” The
                               The press
                                   press release
                                         release included
                                                 included aa hyperlink
                                                             hyperlink to
                                                                       to the
                                                                          the advisory
                                                                              advisory opinion.
                                                                                       opinion.

       141.
       141.     More recently,
                More           on May
                     recently, on May 17,
                                      17, 2021,
                                          2021, HRSA
                                                HRSA sent
                                                     sent letters to each
                                                          letters to      Defendant demanding
                                                                     each Defendant demanding

that each
that each "restart
          “restart selling,
                   selling, without
                            without restriction,
                                    restriction, covered outpatient drugs
                                                 covered outpatient       at the
                                                                    drugs at the 340B price to
                                                                                 340B price to

covered entities
covered          that dispense
        entities that dispense medications
                               medications through
                                           through contract
                                                   contract pharmacy
                                                            pharmacy arrangements."
                                                                     arrangements.” The
                                                                                    The letters
                                                                                        letters

stated HRSA's
stated HRSA’s conclusion
              conclusion that
                         that the
                              the Defendants'
                                  Defendants’ restrictions
                                              restrictions "are
                                                           “are in direct violation
                                                                in direct violation of
                                                                                    of the
                                                                                       the 340B
                                                                                           340B

statute.” Moreover,
statute." Moreover, the
                    the letters warned each
                        letters warned each Defendant
                                            Defendant of
                                                      of potentially
                                                         potentially massive
                                                                     massive civil
                                                                             civil monetary
                                                                                   monetary

penalties of
penalties of up
             up to
                to $5,883
                   $5,883 per
                          per instance of overcharge.
                              instance of overcharge.

       142.
       142.     Most recently,
                Most recently, on
                               on June 18, 2021,
                                  June 18, 2021, the
                                                 the Office
                                                     Office of
                                                            of General Counsel for
                                                               General Counsel for HHS
                                                                                   HHS

announced its
announced its intention to pursue
              intention to pursue Defendants
                                  Defendants for
                                             for unlawfully
                                                 unlawfully restricting the availability
                                                            restricting the availability of
                                                                                         of

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts.
                            Discounts. The Notice withdrew
                                       The Notice withdrew the
                                                           the legal
                                                               legal opinion
                                                                     opinion of
                                                                             of December
                                                                                December

20, 2020,
20, 2020, "in
          “in the
              the interest
                  interest of
                           of avoiding
                              avoiding confusion.” But the
                                       confusion." But the Notice
                                                           Notice made
                                                                  made clear
                                                                       clear that
                                                                             that "its
                                                                                  “its withdrawal
                                                                                       withdrawal

of the
of the Opinion
       Opinion does
               does not
                    not impact
                        impact the
                               the ongoing
                                   ongoing efforts
                                           efforts of
                                                   of the
                                                      the Health
                                                          Health Resources
                                                                 Resources and
                                                                           and Services
                                                                               Services

Administration (HRSA)
Administration (HRSA) to
                      to enforce
                         enforce the
                                 the obligations
                                     obligations that
                                                 that 42
                                                      42 U.S.C.
                                                         U.S.C. §
                                                                § 256b
                                                                  256b places
                                                                       places on
                                                                              on drug
                                                                                 drug

manufacturers, including
manufacturers,           HRSA’s May
               including HRSA's May 17,
                                    17, 2021
                                        2021 violation
                                             violation letters
                                                       letters concerning
                                                               concerning restrictions placed
                                                                          restrictions placed

on contract
on contract pharmacy
            pharmacy arrangements."
                     arrangements.”

       143.
       143.     Despite these
                Despite these warnings
                              warnings from
                                       from regulators,
                                            regulators, Defendants
                                                        Defendants persisted
                                                                   persisted in restricting access
                                                                             in restricting access

to Contract
to Contract Pharmacy
            Pharmacy 340B
                     340B Drug
                          Drug Discounts.
                               Discounts.

                                CONSPIRACY ALLEGATIONS
                                CONSPIRACY ALLEGATIONS

       144.
       144.     Defendants engaged
                Defendants engaged in
                                   in concerted
                                      concerted action
                                                action to
                                                       to restrict
                                                          restrict Contract
                                                                   Contract Pharmacy
                                                                            Pharmacy 340B Drug
                                                                                     340B Drug

Discounts.
Discounts.




                                                 43
                                                 43
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 44 of 77




I.
I.     Defendants are
       Defendants     Horizontal Competitors.
                  are Horizontal Competitors.

       145.
       145.       Defendants directly
                  Defendants directly compete
                                      compete with
                                              with one
                                                   one another,
                                                       another, including
                                                                including in
                                                                          in their
                                                                             their sales
                                                                                   sales of
                                                                                         of rapid-
                                                                                            rapid-

acting analog
acting analog insulins,
              insulins, long-acting
                        long-acting analog
                                    analog insulins, and incretin
                                           insulins, and incretin mimetics.
                                                                  mimetics.

       A.
       A.         Defendants’ Rapid-Acting
                  Defendants'  Rapid-Acting Analog
                                            Analog Insulins,
                                                   Insulins, Long-Acting
                                                             Long-Acting Analog
                                                                         Analog Insulins,
                                                                                Insulins,
                  and Incretin
                  and          Mimetics Are
                      Incretin Mimetics Are In
                                            In Direct
                                               Direct Competition.
                                                      Competition.

                1.
                1.        Sanofi, Eli
                          Sanofi, Eli Lilly,
                                      Lilly, and
                                             and Novo
                                                  Novo Nordisk
                                                        Nordisk are  in direct
                                                                 are in direct competition in the
                                                                               competition in the
                          production and
                          production  and sale
                                            sale of
                                                 of rapid-acting
                                                    rapid-acting analog  insulins.
                                                                 analog insulins.

       146.
       146.       Defendants Sanofi,
                  Defendants         Eli Lilly,
                             Sanofi, Eli        and Novo
                                         Lilly, and Novo Nordisk
                                                         Nordisk directly compete against
                                                                 directly compete against each
                                                                                          each

other in
other in manufacturing
         manufacturing and/or
                       and/or selling
                              selling rapid-acting analog insulins.
                                      rapid-acting analog insulins.

       147.
       147.       Defendants’ competing
                  Defendants' competing rapid-acting
                                        rapid-acting analog
                                                     analog insulins
                                                            insulins include
                                                                     include Sanofi’s Apidra and
                                                                             Sanofi's Apidra and

Admelog; Eli
Admelog;     Lilly’s Humalog
         Eli Lilly's Humalog and
                             and Insulin
                                 Insulin Lispro; and Novo
                                         Lispro; and Novo Nordisk's
                                                          Nordisk’s Fiasp,
                                                                    Fiasp, Novolog,
                                                                           Novolog, and
                                                                                    and

Insulin Aspart.
Insulin Aspart.

       148.
       148.       Apidra, Admelog,
                  Apidra, Admelog, Humalog,
                                   Humalog, Insulin
                                            Insulin Lispro, Fiasp, Novolog,
                                                    Lispro, Fiasp, Novolog, and
                                                                            and Insulin Aspart
                                                                                Insulin Aspart

are each
are each clinically equivalent and
         clinically equivalent and therapeutically
                                   therapeutically interchangeable
                                                   interchangeable with
                                                                   with one
                                                                        one another.
                                                                            another.

       149.
       149.       The FDA categorizes
                  The FDA categorizes drugs
                                      drugs into pharmacological classes.
                                            into pharmacological classes. The
                                                                          The FDA
                                                                              FDA categorizes
                                                                                  categorizes

Apidra, Admelog,
Apidra, Admelog, Humalog,
                 Humalog, Insulin
                          Insulin Lispro, Fiasp, Novolog,
                                  Lispro, Fiasp, Novolog, and
                                                          and Insulin Aspart in
                                                              Insulin Aspart in the
                                                                                the

pharmacological class
pharmacological       of insulin
                class of         analog. The
                         insulin analog.     only other
                                         The only other drugs in the
                                                        drugs in the same
                                                                     same pharmacological
                                                                          pharmacological class
                                                                                          class

are the
are the long-acting analog insulins
        long-acting analog          listed below.
                           insulins listed below.

       150.
       150.       For the
                  For the last decade, including
                          last decade, including during and since
                                                 during and since July 2020, Defendants
                                                                  July 2020, Defendants Sanofi,
                                                                                        Sanofi, Eli
                                                                                                Eli

Lilly, and Novo
Lilly, and Novo Nordisk
                Nordisk have
                        have competed with each
                             competed with each other
                                                other in the manufacture
                                                      in the manufacture and
                                                                         and sale
                                                                             sale of
                                                                                  of rapid-
                                                                                     rapid-

acting analog
acting analog insulins.
              insulins.

                  2.
                  2.      Sanofi, Eli
                          Sanofi, Eli Lilly,
                                      Lilly, and
                                             and Novo
                                                  Novo Nordisk
                                                        Nordisk are  in direct
                                                                 are in direct competition in the
                                                                               competition in the
                          production and
                          production  and sale
                                            sale of
                                                 of long-acting
                                                    long-acting analog  insulins.
                                                                analog insulins.

       151.
       151.       Defendants Sanofi,
                  Defendants         Eli Lilly,
                             Sanofi, Eli        and Novo
                                         Lilly, and Novo Nordisk
                                                         Nordisk directly compete against
                                                                 directly compete against each
                                                                                          each

other in
other in manufacturing
         manufacturing and/or
                       and/or selling
                              selling long-acting analog insulins.
                                      long-acting analog insulins.



                                                  44
                                                  44
                 Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 45 of 77




          152.
          152.     Defendants’ competing
                   Defendants' competing long-acting analog insulins
                                         long-acting analog insulins include
                                                                     include Sanofi’s
                                                                             Sanofi's Lantus and
                                                                                      Lantus and

Toujeo;
Toujeo; Eli
        Eli Lilly’s Basaglar; and
            Lilly's Basaglar; and Novo
                                  Novo Nordisk's
                                       Nordisk’s Levimir and Tresiba.
                                                 Levimir and Tresiba.

          153.
          153.     Lantus,
                   Lantus, Toujeo, Basaglar, Levimir,
                           Toujeo, Basaglar,          and Tresiba
                                             Levimir, and Tresiba are
                                                                  are each
                                                                      each clinically
                                                                           clinically equivalent and
                                                                                      equivalent and

therapeutically interchangeable
therapeutically interchangeable with
                                with one
                                     one another.
                                         another.

          154.
          154.     The FDA categorizes
                   The FDA categorizes Lantus, Toujeo, Basaglar,
                                       Lantus, Toujeo, Basaglar, Levimir, and Tresiba
                                                                 Levimir, and Tresiba in the same
                                                                                      in the same

pharmacological class
pharmacological       of insulin
                class of         analog. The
                         insulin analog.     only other
                                         The only other long-acting analog insulin
                                                        long-acting analog insulin in
                                                                                   in this
                                                                                      this

pharmacological class
pharmacological       is aa new
                class is    new entrant,
                                entrant, Semglee, manufactured by
                                         Semglee, manufactured by Mylan
                                                                  Mylan and
                                                                        and Biocon
                                                                            Biocon Ltd, which
                                                                                   Ltd, which

was not
was not being
        being sold
              sold in
                   in the
                      the United
                          United States
                                 States in
                                        in July 2020. The
                                           July 2020.     only other
                                                      The only other drugs
                                                                     drugs categorized
                                                                           categorized in the
                                                                                       in the

insulin analog
insulin analog pharmacological
               pharmacological class
                               class are
                                     are the
                                         the rapid-acting analog insulins
                                             rapid-acting analog          listed above.
                                                                 insulins listed above.

          155.
          155.     Since 2015, including
                   Since 2015,           during and
                               including during and since
                                                    since July 2020, Defendants
                                                          July 2020, Defendants Sanofi,
                                                                                Sanofi, Eli
                                                                                        Eli Lilly,
                                                                                            Lilly,

and Novo
and Novo Nordisk
         Nordisk have
                 have competed with each
                      competed with each other
                                         other in the manufacture
                                               in the manufacture and
                                                                  and sale
                                                                      sale of
                                                                           of long-acting
                                                                              long-acting

analog insulins.
analog insulins.

                   3.
                   3.     Sanofi, Eli
                          Sanofi, Eli Lilly,
                                      Lilly, Novo
                                             Novo Nordisk,
                                                  Nordisk, and
                                                           and AstraZeneca
                                                               AstraZeneca areare in
                                                                                  in direct
                                                                                     direct
                          competition in
                          competition  in the
                                          the production
                                              production and sale of
                                                         and sale of incretin
                                                                     incretin mimetics.
                                                                              mimetics.

          156.
          156.     Defendants Sanofi,
                   Defendants         Eli Lilly,
                              Sanofi, Eli        Novo Nordisk,
                                          Lilly, Novo Nordisk, and
                                                               and AstraZeneca
                                                                   AstraZeneca directly
                                                                               directly compete
                                                                                        compete

against each
against each other
             other in
                   in manufacturing
                      manufacturing and/or
                                    and/or selling
                                           selling incretin
                                                   incretin mimetics.
                                                            mimetics.

          157.
          157.     Defendants’ competing
                   Defendants' competing incretin
                                         incretin mimetics
                                                  mimetics include
                                                           include Sanofi’s Adlyxin; Eli
                                                                   Sanofi's Adlyxin; Eli Lilly’s
                                                                                         Lilly's

Trulicity; Novo Nordisk's
Trulicity; Novo Nordisk’s Victoza,
                          Victoza, Ozempic,
                                   Ozempic, and
                                            and Rybelsus;
                                                Rybelsus; and
                                                          and AstraZeneca's
                                                              AstraZeneca’s Bydureon
                                                                            Bydureon and
                                                                                     and

Byetta.
Byetta.

          158.
          158.     Adlyxin, Trulicity,
                   Adlyxin, Trulicity, Victoza,
                                       Victoza, Ozempic,
                                                Ozempic, Rybelsus,
                                                         Rybelsus, Bydureon,
                                                                   Bydureon, and
                                                                             and Byetta
                                                                                 Byetta are
                                                                                        are each
                                                                                            each

clinically equivalent
clinically equivalent and
                      and therapeutically
                          therapeutically interchangeable
                                          interchangeable with
                                                          with one
                                                               one another.
                                                                   another.

          159.
          159.     The FDA categorizes
                   The FDA categorizes Trulicity, Victoza, Ozempic,
                                       Trulicity, Victoza, Ozempic, Rybelsus,
                                                                    Rybelsus, Bydureon,
                                                                              Bydureon, and
                                                                                        and

Byetta in
Byetta in the
          the pharmacological
              pharmacological class
                              class of
                                    of GLP-1
                                       GLP-1 Receptor
                                             Receptor Agonist.
                                                      Agonist. The only other
                                                               The only other drug
                                                                              drug in
                                                                                   in the
                                                                                      the




                                                   45
                                                   45
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 46 of 77




same pharmacological
same pharmacological class,
                     class, Saxenda (another Novo
                            Saxenda (another Novo Nordisk
                                                  Nordisk drug),
                                                          drug), is
                                                                 is FDA-approved
                                                                    FDA-approved for
                                                                                 for weight
                                                                                     weight

management, not
management, not diabetes.
                diabetes.

       160.
       160.     Since 2016, including
                Since 2016,           during and
                            including during and since
                                                 since July 2020, Defendants
                                                       July 2020, Defendants Sanofi,
                                                                             Sanofi, Eli
                                                                                     Eli Lilly,
                                                                                         Lilly,

Novo Nordisk
Novo Nordisk and
             and AstraZeneca
                 AstraZeneca have
                             have competed with each
                                  competed with each other
                                                     other in the manufacture
                                                           in the manufacture and
                                                                              and sale
                                                                                  sale of
                                                                                       of

incretin mimetics.
incretin mimetics.

       B.
       B.       Defendants have
                Defendants        virtually no
                             have virtually    other competitors
                                            no other competitors for  their rapid-acting
                                                                  for their rapid-acting analog
                                                                                         analog
                insulins, long-acting
                insulins, long-acting analog insulins, and
                                      analog insulins,     incretin mimetics.
                                                       and incretin mimetics.

       161.
       161.     Defendants’ products
                Defendants' products dominate
                                     dominate each
                                              each market.
                                                   market.

                1.
                1.     Defendants face
                       Defendants face no
                                       no competition
                                          competition for
                                                      for rapid-acting analog insulins.
                                                          rapid-acting analog insulins.

       162.
       162.     As of
                As of July 2020, Defendants
                      July 2020, Defendants sold
                                            sold the
                                                 the only
                                                     only available
                                                          available rapid-acting
                                                                    rapid-acting analog
                                                                                 analog insulins:
                                                                                        insulins:

Sanofi’s Apidra and
Sanofi's Apidra and Admelog;
                    Admelog; Eli
                             Eli Lilly’s Humalog and
                                 Lilly's Humalog and Insulin
                                                     Insulin Lispro; and Novo
                                                             Lispro; and Novo Nordisk's
                                                                              Nordisk’s

Fiasp, Novolog,
Fiasp, Novolog, and
                and Insulin Aspart.
                    Insulin Aspart.

       163.
       163.     That remains true
                That remains true today.
                                  today.

       164.
       164.     No other
                No other rapid-acting
                         rapid-acting analog
                                      analog insulins
                                             insulins are
                                                      are available
                                                          available in
                                                                    in the
                                                                       the United
                                                                           United States.
                                                                                  States.

                2.
                2.     Defendants faced
                       Defendants faced no
                                        no competition for long-acting
                                           competition for             analog insulins.
                                                           long-acting analog insulins.

       165.
       165.     As of
                As of July 2020, Defendants
                      July 2020, Defendants sold
                                            sold the
                                                 the only
                                                     only available
                                                          available long-acting
                                                                    long-acting analog
                                                                                analog insulins:
                                                                                       insulins:

Sanofi’s
Sanofi's Lantus and Toujeo;
         Lantus and Toujeo; Eli
                            Eli Lilly’s Basaglar; and
                                Lilly's Basaglar; and Novo
                                                      Novo Nordisk's
                                                           Nordisk’s Levimir and Tresiba.
                                                                     Levimir and Tresiba.

       166.
       166.     These drugs continue
                These drugs continue to
                                     to dominate the market
                                        dominate the market today.
                                                            today.

       167.
       167.     The sole competitive
                The sole competitive drug,
                                     drug, Semglee, has aa long
                                           Semglee, has    long way
                                                                way to
                                                                    to go
                                                                       go before
                                                                          before it can capture
                                                                                 it can capture

market share.
market share. Around
              Around October
                     October 2020,
                             2020, Mylan
                                   Mylan and
                                         and Biocon
                                             Biocon introduced
                                                    introduced Semglee as another
                                                               Semglee as another long-
                                                                                  long-

acting analog
acting analog insulin.
              insulin. But
                       But competition
                           competition within
                                       within the
                                              the diabetic
                                                  diabetic medications
                                                           medications market
                                                                       market is
                                                                              is slow-moving.
                                                                                 slow-moving.

As Biocon
As Biocon explained on April
          explained on April 29,
                             29, 2021,
                                 2021, it “witnessed [only]
                                       it "witnessed [only] aa modest
                                                               modest uptake
                                                                      uptake of
                                                                             of biosimilar
                                                                                biosimilar

Insulin Glargine (Semglee**)
Insulin Glargine (Semglee**) following its launch
                             following its launch in
                                                  in FY21."
                                                     FY21.” Biocon
                                                            Biocon attributed
                                                                   attributed the
                                                                              the slow
                                                                                  slow increase
                                                                                       increase

in market
in market share
          share to
                to "the
                   “the timing
                        timing of
                               of approval
                                  approval impacting
                                           impacting formulary contracting cycles
                                                     formulary contracting cycles for
                                                                                  for CY21."
                                                                                      CY21.”


                                                 46
                                                 46
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 47 of 77




See Biocon
See Biocon Ltd., “Biocon Q4FY21
           Ltd., "Biocon Q4FY21 Revenue
                                Revenue at
                                        at Rs2,044
                                           Rs2,044 Cr,
                                                   Cr, Up
                                                       Up 26%,"
                                                          26%,” (Apr.
                                                                (Apr. 29,
                                                                      29, 2021),
                                                                          2021), at
                                                                                 at

https://www.biocon.com/biocon-q4fy21-results/. Biocon's
https://www.biocon.com/biocon-q4fy21-results/. Biocon’s Chief
                                                        Chief Operating
                                                              Operating Officer,
                                                                        Officer, Shreehas P.
                                                                                 Shreehas P.

Tambe has explained
Tambe has explained that
                    that there
                         there was
                               was "a
                                   “a slower
                                      slower than
                                             than usual
                                                  usual ramp-up
                                                        ramp-up for these products,"
                                                                for these products,” and
                                                                                     and "other
                                                                                         “other

similar products
similar products in
                 in the
                    the market
                        market in
                               in the
                                  the first
                                      first 12-months
                                            12-months have
                                                      have had
                                                           had aa single-digit
                                                                  single-digit market
                                                                               market share,"
                                                                                      share,”

before they
before they "get
            “get to
                 to preferred
                    preferred or
                              or exclusive formulary status."
                                 exclusive formulary status.” Biocon
                                                              Biocon Limited Q3 FY21
                                                                     Limited Q3 FY21 Earning
                                                                                     Earning

Conference Call
Conference Call Transcript
                Transcript (Jan.
                           (Jan. 22,
                                 22, 2021),
                                     2021), at
                                            at https://www.biocon.com/biocon-q4fy21-results/.
                                               https://www.biocon.com/biocon-q4fy21-results/.

                3.
                3.     Defendants face
                       Defendants face no
                                       no competition
                                          competition for incretin mimetics.
                                                      for incretin mimetics.

       168.
       168.     As of
                As of July 2020, Defendants
                      July 2020, Defendants sold
                                            sold the
                                                 the only
                                                     only available
                                                          available incretin
                                                                    incretin mimetics:
                                                                             mimetics: Sanofi’s
                                                                                       Sanofi's

Adlyxin; Eli
Adlyxin; Eli Lilly’s
             Lilly's Trulicity; Novo Nordisk's
                     Trulicity; Novo Nordisk’s Victoza,
                                               Victoza, Ozempic,
                                                        Ozempic, and
                                                                 and Rybelsus;
                                                                     Rybelsus; and
                                                                               and

AstraZeneca’s Bydureon
AstraZeneca's Bydureon and
                       and Byetta.
                           Byetta.

       169.
       169.     That remains true
                That remains true today.
                                  today.

       170.
       170.     No other
                No other incretin
                         incretin mimetics
                                  mimetics are
                                           are available
                                               available in the United
                                                         in the United States.
                                                                       States.

       C.
       C.       Defendants face
                Defendants       few competitors—mainly,
                            face few                        only each
                                     competitors—mainly, only          other—in selling
                                                                 each other—in   selling rapid-
                                                                                         rapid-
                acting
                acting analog insulin, long-acting
                       analog insulin, long-acting analog insulin, and
                                                   analog insulin, and incretin
                                                                       incretin mimetics
                                                                                mimetics sales.
                                                                                          sales.

       171.
       171.     Few competitors
                Few competitors compete
                                compete in
                                        in the
                                           the manufacture
                                               manufacture and
                                                           and sale
                                                               sale of
                                                                    of rapid-acting analog
                                                                       rapid-acting analog

insulins, long-acting
insulins, long-acting analog
                      analog insulins,
                             insulins, and
                                       and incretin
                                           incretin mimetics.
                                                    mimetics.

       172.
       172.     The rapid-acting analog
                The rapid-acting analog insulin
                                        insulin market
                                                market is
                                                       is dominated
                                                          dominated by
                                                                    by only
                                                                       only three
                                                                            three companies-
                                                                                  companies—

Sanofi, Eli Lilly,
Sanofi, Eli        and Novo
            Lilly, and Novo Nordisk.
                            Nordisk.

       173.
       173.     The
                The long-acting analog insulin
                    long-acting analog         market is
                                       insulin market is dominated
                                                         dominated by
                                                                   by only
                                                                      only three
                                                                           three companies-
                                                                                 companies—

Sanofi, Eli Lilly,
Sanofi, Eli        and Novo
            Lilly, and Novo Nordisk.
                            Nordisk.

       174.
       174.     The
                The incretin mimetic market
                    incretin mimetic market is
                                            is dominated
                                               dominated by
                                                         by only
                                                            only four companies—Sanofi, Eli
                                                                 four companies-Sanofi, Eli

Lilly, Novo Nordisk,
Lilly, Novo Nordisk, and
                     and AstraZeneca.
                         AstraZeneca.

II.
II.    Defendants Restricted
       Defendants Restricted Contract
                             Contract Pharmacy 340B Drug
                                      Pharmacy 340B Drug Discounts
                                                         Discounts in
                                                                   in Parallel.
                                                                      Parallel.

       175.
       175.     Defendants acted
                Defendants acted in parallel to
                                 in parallel to restrict Contract Pharmacy
                                                restrict Contract Pharmacy 340B
                                                                           340B Drug
                                                                                Drug Discounts.
                                                                                     Discounts.


                                                47
                                                47
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 48 of 77




       176.
       176.     Defendants announced
                Defendants announced their
                                     their planned
                                           planned restrictions in near
                                                   restrictions in near lockstep,
                                                                        lockstep, between
                                                                                  between July
                                                                                          July

2020 and
2020 and December
         December 2020. On July
                  2020. On      24, 2020,
                           July 24, 2020, AstraZeneca
                                          AstraZeneca privately
                                                      privately informed
                                                                informed HHS
                                                                         HHS of
                                                                             of its
                                                                                its

planned restrictions.
planned restrictions. Three
                      Three days
                            days later,
                                 later, on
                                        on July 27, 2020,
                                           July 27, 2020, Sanofi announced that
                                                          Sanofi announced that it
                                                                                it would
                                                                                   would impose
                                                                                         impose

its restrictions.
its restrictions. Three weeks later,
                  Three weeks later, on
                                     on August
                                        August 19,
                                               19, 2020,
                                                   2020, Eli
                                                         Eli Lilly
                                                             Lilly informed HHS of
                                                                   informed HHS of its
                                                                                   its

restrictions. And
restrictions. And within
                  within three-and-a-half
                         three-and-a-half months,
                                          months, on
                                                  on December
                                                     December 1,
                                                              1, 2020,
                                                                 2020, Novo
                                                                       Novo Nordisk
                                                                            Nordisk informed
                                                                                    informed

HHS of
HHS of its
       its restrictions.
           restrictions.

       177.
       177.     Likewise, Defendants imposed
                Likewise, Defendants imposed their
                                             their restrictions in near
                                                   restrictions in near lockstep,
                                                                        lockstep, between
                                                                                  between

September 2020 and
September 2020 and January 2021. Eli
                   January 2021. Eli Lilly imposed its
                                     Lilly imposed its restrictions
                                                       restrictions beginning
                                                                    beginning on
                                                                              on September 1,
                                                                                 September 1,

2020. Both
2020. Both AstraZeneca
           AstraZeneca and
                       and Sanofi imposed their
                           Sanofi imposed their restrictions
                                                restrictions beginning
                                                             beginning just
                                                                       just one
                                                                            one month
                                                                                month later,
                                                                                      later, on
                                                                                             on

October 1,
October 1, 2020.
           2020. And
                 And Novo
                     Novo Nordisk
                          Nordisk imposed
                                  imposed its
                                          its restrictions
                                              restrictions just
                                                           just three
                                                                three months
                                                                      months later,
                                                                             later, on
                                                                                    on January
                                                                                       January

1, 2021.
1, 2021.

       178.
       178.     Each Defendant imposed
                Each Defendant imposed similar
                                       similar restrictions on Contract
                                               restrictions on Contract Pharmacy
                                                                        Pharmacy 340B
                                                                                 340B Drug
                                                                                      Drug

Discounts. AstraZeneca,
Discounts. AstraZeneca, Eli
                        Eli Lilly, and Novo
                            Lilly, and Novo Nordisk,
                                            Nordisk, with
                                                     with minor
                                                          minor and
                                                                and largely insignificant
                                                                    largely insignificant

exceptions, limited
exceptions, limited the
                    the availability
                        availability of
                                     of all
                                        all Contract
                                            Contract Pharmacy
                                                     Pharmacy 340B Drug Discounts.
                                                              340B Drug Discounts. So too,
                                                                                   So too,

Sanofi
Sanofi limited the availability
       limited the availability of
                                of all
                                   all Contract
                                       Contract Pharmacy
                                                Pharmacy 340B Drug Discounts,
                                                         340B Drug Discounts, with
                                                                              with an
                                                                                   an exception
                                                                                      exception

for covered entities
for covered entities agreeing
                     agreeing to
                              to provide
                                 provide Sanofi with sensitive
                                         Sanofi with sensitive prescription
                                                               prescription information through
                                                                            information through

Sanofi’s software vendor
Sanofi's software vendor on
                         on commercially unreasonable terms.
                            commercially unreasonable terms. The net effect
                                                             The net        of each
                                                                     effect of each restriction
                                                                                    restriction

was the
was the same—ending
        same—ending nearly
                    nearly all
                           all Contract
                               Contract Pharmacy
                                        Pharmacy 340B Drug Discounts
                                                 340B Drug Discounts for AstraZeneca, Eli
                                                                     for AstraZeneca, Eli

Lilly, Novo Nordisk,
Lilly, Novo Nordisk, and
                     and Sanofi
                         Sanofi drugs.
                                drugs.

       179.
       179.     These announced changes
                These announced changes were
                                        were close
                                             close enough
                                                   enough in time to
                                                          in time to effectively
                                                                     effectively prevent
                                                                                 prevent any
                                                                                         any

covered entity
covered entity from steering prescriptions
               from steering prescriptions to
                                           to competitors (i.e., other
                                              competitors (i.e.,       Defendants). Because
                                                                 other Defendants). Because

covered entities
covered          prescribe drugs,
        entities prescribe        new prescriptions
                           drugs, new prescriptions require
                                                    require new
                                                            new doctor-patient
                                                                doctor-patient interactions.
                                                                               interactions.

Those occur only
Those occur only periodically.
                 periodically. Accordingly,
                               Accordingly, it
                                            it takes
                                               takes many
                                                     many months
                                                          months to
                                                                 to transition
                                                                    transition aa provider's
                                                                                  provider’s



                                                48
                                                48
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 49 of 77




patients from
patients from one
              one preferred
                  preferred drug
                            drug to
                                 to another.
                                    another. Defendants
                                             Defendants announced
                                                        announced their
                                                                  their restrictions on Contract
                                                                        restrictions on Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts
                   Discounts close
                             close enough
                                   enough in time to
                                          in time to one
                                                     one another
                                                         another that
                                                                 that covered
                                                                      covered entities
                                                                              entities could
                                                                                       could

not, and
not, and did not, make
         did not, make significant
                       significant progress
                                   progress in transitioning patients
                                            in transitioning patients from
                                                                      from one
                                                                           one drug
                                                                               drug (for
                                                                                    (for which
                                                                                         which

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts
                            Discounts had
                                      had been
                                          been made
                                               made unavailable)
                                                    unavailable) to
                                                                 to another
                                                                    another drug (for which
                                                                            drug (for which

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts
                            Discounts were
                                      were still,
                                           still, temporarily,
                                                  temporarily, available).
                                                               available).

III.
III.   Defendants Conspired
       Defendants Conspired in
                            in Imposing Their Parallel
                               Imposing Their          Restrictions.
                                              Parallel Restrictions.

       180.
       180.     The nature and
                The nature and timing
                               timing of
                                      of the
                                         the parallel
                                             parallel conduct
                                                      conduct described
                                                              described above,
                                                                        above, set
                                                                               set within
                                                                                   within the
                                                                                          the

context of
context of this
           this industry,
                industry, is
                          is strongly
                             strongly suggestive
                                      suggestive of
                                                 of conspiracy, rather than
                                                    conspiracy, rather than of
                                                                            of independent
                                                                               independent action.
                                                                                           action.

Among the
Among the facts
          facts plausibly
                plausibly suggestive
                          suggestive of
                                     of an
                                        an agreement
                                           agreement are
                                                     are the
                                                         the following:
                                                             following: (i)
                                                                        (i) acting
                                                                            acting alone
                                                                                   alone in
                                                                                         in

eliminating or
eliminating or restricting
               restricting the
                           the Contract
                               Contract Pharmacy
                                        Pharmacy 340B Drug Discounts
                                                 340B Drug Discounts would
                                                                     would have been against
                                                                           have been against

any single
any single Defendant's
           Defendant’s unilateral
                       unilateral self-interest
                                  self-interest because
                                                because it would risk
                                                        it would      market share;
                                                                 risk market share; (ii)
                                                                                    (ii) Defendants
                                                                                         Defendants

shared aa common
shared           motive to
          common motive to raise
                           raise prices
                                 prices by
                                        by avoiding
                                           avoiding the
                                                    the Contract
                                                        Contract Pharmacy
                                                                 Pharmacy 340B Drug
                                                                          340B Drug

Discount, if
Discount,    they could
          if they could do
                        do so
                           so jointly;
                              jointly; (iii)
                                       (iii) Defendants'
                                             Defendants’ restrictions
                                                         restrictions were
                                                                      were historically
                                                                           historically

unprecedented; (iv)
unprecedented; (iv) indeed,
                    indeed, Defendants'
                            Defendants’ restrictions
                                        restrictions remain anomalous in
                                                     remain anomalous in the
                                                                         the pharmaceutical
                                                                             pharmaceutical

industry; (v)
industry; (v) the
              the small
                  small number
                        number of
                               of competitors in the
                                  competitors in the rapid-acting analog insulin,
                                                     rapid-acting analog insulin, long-acting
                                                                                  long-acting

analog insulin,
analog insulin, and
                and incretin mimetics areas
                    incretin mimetics areas (i.e.,
                                            (i.e., the
                                                   the four Defendants); (vi)
                                                       four Defendants); (vi) there
                                                                              there are
                                                                                    are significant
                                                                                        significant

barriers to
barriers to entry
            entry for new competitors;
                  for new              (vii) Defendants
                          competitors; (vii) Defendants engaged in high
                                                        engaged in high levels
                                                                        levels of
                                                                               of communication
                                                                                  communication

immediately in
immediately in advance
               advance of
                       of their
                          their concerted
                                concerted action;
                                          action; (viii)
                                                  (viii) Defendants'
                                                         Defendants’ alleged
                                                                     alleged antirust
                                                                             antirust conspiracies
                                                                                      conspiracies

in the
in the past,
       past, including fixing prices
             including fixing prices for
                                     for rapid-acting analog insulin
                                         rapid-acting analog         and long-acting
                                                             insulin and long-acting analog
                                                                                     analog insulin,
                                                                                            insulin,

and their
and their alleged
          alleged similar
                  similar price
                          price manipulation
                                manipulation of
                                             of these
                                                these same
                                                      same drugs;
                                                           drugs; and
                                                                  and (ix)
                                                                      (ix) within
                                                                           within three
                                                                                  three days
                                                                                        days of
                                                                                             of

AstraZeneca privately
AstraZeneca privately informing
                      informing HRSA
                                HRSA of
                                     of its plan to
                                        its plan to restrict
                                                    restrict Contract
                                                             Contract Pharmacy
                                                                      Pharmacy 340B
                                                                               340B Drug
                                                                                    Drug

Discounts, Sanofi
Discounts,        publicly announced
           Sanofi publicly announced its
                                     its corresponding
                                         corresponding restrictions, which is
                                                       restrictions, which is too
                                                                              too close
                                                                                  close in
                                                                                        in time
                                                                                           time to
                                                                                                to

be aa coincidence.
be    coincidence.



                                                 49
                                                 49
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 50 of 77




       A.
       A.       Restricting Contract
                Restricting Contract Pharmacy   340B Drug
                                     Pharmacy 340B     Drug Discounts
                                                              Discounts would
                                                                        would have
                                                                              have been
                                                                                   been
                against any single
                against any single Defendant's
                                   Defendant’s self-interest.
                                               self-interest.

       181.
       181.     It would have
                It would have been
                              been against
                                   against any
                                           any single
                                               single Defendant's
                                                      Defendant’s self-interests
                                                                  self-interests to
                                                                                 to restrict
                                                                                    restrict

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts.
                            Discounts. Doing
                                       Doing so,
                                             so, while
                                                 while aa Defendant's
                                                          Defendant’s competitors
                                                                      competitors continued
                                                                                  continued

to offer
to offer Contract
         Contract Pharmacy
                  Pharmacy 340B Drug Discounts,
                           340B Drug Discounts, would
                                                would have
                                                      have put
                                                           put the
                                                               the Defendant
                                                                   Defendant at
                                                                             at aa significant
                                                                                   significant

competitive disadvantage.
competitive disadvantage.

       182.
       182.     If
                If aa single
                      single Defendant
                             Defendant had
                                       had restricted
                                           restricted Contract
                                                      Contract Pharmacy
                                                               Pharmacy 340B Drug Discounts,
                                                                        340B Drug Discounts, its
                                                                                             its

market share
market share and
             and sales
                 sales volumes
                       volumes in the financially
                               in the financially important markets for
                                                  important markets for rapid-acting analog
                                                                        rapid-acting analog

insulins, long-acting
insulins, long-acting analog
                      analog insulins,
                             insulins, or
                                       or incretin mimetics would
                                          incretin mimetics would have
                                                                  have been
                                                                       been seriously
                                                                            seriously threatened.
                                                                                      threatened.

       183.
       183.     Access to
                Access to Contract
                          Contract Pharmacy
                                   Pharmacy 340B Drug Discounts
                                            340B Drug Discounts is
                                                                is aa critically
                                                                      critically important
                                                                                 important

economic issue
economic issue for
               for covered
                   covered entities. Indeed, access
                           entities. Indeed, access to
                                                    to such
                                                       such discounts
                                                            discounts is
                                                                      is oftentimes
                                                                         oftentimes more
                                                                                    more

important than
important than other
               other attributes
                     attributes of
                                of drug pricing. The
                                   drug pricing.     reason why
                                                 The reason why is that hospitals
                                                                is that hospitals and
                                                                                  and clinics may
                                                                                      clinics may

not directly
not directly bear
             bear the
                  the burden
                      burden of
                             of higher
                                higher drug
                                       drug pricing.
                                            pricing. Those burdens often
                                                     Those burdens often fall
                                                                         fall on
                                                                              on third-party
                                                                                 third-party

payors, such
payors, such as
             as insurers
                insurers and
                         and government
                             government healthcare
                                        healthcare programs.
                                                   programs. By
                                                             By contrast, covered entities
                                                                contrast, covered entities

directly benefit
directly benefit from the availability
                 from the availability of
                                       of 340B
                                          340B Drug
                                               Drug Discounts,
                                                    Discounts, including
                                                               including Contract
                                                                         Contract Pharmacy
                                                                                  Pharmacy

340B Drug
340B Drug Discounts,
          Discounts, which
                     which produce
                           produce 340B
                                   340B Savings for covered
                                        Savings for covered entities. Where aa series
                                                            entities. Where    series of
                                                                                      of

drugs are
drugs are clinically
          clinically equivalent and therapeutically
                     equivalent and therapeutically interchangeable,
                                                    interchangeable, aa covered
                                                                        covered entity
                                                                                entity has
                                                                                       has aa strong
                                                                                              strong

economic incentive
economic incentive to
                   to favor
                      favor the
                            the drug(s) that provide
                                drug(s) that provide access
                                                     access to
                                                            to 340B Drug Discounts,
                                                               340B Drug Discounts, including
                                                                                    including

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts.
                            Discounts.

       184.
       184.     Covered entities'
                Covered entities’ drug
                                  drug preferences
                                       preferences are
                                                   are generally more important
                                                       generally more important for
                                                                                for Defendants'
                                                                                    Defendants’

drug sales
drug sales and
           and market
               market share
                      share than
                            than individual
                                 individual consumer preferences. Consumers
                                            consumer preferences. Consumers do
                                                                            do not
                                                                               not choose
                                                                                   choose

prescription medications
prescription medications directly; they must
                         directly; they must be
                                             be prescribed
                                                prescribed by
                                                           by aa physician.
                                                                 physician. And
                                                                            And physicians
                                                                                physicians are
                                                                                           are

often employed
often employed by
               by or
                  or associated
                     associated with
                                with covered entities, which
                                     covered entities, which can share preferences
                                                             can share preferences with
                                                                                   with




                                                 50
                                                 50
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 51 of 77




physicians as
physicians as to
              to preferred
                 preferred drugs
                           drugs among
                                 among aa class of clinically
                                          class of clinically equivalent
                                                              equivalent and
                                                                         and therapeutically
                                                                             therapeutically

interchangeable medications.
interchangeable medications.

       185.
       185.     If
                If aa single
                      single Defendant
                             Defendant restricted
                                       restricted Contract
                                                  Contract Pharmacy
                                                           Pharmacy 340B
                                                                    340B Drug
                                                                         Drug Discounts
                                                                              Discounts on
                                                                                        on its
                                                                                           its

drug, then
drug, then covered
           covered entities,
                   entities, including
                             including 340B hospitals, could
                                       340B hospitals, could have
                                                             have taken
                                                                  taken steps
                                                                        steps to
                                                                              to steer
                                                                                 steer their
                                                                                       their

prescribing physicians
prescribing physicians towards
                       towards prescribing
                               prescribing the
                                           the competing
                                               competing drugs
                                                         drugs that
                                                               that offered
                                                                    offered Contract
                                                                            Contract Pharmacy
                                                                                     Pharmacy

340B Drug
340B Drug Discounts,
          Discounts, as
                     as the
                        the drugs
                            drugs are
                                  are all
                                      all clinically equivalent and
                                          clinically equivalent and therapeutically
                                                                    therapeutically

interchangeable. And
interchangeable. And covered
                     covered entities
                             entities would
                                      would have
                                            have had
                                                 had strong
                                                     strong economic
                                                            economic incentives to do
                                                                     incentives to do so
                                                                                      so to
                                                                                         to

generate the
generate the 340B
             340B Savings that the
                  Savings that the 340B Program was
                                   340B Program was designed to produce
                                                    designed to produce for
                                                                        for covered entities.
                                                                            covered entities.

       186.
       186.     Defendants knew
                Defendants knew that
                                that their
                                     their drugs were considered
                                           drugs were            by the
                                                      considered by the medical
                                                                        medical community as
                                                                                community as

clinically equivalent
clinically equivalent and
                      and therapeutically
                          therapeutically interchangeable
                                          interchangeable with
                                                          with the
                                                               the other
                                                                   other Defendants'
                                                                         Defendants’ drugs.
                                                                                     drugs.

       187.
       187.     Defendants understood
                Defendants understood that
                                      that covered entities would
                                           covered entities would have
                                                                  have strong
                                                                       strong incentives
                                                                              incentives to
                                                                                         to

prescribe drugs
prescribe drugs with
                with Contract
                     Contract Pharmacy
                              Pharmacy 340B Drug Discounts,
                                       340B Drug Discounts, instead of drugs
                                                            instead of drugs for
                                                                             for which
                                                                                 which

manufacturers had
manufacturers had restricted
                  restricted Contract
                             Contract Pharmacy
                                      Pharmacy 340B
                                               340B Drug
                                                    Drug Discounts.
                                                         Discounts.

       188.
       188.     Defendants understood
                Defendants understood that
                                      that covered entities would
                                           covered entities would have
                                                                  have taken
                                                                       taken steps
                                                                             steps to
                                                                                   to prescribe
                                                                                      prescribe

competing drugs
competing drugs that
                that offered
                     offered Contract
                             Contract Pharmacy
                                      Pharmacy 340B Drug Discounts,
                                               340B Drug Discounts, instead of drugs
                                                                    instead of drugs for
                                                                                     for

which manufacturers
which manufacturers had
                    had restricted
                        restricted Contract
                                   Contract Pharmacy
                                            Pharmacy 340B Drug Discounts.
                                                     340B Drug Discounts.

       189.
       189.     Defendants understood
                Defendants understood that,
                                      that, if
                                            if they
                                               they acted
                                                    acted alone,
                                                          alone, they
                                                                 they were
                                                                      were at
                                                                           at risk of losing
                                                                              risk of losing sales
                                                                                             sales

and market
and market share,
           share, both
                  both in the short-term
                       in the short-term and
                                         and the
                                             the long-term.
                                                 long-term.

       190.
       190.     For these
                For these reasons
                          reasons and
                                  and others,
                                      others, Defendants
                                              Defendants had
                                                         had strong
                                                             strong incentives not to
                                                                    incentives not to act
                                                                                      act alone
                                                                                          alone in
                                                                                                in

restricting Contract
restricting Contract Pharmacy
                     Pharmacy 340B
                              340B Drug
                                   Drug Discounts.
                                        Discounts.

       191.
       191.     Drug manufacturers'
                Drug manufacturers’ strong
                                    strong incentives not to
                                           incentives not to act
                                                             act alone
                                                                 alone in restricting Contract
                                                                       in restricting Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts
                   Discounts is
                             is illustrated
                                illustrated by
                                            by the
                                               the actions
                                                   actions of
                                                           of other
                                                              other drug
                                                                    drug companies
                                                                         companies which
                                                                                   which did
                                                                                         did

not engage
not engage in
           in aa conspiracy
                 conspiracy to
                            to restrict
                               restrict Contract
                                        Contract Pharmacy
                                                 Pharmacy 340B
                                                          340B Drug
                                                               Drug Discounts.
                                                                    Discounts. More
                                                                               More than
                                                                                    than



                                                 51
                                                 51
                Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 52 of 77




1,000 other
1,000 other drug
            drug companies
                 companies participate
                           participate in
                                       in the
                                          the 340B
                                              340B Program.
                                                   Program. They sell drugs
                                                            They sell       in markets
                                                                      drugs in markets distinct
                                                                                       distinct

from the markets
from the markets for
                 for rapid-acting
                     rapid-acting analog
                                  analog insulins,
                                         insulins, long-acting
                                                   long-acting analog
                                                               analog insulins, or incretin
                                                                      insulins, or incretin

mimetics. Those
mimetics. Those 1,000-plus
                1,000-plus other
                           other drug
                                 drug companies
                                      companies did
                                                did not
                                                    not impose
                                                        impose restrictions on Contract
                                                               restrictions on Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts
                   Discounts because,
                             because, just
                                      just as
                                           as for
                                              for Defendants
                                                  Defendants (if
                                                             (if they
                                                                 they had
                                                                      had acted
                                                                          acted alone),
                                                                                alone),

imposing any
imposing any such
             such restrictions
                  restrictions would
                               would be
                                     be competitively
                                        competitively disadvantageous
                                                      disadvantageous and
                                                                      and against
                                                                          against their
                                                                                  their

individual economic
individual economic self-interest.
                    self-interest.

         B.
         B.       Defendants had
                  Defendants     a common
                             had a common motive to conspire.
                                          motive to conspire.

         192.
         192.     Defendants had
                  Defendants had aa common
                                    common motive
                                           motive to
                                                  to conspire
                                                     conspire to
                                                              to restrict
                                                                 restrict Contract
                                                                          Contract Pharmacy
                                                                                   Pharmacy 340B
                                                                                            340B

Drug Discounts,
Drug Discounts, collectively.
                collectively.

         193.
         193.     If Defendants could
                  If Defendants       together raise
                                could together       prices by
                                               raise prices by restricting
                                                               restricting Contract
                                                                           Contract Pharmacy
                                                                                    Pharmacy 340B
                                                                                             340B

Drug Discounts,
Drug Discounts, without
                without decreasing any Defendant's
                        decreasing any Defendant’s sales
                                                   sales or
                                                         or market
                                                            market share,
                                                                   share, each
                                                                          each Defendant
                                                                               Defendant

would earn
would earn higher
           higher profits,
                  profits, thus
                           thus increasing
                                increasing their
                                           their already
                                                 already substantial
                                                         substantial annual
                                                                     annual sales
                                                                            sales revenues.
                                                                                  revenues.

         194.
         194.     Defendants understood
                  Defendants understood that
                                        that if they collectively
                                             if they collectively restricted Contract Pharmacy
                                                                  restricted Contract Pharmacy

340B Drug
340B Drug Discounts,
          Discounts, they
                     they would
                          would collectively
                                collectively make
                                             make higher
                                                  higher profits.
                                                         profits.

         195.
         195.     Defendants understood
                  Defendants understood that
                                        that if they collectively
                                             if they collectively restricted Contract Pharmacy
                                                                  restricted Contract Pharmacy

340B Drug
340B Drug Discounts,
          Discounts, they
                     they would
                          would not
                                not need
                                    need to
                                         to compete
                                            compete for covered entity
                                                    for covered entity prescribing
                                                                       prescribing preferences
                                                                                   preferences

by offering
by offering Contract
            Contract Pharmacy
                     Pharmacy 340B Drug Discounts.
                              340B Drug Discounts. Each Defendant controlled
                                                   Each Defendant controlled U.S.
                                                                             U.S. market
                                                                                  market

shares worth
shares worth hundreds
             hundreds of
                      of millions,
                         millions, or
                                   or billions,
                                      billions, of
                                                of dollars
                                                   dollars annually,
                                                           annually, and
                                                                     and none
                                                                         none wanted
                                                                              wanted to
                                                                                     to put
                                                                                        put those
                                                                                            those

market shares
market shares at
              at further
                 further risk by competing
                         risk by           as to
                                 competing as to the
                                                 the availability
                                                     availability of
                                                                  of Contract
                                                                     Contract Pharmacy
                                                                              Pharmacy 340B
                                                                                       340B

Drug Discounts.
Drug Discounts. Defendants
                Defendants understood
                           understood that
                                      that if
                                           if they
                                              they jointly
                                                   jointly restricted
                                                           restricted Contract
                                                                      Contract Pharmacy
                                                                               Pharmacy 340B
                                                                                        340B

Drug Discounts,
Drug Discounts, those
                those discounts
                      discounts would
                                would be
                                      be equally unavailable for
                                         equally unavailable for each
                                                                 each of
                                                                      of the
                                                                         the competitors'
                                                                             competitors’

drugs.
drugs.




                                                  52
                                                  52
               Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 53 of 77




        C.
        C.       Defendants’ sudden
                 Defendants' sudden restrictions were historically
                                    restrictions were historically unprecedented.
                                                                   unprecedented.

        196.
        196.     Defendants’ restrictions
                 Defendants' restrictions were
                                          were imposed suddenly after
                                               imposed suddenly after aa decade
                                                                         decade of
                                                                                of offering
                                                                                   offering

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts.
                            Discounts.

        197.
        197.     Defendants and
                 Defendants and all
                                all other
                                    other drug companies participating
                                          drug companies participating in
                                                                       in Medicaid
                                                                          Medicaid or
                                                                                   or Medicare
                                                                                      Medicare

Part B
Part B had
       had consistently
           consistently offered
                        offered Contract
                                Contract Pharmacy
                                         Pharmacy 340B Drug Discounts
                                                  340B Drug Discounts for at least
                                                                      for at least decade.
                                                                                   decade.

“For 24-plus
"For 24-plus years,
             years, manufacturers
                    manufacturers have
                                  have offered
                                       offered the
                                               the ceiling
                                                   ceiling price
                                                           price to
                                                                 to covered
                                                                    covered entities using
                                                                            entities using

contract-pharmacy distribution."
contract-pharmacy distribution.” See
                                 See HHS
                                     HHS General Counsel, Advisory
                                         General Counsel, Advisory Opinion
                                                                   Opinion 20-06
                                                                           20-06 on
                                                                                 on

Contract Pharmacies
Contract Pharmacies Under
                    Under the
                          the 340B Program at
                              340B Program at 55 n.5
                                                 n.5 (Dec. 30, 2020).
                                                     (Dec. 30, 2020).

        198.
        198.     After aa decade
                 After    decade of
                                 of consistently
                                    consistently offering
                                                 offering Contract
                                                          Contract Pharmacy
                                                                   Pharmacy 340B Drug Discounts,
                                                                            340B Drug Discounts,

Defendants suddenly
Defendants suddenly announced
                    announced restrictions
                              restrictions on
                                           on Contract
                                              Contract Pharmacy
                                                       Pharmacy 340B
                                                                340B Drug
                                                                     Drug Discounts
                                                                          Discounts during
                                                                                    during

the second
the second half of 2020.
           half of 2020.

        199.
        199.     These changes were
                 These changes were made
                                    made despite
                                         despite warnings
                                                 warnings from regulators that
                                                          from regulators that such
                                                                               such changes
                                                                                    changes

were viewed
were viewed as
            as illegal.
               illegal. These
                        These changes were made
                              changes were made when
                                                when no
                                                     no other
                                                        other drug
                                                              drug manufacturer
                                                                   manufacturer imposed
                                                                                imposed

similar restrictions.
similar restrictions.

        200.
        200.     The sudden, historically
                 The sudden, historically unprecedented change made
                                          unprecedented change made by
                                                                    by four direct competitors
                                                                       four direct competitors

within the
within the drug
           drug industry
                industry is
                         is indicative of conspiracy,
                            indicative of conspiracy, rather than independent
                                                      rather than independent action.
                                                                              action.

        D.
        D.       Defendants’ restrictions
                 Defendants' restrictions remain anomalous in
                                          remain anomalous in the
                                                              the pharmaceutical industry.
                                                                  pharmaceutical industry.

        201.
        201.     Defendants imposed
                 Defendants imposed restrictions,
                                    restrictions, even though nearly
                                                  even though nearly the
                                                                     the entire
                                                                         entire remainder of the
                                                                                remainder of the

pharmaceutical industry—thousands
pharmaceutical industry—thousands of
                                  of manufacturers
                                     manufacturers participating
                                                   participating in the 340B
                                                                 in the 340B Drug
                                                                             Drug Discount
                                                                                  Discount

Program—did not.
Program—did not.

        202.
        202.     More than
                 More than 99.6% of drug
                           99.6% of      companies continue
                                    drug companies          to offer
                                                   continue to offer Contract
                                                                     Contract Pharmacy
                                                                              Pharmacy 340B
                                                                                       340B

Drug Discounts
Drug Discounts without
               without restrictions.
                       restrictions. Those drug companies
                                     Those drug companies include some of
                                                          include some of the
                                                                          the largest drug
                                                                              largest drug

companies, such
companies, such as
                as Roche,
                   Roche, Johnson & Johnson,
                          Johnson &          Pfizer, AbbVie,
                                    Johnson, Pfizer, AbbVie, Amgen,
                                                             Amgen, Bristol
                                                                    Bristol Myers
                                                                            Myers Squibb,
                                                                                  Squibb,



                                                 53
                                                 53
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 54 of 77




GlaxoSmithKline, Gilead,
GlaxoSmithKline, Gilead, Bayer,
                         Bayer, Biogen,
                                Biogen, Takeda,
                                        Takeda, Moderna,
                                                Moderna, Bausch
                                                         Bausch Health,
                                                                Health, Alexion,
                                                                        Alexion, and
                                                                                 and

Regeneron, as
Regeneron, as well
              well as
                   as more
                      more than
                           than aa thousand
                                   thousand others.
                                            others.

       203.
       203.     The
                The fact that Defendants-as
                    fact that Defendants—as each
                                            each other's
                                                 other’s sole
                                                         sole competitors as of
                                                              competitors as of July 2020 for
                                                                                July 2020 for

rapid-acting analog
rapid-acting analog insulins,
                    insulins, long-acting analog insulins,
                              long-acting analog insulins, and
                                                           and incretin
                                                               incretin mimetics—restricted
                                                                        mimetics—restricted

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts,
                            Discounts, while
                                       while nearly the entire
                                             nearly the        remainder of
                                                        entire remainder of the
                                                                            the industry
                                                                                industry did
                                                                                         did

not, strongly
not, strongly suggests
              suggests that
                       that Defendants
                            Defendants acted
                                       acted in coordination with
                                             in coordination with each
                                                                  each other,
                                                                       other, rather
                                                                              rather than
                                                                                     than out
                                                                                          out of
                                                                                              of

their own
their own self-interest.
          self-interest.

       204.
       204.     Moreover, the
                Moreover, the fact that Eli
                              fact that Eli Lilly
                                            Lilly considered restricting Contract
                                                  considered restricting Contract Pharmacy
                                                                                  Pharmacy 340B
                                                                                           340B

Drug Discounts
Drug Discounts earlier
               earlier in 2020, but
                       in 2020, but decided
                                    decided against
                                            against doing
                                                    doing so
                                                          so (except
                                                             (except for
                                                                     for aa narrow
                                                                            narrow band
                                                                                   band of
                                                                                        of Cialis
                                                                                           Cialis

formulations) until other
formulations) until other Defendants
                          Defendants also
                                     also decided
                                          decided to
                                                  to do
                                                     do so,
                                                        so, strongly
                                                            strongly suggests
                                                                     suggests that
                                                                              that Defendants
                                                                                   Defendants

acted in
acted in coordination
         coordination with
                      with each
                           each other,
                                other, rather
                                       rather than
                                              than out
                                                   out of
                                                       of their
                                                          their self-interest.
                                                                self-interest. If it had
                                                                               If it had been
                                                                                         been in
                                                                                              in Eli
                                                                                                 Eli

Lilly’s self-interest to
Lilly's self-interest to independently limit all
                         independently limit all Contract
                                                 Contract Pharmacy
                                                          Pharmacy 340B Drug Discounts,
                                                                   340B Drug Discounts, it would
                                                                                        it would

have done
have done so
          so when
             when it
                  it limited Cialis discounts.
                     limited Cialis discounts.

       E.
       E.       The  small number
                The small          of competitors
                           number of   competitors selling
                                                   selling rapid-acting
                                                           rapid-acting analog   insulin, long-
                                                                          analog insulin, long-
                acting analog
                acting        insulin, and incretin mimetics  facilitates  conspiracy.
                       analog insulin, and incretin mimetics facilitates conspiracy.

       205.
       205.     The
                The existence of few
                    existence of few competitors
                                     competitors for
                                                 for aa product
                                                        product makes
                                                                makes that
                                                                      that product
                                                                           product more
                                                                                   more

conducive to
conducive to aa price-fixing
                price-fixing conspiracy,
                             conspiracy, such
                                         such as
                                              as the
                                                 the elimination,
                                                     elimination, reduction,
                                                                  reduction, or
                                                                             or restriction
                                                                                restriction of
                                                                                            of aa

discount.
discount.

       206.
       206.     Defendants Sanofi,
                Defendants         Eli Lilly,
                           Sanofi, Eli        and Novo
                                       Lilly, and Novo Nordisk-just
                                                       Nordisk—just three
                                                                    three companies—are
                                                                          companies—are the
                                                                                        the

sole competitors
sole competitors manufacturing
                 manufacturing and
                               and selling
                                   selling rapid-acting
                                           rapid-acting analog
                                                        analog insulins in the
                                                               insulins in the United
                                                                               United States.
                                                                                      States.

       207.
       207.     Defendants Sanofi,
                Defendants         Eli Lilly,
                           Sanofi, Eli        and Novo
                                       Lilly, and Novo Nordisk—again
                                                       Nordisk—again just
                                                                     just three
                                                                          three companies—
                                                                                companies

were the
were the sole
         sole competitors
              competitors manufacturing
                          manufacturing and
                                        and selling
                                            selling long-acting
                                                    long-acting analog
                                                                analog insulins
                                                                       insulins in
                                                                                in the
                                                                                   the United
                                                                                       United

States as of
States as of July 2020. A
             July 2020. A fourth
                          fourth competitor, Mylan/Biocon, recently
                                 competitor, Mylan/Biocon, recently joined
                                                                    joined the
                                                                           the competition,
                                                                               competition, but
                                                                                            but

has had
has had insufficient opportunities to
        insufficient opportunities to gain
                                      gain market
                                           market share.
                                                  share. Defendants
                                                         Defendants Sanofi,
                                                                    Sanofi, Eli Lilly, and
                                                                            Eli Lilly, and Novo
                                                                                           Novo


                                                  54
                                                  54
                 Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 55 of 77




Nordisk still
Nordisk still compete in selling
              compete in selling long-acting
                                 long-acting analog
                                             analog insulins
                                                    insulins among
                                                             among just
                                                                   just four competitors, and
                                                                        four competitors, and

Defendants Sanofi,
Defendants Sanofi, Eli
                   Eli Lilly, and Novo
                       Lilly, and Novo Nordisk
                                       Nordisk dominate the market,
                                               dominate the market, with
                                                                    with more
                                                                         more than
                                                                              than 90% of
                                                                                   90% of

sales of
sales of long-acting analog insulins.
         long-acting analog insulins.

          208.
          208.     Defendants Sanofi,
                   Defendants         Eli Lilly,
                              Sanofi, Eli        Novo Nordisk,
                                          Lilly, Novo Nordisk, and
                                                               and AstraZeneca—just
                                                                   AstraZeneca—just four
                                                                                    four

companies—are the
companies—are the sole
                  sole competitors
                       competitors manufacturing
                                   manufacturing and
                                                 and selling
                                                     selling incretin mimetics in
                                                             incretin mimetics in the
                                                                                  the United
                                                                                      United

States.
States.

          209.
          209.     Because so
                   Because so few firms compete
                              few firms compete in the manufacture
                                                in the manufacture and
                                                                   and sale
                                                                       sale of
                                                                            of rapid-acting analog
                                                                               rapid-acting analog

insulin, long-acting
insulin,             analog insulin,
         long-acting analog          and incretin
                            insulin, and          mimetics, an
                                         incretin mimetics, an effective
                                                               effective pricing
                                                                         pricing conspiracy
                                                                                 conspiracy relating
                                                                                            relating

to those
to those drugs
         drugs requires the coordination
               requires the coordination of
                                         of only
                                            only aa few firms. That
                                                    few firms. That makes
                                                                    makes the
                                                                          the market
                                                                              market more
                                                                                     more

conducive to
conducive to conspiracy.
             conspiracy.

          F.
          F.       There are significant
                   There are significant barriers
                                         barriers for any new
                                                  for any new competitors.
                                                              competitors.

          210.
          210.     Defendants’ conspiracy
                   Defendants' conspiracy is further facilitated
                                          is further facilitated by
                                                                 by significant
                                                                    significant barriers
                                                                                barriers to
                                                                                         to entry, which
                                                                                            entry, which

effectively prevent
effectively prevent would-be
                    would-be competitors from seeking
                             competitors from seeking aa competitive
                                                         competitive advantage
                                                                     advantage by
                                                                               by offering
                                                                                  offering

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts
                            Discounts to
                                      to compete
                                         compete against
                                                 against Defendants.
                                                         Defendants.

          211.
          211.     New market
                   New market entrants
                              entrants face
                                       face significant
                                            significant barriers
                                                        barriers to
                                                                 to entry
                                                                    entry into the rapid-acting
                                                                          into the rapid-acting analog
                                                                                                analog

insulin, long-acting
insulin,             analog insulin,
         long-acting analog          and incretin
                            insulin, and          mimetics markets.
                                         incretin mimetics markets. These barriers include
                                                                    These barriers include

intellectual property,
intellectual property, costs of manufacture,
                       costs of manufacture, and
                                             and expenses
                                                 expenses related
                                                          related to
                                                                  to regulatory
                                                                     regulatory oversight.
                                                                                oversight.

          212.
          212.     As recently
                   As recently reported
                               reported by
                                        by the
                                           the Center
                                               Center for
                                                      for Biosimilars,
                                                          Biosimilars, in
                                                                       in the
                                                                          the article,
                                                                              article, "Panel:
                                                                                       “Panel: Insulin
                                                                                               Insulin

Biosimilar Competition
Biosimilar Competition May
                       May Be
                           Be Scant at Best,"
                              Scant at Best,” industry
                                              industry experts have explained
                                                       experts have           that "[i]t's
                                                                    explained that “[i]t’s not
                                                                                           not

easy to
easy to break
        break into
              into the
                   the insulin
                       insulin market."
                               market.” "Insulin
                                        “Insulin is
                                                 is aa biologic
                                                       biologic that
                                                                that is
                                                                     is very
                                                                        very difficult
                                                                             difficult to
                                                                                       to consistently
                                                                                          consistently

produce at
produce at high
           high purity
                purity in
                       in large volumes that
                          large volumes that would
                                             would be
                                                   be necessary
                                                      necessary for
                                                                for distribution, and very
                                                                    distribution, and very few
                                                                                           few

manufacturers have
manufacturers have the
                   the resources to perfect
                       resources to perfect this
                                            this process
                                                 process and
                                                         and convince
                                                             convince regulators
                                                                      regulators that
                                                                                 that they
                                                                                      they can get
                                                                                           can get

it right,
it right, the
          the panelists
              panelists [at
                        [at the
                            the Festival
                                Festival of
                                         of Biologics
                                            Biologics USA]
                                                      USA] said."
                                                           said.” "Many
                                                                  “Many companies have attempted
                                                                        companies have attempted

to bring
to bring rival
         rival insulin
               insulin products
                       products .. .. .. and
                                         and have
                                             have failed because the
                                                  failed because the pharmacokinetics
                                                                     pharmacokinetics of
                                                                                      of these
                                                                                         these

                                                    55
                                                    55
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 56 of 77




products are
products are extremely
             extremely difficult
                       difficult to
                                 to match
                                    match precisely
                                          precisely with
                                                    with originator
                                                         originator products,
                                                                    products, [Sundar]
                                                                              [Sundar] Ramanan,
                                                                                       Ramanan,

[PhD, BMA,
[PhD, BMA, vice
           vice president
                president and
                          and head
                              head of
                                   of Global
                                      Global Regulatory
                                             Regulatory Affairs
                                                        Affairs for
                                                                for Biocon]
                                                                    Biocon] said."
                                                                            said.” 'That's
                                                                                   “‘That’s

barrier number
barrier number 1.
               1. Barrier
                  Barrier number
                          number 22 is
                                    is we
                                       we need
                                          need to
                                               to have economies of
                                                  have economies of scale,
                                                                    scale, and
                                                                           and that
                                                                               that requires
                                                                                    requires aa

large capital investment,
large capital investment, and
                          and not
                              not many
                                  many companies
                                       companies have
                                                 have that
                                                      that to
                                                           to combine
                                                              combine with
                                                                      with the
                                                                           the science.
                                                                               science. This
                                                                                        This

limits the number
limits the number of
                  of players
                     players that
                             that are
                                  are coming
                                      coming in beyond the
                                             in beyond the ones
                                                           ones that
                                                                that are
                                                                     are truly
                                                                         truly committed.'"
                                                                               committed.’” See
                                                                                            See

Tony Hagen, "Panel:
Tony Hagen, “Panel: Insulin
                    Insulin Biosimilar
                            Biosimilar Competition
                                       Competition May
                                                   May Be
                                                       Be Scant at Best,"
                                                          Scant at Best,” The Center for
                                                                          The Center for

Biosimilars (Mar.
Biosimilars (Mar. 31, 2021), at
                  31, 2021), at https://www.centerforbiosimilars.com/view/panel-insulin-
                                https://www.centerforbiosimilars.com/view/panel-insulin-

biosimilar-competition-may-be-scant-at-best.
biosimilar-competition-may-be-scant-at-best.

       213.
       213.     Those barriers to
                Those barriers to entry
                                  entry and
                                        and others
                                            others allow
                                                   allow Defendants
                                                         Defendants to
                                                                    to engage
                                                                       engage in
                                                                              in aa pricing
                                                                                    pricing

conspiracy among
conspiracy among themselves
                 themselves without
                            without being
                                    being threatened
                                          threatened by
                                                     by other
                                                        other firms.
                                                              firms.

       G.
       G.       In
                In advance of the
                   advance of the conspiracy,
                                  conspiracy, Defendants
                                              Defendants were
                                                         were engaged in high
                                                              engaged in high levels of
                                                                              levels of
                communication that
                communication   that gave them ample
                                     gave them ample opportunity
                                                     opportunity to
                                                                 to conspire.
                                                                    conspire.

       214.
       214.     Defendants had
                Defendants had ample
                               ample opportunity
                                     opportunity to
                                                 to conspire
                                                    conspire and
                                                             and were
                                                                 were engaged
                                                                      engaged in high levels
                                                                              in high        of
                                                                                      levels of

communications in
communications in advance
                  advance of
                          of their
                             their imposition of restrictions.
                                   imposition of restrictions.

       215.
       215.     The Defendants engaged
                The Defendants engaged in
                                       in high
                                          high levels of communication
                                               levels of communication about
                                                                       about the
                                                                             the subjects
                                                                                 subjects of
                                                                                          of

the conspiracy
the conspiracy through
               through lobbying.
                       lobbying. In
                                 In the
                                    the second
                                        second and
                                               and third
                                                   third quarters of 2020,
                                                         quarters of 2020, before
                                                                           before and
                                                                                  and at
                                                                                      at the
                                                                                         the time
                                                                                             time

of the
of the commencement
       commencement of
                    of the
                       the conspiracy,
                           conspiracy, Defendants
                                       Defendants were
                                                  were engaged
                                                       engaged in
                                                               in aa joint
                                                                     joint lobbying
                                                                           lobbying campaign.
                                                                                    campaign.

That campaign related
That campaign related to
                      to 340B
                         340B Drug
                              Drug Discounts
                                   Discounts and
                                             and diabetes medicines. Defendants
                                                 diabetes medicines. Defendants used
                                                                                used

common lobbyists
common lobbyists and
                 and appear
                     appear to
                            to have
                               have communicated
                                    communicated directly
                                                 directly with
                                                          with each other about
                                                               each other about their
                                                                                their

lobbying campaign. It
lobbying campaign. It is likely during
                      is likely during that
                                       that joint
                                            joint lobbying
                                                  lobbying effort,
                                                           effort, Defendants
                                                                   Defendants planned
                                                                              planned their
                                                                                      their

restrictions on
restrictions on Contract
                Contract Pharmacy
                         Pharmacy 340B
                                  340B Drug
                                       Drug Discounts
                                            Discounts as
                                                      as aa fallback
                                                            fallback position
                                                                     position if
                                                                              if their
                                                                                 their lobbying
                                                                                       lobbying

efforts failed.
efforts         When their
        failed. When their lobbying
                           lobbying efforts
                                    efforts failed,
                                            failed, Defendants
                                                    Defendants imposed coordinated restrictions
                                                               imposed coordinated restrictions

on Contract
on Contract Pharmacy
            Pharmacy 340B
                     340B Drug
                          Drug Discounts.
                               Discounts.




                                                56
                                                56
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 57 of 77




       216.
       216.     The Defendants also
                The Defendants also engaged
                                    engaged in
                                            in high
                                               high levels of communications
                                                    levels of                through industry
                                                              communications through industry

associations, including
associations,           PhRMA. Each
              including PhRMA.      Defendant is
                               Each Defendant is aa member
                                                    member of
                                                           of PhRMA
                                                              PhRMA and
                                                                    and on
                                                                        on its
                                                                           its Board
                                                                               Board of
                                                                                     of

Directors. In
Directors. In July 2020, PhRMA's
              July 2020, PhRMA’s Board
                                 Board of
                                       of Directors
                                          Directors included
                                                    included Eli
                                                             Eli Lilly’s CEO, David
                                                                 Lilly's CEO, David Ricks
                                                                                    Ricks

(serving as
(serving as Chairman-Elect);
            Chairman-Elect); Sanofi’s CEO, Paul
                             Sanofi's CEO, Paul Hudson;
                                                Hudson; Novo
                                                        Novo Nordisk's
                                                             Nordisk’s Executive Vice
                                                                       Executive Vice

President &
President & Head
            Head of
                 of North
                    North America
                          America Operations,
                                  Operations, Douglas
                                              Douglas J.
                                                      J. Langa; and AstraZeneca's
                                                         Langa; and AstraZeneca’s Executive
                                                                                  Executive

Director &
Director & CEO,
           CEO, Pascal
                Pascal Soriot. The most
                       Soriot. The most prominent
                                        prominent advocacy
                                                  advocacy issue
                                                           issue on
                                                                 on the
                                                                    the PhRMA
                                                                        PhRMA website,
                                                                              website,

listed first among
listed first among the
                   the only
                       only two
                            two issues with graphic
                                issues with graphic displays,
                                                    displays, was
                                                              was "340B."
                                                                  “340B.” And
                                                                          And the
                                                                              the 340B
                                                                                  340B page
                                                                                       page to
                                                                                            to

which that
which that graphic
           graphic was
                   was hyperlinked present "Contract
                       hyperlinked present “Contract Pharmacies"
                                                     Pharmacies” as
                                                                 as an
                                                                    an "Area[]
                                                                       “Area[] for
                                                                               for Needed
                                                                                   Needed

340B Reform."
340B Reform.” Defendants,
              Defendants, as
                          as PhRMA
                             PhRMA Board
                                   Board members,
                                         members, likely
                                                  likely communicated
                                                         communicated among
                                                                      among

themselves about
themselves about PhRMA's
                 PhRMA’s most
                         most prominent
                              prominent advocacy
                                        advocacy issue,
                                                 issue, 340B
                                                        340B Drug
                                                             Drug Discounts,
                                                                  Discounts, including
                                                                             including

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts.
                            Discounts.

       H.
       H.       Most Defendants have
                Most Defendants have been  alleged to
                                      been alleged to have engaged in
                                                      have engaged     antitrust conspiracies
                                                                    in antitrust conspiracies
                and price
                and price manipulation
                          manipulation for diabetes medications
                                       for diabetes medications in the past.
                                                                in the past.

       217.
       217.     Separate and apart
                Separate and apart from
                                   from their
                                        their coordination of restrictions
                                              coordination of restrictions on
                                                                           on Contract
                                                                              Contract Pharmacy
                                                                                       Pharmacy

340B Drug
340B Drug Discounts,
          Discounts, Eli
                     Eli Lilly,
                         Lilly, Sanofi, and Novo
                                Sanofi, and Novo Nordisk
                                                 Nordisk have
                                                         have been
                                                              been alleged
                                                                   alleged to
                                                                           to have
                                                                              have conspired
                                                                                   conspired

to fix
to fix prices
       prices on
              on rapid-acting
                 rapid-acting analog
                              analog insulin and long-acting
                                     insulin and long-acting analog
                                                             analog insulin,
                                                                    insulin, allowing
                                                                             allowing them
                                                                                      them to
                                                                                           to raise
                                                                                              raise

prices in
prices    lockstep. There
       in lockstep. There is
                          is currently private federal
                             currently private         court litigation
                                               federal court litigation pending
                                                                        pending based
                                                                                based on
                                                                                      on these
                                                                                         these

claims. See
claims. See generally
            generally Amended
                      Amended Complain,
                              Complain, In
                                        In re Direct Purchaser
                                           re Direct Purchaser Insulin
                                                               Insulin Pricing
                                                                       Pricing Litig.,
                                                                               Litig., 3:20-
                                                                                       3:20-

cv-03426 (D.N.J.
cv-03426 (D.N.J. filed Nov. 6,
                 filed Nov.    2020).
                            6, 2020).

       218.
       218.     Similarly, Eli Lilly,
                Similarly, Eli Lilly, Sanofi, and Novo
                                      Sanofi, and Novo Nordisk
                                                       Nordisk have
                                                               have been
                                                                    been charged
                                                                         charged with
                                                                                 with wrongfully
                                                                                      wrongfully

colluding with
colluding with pharmacy
               pharmacy benefit
                        benefit managers
                                managers (PBMs)
                                         (PBMs) to
                                                to artificially
                                                   artificially raise insulin prices.
                                                                raise insulin prices. Both
                                                                                      Both

private and
private and Government
            Government entities are pursuing
                       entities are pursuing these
                                             these claims. See generally
                                                   claims. See generally Third Amended
                                                                         Third Amended

Complaint, In
Complaint, In re Indirect Purchaser
              re Indirect Purchaser Insulin
                                    Insulin Pricing
                                            Pricing Litig.,
                                                    Litig., 3:17-00699
                                                            3:17-00699 (D.N.J.
                                                                       (D.N.J. Apr.
                                                                               Apr. 20,
                                                                                    20, 2021)
                                                                                        2021)

(presenting RICO
(presenting RICO and
                 and consumer
                     consumer fraud
                              fraud claims,
                                    claims, among
                                            among others);
                                                  others); see
                                                           see also
                                                               also Complaint,
                                                                    Complaint, Minnesota
                                                                               Minnesota v.
                                                                                         v.


                                                57
                                                57
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 58 of 77




Sanofi-Aventis
Sanofi-Aventis US LLC, 3:18-cv-14999
               US LLC,               (D.N.J.) (pursuing
                       3:18-cv-14999 (D.N.J.)           unjust enrichment
                                              (pursuing unjust enrichment and
                                                                          and consumer fraud
                                                                              consumer fraud

claims). Moreover,
claims). Moreover, other
                   other government
                         government entities
                                    entities have
                                             have reached
                                                  reached similar
                                                          similar conclusions.
                                                                  conclusions. On
                                                                               On January 14,
                                                                                  January 14,

2021, the
2021, the Senate Finance Committee
          Senate Finance Committee issued
                                   issued aa report
                                             report on
                                                    on its two-year investigation
                                                       its two-year investigation "into
                                                                                  “into the
                                                                                        the

skyrocketing price
skyrocketing price of
                   of insulin,"
                      insulin,” concluding, as stated
                                concluding, as stated by
                                                      by Committee
                                                         Committee Chair
                                                                   Chair Senator Chuck
                                                                         Senator Chuck

Grassley, that
Grassley, that "[t]his
               “[t]his industry
                       industry is anything but
                                is anything but aa free
                                                   free market."
                                                        market.” See
                                                                 See United
                                                                     United States
                                                                            States Senate
                                                                                   Senate

Committee on
Committee on Finance,
             Finance, "Grassley,
                      “Grassley, Wyden
                                 Wyden Release
                                       Release Insulin Investigation, Uncovering
                                               Insulin Investigation, Uncovering Business
                                                                                 Business

Practices Between
Practices Between Drug
                  Drug Companies
                       Companies and
                                 and PBMs
                                     PBMs That Keep Prices
                                          That Keep Prices High:
                                                           High: Bipartisan
                                                                 Bipartisan Investigation
                                                                            Investigation

on Rising
on Rising Insulin Costs Finds
          Insulin Costs Finds Skyrocketing Prices are
                              Skyrocketing Prices are aa Result
                                                         Result of
                                                                of Companies
                                                                   Companies Putting
                                                                             Putting Profits
                                                                                     Profits

Over Consumers'
Over Consumers’ Interest"
                Interest” (Jan.
                          (Jan. 14,
                                14, 2021).
                                    2021). And,
                                           And, most
                                                most recently, on June
                                                     recently, on June 8, 2021, the
                                                                       8, 2021, the Attorney
                                                                                    Attorney

General for
General for the
            the State of Mississippi
                State of Mississippi filed
                                     filed suit
                                           suit against
                                                against the
                                                        the companies
                                                            companies and
                                                                      and PBMs
                                                                          PBMs for
                                                                               for "working
                                                                                   “working in
                                                                                            in

tandem to
tandem to manipulate
          manipulate and
                     and inflate
                         inflate insulin prices.” Attorney
                                 insulin prices." Attorney General
                                                           General Lynn Fitch, Press
                                                                   Lynn Fitch, Press Release,
                                                                                     Release,

“AG Lynn
"AG      Fitch Files
    Lynn Fitch Files Lawsuit Against Insulin
                     Lawsuit Against         Manufacturers and
                                     Insulin Manufacturers and PBMs
                                                               PBMs Over
                                                                    Over Insulin
                                                                         Insulin Pricing
                                                                                 Pricing

Scheme,” (June 8,
Scheme," (June    2021).
               8, 2021).

       219.
       219.     In addition to
                In addition to these
                               these public
                                     public charges, there are
                                            charges, there are reported
                                                               reported investigations of similar
                                                                        investigations of similar

conduct by
conduct by the
           the Attorneys
               Attorneys General of Colorado,
                         General of Colorado, New
                                              New Mexico,
                                                  Mexico, New
                                                          New York,
                                                              York, Vermont,
                                                                    Vermont, and
                                                                             and

Washington.
Washington.

       I.
       I.       AstraZeneca and
                AstraZeneca   and Sanofi,   the first
                                    Sanofi, the first two
                                                      two conspirators
                                                          conspirators to
                                                                       to reveal
                                                                          reveal restrictions,
                                                                                 restrictions,
                acted too closely
                acted too closely in
                                   in time
                                      time to
                                           to be coincidental, especially
                                              be coincidental, especially because  AstraZeneca
                                                                          because AstraZeneca
                did not
                did not publicly
                        publicly reveal  its plans.
                                  reveal its plans.

       220.
       220.     Defendants coordinated
                Defendants coordinated their
                                       their restrictions
                                             restrictions in
                                                          in aa manner
                                                                manner that
                                                                       that cannot
                                                                            cannot adequately
                                                                                   adequately be
                                                                                              be

attributed to
attributed to either
              either coincidence
                     coincidence or
                                 or conscious
                                    conscious parallelism.
                                              parallelism. This
                                                           This is best illustrated
                                                                is best             by the
                                                                        illustrated by the first two
                                                                                           first two

Defendants to
Defendants to reveal their restrictions-AstraZeneca
              reveal their restrictions—AstraZeneca and
                                                    and Sanofi.
                                                        Sanofi.

       221.
       221.     AstraZeneca was
                AstraZeneca was the
                                the first Defendant to
                                    first Defendant to reveal
                                                       reveal its plans to
                                                              its plans to restrict Contract
                                                                           restrict Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts.
                   Discounts. But
                              But it did not
                                  it did not do
                                             do so
                                                so publicly.
                                                   publicly. Rather,
                                                             Rather, AstraZeneca
                                                                     AstraZeneca informed
                                                                                 informed

its regulator,
its regulator, HRSA,
               HRSA, that
                     that it
                          it would
                             would restrict
                                   restrict Contract
                                            Contract Pharmacy
                                                     Pharmacy 340B
                                                              340B Drug
                                                                   Drug Discounts
                                                                        Discounts beginning
                                                                                  beginning on
                                                                                            on

                                                 58
                                                 58
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 59 of 77




October 1,
October 1, 2020.
           2020. AstraZeneca
                 AstraZeneca provided
                             provided that
                                      that information to HRSA
                                           information to HRSA on
                                                               on July 24, 2020.
                                                                  July 24, 2020.

AstraZeneca did
AstraZeneca     not publish
            did not publish its
                            its plans
                                plans at
                                      at that
                                         that time.
                                              time.

       222.
       222.     Yet, Sanofi,
                Yet,         the second
                     Sanofi, the second Defendant
                                        Defendant to
                                                  to reveal
                                                     reveal its
                                                            its plans
                                                                plans to
                                                                      to restrict Contract Pharmacy
                                                                         restrict Contract Pharmacy

340B Drug
340B Drug Discounts,
          Discounts, did
                     did so
                         so within
                            within three
                                   three days
                                         days of
                                              of AstraZeneca's
                                                 AstraZeneca’s non-public
                                                               non-public announcement.
                                                                          announcement.

Moreover, Sanofi
Moreover,        revealed that
          Sanofi revealed that it too would
                               it too would implement those restrictions
                                            implement those restrictions beginning
                                                                         beginning on
                                                                                   on October
                                                                                      October

1, 2020,
1, 2020, the
         the same
             same date that AstraZeneca
                  date that AstraZeneca had
                                        had communicated privately to
                                            communicated privately to HRSA.
                                                                      HRSA.

       223.
       223.     The timing coordination
                The timing coordination between
                                        between AstraZeneca
                                                AstraZeneca and
                                                            and Sanofi cannot be
                                                                Sanofi cannot be attributed
                                                                                 attributed to
                                                                                            to

Sanofi responding to
Sanofi responding to AstraZeneca's
                     AstraZeneca’s letter
                                   letter to
                                          to HRSA
                                             HRSA revealing
                                                  revealing its plans because
                                                            its plans because AstraZeneca
                                                                              AstraZeneca did
                                                                                          did

not make
not make any
         any public
             public announcement
                    announcement in
                                 in July about its
                                    July about its plans.
                                                   plans. Nor
                                                          Nor can
                                                              can the
                                                                  the coordination
                                                                      coordination be
                                                                                   be

attributed to
attributed to coincidence.
              coincidence. After
                           After at
                                 at least
                                    least aa decade
                                             decade of
                                                    of offering
                                                       offering Contract
                                                                Contract Pharmacy
                                                                         Pharmacy 340B
                                                                                  340B Drug
                                                                                       Drug

Discounts, the
Discounts, the odds
               odds of
                    of two
                       two direct
                           direct competitors-AstraZeneca
                                  competitors—AstraZeneca and
                                                          and Sanofi—revealing novel
                                                              Sanofi—revealing novel

restrictions, starting
restrictions, starting on
                       on the
                          the same
                              same day (October 1,
                                   day (October 1, 2020),
                                                   2020), just
                                                          just three
                                                               three days
                                                                     days apart
                                                                          apart are
                                                                                are near
                                                                                    near zero.
                                                                                         zero.

       224.
       224.     The coordination between
                The coordination between AstraZeneca
                                         AstraZeneca and
                                                     and Sanofi is aa result
                                                         Sanofi is    result of
                                                                             of conspiracy,
                                                                                conspiracy, not
                                                                                            not

coincidence. That
coincidence.      conspiracy extended
             That conspiracy extended to
                                      to all
                                         all of
                                             of the
                                                the Defendants.
                                                    Defendants. Indeed, the conspiracy
                                                                Indeed, the conspiracy was
                                                                                       was

most effective
most effective only
               only with
                    with the
                         the participation
                             participation of
                                           of each of the
                                              each of the Defendants.
                                                          Defendants.

                                     ANTITRUST INJURY
                                     ANTITRUST INJURY

I.
I.     Defendants’ conspiracy
       Defendants' conspiracy has
                              has restrained
                                  restrained competition.
                                             competition.

       225.
       225.     Defendants’ actions
                Defendants' actions have restrained competition
                                    have restrained             by eliminating
                                                    competition by eliminating pricing
                                                                               pricing discounts
                                                                                       discounts

that otherwise
that otherwise would
               would have been available
                     have been available to
                                         to the
                                            the Plaintiff
                                                Plaintiff and
                                                          and members
                                                              members of
                                                                      of the
                                                                         the class.
                                                                             class.

       226.
       226.     Defendants’ conspiracy
                Defendants' conspiracy has
                                       has been
                                           been effective at allowing
                                                effective at allowing them
                                                                      them to
                                                                           to increase
                                                                              increase their
                                                                                       their

profits by
profits by restricting
           restricting Contract
                       Contract Pharmacy
                                Pharmacy 340B Drug Discounts,
                                         340B Drug Discounts, without
                                                              without threatening
                                                                      threatening any
                                                                                  any

Defendant’s market
Defendant's market share
                   share and
                         and by
                             by protecting
                                protecting each Defendant from
                                           each Defendant from competition on discounts.
                                                               competition on discounts.




                                                 59
                                                 59
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 60 of 77




       227.
       227.     Because each
                Because each Defendant
                             Defendant announced
                                       announced and/or
                                                 and/or imposed
                                                        imposed its
                                                                its restrictions
                                                                    restrictions within
                                                                                 within aa

relatively short
relatively short number
                 number of
                        of months,
                           months, covered entities were
                                   covered entities were unable
                                                         unable to
                                                                to effectively
                                                                   effectively respond.
                                                                               respond. The time
                                                                                        The time

needed to
needed to move
          move patients
               patients from
                        from one
                             one drug
                                 drug to
                                      to another
                                         another is generally measured
                                                 is generally measured in months. The
                                                                       in months. The

Defendants coordinated
Defendants coordinated their
                       their restrictions in near-enough
                             restrictions in near-enough lockstep to prevent
                                                         lockstep to prevent covered
                                                                             covered entities
                                                                                     entities

from moving patients.
from moving patients.

       228.
       228.     Through their coordination,
                Through their coordination, Defendants
                                            Defendants have
                                                       have avoided
                                                            avoided aa significant
                                                                       significant form
                                                                                   form of
                                                                                        of price
                                                                                           price

competition, i.e.,
competition,       on Contract
             i.e., on Contract Pharmacy
                               Pharmacy 340B
                                        340B Drug
                                             Drug Discounts.
                                                  Discounts.

       229.
       229.     Defendants have
                Defendants have profited
                                profited by
                                         by billions
                                            billions of
                                                     of dollars
                                                        dollars by
                                                                by restricting Contract Pharmacy
                                                                   restricting Contract Pharmacy

340B Drug
340B Drug Discounts.
          Discounts.

II.
II.    Plaintiff
       Plaintiff has
                 has been
                     been harmed
                          harmed by Defendants’ conspiracy.
                                 by Defendants' conspiracy.

       230.
       230.     Plaintiff and
                Plaintiff and other
                              other covered
                                    covered entities
                                            entities have
                                                     have been
                                                          been injured
                                                               injured by
                                                                       by Defendants'
                                                                          Defendants’ restraint on
                                                                                      restraint on

competition.
competition.

       231.
       231.     Defendant drug
                Defendant drug companies,
                               companies, as
                                          as horizontal
                                             horizontal competitors,
                                                        competitors, coordinated
                                                                     coordinated their
                                                                                 their pricing
                                                                                       pricing

policies in
policies in aa successful
               successful effort
                          effort to
                                 to limit
                                    limit access
                                          access to
                                                 to Contract
                                                    Contract Pharmacy
                                                             Pharmacy 340B
                                                                      340B Drug
                                                                           Drug Discounts,
                                                                                Discounts, while
                                                                                           while

avoiding competition
avoiding competition with
                     with one
                          one another
                              another on
                                      on the
                                         the availability
                                             availability of
                                                          of discounts. This has
                                                             discounts. This has permitted
                                                                                 permitted

Defendants to
Defendants to profit
              profit at
                     at the
                        the expense
                            expense of
                                    of the
                                       the covered
                                           covered entities
                                                   entities purchasing
                                                            purchasing their
                                                                       their drugs,
                                                                             drugs, thereby
                                                                                    thereby

threatening to
threatening to reduce
               reduce the
                      the healthcare
                          healthcare services
                                     services and
                                              and discounts available to
                                                  discounts available to Plaintiff's
                                                                         Plaintiff’s and
                                                                                     and other
                                                                                         other

covered entities’
covered           patients.
        entities' patients.

       232.
       232.     Horizontal competitors
                Horizontal competitors who
                                       who coordinate
                                           coordinate their
                                                      their pricing
                                                            pricing policies
                                                                    policies engage
                                                                             engage in
                                                                                    in

“competition-reducing” conduct.
"competition-reducing" conduct. The 340B covered
                                The 340B covered entities transact in
                                                 entities transact in the
                                                                      the commerce directly
                                                                          commerce directly

affected by
affected by the
            the conduct
                conduct and
                        and are
                            are thus
                                thus "within
                                     “within that
                                             that area
                                                  area of
                                                       of the
                                                          the economy
                                                              economy endangered by the
                                                                      endangered by the

breakdown of
breakdown of competitive
             competitive conditions."
                         conditions.” They have been
                                      They have been injured
                                                     injured in
                                                             in their
                                                                their business
                                                                      business and
                                                                               and property
                                                                                   property as
                                                                                            as

aa result
   result and
          and have
              have been
                   been unable
                        unable to
                               to offer
                                  offer the
                                        the level
                                            level of
                                                  of healthcare services to
                                                     healthcare services to patients
                                                                            patients as
                                                                                     as they
                                                                                        they would
                                                                                             would

have been
have been able
          able to
               to offer
                  offer absent
                        absent Defendants'
                               Defendants’ conduct.
                                           conduct.

                                                 60
                                                 60
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 61 of 77




       233.
       233.     Covered entities
                Covered entities have been injured
                                 have been         by losing
                                           injured by losing access
                                                             access to
                                                                    to 340B
                                                                       340B Savings. Before
                                                                            Savings. Before

Defendants’ conspiracy,
Defendants' conspiracy, each Defendant offered
                        each Defendant offered drugs to covered
                                               drugs to covered entities
                                                                entities for purchase with
                                                                         for purchase with

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts.
                            Discounts. As
                                       As aa result
                                             result of
                                                    of the
                                                       the conspiracy,
                                                           conspiracy, and
                                                                       and as
                                                                           as its aim,
                                                                              its aim,

Defendants no
Defendants no longer offer such
              longer offer such discounts to covered
                                discounts to         entities. The
                                             covered entities. The covered
                                                                   covered entities, including
                                                                           entities, including

Plaintiff, have
Plaintiff, have lost
                lost the
                     the ability
                         ability to
                                 to generate
                                    generate 340B
                                             340B Savings as aa result
                                                  Savings as    result and,
                                                                       and, consequently, have also
                                                                            consequently, have also

lost the ability
lost the ability to
                 to provide
                    provide the
                            the range of healthcare
                                range of healthcare services
                                                    services and
                                                             and savings
                                                                 savings for patients that
                                                                         for patients that they
                                                                                           they

would have
would have been
           been able
                able to
                     to offer
                        offer absent
                              absent Defendants'
                                     Defendants’ conduct.
                                                 conduct.

       234.
       234.     These losses are
                These losses are quantifiable
                                 quantifiable in at least
                                              in at       two distinct
                                                    least two distinct ways.
                                                                       ways.

       235.
       235.     First, at
                First, at times,
                          times, covered
                                 covered entities have purchased
                                         entities have purchased Defendants'
                                                                 Defendants’ drugs
                                                                             drugs for
                                                                                   for dispensing
                                                                                       dispensing

at Contract
at Contract Pharmacies
            Pharmacies without
                       without access
                               access to
                                      to the
                                         the Contract
                                             Contract Pharmacy
                                                      Pharmacy 340B
                                                               340B Drug
                                                                    Drug Discounts.
                                                                         Discounts. Covered
                                                                                    Covered

entities, including
entities, including Plaintiff,
                    Plaintiff, have been overcharged
                               have been overcharged for
                                                     for those
                                                         those purchases
                                                               purchases because
                                                                         because the
                                                                                 the purchase
                                                                                     purchase

price did
price did not
          not include
              include the
                      the 340B
                          340B Drug
                               Drug Discount.
                                    Discount. The
                                              The Complaint
                                                  Complaint refers
                                                            refers to
                                                                   to these
                                                                      these damages
                                                                            damages as
                                                                                    as

“overcharges.”
"overcharges."

       236.
       236.     Second, and
                Second, and quite
                            quite often,
                                  often, covered
                                         covered entities
                                                 entities have
                                                          have not
                                                               not purchased
                                                                   purchased drugs
                                                                             drugs for
                                                                                   for dispensing
                                                                                       dispensing

at Contract
at Contract Pharmacies
            Pharmacies because
                       because of
                               of their
                                  their lost
                                        lost access
                                             access to
                                                    to Contract
                                                       Contract Pharmacy
                                                                Pharmacy 340B Drug Discounts.
                                                                         340B Drug Discounts.

In those cases,
In those cases, the
                the drugs
                    drugs that
                          that would
                               would have
                                     have been
                                          been purchased
                                               purchased by
                                                         by the
                                                            the covered
                                                                covered entities have been
                                                                        entities have been

purchased by
purchased by the
             the Contract
                 Contract Pharmacies
                          Pharmacies on
                                     on the
                                        the Contract
                                            Contract Pharmacies'
                                                     Pharmacies’ own
                                                                 own accounts
                                                                     accounts because,
                                                                              because,

among other
among other reasons,
            reasons, the
                     the unavailability
                         unavailability of
                                        of Contract
                                           Contract Pharmacy
                                                    Pharmacy 340B Drug Discounts
                                                             340B Drug Discounts has
                                                                                 has made
                                                                                     made

the covered
the covered entities'
            entities’ purchase
                      purchase of
                               of the
                                  the drugs
                                      drugs economically impracticable. Covered
                                            economically impracticable. Covered entities can
                                                                                entities can

show and
show and quantify,
         quantify, through
                   through pharmacy
                           pharmacy dispensing
                                    dispensing data and otherwise,
                                               data and otherwise, 340B-eligible
                                                                   340B-eligible transactions
                                                                                 transactions

that would
that would have
           have been
                been filled
                     filled with
                            with 340B
                                 340B Drugs
                                      Drugs if
                                            if the
                                               the Defendants
                                                   Defendants had
                                                              had not
                                                                  not restricted
                                                                      restricted access
                                                                                 access to
                                                                                        to

Contract Pharmacy
Contract Pharmacy 340B
                  340B Drug
                       Drug Discounts,
                            Discounts, and,
                                       and, therefore,
                                            therefore, can quantify the
                                                       can quantify the 340B
                                                                        340B Savings lost as
                                                                             Savings lost as aa




                                                 61
                                                 61
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 62 of 77




consequence of
consequence of Defendants'
               Defendants’ conspiracy.
                           conspiracy. The Complaint refers
                                       The Complaint refers to
                                                            to these
                                                               these damages
                                                                     damages as
                                                                             as "lost
                                                                                “lost 340B
                                                                                      340B

Savings
Savings revenues.”
        revenues."

       237.
       237.     Together, overcharges, lost
                Together, overcharges, lost 340B
                                            340B Savings revenues, and
                                                 Savings revenues, and the
                                                                       the threat
                                                                           threat of
                                                                                  of ongoing
                                                                                     ongoing and
                                                                                             and

continued overcharges
continued overcharges and
                      and lost
                          lost 340B
                               340B Savings
                                    Savings revenues have injured
                                            revenues have         Plaintiff and
                                                          injured Plaintiff and other
                                                                                other covered
                                                                                      covered

entities and
entities and have reduced and/or
             have reduced and/or threaten
                                 threaten to
                                          to reduce the range
                                             reduce the range of
                                                              of healthcare
                                                                 healthcare services
                                                                            services and
                                                                                     and options
                                                                                         options

for the patients
for the patients and
                 and communities
                     communities served
                                 served by
                                        by Plaintiff
                                           Plaintiff and
                                                     and other
                                                         other covered entities, including
                                                               covered entities, including the
                                                                                           the

uninsured and
uninsured and underinsured.
              underinsured.

III.
III.   Only covered
       Only         entities have
            covered entities have been directly harmed
                                  been directly harmed by the Defendants'
                                                       by the Defendants’ conspiracy.
                                                                          conspiracy.

       238.
       238.     Covered entities
                Covered entities are
                                 are the
                                     the only
                                         only actors
                                              actors that
                                                     that have
                                                          have been
                                                               been directly
                                                                    directly harmed
                                                                             harmed by
                                                                                    by the
                                                                                       the

conspiracy, while
conspiracy, while their
                  their patients
                        patients and
                                 and communities
                                     communities have
                                                 have been
                                                      been indirectly harmed. By
                                                           indirectly harmed. By contrast,
                                                                                 contrast,

wholesalers that
wholesalers that deliver
                 deliver drugs have not
                         drugs have not been
                                        been directly
                                             directly harmed
                                                      harmed because
                                                             because they
                                                                     they do
                                                                          do not
                                                                             not retain any
                                                                                 retain any

portion of
portion of the
           the Contract
               Contract Pharmacy
                        Pharmacy 340B
                                 340B Drug
                                      Drug Discounts.
                                           Discounts. Those
                                                      Those discounts
                                                            discounts are
                                                                      are made
                                                                          made available
                                                                               available by
                                                                                         by

the Defendants
the Defendants only
               only to
                    to the
                       the covered
                           covered entities. Because 340B
                                   entities. Because 340B Drug
                                                          Drug Discounts
                                                               Discounts exist
                                                                         exist by
                                                                               by reason of aa
                                                                                  reason of

statutory obligation
statutory obligation that
                     that runs
                          runs only
                               only to
                                    to the
                                       the 340B
                                           340B covered
                                                covered entities, wholesalers were
                                                        entities, wholesalers were never
                                                                                   never

overcharged and
overcharged and suffer
                suffer no
                       no antitrust
                          antitrust injury on account
                                    injury on account of
                                                      of the
                                                         the Defendants'
                                                             Defendants’ illegal
                                                                         illegal agreement
                                                                                 agreement to
                                                                                           to

restrict Contract
restrict Contract Pharmacy
                  Pharmacy 340B
                           340B Drug
                                Drug Discounts.
                                     Discounts. Accordingly,
                                                Accordingly, only
                                                             only covered
                                                                  covered entities—and not
                                                                          entities—and not

wholesalers—have suffered
wholesalers—have suffered antitrust
                          antitrust injuries.
                                    injuries.

       239.
       239.     Apart from
                Apart from covered
                           covered entities, there are
                                   entities, there are no
                                                       no other
                                                          other efficient enforcers. No
                                                                efficient enforcers. No other
                                                                                        other class
                                                                                              class

of persons
of persons or
           or entities has any
              entities has any self-interest
                               self-interest to
                                             to vindicate
                                                vindicate the
                                                          the public
                                                              public interest
                                                                     interest in
                                                                              in antitrust
                                                                                 antitrust enforcement
                                                                                           enforcement

because no
because no other
           other class
                 class of
                       of persons
                          persons or
                                  or entities has directly
                                     entities has directly suffered
                                                           suffered as
                                                                    as aa result of the
                                                                          result of the Defendants'
                                                                                        Defendants’

conspiracy.
conspiracy.

                                     CLASS ALLEGATIONS
                                     CLASS ALLEGATIONS

       240.
       240.     Pursuant to
                Pursuant to Federal
                            Federal Rule
                                    Rule of
                                         of Civil
                                            Civil Procedure
                                                  Procedure 23,
                                                            23, Plaintiff
                                                                Plaintiff brings
                                                                          brings this
                                                                                 this action
                                                                                      action on
                                                                                             on

behalf of
behalf of the
          the following class:
              following class:

                                                 62
                                                 62
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 63 of 77




       All covered
       All covered entities
                   entities in
                            in the
                               the 340B
                                   340B Program
                                          Program with
                                                   with Contract
                                                        Contract Pharmacy
                                                                 Pharmacy arrangements
                                                                           arrangements in
                                                                                        in place,
                                                                                           place,
       and which
       and which have
                 have issued
                       issued prescriptions
                                prescriptions for Defendants’ drug
                                              for Defendants' drug products
                                                                   products since
                                                                            since September 1,
                                                                                  September 1,
       2020.
       2020.

       241.
       241.      There are thousands
                 There are thousands of
                                     of class
                                        class members
                                              members geographically
                                                      geographically dispersed
                                                                     dispersed through
                                                                               through the
                                                                                       the

United States.
United States. Joinder of all
               Joinder of all members
                              members of
                                      of the
                                         the class
                                             class is
                                                   is thus
                                                      thus impracticable.
                                                           impracticable.

       242.
       242.      Class members
                 Class members are
                               are readily
                                   readily identifiable
                                           identifiable from public records.
                                                        from public records.

       243.
       243.      Plaintiff’s claims
                 Plaintiff's        are typical
                             claims are typical of
                                                of the
                                                   the claims
                                                       claims of
                                                              of the
                                                                 the Class
                                                                     Class members.
                                                                           members. Plaintiff's
                                                                                    Plaintiff’s

interests are
interests are not
              not antagonistic
                  antagonistic to
                               to the
                                  the claims of the
                                      claims of the other
                                                    other class
                                                          class members,
                                                                members, and
                                                                         and Plaintiff
                                                                             Plaintiff has
                                                                                       has no
                                                                                           no

material conflicts
material conflicts with
                   with any
                        any other
                            other class
                                  class members
                                        members that
                                                that would
                                                     would make
                                                           make class
                                                                class certification
                                                                      certification

inappropriate.
inappropriate.

       244.
       244.      Plaintiff and
                 Plaintiff and all
                               all class
                                   class members
                                         members were
                                                 were damaged by the
                                                      damaged by the same
                                                                     same wrongful
                                                                          wrongful conduct
                                                                                   conduct of
                                                                                           of

Defendants. Plaintiff
Defendants. Plaintiff and
                      and all
                          all class
                              class members
                                    members were
                                            were unable
                                                 unable to
                                                        to obtain
                                                           obtain Contract
                                                                  Contract Pharmacy
                                                                           Pharmacy 340B
                                                                                    340B

Drug Discounts
Drug Discounts from Defendants and,
               from Defendants and, accordingly,
                                    accordingly, have
                                                 have standing.
                                                      standing.

       245.
       245.      Plaintiff will
                 Plaintiff will fairly
                                fairly and
                                       and adequately
                                           adequately protect
                                                      protect and
                                                              and represent
                                                                  represent the
                                                                            the interests of all
                                                                                interests of all class
                                                                                                 class

members. Plaintiff's
members. Plaintiff’s interests
                     interests are
                               are consistent
                                   consistent with,
                                              with, and
                                                    and not
                                                        not antagonistic
                                                            antagonistic to,
                                                                         to, those
                                                                             those of
                                                                                   of the
                                                                                      the class
                                                                                          class

members.
members.

       246.
       246.      Plaintiff is
                 Plaintiff is represented by counsel
                              represented by counsel who
                                                     who are
                                                         are experienced and competent
                                                             experienced and           in the
                                                                             competent in the

prosecution of
prosecution of class action litigation,
               class action             and who
                            litigation, and who have
                                                have particular
                                                     particular expertise
                                                                expertise pursuing
                                                                          pursuing class action
                                                                                   class action

litigation involving alleged
litigation involving alleged antitrust
                             antitrust violations.
                                       violations.

       247.
       247.      Questions of
                 Questions of law and fact
                              law and fact common to Plaintiff
                                           common to Plaintiff and
                                                               and class members predominate
                                                                   class members predominate

over questions
over questions that
               that may
                    may affect
                        affect only
                               only individual
                                    individual class members because
                                               class members because the
                                                                     the Defendants
                                                                         Defendants have
                                                                                    have acted
                                                                                         acted

on grounds
on grounds generally
           generally applicable
                     applicable to
                                to the
                                   the entire class. Determining
                                       entire class. Determining damages with respect
                                                                 damages with respect to
                                                                                      to the
                                                                                         the

class as
class as aa whole
            whole is
                  is thus
                     thus appropriate.
                          appropriate.

       248.
       248.      The predominant common
                 The predominant common legal and factual
                                        legal and         questions applicable
                                                  factual questions applicable to
                                                                               to all
                                                                                  all class
                                                                                      class

members include,
members          but are
        include, but are not
                         not limited
                             limited to,
                                     to, the
                                         the following:
                                             following:

                                                     63
                                                     63
                Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 64 of 77




         a.
         a.       Whether Defendants
                  Whether   Defendants participated
                                         participated in
                                                      in aa contract,
                                                            contract, combination,
                                                                      combination, or
                                                                                   or conspiracy to fix
                                                                                      conspiracy to fix
                  prices by
                  prices by restricting
                            restricting access
                                        access to
                                                to Contract
                                                   Contract Pharmacy
                                                             Pharmacy 340B   Drug Discounts;
                                                                        340B Drug   Discounts;

         b.
         b.       The duration and
                  The duration and extent of the
                                   extent of the alleged
                                                 alleged contract,
                                                         contract, combination,
                                                                   combination, or
                                                                                or conspiracy;
                                                                                   conspiracy;

         c.
         c.       Whether such
                  Whether such aa contract,
                                  contract, combination, or conspiracy
                                            combination, or            is aper
                                                            conspiracy is a per se
                                                                                se violation
                                                                                   violation of
                                                                                             of the
                                                                                                the
                  Sherman Act and/or
                  Sherman Act and/or State
                                      State laws;
                                             laws;

         d.
         d.       Whether, and
                  Whether,   and to
                                 to what
                                    what extent,
                                         extent, Defendants'
                                                 Defendants’ antitrust
                                                             antitrust violations
                                                                       violations caused
                                                                                  caused injury to
                                                                                         injury to
                  Plaintiff and
                  Plaintiff and class
                                class members;
                                      members; and
                                                 and

         e.
         e.       The nature and
                  The nature and scope
                                 scope of
                                       of injunctive
                                          injunctive relief necessary to
                                                     relief necessary to restore
                                                                         restore aa competitive
                                                                                    competitive
                  market and
                  market and remove
                             remove the
                                     the effects
                                         effects of
                                                 of Defendants'
                                                    Defendants’ conspiracy.
                                                                 conspiracy.

         249.
         249.     These common questions
                  These common questions do
                                         do not
                                            not vary
                                                vary among
                                                     among the
                                                           the class
                                                               class members
                                                                     members and
                                                                             and predominate
                                                                                 predominate

over questions
over questions affecting
               affecting only
                         only individual
                              individual class members. The
                                         class members. The Court
                                                            Court may
                                                                  may and
                                                                      and the
                                                                          the jury
                                                                              jury may
                                                                                   may thus
                                                                                       thus

resolve these
resolve these issues without reference
              issues without           to the
                             reference to the individual circumstances of
                                              individual circumstances of any
                                                                          any member
                                                                              member of
                                                                                     of the
                                                                                        the

class.
class.

         250.
         250.     Class action
                  Class action treatment
                               treatment is
                                         is aa superior
                                               superior method
                                                        method for the fair
                                                               for the      and efficient
                                                                       fair and efficient adjudication
                                                                                          adjudication

of the
of the claims
       claims asserted
              asserted by
                       by all
                          all class members. Such
                              class members.      treatment will
                                             Such treatment will permit
                                                                 permit many
                                                                        many similarly
                                                                             similarly situated
                                                                                       situated

entities to
entities to prosecute
            prosecute their
                      their common claims in
                            common claims in aa single
                                                single forum simultaneously, efficiently,
                                                       forum simultaneously,              and
                                                                             efficiently, and

without the
without the unnecessary
            unnecessary duplication of evidence,
                        duplication of evidence, effort,
                                                 effort, or
                                                         or expense
                                                            expense that
                                                                    that numerous
                                                                         numerous individual
                                                                                  individual

actions would
actions would engender.
              engender.

         251.
         251.     The benefits of
                  The benefits of proceeding
                                  proceeding through
                                             through aa class mechanism, including
                                                        class mechanism,           providing all
                                                                         including providing all

class members
class members aa method
                 method for obtaining redress
                        for obtaining         on claims
                                      redress on claims that
                                                        that they
                                                             they could not practicably
                                                                  could not practicably pursue
                                                                                        pursue

individually, substantially
individually, substantially outweigh
                            outweigh potential
                                     potential difficulties in the
                                               difficulties in the management
                                                                   management of
                                                                              of this
                                                                                 this litigation
                                                                                      litigation as
                                                                                                 as aa

class action.
class action.




                                                    64
                                                    64
                 Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 65 of 77




                      FIRST
                      FIRST CLAIM—FEDERAL          ANTITRUST VIOLATIONS
                             CLAIM-FEDERAL ANTITRUST              VIOLATIONS
                 (Injunctive relief
                 (Injunctive relief and treble damages
                                    and treble damages for lost 340B
                                                       for lost 340B Savings
                                                                     Savings revenue)
                                                                             revenue)

          252.
          252.     Plaintiff hereby
                   Plaintiff hereby repeats
                                    repeats the
                                            the allegations
                                                allegations in the foregoing
                                                            in the           paragraphs as
                                                                   foregoing paragraphs as if
                                                                                           if fully set
                                                                                              fully set

forth herein.
forth herein.

          253.
          253.     Defendants and
                   Defendants and their
                                  their co-conspirators
                                        co-conspirators entered into, established,
                                                        entered into,              and maintained
                                                                      established, and maintained aa

continuing contract,
continuing contract, combination,
                     combination, or
                                  or conspiracy in unreasonable
                                     conspiracy in unreasonable restraint
                                                                restraint of
                                                                          of trade
                                                                             trade in
                                                                                   in violation
                                                                                      violation of
                                                                                                of

Section
Section 1 of the
        1 of the Sherman Act, 15
                 Sherman Act, 15 U.S.C.
                                 U.S.C. §
                                        § 1.
                                          1.

          254.
          254.     In
                   In formulating and effectuating
                      formulating and effectuating their
                                                   their contract,
                                                         contract, combination, or conspiracy,
                                                                   combination, or conspiracy,

Defendants and
Defendants and their
               their co-conspirators
                     co-conspirators engaged
                                     engaged in anticompetitive activities,
                                             in anticompetitive activities, the
                                                                            the purpose
                                                                                purpose and
                                                                                        and

effect of
effect of which
          which were
                were to
                     to artificially
                        artificially fix
                                     fix the
                                         the prices
                                             prices of
                                                    of drugs by agreeing
                                                       drugs by agreeing to
                                                                         to coordinate and
                                                                            coordinate and

eliminate, reduce,
eliminate, reduce, or
                   or limit the availability
                      limit the availability of
                                             of Contract
                                                Contract Pharmacy
                                                         Pharmacy 340B
                                                                  340B Drug
                                                                       Drug Discounts
                                                                            Discounts in
                                                                                      in aa

manner that
manner that deprived
            deprived covered
                     covered entity purchasers in
                             entity purchasers    the United
                                               in the United States of aa significant
                                                             States of    significant mechanism
                                                                                      mechanism

of price
of price competition.
         competition.

          255.
          255.     The contract, combination,
                   The contract, combination, or
                                              or conspiracy
                                                 conspiracy had
                                                            had the
                                                                the direct,
                                                                    direct, substantial,
                                                                            substantial, and
                                                                                         and

reasonably foreseeable
reasonably             effect upon
           foreseeable effect upon commerce within the
                                   commerce within the United
                                                       United States of: (a)
                                                              States of: (a) increasing prices
                                                                             increasing prices

available to
available to Plaintiff
             Plaintiff and
                       and Class
                           Class members
                                 members for
                                         for drugs
                                             drugs offered
                                                   offered by
                                                           by Defendants,
                                                              Defendants, by
                                                                          by artificially
                                                                             artificially raising
                                                                                          raising

or fixing
or        such prices
   fixing such prices by
                      by eliminating Contract Pharmacy
                         eliminating Contract Pharmacy 340B
                                                       340B Drug
                                                            Drug Discounts;
                                                                 Discounts; (b)
                                                                            (b) depriving
                                                                                depriving

Plaintiff and
Plaintiff and Class
              Class members
                    members of
                            of 340B
                               340B Savings revenue; (c)
                                    Savings revenue; (c) depriving
                                                         depriving Plaintiff
                                                                   Plaintiff and
                                                                             and Class
                                                                                 Class members
                                                                                       members

of free,
of       open, and
   free, open, and unrestricted
                   unrestricted competition
                                competition in the sale
                                            in the sale of
                                                        of drugs offered by
                                                           drugs offered by Defendants,
                                                                            Defendants, by
                                                                                        by

restricting Contract
restricting Contract Pharmacy
                     Pharmacy 340B
                              340B Drug
                                   Drug Discounts;
                                        Discounts; and
                                                   and (d)
                                                       (d) unlawfully
                                                           unlawfully restraining,
                                                                      restraining, suppressing,
                                                                                   suppressing,

or eliminating
or eliminating competition
               competition in
                           in the
                              the prices
                                  prices paid
                                         paid for
                                              for Defendants'
                                                  Defendants’ drugs, by eliminating,
                                                              drugs, by              reducing, or
                                                                        eliminating, reducing, or

limiting the availability
limiting the availability of
                          of Contract
                             Contract Pharmacy
                                      Pharmacy 340B
                                               340B Drug
                                                    Drug Discounts.
                                                         Discounts.

          256.
          256.     Defendants’ contract,
                   Defendants' contract, combination,
                                         combination, or
                                                      or conspiracy was per
                                                         conspiracy was per se
                                                                            se unlawful price-
                                                                               unlawful price-

fixing.
fixing.


                                                     65
                                                     65
               Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 66 of 77




        257.
        257.     Each Defendant has
                 Each Defendant has committed
                                    committed at
                                              at least one overt
                                                 least one overt act
                                                                 act to
                                                                     to further the conspiracy
                                                                        further the conspiracy

alleged, including
alleged, including by
                   by eliminating,
                      eliminating, reducing,
                                   reducing, or
                                             or limiting the availability
                                                limiting the availability of
                                                                          of Contract
                                                                             Contract Pharmacy
                                                                                      Pharmacy

340B Drug
340B Drug Discounts.
          Discounts.

        258.
        258.     The conspiracy is
                 The conspiracy is having
                                   having its
                                          its intended
                                              intended effect,
                                                       effect, as
                                                               as Defendants
                                                                  Defendants have
                                                                             have been
                                                                                  been benefiting
                                                                                       benefiting

from their collusion
from their collusion and
                     and the
                         the elimination
                             elimination of
                                         of competition, both of
                                            competition, both of which
                                                                 which artificially
                                                                       artificially inflated
                                                                                    inflated the
                                                                                             the

prices of
prices of Defendants'
          Defendants’ drugs for Plaintiff
                      drugs for Plaintiff and
                                          and Class
                                              Class members
                                                    members at
                                                            at Contract
                                                               Contract Pharmacies
                                                                        Pharmacies and
                                                                                   and

deprived Plaintiff
deprived Plaintiff and
                   and Class
                       Class members
                             members of
                                     of 340B
                                        340B Savings revenue.
                                             Savings revenue.

        259.
        259.     As aa result
                 As           of Defendants'
                       result of Defendants’ unlawful
                                             unlawful conduct,
                                                      conduct, Plaintiff
                                                               Plaintiff and
                                                                         and other
                                                                             other Class
                                                                                   Class members
                                                                                         members

have been
have been and
          and are
              are being
                  being injured
                        injured in
                                in their
                                   their business
                                         business and
                                                  and property
                                                      property in that they
                                                               in that they have
                                                                            have been
                                                                                 been losing
                                                                                      losing 340B
                                                                                             340B

Savings through the
Savings through the eliminated,
                    eliminated, reduced, or limited
                                reduced, or         availability of
                                            limited availability of Contract
                                                                    Contract Pharmacy
                                                                             Pharmacy 340B
                                                                                      340B

Drug Discounts,
Drug Discounts, specifically,
                specifically, through
                              through lost
                                      lost 340B
                                           340B Savings revenues.
                                                Savings revenues.

        260.
        260.     Plaintiff and
                 Plaintiff and other
                               other class
                                     class members
                                           members are
                                                   are entitled
                                                       entitled to
                                                                to treble
                                                                   treble damages,
                                                                          damages, along
                                                                                   along with
                                                                                         with costs
                                                                                              costs

and attorneys'
and attorneys’ fees,
               fees, as
                     as per
                        per Section 4 of
                            Section 4 of the
                                         the Clayton
                                             Clayton Act,
                                                     Act, 15
                                                          15 U.S.C.
                                                             U.S.C. §
                                                                    § 15.
                                                                      15.

        261.
        261.     Defendants’ conduct
                 Defendants' conduct continues to threaten
                                     continues to threaten similar
                                                           similar loss
                                                                   loss and
                                                                        and damage
                                                                            damage in violation of
                                                                                   in violation of

the antitrust
the antitrust laws.
              laws.

        262.
        262.     Plaintiff and
                 Plaintiff and other
                               other Class
                                     Class member
                                           member are
                                                  are entitled to injunctive
                                                      entitled to            relief to
                                                                  injunctive relief to prevent
                                                                                       prevent

Defendants’ illegal
Defendants'         conduct and
            illegal conduct and remove all of
                                remove all of the
                                              the lingering effects of
                                                  lingering effects of such
                                                                       such conduct, along with
                                                                            conduct, along with

costs and
costs and attorneys'
          attorneys’ fees, as per
                     fees, as per Section 16 of
                                  Section 16 of the
                                                the Clayton
                                                    Clayton Act,
                                                            Act, 15
                                                                 15 U.S.C.
                                                                    U.S.C. §
                                                                           § 26.
                                                                             26.


                        SECOND CLAIM—STATE
                        SECOND                      ANTITRUST CLAIMS
                                  CLAIM-STATE ANTITRUST           CLAIMS
                      (Damages for
                      (Damages     overcharges and
                               for overcharges and lost 340B Savings
                                                   lost 340B Savings revenue)
                                                                     revenue)

        263.
        263.     Plaintiff hereby
                 Plaintiff hereby repeats
                                  repeats the
                                          the allegations
                                              allegations in the foregoing
                                                          in the           paragraphs as
                                                                 foregoing paragraphs as if
                                                                                         if fully set
                                                                                            fully set

forth herein.
forth herein.




                                                   66
                                                   66
               Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 67 of 77




        264.
        264.     Beginning at
                 Beginning at least as early
                              least as       as July
                                       early as      24, 2020
                                                July 24, 2020 (the
                                                              (the exact date being
                                                                   exact date being unknown
                                                                                    unknown to
                                                                                            to

Plaintiff and
Plaintiff and within
              within the
                     the exclusive
                         exclusive knowledge of Defendants),
                                   knowledge of Defendants), Defendants
                                                             Defendants entered into,
                                                                        entered into,

established, and
established, and maintained
                 maintained aa continuing
                               continuing contract, combination, or
                                          contract, combination, or conspiracy
                                                                    conspiracy in unreasonable
                                                                               in unreasonable

restraint of
restraint of trade.
             trade.

        265.
        265.     The purpose and
                 The purpose and effect
                                 effect of
                                        of the
                                           the conspiracy
                                               conspiracy was
                                                          was to
                                                              to artificially
                                                                 artificially fix and maintain
                                                                              fix and maintain the
                                                                                               the

prices of
prices of 340B
          340B drugs by agreeing
               drugs by agreeing to
                                 to eliminate,
                                    eliminate, reduce, or limit
                                               reduce, or limit the
                                                                the availability
                                                                    availability of
                                                                                 of Contract
                                                                                    Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts
                   Discounts in
                             in aa manner
                                   manner that
                                          that deprived
                                               deprived Plaintiff
                                                        Plaintiff and
                                                                  and members
                                                                      members of
                                                                              of the
                                                                                 the Class
                                                                                     Class of
                                                                                           of

aa significant
   significant mechanism
               mechanism of
                         of price
                            price competition.
                                  competition.

        266.
        266.     The contract, combination,
                 The contract, combination, or
                                            or conspiracy
                                               conspiracy had
                                                          had aa direct,
                                                                 direct, substantial,
                                                                         substantial, and
                                                                                      and reasonably
                                                                                          reasonably

foreseeable effect upon
foreseeable effect upon commerce
                        commerce within
                                 within the
                                        the United
                                            United States and within
                                                   States and within each
                                                                     each of
                                                                          of the
                                                                             the States by: (a)
                                                                                 States by: (a)

increasing prices
increasing prices paid
                  paid by
                       by Plaintiff
                          Plaintiff and
                                    and Class
                                        Class members
                                              members for
                                                      for 340B Drugs sold
                                                          340B Drugs sold by
                                                                          by Defendants;
                                                                             Defendants; (b)
                                                                                         (b)

depriving Plaintiff
depriving Plaintiff and
                    and Class
                        Class members
                              members of
                                      of 340B
                                         340B Savings that they
                                              Savings that they would
                                                                would otherwise
                                                                      otherwise have
                                                                                have received
                                                                                     received

in the
in the absence
       absence of
               of the
                  the conspiracy;
                      conspiracy; and
                                  and (c)
                                      (c) depriving Plaintiff and
                                          depriving Plaintiff and Class
                                                                  Class members
                                                                        members of
                                                                                of free, open,
                                                                                   free, open,

and unrestricted
and unrestricted competition
                 competition in the purchase
                             in the purchase of
                                             of 340B
                                                340B Drugs
                                                     Drugs sold
                                                           sold by
                                                                by Defendants.
                                                                   Defendants.

        267.
        267.     As aa result
                 As           of Defendants'
                       result of Defendants’ unlawful
                                             unlawful conduct,
                                                      conduct, Plaintiff
                                                               Plaintiff and
                                                                         and other
                                                                             other Class
                                                                                   Class members
                                                                                         members

have been
have been injured
          injured in
                  in their
                     their business
                           business and
                                    and property
                                        property by
                                                 by paying
                                                    paying inflated prices for
                                                           inflated prices for 340B
                                                                               340B Drugs
                                                                                    Drugs and/or
                                                                                          and/or

by being
by being deprived of 340B
         deprived of 340B Savings.
                          Savings.

        268.
        268.     By engaging
                 By engaging in
                             in the
                                the conduct described above,
                                    conduct described above, Defendants
                                                             Defendants formed
                                                                        formed aa contract,
                                                                                  contract,

combination, or
combination, or conspiracy
                conspiracy in
                           in restraint
                              restraint of
                                        of trade
                                           trade in
                                                 in violation
                                                    violation of
                                                              of the
                                                                 the following
                                                                     following State laws:
                                                                               State laws:

        a.
        a.       Ariz. Rev.
                 Ariz. Rev. Stat. §§ 44-1401,
                            Stat. §§ 44-1401, et
                                              et seq.,
                                                 seq., with
                                                       with respect to Class
                                                            respect to Class members
                                                                             members that
                                                                                        that have
                                                                                             have
                 issued prescriptions
                 issued prescriptions for
                                      for Defendants'
                                          Defendants’ drug
                                                       drug products
                                                             products within
                                                                       within the
                                                                              the state
                                                                                  state of
                                                                                        of Arizona.
                                                                                           Arizona.

                            i. In
                            i.    accordance with
                               In accordance  with the
                                                   the requirements
                                                        requirements ofof Ariz.
                                                                          Ariz. Rev.
                                                                                 Rev. Stat. § 44-1415,
                                                                                      Stat. § 44-1415,
                               contemporaneously with
                               contemporaneously    with the
                                                          the filing
                                                              filing of
                                                                     of this
                                                                        this Complaint,
                                                                             Complaint, counsel
                                                                                          counsel is
                                                                                                   is
                               sending letters
                               sending letters by
                                               by certified
                                                  certified mail,
                                                            mail, return  receipt requested,
                                                                   return receipt             to: Mark
                                                                                  requested, to:  Mark
                               Brnovich, Attorney
                               Brnovich, Attorney General
                                                    General of
                                                             of Arizona,
                                                                 Arizona, informing
                                                                           informing him
                                                                                       him of
                                                                                            of the
                                                                                               the
                               existence of
                               existence of the
                                            the Class
                                                Class Action
                                                      Action Complaint,
                                                               Complaint, identifying    the relevant
                                                                             identifying the relevant


                                                  67
                                                  67
     Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 68 of 77




                       state antitrust
                       state antitrust provisions,
                                       provisions, and
                                                   and enclosing
                                                       enclosing aa copy
                                                                    copy of
                                                                         of aa Class
                                                                               Class Action
                                                                                     Action
                       Complaint.
                       Complaint.

b.
b.     Cal. Bus.
       Cal.  Bus. &
                  & Prof.
                     Prof. Code
                           Code §§
                                §§ 16720,
                                    16720, and
                                           and 16750(a),
                                               16750(a), et  seq., with
                                                          et seq., with respect
                                                                        respect to
                                                                                to Class
                                                                                   Class
       members that
       members    that have
                       have issued prescriptions for
                            issued prescriptions for Defendants'
                                                     Defendants’ drug
                                                                   drug products
                                                                        products within
                                                                                 within the
                                                                                         the
       state of
       state of California.
                California.

c.
c.     Conn. Gen.
       Conn.  Gen. Stat. §§ 35-3,
                   Stat. §§ 35-3, et seq., with
                                  et seq., with respect to Class
                                                respect to Class members
                                                                 members that
                                                                           that have
                                                                                have issued
                                                                                     issued
       prescriptions for
       prescriptions     Defendants’ drug
                     for Defendants'        products within
                                      drug products  within the
                                                             the state
                                                                 state of
                                                                       of Connecticut.
                                                                          Connecticut.

d.
d.     D.C. Code
       D.C. Code §§
                  §§ 28-4501,
                      28-4501, et
                               et seq.,
                                  seq., with
                                        with respect to Class
                                             respect to Class members
                                                              members that
                                                                         that have
                                                                              have issued
                                                                                   issued
       prescriptions for
       prescriptions     Defendants’ drug
                     for Defendants'       products within
                                     drug products   within the
                                                            the District
                                                                District of
                                                                          of Columbia.
                                                                             Columbia.

e.
e.     740
       740 Ill. Comp. Stat.
           Ill. Comp.        §§ 10/1,
                       Stat. §§  10/1, et
                                       et seq.,
                                          seq., with
                                                with respect
                                                     respect to
                                                             to Class
                                                                Class members
                                                                      members that
                                                                                 that have
                                                                                      have
       issued prescriptions
       issued  prescriptions for
                             for Defendants'
                                 Defendants’ drug
                                                drug products
                                                     products within
                                                               within the
                                                                      the state
                                                                          state of
                                                                                of Illinois.
                                                                                   Illinois.

f.
f.     Iowa Code §§
       Iowa Code   §§ 553.1,
                      553.1, et
                             et seq.,
                                seq., with
                                      with respect to Class
                                           respect to Class members
                                                            members that
                                                                       that have
                                                                            have issued
                                                                                 issued
       prescriptions for
       prescriptions     Defendants’ drug
                     for Defendants'        products within
                                      drug products   within the
                                                             the state
                                                                 state of
                                                                       of Iowa.
                                                                          Iowa.

g.
g.     Kan. Stat.
       Kan.       Ann. §§
            Stat. Ann. §§ 50-101,
                          50-101, et
                                  et seq.,
                                     seq., with
                                           with respect to Class
                                                respect to Class members
                                                                 members which
                                                                         which are
                                                                               are
       Kansas residents.
       Kansas residents.

h.
h.     Me. Rev.
       Me.  Rev. Stat. Ann. 10,
                 Stat. Ann. 10, §§,
                                §§, 1101
                                    1101 et seq., with
                                         et seq., with respect
                                                       respect to
                                                               to Class
                                                                  Class members
                                                                        members that
                                                                                 that have
                                                                                       have
       issued prescriptions
       issued prescriptions for
                            for Defendants'
                                Defendants’ drug
                                             drug products
                                                  products within
                                                            within the
                                                                   the state
                                                                       state of
                                                                             of Maine.
                                                                                Maine.

i.
i.     Md. Comm.
       Md.  Comm. Laws.   Ann. §§
                    Laws. Ann.   §§ 11-204
                                     11-204 et
                                            et seq.,
                                               seq., with
                                                     with respect
                                                          respect to
                                                                  to Class
                                                                     Class members
                                                                           members that
                                                                                      that
       have issued
       have issued prescriptions
                   prescriptions for
                                 for Defendants'
                                     Defendants’ drug
                                                  drug products
                                                        products within
                                                                  within the
                                                                         the state
                                                                             state of
                                                                                   of
       Maryland.
       Maryland.

j.
j.     Mich. Comp.
       Mich.  Comp. Laws
                     Laws Ann.
                           Ann. §§
                                 §§ 445.771,
                                    445.771, et seq., with
                                             et seq., with respect
                                                           respect to
                                                                   to Class
                                                                      Class members
                                                                            members that
                                                                                     that
       have issued
       have issued prescriptions
                   prescriptions for
                                 for Defendants'
                                     Defendants’ drug
                                                  drug products
                                                       products within
                                                                 within the
                                                                        the state
                                                                            state of
                                                                                  of
       Michigan.
       Michigan.

k.
k.     Minn. Stat.
       Minn.       §§ 325D.49,
             Stat. §§ 325D.49, et
                               et seq.,
                                  seq., and
                                        and Minn.
                                            Minn. Stat. §§ 8.31
                                                  Stat. §§      et seq.,
                                                           8.31 et seq., with
                                                                         with respect
                                                                              respect to
                                                                                      to
       Class members
       Class members which
                       which are
                             are Minnesota
                                 Minnesota residents.
                                            residents.

l.
1.     Miss. Code
       Miss. Code Ann.
                   Ann. §§
                         §§ 75-21-1,
                            75-21-1, et
                                     et seq.,
                                        seq., with
                                              with respect
                                                   respect to
                                                           to Class
                                                              Class members
                                                                    members that
                                                                              that have
                                                                                   have
       issued prescriptions
       issued prescriptions for
                            for Defendants'
                                Defendants’ drug
                                             drug products
                                                   products within
                                                            within the
                                                                   the state
                                                                       state of
                                                                             of Mississippi.
                                                                                Mississippi.

m.
m.     Neb. Rev.
       Neb. Rev. Stat.  §§ 59-801,
                  Stat. §§         et seq.,
                           59-801, et seq., with
                                            with respect
                                                 respect to
                                                         to Class
                                                            Class members
                                                                  members that
                                                                            that have
                                                                                 have issued
                                                                                      issued
       prescriptions for
       prescriptions     Defendants’ drug
                     for Defendants'        products within
                                      drug products  within the
                                                             the state
                                                                 state of
                                                                       of Nebraska.
                                                                          Nebraska.

n.
n.     Nev. Rev.
       Nev. Rev. Stat. Ann. §§
                 Stat. Ann.  §§ 598A.010, et seq.,
                                598A.010, et seq., with
                                                   with respect
                                                        respect to
                                                                to Class
                                                                   Class members
                                                                         members that
                                                                                    that
       have issued
       have issued prescriptions
                   prescriptions for
                                 for Defendants'
                                     Defendants’ drug
                                                 drug products
                                                       products within
                                                                 within the
                                                                        the state
                                                                            state of
                                                                                  of
       Nevada.
       Nevada.



                                          68
                                          68
     Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 69 of 77




                  i. In
                  i.    accordance with
                     In accordance    with the
                                            the requirements
                                                requirements ofof Nevada
                                                                  Nevada Revised
                                                                            Revised Statute  §
                                                                                     Statute §
                     598A.210(3)    contemporaneously with
                     598A.210(3) contemporaneously         with the
                                                                 the filing
                                                                     filing of
                                                                            of this
                                                                               this Complaint,
                                                                                    Complaint,
                     counsel is
                     counsel  is sending
                                 sending letters   by certified
                                           letters by certified mail,
                                                                mail, return
                                                                      return receipt
                                                                             receipt
                     requested, to:
                     requested,  to: Aaron
                                      Aaron Ford,
                                              Ford, Attorney
                                                    Attorney General
                                                               General ofof Nevada,
                                                                            Nevada, informing
                                                                                     informing
                     him of
                     him  of the
                             the existence
                                  existence of
                                             of the
                                                the Class
                                                    Class Action
                                                           Action Complaint,
                                                                   Complaint, identifying
                                                                                identifying the
                                                                                             the
                     relevant state
                     relevant  state antitrust
                                     antitrust provisions,
                                               provisions, and
                                                            and enclosing
                                                                enclosing aa copy
                                                                              copy of
                                                                                    of aa Class
                                                                                          Class
                     Action Complaint.
                     Action  Complaint.

o.
o.     N.H. Rev.
       N.H. Rev. Stat.  Ann. §§
                  Stat. Ann. §§ 356:1,
                                356:1, et seq., with
                                       et seq., with respect
                                                     respect to
                                                             to Class
                                                                Class members
                                                                      members that
                                                                                that have
                                                                                     have
       issued prescriptions
       issued prescriptions for
                            for Defendants'
                                Defendants’ drug
                                             drug products
                                                  products within
                                                            within the
                                                                   the state
                                                                       state of
                                                                             of New
                                                                                New
       Hampshire.
       Hampshire.

p.     N.M. Stat.
       N.M.        Ann. §§
             Stat. Ann.  §§ 57-1-1, et seq.,
                            57-1-1, et seq., with
                                             with respect
                                                  respect to
                                                          to Class
                                                             Class members
                                                                   members that
                                                                            that have
                                                                                 have issued
                                                                                      issued
       prescriptions for
       prescriptions     Defendants’ drug
                     for Defendants'         products within
                                       drug products  within the
                                                             the state
                                                                 state of
                                                                       of New
                                                                          New Mexico.
                                                                              Mexico.

q.     N.Y. Gen.
       N.Y. Gen. Bus.
                  Bus. L.  §§ 340,
                        L. §§ 340, et
                                   et seq.,
                                      seq., with
                                            with respect
                                                 respect to
                                                         to Class
                                                            Class members
                                                                  members that
                                                                            that have
                                                                                 have issued
                                                                                      issued
       prescriptions for Defendants’   drug products within  the state of New  York.
       prescriptions for Defendants' drug products within the state of New York.

                  i. In
                  i.    accordance with
                     In accordance    with the
                                            the requirements
                                                requirements of of N.Y.
                                                                    N.Y. Gen.   Bus. L.
                                                                          Gen. Bus.     §
                                                                                     L. §
                     340(5), contemporaneously
                     340(5),  contemporaneously with  with the
                                                           the filing  of this
                                                                filing of this Complaint,
                                                                               Complaint,
                     counsel is
                     counsel   is sending
                                  sending letters  by certified
                                           letters by certified mail,
                                                                 mail, return
                                                                       return receipt
                                                                               receipt
                     requested, to:
                     requested,   to: Letitia
                                      Letitia James,  Attorney General
                                              James, Attorney     General of
                                                                           of New
                                                                               New York,
                                                                                    York,
                     informing her
                     informing    her of
                                      of the
                                         the existence
                                              existence of
                                                        of the
                                                            the Class
                                                                Class Action
                                                                       Action Complaint,
                                                                                Complaint,
                     identifying the
                     identifying   the relevant
                                       relevant state
                                                 state antitrust
                                                       antitrust provisions,
                                                                 provisions, and
                                                                               and enclosing
                                                                                   enclosing aa
                     copy of
                     copy  of aa Class
                                 Class Action
                                        Action Complaint.
                                                Complaint.

r.
r.     N.C. Gen.
       N.C. Gen. Stat.  §§ 75-1,
                  Stat. §§ 75-1, et
                                 et seq.,
                                    seq., with
                                          with respect
                                               respect to
                                                       to Class
                                                          Class members
                                                                members that
                                                                          that have
                                                                               have issued
                                                                                    issued
       prescriptions for Defendants’   drug products  within the state of North Carolina.
       prescriptions for Defendants' drug products within the state of North Carolina.

s.
s.     N.D. Cent.
       N.D. Cent. Code
                  Code Ann.
                        Ann. §§
                              §§ 51-08.1-01,
                                 51-08.1-01, et seq., with
                                             et seq., with respect
                                                           respect to
                                                                   to Class
                                                                      Class members
                                                                            members that
                                                                                      that
       have issued
       have issued prescriptions
                   prescriptions for
                                 for Defendants'
                                     Defendants’ drug
                                                 drug products
                                                       products within
                                                                within the
                                                                        the state
                                                                            state of
                                                                                  of North
                                                                                     North
       Dakota.
       Dakota.

t.
t.     Or. Rev.
       Or. Rev. Stat.  §§ 646.705,
                 Stat. §§ 646.705, et
                                   et seq.,
                                      seq., with
                                            with respect
                                                 respect to
                                                         to Class
                                                            Class members
                                                                  members that
                                                                            that have
                                                                                 have issued
                                                                                      issued
       prescriptions for
       prescriptions      Defendants’ drug
                      for Defendants'       products within
                                       drug products  within the
                                                             the state
                                                                 state of
                                                                       of Oregon.
                                                                          Oregon.

u.
u.     R.I. Gen.
       R.I. Gen. Laws  §§ 6-36-1,
                 Laws §§  6-36-1, et
                                  et seq.,
                                     seq., with
                                           with respect
                                                respect to
                                                        to Class
                                                           Class members
                                                                 members that
                                                                           that have
                                                                                have issued
                                                                                     issued
       prescriptions for
       prescriptions     Defendants’ drug
                     for Defendants'       products within
                                      drug products  within the
                                                            the state
                                                                state of
                                                                      of Rhode
                                                                         Rhode Island.
                                                                                Island.

                  i. In
                  i.    accordance with
                     In accordance   with the
                                          the requirements
                                               requirements ofof R.I.
                                                                 R.I. Gen.
                                                                      Gen. Laws
                                                                            Laws §  § 6-36-21,
                                                                                      6-36-21,
                     contemporaneously with
                     contemporaneously     with the
                                                 the filing
                                                     filing of
                                                            of this
                                                               this Complaint,
                                                                    Complaint, counsel
                                                                                  counsel is
                                                                                           is
                     sending letters
                     sending  letters by
                                      by certified
                                         certified mail,
                                                   mail, return  receipt requested,
                                                          return receipt              to: Peter
                                                                         requested, to:   Peter
                     Neronha, Attorney
                     Neronha,   Attorney General
                                          General ofof Rhode
                                                       Rhode Island,   informing him
                                                               Island, informing         of the
                                                                                    him of  the
                     existence of
                     existence  of the
                                   the Class
                                       Class Action
                                             Action Complaint,
                                                      Complaint, identifying     the relevant
                                                                    identifying the  relevant
                     state antitrust
                     state antitrust provisions,
                                     provisions, and
                                                  and enclosing
                                                      enclosing aa copy
                                                                    copy of
                                                                          of aa Class
                                                                                Class Action
                                                                                      Action
                     Complaint.
                     Complaint.


                                         69
                                         69
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 70 of 77




       v.
       v.       S.D. Codified Laws
                S.D. Codified  Laws §§
                                     §§ 37-1-3.1,
                                         37-1-3.1, et
                                                   et seq.,
                                                      seq., with
                                                            with respect to Class
                                                                 respect to Class members
                                                                                  members that
                                                                                             that have
                                                                                                  have
                issued prescriptions
                issued prescriptions for
                                     for Defendants'
                                         Defendants’ drug
                                                       drug products
                                                             products within
                                                                      within the
                                                                             the state
                                                                                  state of
                                                                                        of South
                                                                                           South
                Dakota.
                Dakota.

       w.
       w.       Tenn.  Code Ann.
                Tenn. Code  Ann. §§
                                  §§ 47-25-101,
                                      47-25-101, et seq., with
                                                 et seq., with respect
                                                               respect to
                                                                       to Class
                                                                          Class members
                                                                                members that
                                                                                          that have
                                                                                               have
                issued prescriptions
                issued prescriptions for
                                     for Defendants'
                                         Defendants’ drug
                                                      drug products
                                                           products within
                                                                     within the
                                                                            the state
                                                                                state of
                                                                                      of Tennessee.
                                                                                         Tennessee.

       x.
       x.       Utah Code
                Utah Code Ann.
                           Ann. §§
                                 §§ 76-10-3101,
                                     76-10-3101, et seq., with
                                                 et seq., with respect
                                                               respect to
                                                                       to Class
                                                                          Class members
                                                                                members that
                                                                                          that have
                                                                                               have
                issued prescriptions
                issued prescriptions for
                                     for Defendants'
                                         Defendants’ drug
                                                     drug products
                                                           products within
                                                                    within the
                                                                            the state
                                                                                state of
                                                                                      of Utah.
                                                                                         Utah.

                           i. In
                           i.    accordance with
                              In accordance    with the
                                                    the requirements
                                                        requirements of of Utah
                                                                           Utah Code
                                                                                 Code Ann.
                                                                                         Ann. §§ 76-10-
                                                                                                 76-10-
                              3109 contemporaneously
                              3109  contemporaneously with with the
                                                                the filing  of this
                                                                     filing of this Complaint,
                                                                                    Complaint, counsel
                                                                                                  counsel
                              is sending
                              is sending letters  by certified
                                          letters by certified mail,
                                                               mail, return
                                                                      return receipt
                                                                             receipt requested,
                                                                                      requested, to:
                                                                                                   to:
                              Sean  Reyes, Attorney
                              Sean Reyes,   Attorney General
                                                       General of
                                                                of Utah,
                                                                   Utah, informing
                                                                           informing himhim of
                                                                                             of the
                                                                                                the
                              existence of
                              existence  of the
                                            the Class
                                                Class Action
                                                       Action Complaint,
                                                               Complaint, identifying      the relevant
                                                                             identifying the   relevant
                              state antitrust
                              state antitrust provisions,
                                              provisions, and
                                                           and enclosing
                                                               enclosing aa copy
                                                                             copy ofof aa Class
                                                                                          Class Action
                                                                                                Action
                              Complaint.
                              Complaint.

       y.
       y.       W.Va. Code
                W.Va.  Code §§§§ 47-18-1,
                                 47-18-1, et
                                          et seq.,
                                             seq., with
                                                   with respect
                                                        respect to
                                                                to Class
                                                                   Class members
                                                                         members that
                                                                                    that have
                                                                                         have issued
                                                                                              issued
                prescriptions for
                prescriptions     Defendants’ drug
                              for Defendants'       products within
                                               drug products  within the
                                                                      the state
                                                                          state of
                                                                                of West
                                                                                   West Virginia.
                                                                                         Virginia.

       z.
       z.       Wis. Stat.
                Wis.       §§ 133.01,
                     Stat. §§ 133.01, et
                                      et seq.,
                                         seq., with
                                               with respect
                                                    respect to
                                                            to Class
                                                               Class members
                                                                     members that
                                                                                that have
                                                                                     have issued
                                                                                          issued
                prescriptions for
                prescriptions     Defendants’ drug
                              for Defendants'        products within
                                               drug products   within the
                                                                      the state
                                                                          state of
                                                                                of Wisconsin.
                                                                                   Wisconsin.

       269.
       269.     Defendants’ conduct
                Defendants' conduct had substantial intrastate
                                    had substantial intrastate effects. Covered entities
                                                               effects. Covered entities in
                                                                                         in the
                                                                                            the

340B Program
340B Program with
             with Contract
                  Contract Pharmacy
                           Pharmacy arrangements
                                    arrangements in
                                                 in place
                                                    place reside
                                                          reside within
                                                                 within each of the
                                                                        each of the above-
                                                                                    above-

listed
listed States and were
       States and were denied or limited
                       denied or limited in receiving Contract
                                         in receiving Contract Pharmacy
                                                               Pharmacy 340B
                                                                        340B Drug
                                                                             Drug Discounts
                                                                                  Discounts

from Defendants. Defendants'
from Defendants. Defendants’ conspiracy caused those
                             conspiracy caused those entities to pay
                                                     entities to pay inflated
                                                                     inflated prices
                                                                              prices for
                                                                                     for

Defendants’ 340B
Defendants'      Drugs and/or
            340B Drugs and/or to
                              to lose
                                 lose 340B
                                      340B Savings at multiple
                                           Savings at multiple Contract
                                                               Contract Pharmacies
                                                                        Pharmacies within
                                                                                   within

each State,
each        thereby threatening
     State, thereby threatening to
                                to reduce
                                   reduce the
                                          the healthcare
                                              healthcare services
                                                         services and
                                                                  and discounts available to
                                                                      discounts available to the
                                                                                             the

covered entities’
covered           patients in
        entities' patients    each State.
                           in each State. The continuing scheme
                                          The continuing scheme to
                                                                to limit or eliminate
                                                                   limit or           Contract
                                                                            eliminate Contract

Pharmacy 340B
Pharmacy 340B Drug
              Drug Discounts
                   Discounts directly
                             directly affects
                                      affects and
                                              and disrupts
                                                  disrupts commerce
                                                           commerce within
                                                                    within each
                                                                           each State.
                                                                                State.




                                                  70
                                                  70
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 71 of 77




                     THIRD CLAIM—STATE UNJUST
                     THIRD CLAIM-STATE     UNJUST ENRICHMENT
                                                    ENRICHMENT
                              (Damages for
                              (Damages for overcharges)
                                           overcharges)

       270.
       270.     Plaintiff hereby
                Plaintiff hereby repeats
                                 repeats the
                                         the allegations
                                             allegations in the foregoing
                                                         in the           paragraphs as
                                                                foregoing paragraphs as if
                                                                                        if fully set
                                                                                           fully set

forth herein.
forth herein.

       271.
       271.     Defendants have
                Defendants have benefited
                                benefited from the above-described
                                          from the above-described conduct at the
                                                                   conduct at the expense of
                                                                                  expense of

Plaintiff and
Plaintiff and the
              the Class,
                  Class, and
                         and Defendants
                             Defendants continue to retain
                                        continue to retain those
                                                           those benefits
                                                                 benefits under
                                                                          under circumstances
                                                                                circumstances

where it
where it would
         would be
               be unjust
                  unjust to
                         to do so.
                            do so.

       272.
       272.     Specifically, Defendants have
                Specifically, Defendants have colluded
                                              colluded to
                                                       to deprive Plaintiff and
                                                          deprive Plaintiff and the
                                                                                the Class
                                                                                    Class of
                                                                                          of access
                                                                                             access

to Contract
to Contract Pharmacy
            Pharmacy 340B
                     340B Drug
                          Drug Discounts
                               Discounts and
                                         and have
                                             have thereby
                                                  thereby improperly
                                                          improperly retained the value
                                                                     retained the value of
                                                                                        of

those discounts
those discounts for their own
                for their own benefit
                              benefit and
                                      and to
                                          to the
                                             the detriment of Plaintiff
                                                 detriment of Plaintiff and
                                                                        and the
                                                                            the Class.
                                                                                Class. By
                                                                                       By engaging
                                                                                          engaging

in this
in this conduct,
        conduct, Defendants
                 Defendants have
                            have met
                                 met the
                                     the elements of unjust
                                         elements of        enrichment in
                                                     unjust enrichment in the
                                                                          the following
                                                                              following states
                                                                                        states

specifically because:
specifically because:

       a.
       a.       Under Alabama
                Under Alabama common
                               common law, law, Defendants
                                                Defendants hold
                                                             hold money
                                                                   money that
                                                                          that belong
                                                                               belong in
                                                                                      in equity  and
                                                                                          equity and
                good conscience,
                good conscience, to
                                 to the
                                    the Plaintiff
                                         Plaintiff and
                                                   and retention
                                                       retention of
                                                                 of that
                                                                    that money
                                                                         money is
                                                                                is unjust
                                                                                   unjust because
                                                                                          because
                Defendants engaged
                Defendants engaged inin collusion
                                        collusion to
                                                   to receive that money;
                                                      receive that money;

       b.
       b.       Under Alaska
                Under  Alaska common
                               common law,     Plaintiff conferred
                                          law, Plaintiff conferred aa benefit
                                                                      benefit upon
                                                                              upon Defendants,
                                                                                   Defendants,
                Defendants   appreciated  the benefit, and it is inequitable for Defendants
                Defendants appreciated the benefit, and it is inequitable for Defendants to to retain
                                                                                               retain
                the value
                the value of
                          of the
                             the benefit;
                                 benefit;

       c.
       c.       Under Arizona
                Under  Arizona common
                                 common law,     Defendants have
                                            law, Defendants       been enriched
                                                             have been            by aa benefit,
                                                                        enriched by     benefit,
                Plaintiff has
                Plaintiff has been
                              been impoverished
                                   impoverished by by not
                                                      not receiving the benefit,
                                                          receiving the benefit, there
                                                                                 there is
                                                                                        is aa
                relationship between
                relationship  between the
                                        the enrichment  and the
                                            enrichment and  the impoverishment,    Defendants do
                                                                impoverishment, Defendants        do not
                                                                                                     not
                have an
                have  an adequate
                         adequate justification
                                   justification for
                                                 for being
                                                     being unjustly
                                                           unjustly enriched, and there
                                                                    enriched, and  there is   not an
                                                                                          is not  an
                adequate remedy
                adequate   remedy at
                                   at law;
                                      law;

       d.
       d.       Under Arkansas
                Under  Arkansas common
                                  common law.     Defendants, through
                                             law. Defendants, through its
                                                                       its collusion, unjustly
                                                                           collusion, unjustly
                received and
                received and is
                              is enriched
                                 enriched by
                                           by money
                                               money to
                                                      to which
                                                         which it was not
                                                               it was not entitled
                                                                           entitled and
                                                                                    and which
                                                                                        which caused
                                                                                               caused
                detriment to the  Plaintiff;
                detriment to the Plaintiff

       e.
       e.       Under California
                Under  California common
                                   common law,    Defendants have
                                             law, Defendants   have been
                                                                      been unjustly
                                                                           unjustly enriched  by aa
                                                                                    enriched by
                benefit at
                benefit at the
                           the expense
                               expense of
                                        of Plaintiff
                                           Plaintiff and
                                                     and there
                                                         there is
                                                               is an
                                                                  an underlying
                                                                     underlying legal  basis for
                                                                                 legal basis for
                receiver, specifically
                receiver, specifically the
                                       the antitrust
                                           antitrust violations
                                                     violations at
                                                                at issue;
                                                                   issue;




                                                   71
                                                   71
     Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 72 of 77




f.
f.     Under Colorado
       Under  Colorado common
                        common law,
                                law, Defendants
                                     Defendants received
                                                received aa benefit
                                                             benefit at
                                                                     at Plaintiff's
                                                                        Plaintiff’s
       expense and
       expense and the
                    the Defendants
                        Defendants collusion
                                   collusion make
                                             make it unjust for
                                                  it unjust     the Defendants
                                                            for the Defendants toto retain
                                                                                    retain
       the benefit
       the benefit without
                   without commensurate
                           commensurate compensation;
                                         compensation;

g.
g.     Under Connecticut
       Under  Connecticut common
                           common law,   Defendants unjustly
                                   law, Defendants   unjustly received and are
                                                              received and are enriched
                                                                               enriched
       by money
       by money toto which
                     which they
                           they were
                                were not
                                     not entitled
                                         entitled and
                                                  and which
                                                      which caused
                                                            caused detriment  to the
                                                                    detriment to the
       Plaintiff;
       Plaintiff;
h.
h.     Under D.C.
       Under  D.C. common
                   common law,
                             law, Defendants
                                  Defendants unjustly
                                              unjustly received and are
                                                       received and are enriched  by
                                                                        enriched by
       money to
       money   to which
                  which they
                        they were
                             were not
                                  not entitled
                                      entitled and
                                               and which
                                                   which caused
                                                          caused detriment
                                                                 detriment to
                                                                           to the
                                                                              the
       Plaintiff;
       Plaintiff;

i.
i.     Under Delaware
       Under  Delaware common
                         common law,     Defendants have
                                    law, Defendants  have been
                                                           been enriched
                                                                enriched byby aa benefit,
                                                                                 benefit,
       Plaintiff has
       Plaintiff has been
                     been impoverished
                          impoverished by by not
                                             not receiving the benefit,
                                                 receiving the benefit, there
                                                                        there is
                                                                               is aa
       relationship between
       relationship  between the
                               the enrichment  and the
                                   enrichment and  the impoverishment,    Defendants do
                                                       impoverishment, Defendants        do not
                                                                                            not
       have an
       have  an adequate
                adequate justification
                          justification for
                                        for being
                                            being unjustly
                                                  unjustly enriched, and there
                                                           enriched, and  there is   not an
                                                                                 is not  an
       adequate remedy
       adequate   remedy at
                          at law;
                             law;

j.
J.     Under Florida
       Under  Florida common
                      common law,law, Plaintiff
                                      Plaintiff conferred
                                                conferred aa direct benefit upon
                                                             direct benefit upon Defendants,
                                                                                  Defendants,
       Plaintiff appreciated
       Plaintiff appreciated the
                             the benefit,
                                  benefit, Defendants
                                           Defendants also
                                                        also appreciated
                                                             appreciated the
                                                                          the benefit,
                                                                              benefit, and
                                                                                       and the
                                                                                           the
       circumstances, specifically
       circumstances,  specifically Defendants'
                                    Defendants’ collusion,
                                                   collusion, makes
                                                              makes retention   of the
                                                                      retention of the benefit
                                                                                       benefit
       inequitable without
       inequitable without paying
                            paying value
                                    value for
                                           for the
                                               the benefit;
                                                   benefit;

k.
k.     Under Georgia
       Under  Georgia common
                        common law,    Plaintiff conferred
                                  law, Plaintiff conferred aa benefit
                                                              benefit upon
                                                                      upon Defendants,
                                                                             Defendants,
       equity requires
       equity requires that
                        that the
                             the Defendants
                                 Defendants compensate
                                             compensate the
                                                          the Plaintiff
                                                               Plaintiff for the benefit;
                                                                         for the benefit; and
                                                                                          and
       the parties
       the parties did
                   did not
                       not have
                           have aa legal
                                   legal contract;
                                         contract;

l.
1.     Under Hawaii
       Under Hawaii common
                    common law,
                              law, Plaintiff
                                   Plaintiff conferred
                                             conferred aa benefit
                                                          benefit upon
                                                                  upon Defendants
                                                                       Defendants and
                                                                                    and
       Defendants have
       Defendants have unjustly
                       unjustly retained that benefit
                                retained that benefit as
                                                      as the
                                                         the expense  of the
                                                             expense of  the Plaintiff;
                                                                             Plaintiff;

m.
m.     Under Indiana
       Under           common law,
               Indiana common          Plaintiff conferred
                                  law, Plaintiff conferred aa benefit
                                                              benefit upon
                                                                      upon Defendants
                                                                           Defendants at
                                                                                       at the
                                                                                          the
       express or
       express  or implied  consent of
                   implied consent   of Defendants,
                                        Defendants, allowing
                                                     allowing the
                                                                the Defendants
                                                                    Defendants to
                                                                               to retain
                                                                                  retain the
                                                                                         the
       benefit without
       benefit  without restitution
                        restitution would
                                    would be
                                           be unjust,
                                               unjust, and
                                                       and Plaintiff
                                                           Plaintiff expected payment;
                                                                     expected payment;

n.
n.     Under Illinois
       Under   Illinois common   law, Defendants
                        common law,    Defendants have
                                                    have been
                                                         been enriched   by the
                                                               enriched by  the receipt
                                                                                receipt of
                                                                                        of aa
       benefit at
       benefit  at the
                   the expense
                       expense of
                                of the
                                   the Plaintiff
                                       Plaintiff and
                                                 and it would be
                                                     it would be unjust
                                                                 unjust to
                                                                        to allow
                                                                           allow Defendants
                                                                                  Defendants
       to retain
       to retain the
                  the benefits
                      benefits under
                               under these
                                     these circumstances;
                                           circumstances;
o.
o.     Under Iowa
       Under          common law,
               Iowa common            Defendants have
                                law, Defendants    have been
                                                         been enriched
                                                              enriched by
                                                                       by the
                                                                           the receipt of aa
                                                                               receipt of
       benefit at
       benefit  at the
                   the expense
                       expense ofof the
                                    the Plaintiff
                                        Plaintiff and
                                                  and it would be
                                                      it would be unjust
                                                                  unjust to
                                                                         to allow
                                                                            allow Defendants
                                                                                   Defendants
       to retain
       to retain the
                 the benefits
                      benefits under
                               under these
                                      these circumstances;
                                            circumstances;
p.
P.     Under Kansas
       Under  Kansas common
                      common law,     Plaintiff conferred
                                 law, Plaintiff conferred aa benefit
                                                             benefit upon
                                                                     upon Defendants,
                                                                          Defendants,
       Defendants appreciated
       Defendants   appreciated the
                                 the benefit,
                                     benefit, and
                                              and it
                                                  it is
                                                     is inequitable
                                                        inequitable for Defendants to
                                                                    for Defendants to retain
                                                                                      retain
       the value
       the value of
                 of the
                    the benefit;
                        benefit;

q.
q.     Under Kentucky
       Under  Kentucky common
                         common law,
                                  law, aa benefit
                                          benefit was
                                                  was conferred
                                                      conferred upon
                                                                 upon the
                                                                       the Defendants
                                                                           Defendants at
                                                                                      at the
                                                                                         the
       Plaintiff’s expense
       Plaintiff's         under circumstances,
                   expense under                  specifically the
                                 circumstances, specifically   the collusion
                                                                   collusion among
                                                                             among



                                          72
                                          72
      Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 73 of 77




        Defendants, that
        Defendants,  that make
                          make in
                               in unjust
                                  unjust for Defendants to
                                         for Defendants to retain the benefit
                                                           retain the benefit without
                                                                              without
        paying for
        paying for it;
                   it;

r.
r.      Under Louisiana
        Under            common law,
              Louisiana common            Defendants were
                                    law, Defendants    were enriched,   Plaintiff was
                                                             enriched, Plaintiff  was
        impoverished, there
        impoverished, there was
                            was aa rational
                                    rational connection   between enrichment
                                              connection between                 and the
                                                                    enrichment and    the
        impoverishment, there
        impoverishment,  there is
                               is aa lack
                                     lack of
                                          of justification
                                             justification for
                                                           for the
                                                               the enrichment,
                                                                   enrichment, and
                                                                                 and there
                                                                                     there is
                                                                                           is an
                                                                                              an
        absence of
        absence of any
                   any other
                       other legal
                             legal remedy;
                                    remedy;

s.
s.      Under Maine
        Under  Maine common     law, Plaintiff
                       common law,    Plaintiff conferred
                                                conferred aa benefit
                                                             benefit upon Defendants,
                                                                     upon Defendants,
        Defendants   appreciated  the benefit, and it is inequitable for Defendants
        Defendants appreciated the benefit, and it is inequitable for Defendants to to retain
                                                                                       retain
        the value
        the value of
                  of the
                     the benefit;
                         benefit;
t.
t.      Under Maryland
        Under  Maryland common
                          common law,
                                    law, Plaintiff
                                         Plaintiff conferred
                                                   conferred aa benefit
                                                                 benefit upon
                                                                         upon Defendants,
                                                                              Defendants,
        Defendants appreciated
        Defendants   appreciated the
                                  the benefit,
                                      benefit, and
                                               and it
                                                   it is
                                                      is inequitable
                                                         inequitable for Defendants to
                                                                     for Defendants to retain
                                                                                       retain
        the value
        the value of
                  of the
                     the benefit;
                         benefit;

u.
u.      Under Massachusetts
        Under  Massachusetts common
                                common law,    Defendants hold
                                          law, Defendants  hold property,
                                                                property, the
                                                                          the circumstances
                                                                              circumstances
        dictated that
        dictated that in
                      in equity
                         equity and
                                and good
                                     good conscience,
                                           conscience, the
                                                       the Defendants
                                                           Defendants ought
                                                                       ought not
                                                                              not retain
                                                                                  retain the
                                                                                         the
        property because
        property  because of
                           of their
                              their collusion;
                                    collusion;

v.
v.      Under Michigan
        Under   Michigan common    law, Defendants
                          common law,    Defendants have
                                                     have received
                                                          received aa benefit
                                                                      benefit and
                                                                              and retention
                                                                                  retention
        of that
        of that benefit
                benefit would
                        would result
                              result in
                                     in an
                                        an inequity;
                                           inequity;
w.
w.      Under Minnesota
        Under  Minnesota common
                            common law,     Defendants have
                                      law, Defendants   have unjustly
                                                              unjustly received  and retained
                                                                        received and retained aa
        benefit that
        benefit that they
                      they are
                           are not
                               not entitled
                                   entitled to
                                            to and
                                               and the
                                                   the Plaintiff
                                                       Plaintiff lacks an adequate
                                                                 lacks an adequate legal
                                                                                   legal
        remedy at
        remedy   at law;
                    law;
x.
x.      Under Mississippi
        Under   Mississippi common
                            common law,     there is
                                       law, there    no legal
                                                  is no legal contract
                                                              contract between
                                                                        between Defendants
                                                                                 Defendants
        and Plaintiff,
        and  Plaintiff, Defendants
                        Defendants are
                                    are in
                                        in possession
                                           possession of
                                                       of money
                                                          money that,
                                                                  that, in
                                                                        in good conscience and
                                                                           good conscience  and
        justice, it
        justice,    should not
                 it should not retain,
                               retain, and
                                       and Defendants
                                           Defendants should
                                                        should deliver   the property
                                                                deliver the  property to
                                                                                      to another;
                                                                                         another;

y.
y       Under Missouri
        Under  Missouri common
                        common law,     Plaintiff conferred
                                   law, Plaintiff conferred aa benefit
                                                               benefit on
                                                                       on Defendants,
                                                                          Defendants, who
                                                                                      who
        recognize and
        recognize and accept
                      accept that
                              that they
                                   they have
                                        have received
                                              received aa benefit,
                                                          benefit, and
                                                                   and the
                                                                       the enrichment is
                                                                           enrichment is
        unjust because
        unjust because of
                       of the
                          the Defendants'
                              Defendants’ collusion;
                                            collusion;

z.
z.      Under Montana
        Under Montana common
                        common law,law, aa benefit
                                           benefit was
                                                   was conferred
                                                       conferred upon
                                                                   upon Defendants
                                                                         Defendants to
                                                                                    to the
                                                                                       the
        detriment of
        detriment of Plaintiff
                     Plaintiff and
                               and Defendants
                                   Defendants are
                                                are at
                                                    at fault or otherwise
                                                       fault or otherwise engaged
                                                                           engaged in
                                                                                   in
        misconduct by
        misconduct  by colluding,
                       colluding, Defendants
                                   Defendants took
                                                took advantage
                                                     advantage of of Plaintiff;
                                                                     Plaintiff;

aa.
aa.     Under Nebraska
        Under  Nebraska common
                           common law,
                                     law, Defendants
                                          Defendants have   unjustly received
                                                      have unjustly            and retained
                                                                     received and  retained aa
        benefit that,
        benefit that, in
                      in justice
                         justice and
                                 and fairness, they ought
                                     fairness, they ought to
                                                          to return
                                                             return to
                                                                    to Plaintiff;
                                                                       Plaintiff;
bb.
bb.     Under Nevada
        Under  Nevada common
                         common law,    Defendants hold
                                   law, Defendants hold property,
                                                         property, the
                                                                   the circumstances
                                                                       circumstances
        dictated that
        dictated that in
                      in equity
                         equity and
                                and good
                                     good conscience,
                                           conscience, the
                                                       the Defendants
                                                           Defendants ought
                                                                       ought not
                                                                             not retain
                                                                                 retain the
                                                                                        the
        property because
        property  because of
                           of their
                              their collusion;
                                    collusion;
cc.
cc.     Under New
        Under New Hampshire
                   Hampshire common
                                common law,
                                          law, through
                                               through their
                                                          their collusion
                                                                collusion or
                                                                          or otherwise
                                                                             otherwise
        wrongful acts,
        wrongful acts, unjustly
                       unjustly received
                                received aa benefit
                                            benefit to
                                                     to the
                                                        the detriment
                                                            detriment of
                                                                       of Plaintiff
                                                                          Plaintiff such
                                                                                    such that
                                                                                         that it
                                                                                              it
        would be
        would be unconscionable
                 unconscionable for   Defendants to
                                  for Defendants    to retain the benefit;
                                                       retain the benefit;



                                           73
                                           73
      Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 74 of 77




dd.
dd.     Under New
        Under  New Jersey
                     Jersey common    law, Plaintiff
                            common law,    Plaintiff conferred
                                                     conferred aa benefit
                                                                  benefit upon
                                                                          upon Defendants;
                                                                               Defendants;
        retention of
        retention of the
                     the benefit
                         benefit without
                                 without payment
                                         payment would
                                                    would be
                                                          be unjust,
                                                             unjust, and
                                                                     and Defendants
                                                                           Defendants were
                                                                                      were
        enriched beyond
        enriched  beyond their
                          their contractual
                                contractual rights;
                                            rights;

ee.
ee.     Under New
        Under  New Mexico
                      Mexico common     law, Defendants
                              common law,    Defendants have
                                                         have knowingly
                                                              knowingly benefited
                                                                         benefited at
                                                                                   at
        Plaintiff’s expense
        Plaintiff's         and in
                    expense and  in aa manner
                                       manner such
                                              such that
                                                   that allowing
                                                        allowing the
                                                                 the Defendants
                                                                     Defendants to
                                                                                to retain
                                                                                   retain
        the benefit
        the benefit would
                     would be
                           be unjust;
                               unjust;
ff.
ff.     Under New
        Under  New York
                    York common
                          common law,   Defendants have
                                   law, Defendants  have been
                                                          been enriched
                                                               enriched at
                                                                         at Plaintiff
                                                                            Plaintiff’s
                                                                                     s
        expense and
        expense  and permitting
                     permitting Defendants
                                Defendants to
                                           to retain the benefit
                                              retain the benefit conferred  would be
                                                                 conferred would   be
        against equity
        against equity and
                       and good
                           good conscience;
                                conscience;
gg.
gg•     Under North
        Under  North Carolina
                      Carolina common
                               common law,     Plaintiff conferred
                                         law, Plaintiff  conferred aa non-gratuitous
                                                                       non-gratuitous benefit
                                                                                      benefit
        on the
        on the Defendants,
               Defendants, who
                            who realized
                                 realized some
                                          some value
                                                 value from   the benefit,
                                                        from the  benefit, and
                                                                           and it
                                                                                it would
                                                                                   would be
                                                                                         be
        inequitable for
        inequitable for Defendants
                        Defendants to
                                    to retain the benefit
                                       retain the benefit in
                                                           in light
                                                              light of
                                                                    of Plaintiff
                                                                       Plaintiff’s
                                                                                s
        impoverishment;
        impoverishment;
hh.
hh.     Under North
        Under North Dakota
                     Dakota common
                             common law,      Defendants were
                                        law, Defendants    were enriched,
                                                                 enriched, Plaintiff
                                                                           Plaintiff was
                                                                                      was
        impoverished, there
        impoverished, there was
                            was aa rational
                                    rational connection   between enrichment
                                              connection between                and the
                                                                    enrichment and    the
        impoverishment, there
        impoverishment,  there is
                               is aa lack
                                     lack of
                                          of justification
                                             justification for
                                                           for the
                                                               the enrichment,
                                                                   enrichment, and
                                                                               and there
                                                                                     there is
                                                                                           is an
                                                                                              an
        absence of
        absence of any
                   any other
                       other legal
                             legal remedy;
                                    remedy;

ii.
ii.     Under Oklahoma
        Under  Oklahoma common
                          common law,law, it
                                          it would
                                             would be
                                                   be inequitable,
                                                      inequitable, based
                                                                   based on
                                                                         on Defendants
                                                                            Defendants
        collusion, for
        collusion, for them
                       them to
                            to retain
                               retain the
                                      the benefit
                                          benefit received
                                                  received at
                                                           at the
                                                              the expense of Plaintiff;
                                                                  expense of Plaintiff;

jj.
ii.     Under Oregon
        Under  Oregon common
                        common law,
                                  law, aa benefit
                                          benefit was
                                                  was conferred
                                                       conferred on
                                                                 on Defendants,
                                                                     Defendants, of
                                                                                  of which
                                                                                     which
        Defendants are
        Defendants   are aware,
                         aware, and,
                                and, under   the circumstances,
                                     under the   circumstances, it  would be
                                                                 it would be unjust
                                                                             unjust to
                                                                                     to allow
                                                                                        allow
        retention of
        retention of the
                     the benefits
                         benefits without
                                  without requiring   the Defendants
                                            requiring the Defendants to
                                                                      to pay
                                                                         pay for it;
                                                                             for it;

kk.
kk.     Under Pennsylvania
        Under  Pennsylvania common
                             common law,     Plaintiff conferred
                                       law, Plaintiff  conferred aa benefit
                                                                    benefit onon Defendants,
                                                                                 Defendants,
        who appreciated
        who  appreciated or
                         or recognized   the benefits,
                            recognized the   benefits, and
                                                       and the
                                                            the Defendants
                                                                Defendants wrongfully
                                                                               wrongfully
        secured, through
        secured, through their
                         their collusive
                               collusive acts,
                                          acts, those
                                                those benefits,
                                                      benefits, such
                                                                such that
                                                                      that it would be
                                                                           it would  be
        inequitable for
        inequitable for Defendants
                        Defendants to
                                    to retain the benefits;
                                       retain the  benefits;

ll.
11.     Under Rhode
        Under  Rhode Island   common law,
                       Island common         Plaintiff conferred
                                        law, Plaintiff  conferred aa benefit
                                                                     benefit upon
                                                                             upon Defendants,
                                                                                  Defendants,
        Defendants appreciated
        Defendants   appreciated the
                                  the benefit,
                                      benefit, and
                                               and it
                                                   it is
                                                      is inequitable
                                                         inequitable for Defendants to
                                                                     for Defendants to retain
                                                                                       retain
        the value
        the value of
                  of the
                     the benefit;
                         benefit;

mm.
mm.     Under South
        Under         Carolina common
               South Carolina  common law,     Plaintiff conferred
                                         law, Plaintiff  conferred aa non-gratuitous
                                                                       non-gratuitous benefit
                                                                                      benefit
        on the
        on the Defendants,
               Defendants, who
                            who realized
                                 realized some
                                          some value
                                                 value from   the benefit,
                                                        from the  benefit, and
                                                                           and it
                                                                                it would
                                                                                   would be
                                                                                         be
        inequitable for
        inequitable for Defendants
                        Defendants to
                                    to retain the benefit
                                       retain the benefit in
                                                           in light
                                                              light of
                                                                    of Plaintiff
                                                                       Plaintiff’s
                                                                                s
        impoverishment;
        impoverishment;

nn.
nn.     Under South
        Under         Dakota common
               South Dakota             law, aa benefit
                              common law,       benefit was
                                                        was conferred
                                                             conferred on
                                                                       on Defendants,
                                                                          Defendants, of
                                                                                       of
        which Defendants
        which  Defendants are
                            are aware,
                                aware, and,
                                       and, under
                                            under the
                                                    the circumstances,
                                                        circumstances, it
                                                                       it would
                                                                          would be
                                                                                be unjust
                                                                                   unjust to
                                                                                          to
        allow retention
        allow retention of
                        of the
                           the benefits
                               benefits without
                                        without requiring
                                                  requiring the
                                                            the Defendants
                                                                Defendants to
                                                                           to pay
                                                                              pay for
                                                                                  for it;
                                                                                      it;
oo.
oo.     Under Tennessee
        Under           common law,
              Tennessee common     law, Plaintiff
                                        Plaintiff conferred
                                                    conferred aa benefit
                                                                 benefit upon
                                                                         upon Defendants,
                                                                              Defendants,
        Defendants appreciated
        Defendants appreciated the
                               the benefit,
                                    benefit, it
                                             it is
                                                is inequitable
                                                   inequitable for
                                                                for Defendants
                                                                    Defendants to
                                                                               to retain the
                                                                                  retain the


                                           74
                                           74
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 75 of 77




                value of
                value of the
                         the benefit,
                             benefit, and
                                       and Plaintiff
                                           Plaintiff has
                                                     has exhausted their remedies
                                                         exhausted their remedies against
                                                                                  against Defendants
                                                                                          Defendants
                or pursuit
                or pursuit would
                           would be
                                 be futile;
                                      futile;

       pp.
       pp.      Under Texas
                Under        common law,
                      Texas common     law, Defendants,
                                            Defendants, through
                                                          through their
                                                                    their collusion
                                                                          collusion or
                                                                                    or otherwise
                                                                                       otherwise
                wrongful acts,
                wrongful acts, unjustly
                               unjustly received
                                        received aa benefit
                                                    benefit to
                                                             to the
                                                                the detriment
                                                                    detriment of
                                                                               of Plaintiff
                                                                                  Plaintiff such
                                                                                            such that
                                                                                                 that it
                                                                                                      it
                would be
                would be unconscionable
                         unconscionable for   Defendants to
                                          for Defendants    to retain the benefit;
                                                               retain the benefit;

       qq.
       qq•      Under Utah
                Under   Utah common
                             common law,    Plaintiff conferred
                                       law, Plaintiff conferred aa benefit
                                                                   benefit upon Defendants,
                                                                           upon Defendants,
                Defendants have
                Defendants   have knowledge
                                  knowledge ofof the
                                                  the benefit,
                                                      benefit, it
                                                               it would
                                                                  would be
                                                                        be unjust
                                                                           unjust for
                                                                                  for Defendants
                                                                                      Defendants to
                                                                                                  to
                retain the value of the benefit, and
                retain the value of the benefit, and Plaintiff
                                                     Plaintiff lacks an adequate  remedy  at law;
                                                               lacks an adequate remedy at law;

       rr.
       IT.      Under Vermont
                Under Vermont common
                                common law,law, aa benefit
                                                   benefit was
                                                            was conferred
                                                                conferred onon Defendants,
                                                                               Defendants, who
                                                                                           who
                accepted the
                accepted the benefit,
                             benefit, and,
                                      and, in
                                            in light of the
                                               light of the circumstances,
                                                            circumstances, equity
                                                                             equity and
                                                                                    and good
                                                                                        good
                conscience demand
                conscience          that Defendants
                           demand that   Defendants return
                                                        return the
                                                               the benefit;
                                                                   benefit;

       ss.
       ss.      Under Virginia
                Under Virginia common    law, Plaintiff
                                common law,   Plaintiff conferred
                                                         conferred aa benefit
                                                                       benefit on
                                                                               on Defendants,
                                                                                  Defendants, the
                                                                                               the
                Defendants knew
                Defendants  knew of
                                  of and
                                     and accepted
                                         accepted the
                                                    the benefit,
                                                        benefit, the
                                                                 the Defendants
                                                                     Defendants should
                                                                                  should reasonably
                                                                                          reasonably
                be expected
                be expected to
                            to repay
                               repay the
                                     the Plaintiff;
                                         Plaintiff; and
                                                    and the
                                                         the Plaintiff
                                                             Plaintiff does not have
                                                                       does not have aa remedy
                                                                                        remedy at
                                                                                                at law;
                                                                                                   law;

       tt.
       tt.      Under Washington
                Under  Washington common      law, Plaintiff
                                    common law,     Plaintiff conferred
                                                              conferred aa benefit
                                                                           benefit on
                                                                                   on Defendants,
                                                                                      Defendants, who
                                                                                                    who
                appreciated or
                appreciated  or had of the
                                had of the benefit,
                                           benefit, the
                                                    the retention by the
                                                        retention by the Defendants
                                                                          Defendants of
                                                                                      of the
                                                                                         the benefit
                                                                                              benefit
                under such
                under such circumstances
                            circumstances would
                                            would bebe inequitable for the
                                                       inequitable for the Defendants
                                                                            Defendants to
                                                                                        to retain
                                                                                           retain the
                                                                                                  the
                benefit, and
                benefit, and the
                             the Plaintiff
                                 Plaintiff does not have
                                           does not  have an
                                                          an adequate
                                                             adequate remedy    at law;
                                                                        remedy at  law;

       uu.
       uu.      Under West
                Under West Virginia
                            Virginia common     law, Defendants
                                      common law,    Defendants have
                                                                have received
                                                                      received money,
                                                                               money, toto which
                                                                                           which
                they were
                they were not entitled and
                          not entitled and the
                                           the payment
                                               payment was
                                                        was aa mistake
                                                               mistake on
                                                                       on the
                                                                          the part
                                                                              part of
                                                                                   of Plaintiff;
                                                                                      Plaintiff;
       vv.
       vv.      Under Wisconsin
                Under   Wisconsin common
                                    common law,    Plaintiff conferred
                                             law, Plaintiff  conferred aa benefit
                                                                          benefit upon
                                                                                  upon Defendants,
                                                                                        Defendants,
                Defendants have
                Defendants    have knowledge
                                   knowledge ofof the
                                                  the benefit,
                                                      benefit, and
                                                               and it
                                                                   it would
                                                                      would be
                                                                             be unjust
                                                                                 unjust for
                                                                                        for Defendants
                                                                                            Defendants
                to retain
                to retain the
                          the value
                              value of
                                    of the
                                       the benefit.
                                           benefit.
       273.
       273.     The
                The financial benefits enjoyed
                    financial benefits enjoyed by
                                               by Defendants
                                                  Defendants through
                                                             through the
                                                                     the wrongful
                                                                         wrongful collusive
                                                                                  collusive

conduct described
conduct described above
                  above are
                        are directly
                            directly traceable
                                     traceable to
                                               to the
                                                  the losses suffered by
                                                      losses suffered by Plaintiff
                                                                         Plaintiff and
                                                                                   and the
                                                                                       the Class
                                                                                           Class

from not having
from not having access
                access to,
                       to, or
                           or having
                              having limited access to,
                                     limited access to, Contract
                                                        Contract Pharmacy
                                                                 Pharmacy 340B
                                                                          340B Drug
                                                                               Drug Discounts
                                                                                    Discounts

because of
because of Defendants'
           Defendants’ collusion.
                       collusion.

       274.
       274.     Specifically, Defendants have
                Specifically, Defendants have colluded
                                              colluded to
                                                       to deprive Plaintiff and
                                                          deprive Plaintiff and the
                                                                                the Class
                                                                                    Class of
                                                                                          of access
                                                                                             access

to Contract
to Contract Pharmacy
            Pharmacy 340B
                     340B Drug
                          Drug Discounts
                               Discounts and
                                         and have
                                             have thereby
                                                  thereby retained
                                                          retained the
                                                                   the value
                                                                       value of
                                                                             of those
                                                                                those

discounts for
discounts     their own
          for their own benefit
                        benefit and
                                and to
                                    to the
                                       the detriment of Plaintiff
                                           detriment of Plaintiff and
                                                                  and the
                                                                      the Class.
                                                                          Class.

       275.
       275.     The
                The financial benefit enjoyed
                    financial benefit enjoyed by
                                              by Defendants
                                                 Defendants through
                                                            through the
                                                                    the wrongful
                                                                        wrongful collusive
                                                                                 collusive

conduct described
conduct described above
                  above are
                        are directly
                            directly traceable
                                     traceable to
                                               to the
                                                  the losses suffered by
                                                      losses suffered by Plaintiff
                                                                         Plaintiff and
                                                                                   and the
                                                                                       the Class
                                                                                           Class


                                                   75
                                                   75
              Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 76 of 77




from not having
from not having access
                access to,
                       to, or
                           or having
                              having limited access to,
                                     limited access to, Contract
                                                        Contract Pharmacy
                                                                 Pharmacy 340B
                                                                          340B Drug
                                                                               Drug Discounts
                                                                                    Discounts

because of
because of Defendants'
           Defendants’ collusion.
                       collusion.

       276.
       276.     It would be
                It would be inequitable
                            inequitable under
                                        under unjust
                                              unjust enrichment
                                                     enrichment principles
                                                                principles for
                                                                           for Defendants
                                                                               Defendants to
                                                                                          to be
                                                                                             be

permitted to
permitted to retain amounts derived
             retain amounts derived from
                                    from Defendants'
                                         Defendants’ unfair
                                                     unfair and
                                                            and unconscionable
                                                                unconscionable methods,
                                                                               methods, acts,
                                                                                        acts,

and trade
and trade practices
          practices of
                    of collusion
                       collusion as
                                 as alleged
                                    alleged in
                                            in this
                                               this Complaint,
                                                    Complaint, through
                                                               through any
                                                                       any resulting
                                                                           resulting overcharges.
                                                                                     overcharges.


                                           JURY DEMAND
                                           JURY DEMAND

       277.
       277.     Plaintiff requests
                Plaintiff requests aa jury
                                      jury trial
                                           trial of
                                                 of all
                                                    all issues
                                                        issues triable
                                                               triable of
                                                                       of right by aa jury.
                                                                          right by    jury.


                                       PRAYER FOR
                                       PRAYER FOR RELIEF
                                                  RELIEF


       WHEREFORE, Plaintiff
       WHEREFORE, Plaintiff demands
                            demands judgment
                                    judgment against
                                             against Defendants
                                                     Defendants as
                                                                as follows:
                                                                   follows:

       1.
       1.       Certifying this
                Certifying this action
                                action as
                                       as aa class
                                             class action,
                                                   action, certifying
                                                           certifying Plaintiff
                                                                      Plaintiff as
                                                                                as aa Class
                                                                                      Class

Representative, and
Representative, and appointing
                    appointing Plaintiffs
                               Plaintiff’s counsel of record
                                           counsel of record as
                                                             as Class
                                                                Class Counsel,
                                                                      Counsel, all
                                                                               all pursuant
                                                                                   pursuant to
                                                                                            to

Rule 23
Rule 23 of
        of the
           the Federal
               Federal Rules
                       Rules of
                             of Civil
                                Civil Procedure;
                                      Procedure;

       2.
       2.       Declaring Defendants'
                Declaring Defendants’ conduct
                                      conduct violated
                                              violated federal and State
                                                       federal and       laws;
                                                                   State laws;

       3.
       3.       Awarding money
                Awarding money damages
                               damages in an amount
                                       in an amount to
                                                    to be
                                                       be proved
                                                          proved at
                                                                 at trial,
                                                                    trial, plus
                                                                           plus statutory
                                                                                statutory

damages, punitive
damages, punitive and
                  and treble
                      treble damages,
                             damages, and
                                      and other
                                          other such
                                                such relief
                                                     relief as
                                                            as provided
                                                               provided by
                                                                        by law,
                                                                           law, together
                                                                                together with
                                                                                         with all
                                                                                              all

such further
such further relief as may
             relief as may be
                           be just
                              just and
                                   and proper,
                                       proper, plus
                                               plus pre
                                                    pre-judgment and post
                                                        judgment and post-judgment
                                                                          judgment interest, to
                                                                                   interest, to

Plaintiff and
Plaintiff and Class
              Class members;
                    members;

       4.
       4.       Awarding the
                Awarding the costs
                             costs of
                                   of bringing
                                      bringing this
                                               this action,
                                                    action, including
                                                            including reasonable attorneys’ fees
                                                                      reasonable attorneys' fees

and expenses,
and expenses, as
              as further
                 further provided
                         provided by
                                  by the
                                     the statutes
                                         statutes cited;
                                                  cited;

       5.
       5.       Entry of preliminary
                Entry of preliminary and
                                     and permanent
                                         permanent injunctive relief prohibiting
                                                   injunctive relief prohibiting the
                                                                                 the

anticompetitive conduct
anticompetitive conduct alleged
                        alleged herein
                                herein and
                                       and eliminating
                                           eliminating the
                                                       the anticompetitive
                                                           anticompetitive effects
                                                                           effects of
                                                                                   of the
                                                                                      the same,
                                                                                          same,




                                                     76
                                                     76
             Case 6:21-cv-06507 Document 1 Filed 07/30/21 Page 77 of 77




as well
as well as
        as providing
           providing any
                     any appropriate
                         appropriate restitution and/or disgorgement
                                     restitution and/or disgorgement of
                                                                     of all
                                                                        all unlawful
                                                                            unlawful or
                                                                                     or illegal
                                                                                        illegal

profits received
profits received by
                 by Defendants
                    Defendants as
                               as aa result
                                     result of
                                            of the
                                               the anticompetitive
                                                   anticompetitive conduct alleged herein;
                                                                   conduct alleged herein; and
                                                                                           and

        6.
        6.      Granting all
                Granting all other
                             other relief
                                   relief to
                                          to which
                                             which Plaintiff
                                                   Plaintiff and
                                                             and members
                                                                 members of
                                                                         of the
                                                                            the Class
                                                                                Class may
                                                                                      may be
                                                                                          be

entitled at
entitled at law or equity.
            law or equity.

Dated: July
Dated: July 30,
            30, 2021
                2021

                                      HARTER SECREST
                                      HARTER         & EMERY
                                             SECREST & EMERY LLP
                                                             LLP

                              By:
                              By:     /s/ Brian
                                      /s/ Brian M
                                                M. Feldman
                                                   Feldman
                                      Brian M.
                                      Brian  M. Feldman
                                                Feldman
                                      Lauren  R. Mendolera
                                      Lauren R.   Mendolera
                                      Samuel
                                      Samuel P.P. Reger
                                                  Reger
                                      Rochester,  New York
                                      Rochester, New   York 14604
                                                             14604
                                      Telephone   No. (585)
                                      Telephone No.   (585) 231-1201
                                                            231-1201
                                      Facsimile No.
                                      Facsimile  No. (585)
                                                     (585) 232-2152
                                                           232-2152
                                      bfeldman@hselaw.com
                                      bfeldman@hselaw.com
                                      lmendolera@hselaw.com
                                      lmendolera@hselaw.com
                                      sreger@hselaw.com
                                      sreger@hselaw.com

                                      CAFFERTY CLOBES
                                      CAFFERTY    CLOBES MERIWETHER
                                                             MERIWETHER &      & SPRENGEL
                                                                                  SPRENGEL
                                      LLP
                                      LLP
                                      Bryan L.
                                      Bryan L. Clobes
                                               Clobes (Pro
                                                      (Pro hac
                                                            hac vice application forthcoming)
                                                                vice application  forthcoming)
                                      Ellen Meriwether (Pro
                                      Ellen Meriwether (Pro hac
                                                             hac vice application forthcoming)
                                                                 vice application  forthcoming)
                                      205 N. Monroe  Street
                                      205 N. Monroe Street
                                      Media, Pennsylvania
                                      Media, Pennsylvania 19063
                                                           19063
                                      Telephone No. (215)
                                      Telephone No. (215) 864-2800
                                                           864-2800
                                      BClobes@caffertyclobes.com
                                      BC1obes@caffertyclobes.com
                                      EMeriwether@caffertyclobes.com
                                      EMeriwether@caffertyclobes.com

                                      Attorneys for
                                      Attorneys  for Plaintiff
                                                     Plaintiff




                                                77
                                                77
